Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT (this “Agreement”) dated as of December 21, 2016, among
HEXION LLC (f/k/a Momentive Specialty Chemicals Holdings LLC), a Delaware
limited liability company (“Holdings”), HEXION INC. (f/k/a Momentive Specialty
Chemicals Inc.), a New Jersey corporation (the “U.S. Borrower”), HEXION CANADA
INC. (f/k/a Momentive Specialty Chemicals Canada Inc.), a Canadian corporation
(the “Canadian Borrower”), HEXION B.V. (f/k/a Momentive Specialty Chemicals
B.V.), a company organized under the laws of The Netherlands (the “Dutch
Borrower”), HEXION UK LIMITED (f/k/a Momentive Specialty Chemicals UK Limited),
a corporation organized under the laws of England and Wales, and BORDEN CHEMICAL
UK LIMITED, a corporation organized under the laws of England and Wales
(together with Hexion UK Limited, the “U.K. Borrowers”), HEXION GMBH, a company
organized under the laws of Germany (the “German Borrower” and, together with
the U.S. Borrower, the Canadian Borrower, the Dutch Borrower and the U.K.
Borrowers, the “Borrowers”), each Subsidiary Loan Party party hereto, the
LENDERS party hereto (which include lenders with Revolving Facility Commitments
immediately prior to the effectiveness of this Agreement (the “Existing
Lenders”) and lenders that are not Existing Lenders that have agreed to provide
Extended Revolving Facility Commitments (as defined below) in accordance with
this Agreement and the Amended Credit Agreement (as defined below) (such
Lenders, together with the Existing Lenders, the “Lenders”)), and JPMORGAN CHASE
BANK, N.A. (the “Administrative Agent”), as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank under the Amended and Restated
Asset-Based Revolving Credit Agreement, dated as of July 27, 2015, among
Holdings, the Borrowers, the Lenders party thereto from time to time, the
Administrative Agent and the other parties party thereto (as amended and
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”).

WHEREAS, Holdings and the Borrowers desire, and each of the Existing Lenders,
collectively constituting the Required Lenders under the Existing Credit
Agreement, has agreed to (i) amend the Existing Credit Agreement to permit a
refinancing of the 1-1/2 Lien Notes and (ii) make certain other changes set
forth herein and in the Amended Credit Agreement, in each case, subject to the
conditions set forth herein; and

WHEREAS, Holdings and the Borrowers desire to obtain, and each of the Lenders
set forth on Schedule I hereto (the “Extending Lenders”) has agreed to provide,
replacement Revolving Facility Commitments with an extended maturity
(collectively, the “Extended Revolving Facility Commitments”) in an aggregate
principal amount of $346.75 million with each Extending Lender’s Extended
Revolving Facility Commitment in a principal amount equal to the amount set
forth opposite its name on Schedule I attached hereto, subject to the conditions
set forth herein; and

NOW, THEREFORE, Holdings, the Borrowers, each Subsidiary Loan Party, the Lenders
and the Administrative Agent hereby agree as follows:

Section 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement
referred to below or, if not defined therein, in the Existing Credit Agreement.



--------------------------------------------------------------------------------

Section 2.    Amendment and Restatement of the Existing Credit Agreement and
Execution of the Other Principal Documents. Subject to the terms and conditions
set forth herein, on the Stage 1 Amendment Effective Date (as defined below) (a)
the Existing Credit Agreement shall be amended and restated to read in its
entirety as set forth in Exhibit A hereto (the “Amended Credit Agreement”) and
(b) the Administrative Agent is hereby directed by the Existing Lenders to enter
into such new Loan Documents and take such other actions as may be necessary or
advisable to give effect to the transactions contemplated by this Agreement and
the Amended Credit Agreement (such new Loan Documents, the “Other Principal
Documents”). From and after the Stage 1 Amendment Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used in the Amended Credit Agreement, shall, unless
the context otherwise requires, refer to the Existing Credit Agreement as
amended and restated in the form of the Amended Credit Agreement, and the term
“Credit Agreement”, as used in the other Loan Documents, shall mean the Amended
Credit Agreement.

Section 3.    Extended Revolving Facility. Subject to the terms and conditions
set forth herein, on the Stage 2 Amendment Effective Date (as defined below),
the Revolving Facility Commitments in effect under the Amended Credit Agreement
immediately prior to giving effect to the Stage 2 Amendment Effective Date shall
be automatically replaced with the Extended Revolving Facility Commitments set
forth on Schedule I attached hereto, as set forth more fully in the Amended
Credit Agreement.

Section 4.    Conditions to Stage 1 Amendments. The amendments set forth in
Section 2 shall become effective on the date (“Stage 1 Amendment Effective
Date”) when each of the following conditions has been satisfied (or waived by
the Existing Lenders):

(a)    The Administrative Agent (or its counsel) shall have received from
Holdings, the Borrowers and the Existing Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b)    The Administrative Agent (or its counsel) shall have received from each
Loan Party either (i) a counterpart of each Other Principal Document to be
executed on the Stage 1 Amendment Effective Date, as applicable, signed on
behalf of each party thereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page) that the applicable parties to each Other Principal
Document to be executed on the Stage 1 Amendment Effective Date have signed a
counterpart of each such Other Principal Document.

(c)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for Holdings and the Borrowers, and
(ii) local counsel as specified on Schedule II attached hereto, in each case
(a) dated the Stage 1

 

2



--------------------------------------------------------------------------------

Amendment Effective Date, (b) addressed to the Administrative Agent and Lenders
and (c) in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to the Loan Documents as the
Administrative Agent shall reasonably request, and each of Holdings, each
Borrower and each Subsidiary Loan Party hereby instructs its counsel to deliver
such opinions.

(d)    The Administrative Agent shall have received a Borrowing Base
Certificate, setting forth the Global Borrowing Base and each component thereof,
dated as of not earlier than 30 days prior to the Stage 1 Amendment Effective
Date.

(e)    The U.S. Borrower shall have paid to the Administrative Agent on behalf
of each Existing Lender a fee equal to 0.25% of the aggregate amount of such
Existing Lender’s Revolving Facility Commitment as of the Stage 1 Amendment
Effective Date.

(f)    The Administrative Agent shall have received a certificate of the
Secretary, Assistant Secretary or a director or similar officer of each Borrower
and each Subsidiary Loan Party dated the Stage 1 Amendment Effective Date and
certifying:

(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation or limited liability company, certified as of a
recent date by the Secretary of State (or other similar official) (where such
certification is available in such Loan Party’s jurisdiction of organization) of
the jurisdiction of its organization, (2) in case of a German Loan Party,
certified (beglaubigt) by the commercial register (Handelsregister) or a German
notary, accompanied by an up-to-date (not older than 15 days) electronic excerpt
of the commercial register (elektronischer Handelsregisterauszug) and a copy of
the current list of shareholders, or (3) otherwise certified by the Secretary or
Assistant Secretary or (in the case of a U.K. Loan Party) a director of such
Loan Party or other person duly authorized by the constituent documents of such
Loan Party, in each case with a certification that such governing document has
not been amended since the date of the last amendment disclosed pursuant to this
subclause (f)(i),

(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii)    that attached thereto is a true and complete copy of the by-laws (or
memorandum and articles, partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party as in effect on the Stage 1 Amendment Effective Date and at all times
since a date prior to the date of the resolutions described in clause
(iv) below,

 

3



--------------------------------------------------------------------------------

(iv)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the Stage
1 Amendment Effective Date to which such Loan Party is a party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Stage 1 Amendment Effective Date,

(v)    if required in order to duly authorize the Loan Documents with respect to
any Foreign Subsidiary Loan Party, a copy of a resolution signed by all the
holders of the issued shares in such Foreign Subsidiary Loan Party, approving
the terms of, and the transactions contemplated by, the Loan Documents to which
such Foreign Subsidiary Loan Party is a party,

(vi)    as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party, and

(vii)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(g)    The Administrative Agent shall have received all amounts due and payable
on or before the Stage 1 Amendment Effective Date pursuant to Section 9.05 of
the Amended Credit Agreement, including, to the extent invoiced, reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP and all foreign
counsel of the Administrative Agent) required to be reimbursed or paid by the
Loan Parties under Section 9.05 of the Amended Credit Agreement.

(h)    The U.S. Borrower shall have confirmed that (i) the representations and
warranties set forth in the Loan Documents are true and correct in all material
respects on and as of the Stage 1 Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects, as of such earlier date) and (ii) as of the Stage 1 Amendment
Effective Date, no Event of Default or Default shall have occurred and be
continuing.

Section 5.    Conditions to Stage 2 Effective Date. The Extended Revolving
Facility Commitments shall become effective on the date (“Stage 2 Amendment
Effective Date”) when each of the following conditions has been satisfied (or
waived by the Extending Lenders):

(a)     The aggregate principal amount of the 1-1/2 Lien Notes outstanding shall
be less than $100.0 million after giving effect to the Note Transactions.

 

4



--------------------------------------------------------------------------------

(b)    On a Pro Forma Basis after giving effect to the Note Transactions, the
sum of Excess Availability and Unrestricted Cash of the U.S. Borrower and its
Subsidiaries on a consolidated basis shall be at least $250.0 million, and the
U.S. Borrower shall deliver to the Administrative Agent certified calculations
demonstrating satisfaction of this condition.

(c)    The U.S. Borrower shall have paid to the Administrative Agent on behalf
of each Extending Lender a fee equal to 0.75% of the aggregate amount of such
Extending Lender’s Extended Revolving Facility Commitment as of the Stage 2
Amendment Effective Date.

(d)    The Administrative Agent shall have received a solvency certificate,
dated as of the Stage 2 Amendment Effective Date, substantially in the form of
Exhibit B to the Existing Credit Agreement.

(e)    The Administrative Agent shall have received a Borrowing Base
Certificate, setting forth the Global Borrowing Base and each component thereof,
dated as of not earlier than 30 days prior to the Stage 2 Amendment Effective
Date (giving pro forma effect to the Extended Revolving Facility Commitments and
the Note Transactions).

(f)    The Administrative Agent shall have received all amounts due and payable
on or before the Stage 2 Amendment Effective Date pursuant to Section 9.05 of
the Amended Credit Agreement, including, to the extent invoiced, reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP and all foreign
counsel of the Administrative Agent) required to be reimbursed or paid by the
Loan Parties under Section 9.05 of the Amended Credit Agreement.

(g)    The U.S. Borrower shall have confirmed that (i) the representations and
warranties set forth in the Loan Documents are true and correct in all material
respects on and as of the Stage 2 Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects, as of such earlier date) and (ii) as of the Stage 2 Amendment
Effective Date, no Event of Default or Default shall have occurred and be
continuing.

(h)    Each Extending Lender who has requested the same at least ten business
days prior to the Stage 2 Amendment Effective Date shall have received, at least
three business days prior to the Stage 2 Amendment Effective Date, information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

(i)    The Stage 1 Amendment Effective Date shall have occurred in accordance
with Section 4 of this Agreement.

 

5



--------------------------------------------------------------------------------

(j)    The Stage 2 Amendment Effective Date shall have occurred on or prior to
the date set forth in clause (a) of the Maturity Date (as such term is defined
in the Existing Credit Agreement).

Section 6.    Certain Consequences of Effectiveness. On and after the Stage 1
Amendment Effective Date, subject to the terms and conditions hereof, the rights
and obligations of the parties to the Existing Credit Agreement and each other
Loan Document (as defined in the Existing Credit Agreement, the “Existing Loan
Documents”) shall be governed by the Amended Credit Agreement and, upon the
execution thereof, the Other Principal Documents.

Notwithstanding anything herein to the contrary, the rights and obligations of
the parties to the Existing Credit Agreement and the other Existing Loan
Documents with respect to the period prior to the Stage 1 Amendment Effective
Date shall continue to be governed by the provisions of the Existing Credit
Agreement and Existing Loan Documents prior to giving effect to this Agreement
and the amendments contemplated hereby. The Existing Credit Agreement and the
other Existing Loan Documents, as specifically amended hereby, are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects.

Section 7.    Effectiveness; Counterparts; Amendments. This Agreement shall
become effective when copies hereof that, when taken together, bear the
signatures of Holdings, the Borrowers, the Subsidiary Loan Parties and the
Lenders shall have been received by the Administrative Agent (or its counsel).
This Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by the parties party hereto. This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 8.    No Novation. This Agreement shall not extinguish the Commitments
outstanding under the Existing Credit Agreement and nothing herein contained
shall be construed as a substitution or novation of the Commitments outstanding
under the Existing Credit Agreement, which shall remain outstanding after the
Stage 1 Amendment Effective Date as modified hereby; provided that such
Commitments shall be automatically replaced by the Extended Revolving Facility
Commitments as of the Stage 2 Amendment Effective Date.

Section 9.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.

Section 10.    Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

6



--------------------------------------------------------------------------------

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.12 OF THE EXISTING
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

Section 11.    Jurisdiction; Consent to Service of Process.

(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or the other Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Loan Parties agrees that (i) it will not bring any such action
or proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (ii) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 12.    Reaffirmation. Each of the Loan Parties as debtor, grantor,
mortgagor, pledgor, guarantor, assignor, or in other any other similar capacity
in which such Loan Party guarantees, pledges, grants a hypothec, or grants liens
or other security interests in its property or otherwise acts as accommodation
party, indemnitor or guarantor, as the case may be, hereby (a) consents to the
amendment and restatement of the Existing Credit Agreement effected hereby and
(b) (i) acknowledges, ratifies and confirms that all Obligations, including
Obligations under the Other Principal Documents, constitute valid and existing
“Obligations” under the Amended Credit Agreement, (ii) ratifies and reaffirms
all of its payment and performance obligations,

 

7



--------------------------------------------------------------------------------

contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto), which shall accordingly continue in full force and
effect, and (iii) to the extent such Loan Party granted liens on or any other
security interests in any of its property pursuant to any such Loan Document as
security for or has otherwise guaranteed the Obligations, as applicable to such
Loan Party, under or with respect to the Loan Documents, ratifies and reaffirms
such guarantee and grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
and such guarantee guarantees all of the Obligations, as applicable to such Loan
Party, as amended hereby. Each of the Loan Parties hereby consents to this
Agreement and acknowledges that each of the Loan Documents remains in full force
and effect and is hereby ratified and reaffirmed. The execution of this
Agreement shall not operate as a waiver of any right, power or remedy of
Administrative Agent or Lenders, constitute a waiver of any provision of any of
the Loan Documents or serve to effect a novation of the Obligations. Without
limiting the generality of the foregoing, each Loan Party further agrees
(A) that any reference to “Obligations” contained in any Loan Documents shall
include, without limitation, the “Obligations” as such term is defined in the
Amended Credit Agreement and (B) that the related guarantees and grants of
security contained in such Security Documents shall include and extend to such
Obligations, as applicable to such Loan Party. Furthermore, each of the parties
to the Dutch Security Documents hereby confirms that at the time of the entering
into such security document it was its intention (and it still is its intention
and agreement) that the security rights created pursuant to the Dutch Security
Documents secures all Obligations under the Amended Credit Agreement.

Section 13.    Post-Closing Obligations. To the extent not entered into on the
Stage 1 Amendment Effective Date, unless otherwise agreed by the Administrative
Agent in its sole discretion, the Loan Parties agree to enter into, within 45
days of the Stage 1 Amendment Effective Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the documents set
forth on Schedule III attached hereto.

[signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

HEXION LLC, as Holdings By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HEXION
INC. as U.S. Borrower By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HEXION
CANADA INC., as Canadian Borrower By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HEXION
B.V., as Dutch Borrower By:  

/s/ Arnoldus Mertens & Paul Richard Van Heel

  Name:   Arnoldus Mertens & Paul Richard Van Heel   Title:   Directors HEXION
UK LIMITED, as a U.K. Borrower By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Director

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

BORDEN CHEMICAL UK LIMITED, as a U.K. Borrower By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Director HEXION GMBH, as German Borrower
By:  

/s/ Arnoldus Mertens & Joost Vierthout

  Name:   Arnoldus Mertens & Joost Vierhout   Title:   Managing Directors

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

HEXION INTERNATIONAL INC., as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HEXION
INVESTMENTS INC., as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HSC
CAPITAL CORPORATION, as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer LAWTER
INTERNATIONAL INC., as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

OILFIELD TECHNOLOGY GROUP, INC., as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HEXION CI
HOLDING COMPANY (CHINA) LLC, as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer NL COOP
HOLDINGS LLC, as a Domestic Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

HEXION NOVA SCOTIA FINANCE, ULC, as a Foreign Subsidiary Loan Party By:  

/s/ Mark D. Bidstrup

  Name:   Mark D. Bidstrup   Title:   Sr. Vice President and Treasurer HEXION
HOLDING B.V., as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens & Paul Richard van Heel

  Name:   Arnoldus Mertens & Paul Richard Van Heel   Title:   Directors
RESOLUTION RESEARCH NEDERLAND B.V., as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Director HEXION INTERNATIONAL HOLDINGS
COÖPERATIEF U.A., as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens & Paul Richard Van Heel

  Name:   Arnoldus Mertens & Paul Richard Van Heel   Title:   Directors Hexion
Leuna GmbH & Co KG, as a Foreign Subsidiary Guarantor By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Managing Director of Hexion Holding
Germany     GmbH, the General Partner of Hexion Leuna GmbH & Co. Kg

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

HEXION EUROPE B.V., as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens & Paul Richard Van Heel

  Name:   Arnoldus Mertens & Paul Richard Van Heel   Title:   Directors HEXION
BRAZIL COÖPERATIEF U.A., as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens & Paul Richard Van Heel

  Name:   Arnoldus Mertens & Paul Richard Van Heel   Title:   Directors HEXION
STANLOW LIMITED, as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Director COMBINED COMPOSITE TECHNOLOGIES
LIMITED, as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Director BORDEN INTERNATIONAL HOLDINGS
LIMITED, as a Foreign Subsidiary Loan Party By:  

/s/ Arnoldus Mertens

  Name:   Arnoldus Mertens   Title:   Director

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and a Lender

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Officer

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Citibank N.A., as a Lender By:  

/s/ Christopher Marino

  Name:   Christopher Marino   Title:   Director & Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Bank of America N.A., as a Lender By:  

/s/ Christy Bowen

  Name:   Christy Bowen   Title:   Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Debra L. McAllonis

  Name:   Debra L. McAllonis   Title:   Senior Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Authorized Signatory By:  

/s/ Lingzi Huang

  Name:   Lingzi Huang   Title:   Authorized Signatory

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Marcus Tarkington

  Name:   Marcus Tarkington   Title:   Director By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Josh Rosenthal

  Name:   Josh Rosenthal   Title:   Authorized Signatory

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, Inc., as a Lender By:  

/s/ Jeffrey B. Iervese

  Name:   Jeffrey B. Iervese   Title:   Vice President By:  

/s/ Maria Levy

  Name:   Maria Levy   Title:   Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Michael P. Henry

  Name:   Michael P. Henry   Title:   Duly Authorized Signatory

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender By:  

/s/ David G. Phillips

  Name:   David G. Phillips   Title:   Senior Vice President, Credit Officer,
Canada     Wells Fargo Capital Finance     Corporation Canada

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., LONDON BRANCH, as a Lender By:  

/s/ Tania Saldanha

  Name:   Tania Saldanha   Title:   Authorized Signatory

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Extending Lenders

   Extended Revolving Facility
Commitments  

JPMorgan Chase Bank, N.A.

   $ 45,500,000   

Citibank, N.A.

   $ 45,500,000   

Bank of America, N.A.

   $ 32,500,000   

Citizens Bank of Pennsylvania

   $ 25,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000   

Deutsche Bank AG New York Branch

   $ 43,250,000   

Goldman Sachs Bank USA

   $ 40,000,000   

Siemens Financial Services, Inc.

   $ 25,000,000   

Wells Fargo Bank, National Association

   $ 60,000,000      

 

 

 

TOTAL

   $ 346,750,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Local Counsel

New Jersey:

Connell Foley LLP (counsel to Borrower)

Canada:

Stikeman Elliott LLP, Canadian (ON, QC, BC, AB) (counsel to Borrower)

Stewart McKelvey, Canadian (Nova Scotia) (counsel to Borrower)

Germany:

Freshfields Bruckhaus Deringer LLP (counsel to the Borrower)

Netherlands:

NautaDutilh New York P.C. (counsel to the Borrower)

England and Wales:

Mayer Brown International LLP (counsel to the Agent)



--------------------------------------------------------------------------------

SCHEDULE III

 

1. Italian Acknowledgment of a pledge over Pledged Accounts by Hexion Italia
S.r.l.

 

2. French Security Confirmation Agreements by Hexion B.V. as pledgor, with
respect to existing pledges over bank account agreements.

 

3. Spanish Addenda to the Deeds of Pledge Over a Bank Account by Hexion Holding
B.V., as pledgor, with respect to existing deeds of pledge over bank accounts.



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[attached]



--------------------------------------------------------------------------------

Exhibit 10.1A

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT

Dated as of December 21, 2016,

among

HEXION LLC,

as Holdings,

HEXION INC.,

as U.S. Borrower,

HEXION CANADA INC.,

as Canadian Borrower,

HEXION B.V.,

as Dutch Borrower,

HEXION UK LIMITED

and

BORDEN CHEMICAL UK LIMITED,

as U.K. Borrowers,

HEXION GMBH,

as German Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, Swingline Lender and initial Issuing
Bank,

JPMORGAN CHASE BANK, N.A., GOLDMAN SACHS BANK USA, DEUTSCHE

BANK SECURITIES INC., CITIGROUP GLOBAL MARKETS INC., and WELLS FARGO BANK,
NATIONAL ASSOCIATION,

as Syndication Agents

and

BANK OF AMERICA, N.A. and CREDIT SUISSE SECURITIES AG, CAYMAN ISLANDS BRANCH,

as Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., GOLDMAN SACHS BANK USA, DEUTSCHE

BANK SECURITIES INC., CREDIT SUISSE SECURITIES AG, CAYMAN ISLANDS BRANCH, BANK
OF AMERICA, N.A., CITIGROUP GLOBAL MARKETS INC., and WELLS FARGO BANK, NATIONAL
ASSOCIATION

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page    ARTICLE I DEFINITIONS      2   

Section 1.01

 

Defined Terms

     2   

Section 1.02

 

Terms Generally

     85   

Section 1.03

 

Effectuation of Transactions

     86   

Section 1.04

 

Currency Translation

     86    ARTICLE II THE CREDITS      88   

Section 2.01

 

Commitments

     88   

Section 2.02

 

Loans and Borrowings

     91   

Section 2.03

 

Requests for Borrowings

     93   

Section 2.04

 

Swingline Loans

     94   

Section 2.05

 

Letters of Credit

     96   

Section 2.06

 

Canadian Bankers’ Acceptances

     102   

Section 2.07

 

Funding of Borrowings

     105   

Section 2.08

 

Interest Elections

     106   

Section 2.09

 

Termination and Reduction of Commitments

     108   

Section 2.10

 

Repayment of Loans and B/As; Evidence of Debt

     109   

Section 2.11

 

Notice of Prepayment; Etc.

     110   

Section 2.12

 

Prepayment of Loans

     112   

Section 2.13

 

Fees

     113   

Section 2.14

 

Interest

     114   

Section 2.15

 

Market Disruption; Alternate Rate of Interest

     115   

Section 2.16

 

Increased Costs

     116   

Section 2.17

 

Break Funding Payments

     117   

Section 2.18

 

Taxes

     118   

Section 2.19

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     123   

Section 2.20

 

Mitigation Obligations; Replacement of Lenders

     125   

Section 2.21

 

Incremental Revolving Facility Commitments

     126   

Section 2.22

 

Illegality

     130   

Section 2.23

 

Defaulting Lender

     130    ARTICLE III REPRESENTATIONS AND WARRANTIES      132   

Section 3.01

 

Organization; Powers

     132   

Section 3.02

 

Authorization

     133   

Section 3.03

 

Enforceability

     133   

Section 3.04

 

Governmental Approvals

     133   

Section 3.05

 

Financial Statements

     134   

Section 3.06

 

No Material Adverse Change or Material Adverse Effect

     134   

Section 3.07

 

Title to Properties; Possession Under Leases

     134   

Section 3.08

 

Subsidiaries

     135   

Section 3.09

 

Litigation; Compliance with Laws

     135   

Section 3.10

 

Federal Reserve Regulations

     136   

 

i



--------------------------------------------------------------------------------

Section 3.11

 

Investment Company Act

     136   

Section 3.12

 

Use of Proceeds

     136   

Section 3.13

 

Tax Returns

     137   

Section 3.14

 

No Material Misstatements

     137   

Section 3.15

 

Employee Benefit Plans

     138   

Section 3.16

 

Environmental Matters

     139   

Section 3.17

 

Security Documents

     140   

Section 3.18

 

Location of Real Property

     141   

Section 3.19

 

Solvency

     141   

Section 3.20

 

Labor Matters

     142   

Section 3.21

 

No Default

     142   

Section 3.22

 

Intellectual Property; Licenses, Etc.

     142   

Section 3.23

 

Insurance

     143   

Section 3.24

 

Senior Debt

     143   

Section 3.25

 

Financial Assistance

     143   

Section 3.26

 

Anti-Terrorism Laws

     143   

Section 3.27

 

Foreign Corrupt Practices Act

     143   

Section 3.28

 

Centre of Main Interest

     143    ARTICLE IV CONDITIONS OF LENDING      144   

Section 4.01

 

All Credit Events

     144   

Section 4.02

 

[Reserved]

     144    ARTICLE V AFFIRMATIVE COVENANTS      145   

Section 5.01

 

Existence; Businesses and Properties

     145   

Section 5.02

 

Insurance

     145   

Section 5.03

 

Taxes

     146   

Section 5.04

 

Financial Statements, Reports, etc.

     146   

Section 5.05

 

Litigation and Other Notices

     149   

Section 5.06

 

Compliance with Laws

     150   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     150   

Section 5.08

 

Use of Proceeds

     151   

Section 5.09

 

Compliance with Environmental Laws

     152   

Section 5.10

 

Further Assurances; Additional Mortgages

     152   

Section 5.11

 

Fiscal Year; Accounting

     155   

Section 5.12

 

Cash Management Systems; Application of Proceeds of Accounts

     155   

Section 5.13

 

Financial Assistance

     158   

Section 5.14

 

U.K. Pension Matters

     159   

Section 5.15

 

Canadian Pension Matters

     159    ARTICLE VI NEGATIVE COVENANTS      159   

Section 6.01

 

Indebtedness

     159   

Section 6.02

 

Liens

     164   

Section 6.03

 

Sale and Lease-Back Transactions

     169   

Section 6.04

 

Investments, Loans and Advances

     170   

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     173   

 

ii



--------------------------------------------------------------------------------

Section 6.06

 

Dividends and Distributions

     176   

Section 6.07

 

Transactions with Affiliates

     178   

Section 6.08

 

Business of the U.S. Borrower and the Subsidiaries

     181   

Section 6.09

 

Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     181   

Section 6.10

 

Fixed Charge Coverage Ratio

     184   

Section 6.11

 

Swap Agreements

     184   

Section 6.12

 

No Other “Designated Senior Debt”

     184   

Section 6.13

 

Fiscal Year; Accounting

     184    ARTICLE VIA HOLDINGS’ NEGATIVE COVENANT      185   

SECTION 6.01A

 

Holdings’ Negative Covenant

     185    ARTICLE VII EVENTS OF DEFAULT      185   

Section 7.01

 

Events of Default

     185   

Section 7.02

 

Exclusion of Certain Subsidiaries

     188   

Section 7.03

 

Right to Cure

     188    ARTICLE VIII THE AGENTS      189   

Section 8.01

 

Appointment

     189   

Section 8.02

 

Delegation of Duties

     190   

Section 8.03

 

Exculpatory Provisions

     191   

Section 8.04

 

Reliance by Administrative Agent

     191   

Section 8.05

 

Notice of Default

     192   

Section 8.06

 

Non-Reliance on Agents and Other Lenders

     192   

Section 8.07

 

Indemnification

     193   

Section 8.08

 

Agent in Its Individual Capacity

     193   

Section 8.09

 

Successor Administrative Agent

     194   

Section 8.10

 

Syndication Agents, Documentation Agents and Joint Lead Arrangers

     194   

Section 8.11

 

Intercreditor Agreements

     194   

Section 8.12

 

Certain German Matters

     195   

Section 8.13

 

Certain English Matters

     196   

Section 8.14

 

Certain Canadian Matters

     197   

Section 8.15

 

Certain French Matters

     198   

Section 8.16

 

Certain Italian Matters

     198   

Section 8.17

 

Certain Spanish Matters

     198   

Section 8.18

 

Foreign Obligations

     198   

Section 8.19

 

Right to Realize on Collateral and Enforce Guarantees

     198    ARTICLE IX MISCELLANEOUS      199   

Section 9.01

 

Notices

     199   

Section 9.02

 

Survival of Agreement

     201   

Section 9.03

 

Binding Effect

     201   

Section 9.04

 

Successors and Assigns

     201   

Section 9.05

 

Expenses; Indemnity

     206   

Section 9.06

 

Right of Set-off

     208   

 

iii



--------------------------------------------------------------------------------

Section 9.07

 

APPLICABLE LAW

     209   

Section 9.08

 

Waivers; Amendment

     209   

Section 9.09

 

Interest Rate Limitation

     213   

Section 9.10

 

Conversion of Currencies

     214   

Section 9.11

 

Entire Agreement; No Third Party Beneficiaries

     214   

Section 9.12

 

WAIVER OF JURY TRIAL

     214   

Section 9.13

 

Severability

     215   

Section 9.14

 

Counterparts

     215   

Section 9.15

 

Headings

     215   

Section 9.16

 

Jurisdiction; Consent to Service of Process

     215   

Section 9.17

 

Confidentiality

     215   

Section 9.18

 

JPMCB Direct Website Communications

     217   

Section 9.19

 

Release of Liens and Guarantees

     218   

Section 9.20

 

Parallel Debt

     220   

Section 9.21

 

Dutch Powers of Attorney

     220   

Section 9.22

 

Power of Attorney

     220   

Section 9.23

 

Canadian Anti-Money Laundering Legislation

     221   

Section 9.24

 

U.S.A. Patriot Act

     221   

Section 9.25

 

Acknowledgments

     221   

ARTICLE X COLLECTION ALLOCATION MECHANISM

     222   

Section 10.01

 

Implementation of CAM

     222   

Section 10.02

 

Letters of Credit

     223   

Section 10.03

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     225   

Exhibits

 

Exhibit A

  

[Reserved]

Exhibit B

  

[Reserved]

Exhibit C-1

  

Form of Borrowing Request

Exhibit C-2

  

Form of Swingline Borrowing Request

Exhibit D

  

[Reserved]

Exhibit E

  

[Reserved]

Exhibit F

  

[Reserved]

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT, dated as of
December 21, 2016 (as amended, supplemented, restated or otherwise modified from
time to time, this “Agreement”), among HEXION LLC (F/K/A MOMENTIVE SPECIALTY
CHEMICALS HOLDINGS LLC), a Delaware limited liability company (“Holdings”),
HEXION INC. (F/K/A MOMENTIVE SPECIALTY CHEMICALS INC.), a New Jersey corporation
(the “U.S. Borrower”), HEXION CANADA INC. (F/K/A MOMENTIVE SPECIALTY CHEMICALS
CANADA INC.), a Canadian corporation (the “Canadian Borrower”), HEXION B.V.
(F/K/A MOMENTIVE SPECIALTY CHEMICALS B.V.), a besloten vennootschap met beperkte
aansprakelijkheid under the laws of The Netherlands having its statutory seat in
Rotterdam, The Netherlands and registered with the Dutch Trade Register under
number 24294676 (the “Dutch Borrower”), HEXION UK LIMITED (F/K/A MOMENTIVE
SPECIALTY CHEMICALS UK LIMITED), a company incorporated under the laws of
England and Wales, and BORDEN CHEMICAL UK LIMITED, a company incorporated under
the laws of England and Wales (together, the “U.K. Borrowers”), and HEXION GMBH,
a limited liability company (GmbH) organized under the laws of Germany,
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) of Iserlohn with registration number 5860 (the “German Borrower”
and, together with the U.S. Borrower, the Canadian Borrower, the Dutch Borrower
and the U.K. Borrowers, the “Borrowers”), the LENDERS party hereto from time to
time, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent, Collateral
Agent, Swingline Lender and initial Issuing Bank, JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK
USA and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agents, and BANK
OF AMERICA, N.A. and CREDIT SUISSE SECURITIES (USA) LLC, as Documentation
Agents.

WHEREAS, Holdings and the Borrowers desire, and each of the Existing Lenders (as
defined in the Amendment Agreement), collectively constituting the Required
Lenders under the 2015 Credit Agreement, has agreed to (i) amend the 2015 Credit
Agreement to permit a refinancing of the 1-1/2 Lien Notes and (ii) make certain
other changes set forth herein and in the Amendment Agreement, in each case,
subject to the conditions set forth in the Amendment Agreement; and

WHEREAS, Holdings and the Borrowers desire to obtain, and each of the Extending
Lenders (as defined in the Amendment Agreement) has agreed to provide, the 2016
Extended Revolving Facility Commitments on the terms set forth herein (which
2016 Extended Revolving Facility Commitments shall automatically replace the
Revolving Facility Commitments in effect hereunder immediately prior to the
Stage 2 Amendment Effective Date), subject to the conditions set forth in the
Amendment Agreement; and

WHEREAS, the Obligations of the Borrowers under the Loan Documents will continue
to be guaranteed and continue to be secured, in each case as set forth in the
Loan Documents, as amended, restated, supplemented or otherwise modified from
time to time; and

NOW, THEREFORE, on the Amendment Effective Date, the 2015 Credit Agreement shall
be amended and restated as provided herein.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“1-1/2 Lien Intercreditor Agreement” shall (a) mean the Intercreditor Agreement,
dated as of January 29, 2010, among JPMCB, as intercreditor agent and
senior-priority agent for the ABL Secured Parties (as defined in that certain
Third Joinder and Supplement to Intercreditor Agreement, dated as of March 28,
2013), Wilmington Trust FSB (currently known as Wilmington Trust, National
Association), as trustee and collateral agent for the holders of the 1-1/2 Lien
Notes, Wilmington Trust, National Association, as senior-priority agent for the
holders of the First Lien Notes, Holdings, the U.S. Borrower and the Domestic
Subsidiaries party thereto, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
and (b) any replacement thereof that contains terms not materially less
favorable to the Lenders than the terms contained in the Intercreditor Agreement
referred to in clause (a) above.

“1-1/2 Lien Notes” shall mean the $1.2 billion aggregate original principal
amount of Hexion Finance Escrow LLC and Hexion Escrow Corporation and assumed by
the U.S. Borrower (as successor to Hexion U.S. Finance Corp.) and Hexion Nova
Scotia Finance ULC 8.875% Senior Secured Notes due 2018.

“1-1/2 Lien Notes Documents” shall mean the indentures under which the 1-1/2
Lien Notes are issued and all other instruments, agreements and other documents
evidencing or governing the 1-1/2 Lien Notes or providing for any security,
guarantee or other right in respect thereof.

“2013 Credit Agreement” shall mean the Asset-Based Revolving Credit Agreement,
dated as of the Closing Date, as amended, restated, supplemented or otherwise
modified from time to time prior to the 2015 Amendment Effective Date, among
Holdings, the U.S. Borrower, the Canadian Borrower, the Dutch Borrower, the U.K.
Borrowers, the lenders party thereto and the Administrative Agent.

“2015 Amendment Agreement” shall mean the Amendment Agreement, dated as of the
2015 Amendment Effective Date, among Holdings, the Borrowers, the Subsidiary
Loan Parties, the Lenders party thereto and the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time prior to
the Amendment Effective Date.

“2015 Amendment Effective Date” shall mean July 27, 2015.

“2015 Credit Agreement” shall mean the Amended and Restated Asset-Based
Revolving Credit Agreement, dated as of the 2015 Amendment Effective Date, as
amended, restated, supplemented or otherwise modified from time to time prior to
the Amendment Effective Date, among Holdings, the Borrowers, the Lenders party
thereto and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“2015 Transactions” shall mean, collectively, (a) the execution and delivery by
the Loan Parties of the 2015 Amendment Agreement and the Loan Documents executed
and delivered in connection with the 2015 Amendment Agreement to which they are
a party, (b) the issuance of First Lien Notes on April 15, 2015 and the
transactions consummated in connection therewith (including the use of proceeds
thereof) and (c) the payment of related fees and expenses in connection
therewith.

“2016 Extended Revolving Facility Commitments” shall mean the Extended Revolving
Facility Commitments (as defined in the Amendment Agreement).

“ABL Intercreditor Agreement” shall mean (a) the ABL Intercreditor Agreement,
dated as of the Closing Date, among the Collateral Agent, Wilmington Trust,
National Association, as Applicable First-Lien Agent and First-Lien Collateral
Agent (each as defined therein), the U.S. Borrower and the Domestic Subsidiaries
party thereto, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, and (b) any
replacement thereof that contains terms not materially less favorable to the
Lenders than the terms contained in the ABL Intercreditor Agreement referred to
in clause (a) above.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the U.S. Prime Rate in effect on such day, (b) the NYFRB Rate in effect
on such day plus  1⁄2 of 1.0% and (c) the LIBO Rate for a one-month Interest
Period for a deposit in U.S. Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%, provided that,
for the purpose of this definition, the LIBO Rate for any day shall be based on
the Screen Rate (or if the Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the ABR due to a change in the U.S. Prime Rate, the
NYFRB Rate or the LIBO Rate shall be effective from and including the effective
date of such change in the U.S. Prime Rate, the NYFRB Rate or the LIBO Rate,
respectively.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or any Swingline Loan to the U.S.
Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan denominated in U.S.
Dollars and bearing interest at a rate determined by reference to the ABR in
accordance with the provisions of Article II.

“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01(a) to
the 2015 Credit Agreement or (b) any other experienced and reputable appraiser
reasonably acceptable to the U.S. Borrower and the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Acceptable Auditor” shall mean (a) Cardno, (b) Ramboll Environ or (c) any other
experienced and reputable environmental auditor reasonably acceptable to the
U.S. Borrower and the Administrative Agent.

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts receivable, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.

“Account Control Agreement” shall have the meaning assigned to such term in
Section 5.12(a).

“Account Debtor” shall mean, with respect to any Account, each person obligated
on such Account.

“Additional Collection Account” shall mean any Collection Account of a Domestic
Loan Party or a Canadian Loan Party other than a Primary Concentration Account.

“Additional Extending Lender” shall mean any financial institution identified by
the Borrower and reasonably satisfactory to the Administrative Agent that shall
agree to provide 2016 Extended Revolving Facility Commitments hereunder.

“Additional Extending Lender Commitment” shall mean the 2016 Extended Revolving
Facility Commitment provided by any Additional Extending Lender on any
Additional Extending Lender Effective Date.

“Additional Extending Lender Effective Date” shall mean any date on which an
Additional Extended Lender shall provide a 2016 Extended Revolving Facility
Commitment hereunder pursuant to the last paragraph of Section 2.01(a).

“Additional Letter of Credit Facility” shall mean any facility or arrangement
(other than Letters of Credit issued pursuant to Section 2.05) established by
Holdings, the U.S. Borrower or any Subsidiary pursuant to which letters of
credit may be issued by financial institutions for the account of Holdings, the
U.S. Borrower or any Subsidiary, which, for the avoidance of doubt, such
facility or arrangement may include, without limitation, any revolving credit
facility, any cash-collateralized letter of credit facility, any “synthetic”
letter of credit facility, or any similar or other arrangement or combination
thereof.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Revolving Borrowing for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.0%) equal to (a) (i) for any
Eurocurrency Revolving Borrowing denominated in U.S. Dollars or Sterling, the
LIBO Rate, or (ii) for any Eurocurrency Revolving Borrowing denominated in
euros, the EURO LIBO Rate, in each case in effect for the relevant currency for
such Interest Period divided by (b) one minus the Statutory Reserves applicable
to such Eurocurrency Revolving Borrowing, if any.

 

4



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of the term “Pricing Grid”.

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder, or, as applicable, such Affiliates thereof as it
shall from time to time designate for the purpose of performing its obligations
hereunder in such capacity, including initially (a) with respect to a Loan or
Borrowing made to the Dutch Borrower, the German Borrower or a U.K. Borrower,
J.P. Morgan Europe Limited, and (b) with respect to a Loan or Borrowing made to,
or a B/A Drawing drawn by, the Canadian Borrower, JPMorgan Chase Bank, N.A.,
Toronto Branch. References to the “Administrative Agent” shall also include J.P.
Morgan Europe Limited or any other Affiliate of JPMCB or any other person
designated by JPMCB, in each case acting in its capacity as “Security Trustee”,
“Trustee”, “Collateral Agent” or “Agent” under any Security Document relating to
collateral provided under the laws of any jurisdiction. Notwithstanding the
foregoing, for purposes of Section 9.20, the term “Administrative Agent” shall
mean JPMCB and any successor agent appointed pursuant to Section 8.09.

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee
Letter, dated as of January 11, 2013, between the U.S. Borrower and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(d).

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent Parties” shall have the meaning assigned to such term in Section 9.18(c).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.10(b).

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans in the primary syndication thereof, as reasonably
determined by the Administrative Agent, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided that original issue discount and up-front fees

 

5



--------------------------------------------------------------------------------

shall be equated to interest rate assuming a 4-year life to maturity (or, if
less, the life of such Loans); and provided further that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
paid to arrangers for such Loans and customary consent fees for an amendment
paid generally to consenting Lenders.

“Alternative Currency” shall mean Sterling, euros, Canadian Dollars, Japanese
Yen or any other foreign currency reasonably acceptable to the applicable
Issuing Bank that is freely available, freely transferable and freely
convertible into U.S. Dollars, provided that the aggregate amount of Revolving
L/C Exposure in all such foreign currencies (other than Sterling, Kronor, euros,
Japanese Yen and Canadian Dollars) shall not exceed $25,000,000.

“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in an Alternative Currency.

“Alternative Currency Revolving L/C Exposure” shall mean Revolving L/C Exposure
related to Alternative Currency Letters of Credit.

“Amendment Agreement” shall mean the Amendment Agreement, dated as of
December 21, 2016, among Holdings, the Borrowers, the Subsidiary Loan Parties,
the Lenders party thereto and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Amendment Effective Date” shall mean December 21, 2016 (the “Stage 1 Amendment
Effective Date” (as defined in the Amendment Agreement)).

“AML Legislation” shall have the meaning assigned to such term in
Section 9.23(a).

“Ancillary Agreement” shall mean any Secured Cash Management Agreement, any
Secured Hedge Agreement or the Overdraft Line.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.26(a).

“Applicable Agent” shall mean (i) the Applicable Senior Collateral Agent (or
other analogous term) under the ABL Intercreditor Agreement or (ii) if at any
time there is no ABL Intercreditor Agreement then in effect, the Administrative
Agent.

“Applicable Commitment Fee” shall mean for any day, 0.50% per annum; provided
that, on and after the date of delivery of the financial statements and
certificates required by Section 5.04 for the first full fiscal quarter of the
U.S. Borrower after the Closing Date, the Applicable Commitment Fee will be
(a) 0.375% per annum for each fiscal quarter of the U.S. Borrower during which
the Average Utilization is greater than 50.0% and (b) 0.50% per annum for each
fiscal quarter of the U.S. Borrower during which the Average Utilization is
equal to or less than 50.0%. Changes in the Applicable Commitment Fee resulting
from changes in Average Utilization shall become effective on the date of
delivery of the relevant quarterly financial statements required by
Section 5.04, beginning with the date of delivery pursuant to Section 5.04 of
financial statements covering the first full fiscal quarter of the U.S. Borrower
after the Closing Date, and shall remain in effect until the next change to be
effected pursuant to this sentence.

 

6



--------------------------------------------------------------------------------

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.10(b).

“Applicable Margin” shall mean, for any day, 2.25% per annum in the case of any
Eurocurrency Revolving Loan and Overnight LIBO Borrowing and 1.25% per annum in
the case of any ABR Loan and any Base Rate Loan; provided that, on and after the
first Adjustment Date occurring after delivery of the first Borrowing Base
Certificate required by Section 5.04(f), the Applicable Margin with respect to
such Revolving Facility Loans will be determined based on Average Availability
for such period pursuant to the Pricing Grid.

“Appraised Fair Market Value” shall mean, at any time, with respect to any
applicable Eligible Real Property, the fair market value of such Real Property,
as determined by reference to the most recent third-party appraisal of such Real
Property received by the Administrative Agent in accordance with the terms
hereof.

“ARPA” shall mean the Account Receivables Purchase Agreement, among Hexion
Holding B.V. (f/k/a Momentive Specialty Chemicals Holding B.V.), Hexion GmbH
(f/k/a Momentive Specialty Chemicals GmbH), Momentive Specialty Chemicals
S.r.l., Momentive Specialty Chemicals Italia S.p.A., Momentive Specialty
Chemicals, a.s. and Hexion B.V. (f/k/a Momentive Specialty Chemicals B.V.),
entered into on the Closing Date, as amended, restated, supplemented or
otherwise modified from time to time, in each case the terms of which shall be
reasonably satisfactory to the Administrative Agent.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and, if
required by Section 9.04, by the U.S. Borrower, the Swingline Lender and the
then Issuing Bank, in the form of Exhibit A to the 2013 Credit Agreement or,
with respect to the 2016 Extended Revolving Facility Commitments, a revised form
of Exhibit A to the 2013 Credit Agreement reasonably acceptable to the
Administrative Agent and the U.S. Borrower, or, in each case, such other form as
shall be approved by the Administrative Agent.

“Attorney” shall have the meaning assigned to such term in Section 8.14.

“Audit Trigger Event” shall occur at any time that Excess Availability is less
than the greater of (a) 15.0% of the lesser of (i) the Total Revolving Facility
Commitments at such time and (ii) the Global Borrowing Base at such time and (b)
$50.0 million (or, after the Stage 2 Amendment Effective Date, $43.75 million).

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the Termination Date.

 

7



--------------------------------------------------------------------------------

“Availability Trigger Event” shall occur at any time that (a) Excess
Availability is less than the greater of (i) 12.5% of the lesser of (A) the
Total Revolving Facility Commitments at such time and (B) the Global Borrowing
Base at such time and (ii) $40.0 million (or, after the Stage 2 Amendment
Effective Date, $35.0 million) or (b) an Event of Default shall have occurred.
Once occurred, an Availability Trigger Event shall be deemed to be continuing
until such time as, in the case of clause (a) above, the Excess Availability is
equal to or greater than the greater of (i) 12.5% of the lesser of (A) the Total
Revolving Facility Commitments at such time and (B) the Global Borrowing Base at
such time and (ii) $40.0 million (or, after the Stage 2 Amendment Effective
Date, $35.0 million) for fifteen (15) consecutive days, and, in the case of
clause (b) above, such Event of Default is no longer continuing.

“Available Unused Commitment” shall mean, with respect to a Lender at any time,
an amount equal to the amount by which (a) the aggregate amount of the Revolving
Facility Commitment of such Lender at such time exceeds (b) the Revolving
Facility Exposure of such Lender at such time.

“Average Availability” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average Excess Availability for such period
divided by (b) the lesser of (i) the daily average Global Borrowing Base for
such period and (ii) the daily average Total Revolving Facility Commitments for
such period.

“Average Utilization” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average Total Revolving Facility Exposure for
such period divided by (b) the daily average Total Revolving Facility
Commitments for such period.

“B/A” shall mean a bill of exchange governed by the Bills of Exchange Act
(Canada) or a depository bill issued in accordance with the Depository Bills and
Notes Act (Canada), denominated in Canadian Dollars, drawn by the Canadian
Borrower and accepted by a Lender in accordance with the terms of this
Agreement.

“B/A Drawing” shall mean B/As accepted and purchased on the same date and as to
which a single Contract Period is in effect, including any B/A Equivalent Loans
made on the same date and as to which a single Contract Period is in effect. For
greater certainty, all provisions of this Agreement that are applicable to B/As
are also applicable, mutatis mutandis, to B/A Equivalent Loans.

“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.06(j).

 

8



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Basel III” shall mean:

(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III”: A global regulatory framework for more
resilient banks and banking systems”, “Basel III”: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(b)    the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

“Base Rate” shall mean (a) with respect to Revolving Facility Loans denominated
in Sterling or euros, and Revolving Facility Loans denominated in U.S. Dollars
and made to the Dutch Borrower, the German Borrower or a U.K. Borrower, the rate
of interest per annum quoted by the Administrative Agent as its base rate for
loans made by it in U.S. Dollars, Sterling or euros, as applicable, whether or
not such rate is the lowest rate charged by the Administrative Agent to its most
preferred borrowers, and, if such base rate is discontinued by the
Administrative Agent as a standard, a comparable reference rate designated by
the Administrative Agent as a substitute therefor shall be the Base Rate with
respect to such Revolving Facility Loans, (b) with respect to Revolving Facility
Loans denominated in U.S. Dollars made to the Canadian Borrower, the U.S. Base
Rate and (c) with respect to Revolving Facility Loans denominated in Canadian
Dollars made to the Canadian Borrower, the Canadian Base Rate.

“Base Rate Borrowing” shall mean a Borrowing consisting of Base Rate Loans.

“Base Rate Loan” shall mean any Base Rate Revolving Loan to the Dutch Borrower,
the German Borrower, a U.K. Borrower or the Canadian Borrower.

“Base Rate Revolving Borrowing” shall mean a Borrowing comprised of Base Rate
Revolving Loans.

 

9



--------------------------------------------------------------------------------

“Base Rate Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Base Rate in accordance with
the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America or any successor thereto.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Revolving Loans, as to which a single Interest Period is in effect. The term
“Borrowing” shall include a B/A Drawing.

“Borrowing Base” shall mean the U.S. Borrowing Base, the Canadian Borrowing
Base, the Dutch Borrowing Base, the German Borrowing Base or the U.K. Borrowing
Base, as the case may be.

“Borrowing Base Acquisition Adjustment Principles” shall mean, in connection
with the consummation of any acquisition of a business, equipment or other
assets, the U.S. Borrower may submit a calculation of the applicable Borrowing
Bases on a Pro Forma Basis with adjustments to reflect such acquisition and such
Borrowing Bases, and availability hereunder shall be increased accordingly so
long as, in the event that resulting Excess Availability would increase by more
than $40.0 million in the aggregate for all assets acquired in such acquisition,
the Administrative Agent shall have completed its review of such acquired
assets, including a Collateral Audit or receipt of new (or, if agreed to by the
Administrative Agent, recently completed) appraisals or updates of appraisals
from one or more Acceptable Appraisers as the Administrative Agent shall require
in its Reasonable Credit Judgment with respect to any such acquired assets prior
to the inclusion of such acquired assets in excess of $40.0 million in the
Global Borrowing Base; it being understood that (i) Net Orderly Liquidation
Value and/or Net Orderly Liquidation Value In-Place and/or Appraised Fair Market
Value with respect to any assets so acquired shall be based on new appraisals or
updates of appraisals from one or more Acceptable Appraisers, if required by the
Administrative Agent or if not required, the appraisals or updates thereof then
existing with respect to the applicable class of eligible assets, (ii) subject
to the limitations set forth in Section 2.01(a), the Borrowers shall, for the
avoidance of doubt, be allowed to utilize any increase in any Borrowing Base
resulting from such adjustment for the purpose of funding the purchase of such
acquired assets, and (iii) if such additional assets are of a different type of
collateral than the existing assets included in any Borrowing Base, such
additional assets may be subject to different advance rates or eligibility
criteria or may require the imposition of additional Reserves with respect
thereto as the Administrative Agent shall in its Reasonable Credit Judgment
require; provided that such advance rates applicable to a different type of
collateral shall not be higher than the then highest

 

10



--------------------------------------------------------------------------------

advance rates set forth in the definition of the term “Borrowing Base” or any
component definition thereof without the consent of the Super Majority Lenders.
Any adjustments made to any such acquired assets shall be subject to the same
adjustments and Reserves as set forth in the definitions of Eligible
Receivables, Eligible Inventory, Eligible Machinery and Equipment and Eligible
Real Property.

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the U.S. Borrower, substantially in the form of Exhibit E to the 2015 Credit
Agreement (or another form reasonably acceptable to the Administrative Agent and
the Borrowers) setting forth the calculation of the Global Borrowing Base,
including a calculation of each component thereof (including, to the extent the
Borrowers have received notice of any such Reserve from the Administrative
Agent, any of the Reserves included in such calculation), all in such detail as
shall be reasonably satisfactory to the Administrative Agent and accompanied by
supporting documentation and supplemental reporting reasonably requested by the
Administrative Agent. All calculations of the Global Borrowing Base in
connection with the preparation of any Borrowing Base Certificate shall be made
by the U.S. Borrower and certified to the Administrative Agent.

“Borrowing Base Jurisdiction” shall mean the United States of America, Canada,
Germany, The Netherlands and England and Wales.

“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
U.S. Dollars, $5.0 million, (b) in the case of a Borrowing denominated in euro,
€1.0 million, (c) in the case of a Borrowing denominated in Sterling,
£1.0 million and (d) in the case of a Borrowing denominated in Canadian Dollars,
C$1.0 million.

“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
U.S. Dollars, $1.0 million, (b) in the case of a Borrowing denominated in euro,
€1.0 million, (c) in the case of a Borrowing denominated in Sterling,
£1.0 million and (d) in the case of a Borrowing denominated in Canadian Dollars,
C$1.0 million.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and 2.06, as applicable, and substantially in the form of
Exhibit C-1.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, (b) when used in connection with a Loan denominated in
euro, the term “Business Day” shall also exclude any day on which the
Trans-European Automated Real Time Gross Settlement Express Transfer (TARGET2)
payment system is not open for the settlement of payments in euro, (c) when used
in connection with any Loan to the Canadian Borrower or B/A, the term “Business
Day” shall also (i) exclude any day on which banks are not open for dealings in
deposits in Toronto, Ontario but (ii) include, with respect to any Loan
denominated in Canadian Dollars or any B/A, any day on which banks are open for
dealings in deposits in Toronto, Ontario and (d) when used in connection with
any Loan to the Dutch Borrower, the German Borrower or a U.K. Borrower, the term
“Business Day” shall

 

11



--------------------------------------------------------------------------------

also include any day on which banks are open for dealings in deposits in euro,
Sterling and U.S. Dollars in London and, with respect to any Loan to the Dutch
Borrower, any day on which banks are open for dealings in deposits in euro in
Amsterdam and, with respect to any Loan to the German Borrower, any day on which
banks are open for dealings in deposits in euro in Frankfurt.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
Loans, participations in Letters of Credit and Swingline Loans and other
extensions of credit and collections thereunder established under Article X.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 10.01.

“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Section 7.01 in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate U.S. Dollar
Equivalent (determined on the basis of Exchange Rates prevailing on the CAM
Exchange Date) of the sum, without duplication, of (i) the Obligations owed to
such Lender (whether or not at the time due and payable), (ii) the Revolving L/C
Exposure of such Lender and (iii) the Swingline Exposure of such Lender, in each
case immediately prior to the occurrence of the CAM Exchange Date, and (b) the
denominator shall be the aggregate U.S. Dollar Equivalent (as so determined) of
the sum, without duplication, of (A) the Obligations owed to all the Lenders
(whether or not at the time due and payable), (B) the Revolving L/C Exposure and
(iii) the Swingline Exposure, in each case immediately prior to the occurrence
of the CAM Exchange Date; provided that, for purposes of clause (a) above, the
Obligations owed to the Swingline Lender will be deemed not to include any
Swingline Loans except to the extent provided in clause (a)(iii) above.

“Canadian Benefit Plans” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.

“Canadian Base Rate” shall mean, for any day, the rate of interest per annum
equal to the higher of (a) the interest rate per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect on such day
at its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate applicable to bankers’ acceptances with a term
of 30 days on such day and (ii) 0.50% per annum.

 

12



--------------------------------------------------------------------------------

“Canadian Base Rate Borrowing” shall mean a Borrowing consisting of Canadian
Base Rate Loans.

“Canadian Base Rate Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Canadian Base Rate in
accordance with the provisions of Article II.

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Canadian Borrowing Base” shall mean, with respect to the Canadian Loan Parties
at any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a)    the sum of:

(i)    in the case of Eligible Receivables, the product of (A) 85.0% multiplied
by (B) the difference of (x) the amount in U.S. Dollars of all Eligible
Receivables of such Canadian Loan Parties minus (y) the Dilution Reserve with
respect to such Eligible Receivables (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time); and

(ii)    in the case of Eligible Inventory, the lesser of (A) 70.0% of the value
of Eligible Inventory of such Canadian Loan Parties (valued, for each class of
such Eligible Inventory, at the lower of cost and market on a first in, first
out basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Canadian Loan Parties constituting each class of Eligible Inventory at such
time; and

(iii)     in the case of Eligible Machinery and Equipment, 80.0% of the Net
Orderly Liquidation Value In-Place of the Eligible Machinery and Equipment of
such Canadian Loan Parties; and

(iv)    in the case of Eligible Real Property, 75.0% of the Appraised Fair
Market Value of Eligible Real Property of such Canadian Loan Party;

minus

(b)    any applicable Reserve then in effect to the extent applicable to such
Canadian Loan Parties or such Eligible Receivables, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property.

The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower and the Canadian Borrower.

“Canadian Dollars” or “C$” shall mean the lawful money of Canada.

 

13



--------------------------------------------------------------------------------

“Canadian Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Canadian Borrower and to accept and purchase or arrange for the purchase of
B/As.

“Canadian Loan Parties” shall mean the Canadian Borrower and any Subsidiary of
the U.S. Borrower organized under the laws of Canada, or a province or territory
thereof, that is or hereafter becomes a party to the Foreign Guarantee
Agreement.

“Canadian Pension Plans” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, a Canadian
Loan Party in respect of its employees or former employees in Canada; provided
that the term “Canadian Pension Plans” shall not include the Canada Pension Plan
or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

“Canadian Security Documents” shall mean all security agreements delivered
pursuant to this Agreement and granted by any Canadian Loan Party and all
confirmations and acknowledgements thereof, including (a) general security
agreements and (b) the Quebec Documents, in each case relating to the grant to
the Collateral Agent of a security interest in the ABL Priority Collateral owned
by such Canadian Loan Party.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the U.S. Borrower
and the Subsidiaries shall not include:

(a)    expenditures to the extent made with proceeds of the issuance of Equity
Interests of any Parent Entity or the U.S. Borrower;

(b)    expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
U.S. Borrower and the Subsidiaries within 15 months of receipt of such proceeds
or, if not made within such period of 15 months, are committed to be made during
such period;

(c)    interest capitalized during such period;

(d)    expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding Holdings
(prior to a Qualified IPO), the U.S. Borrower or any Subsidiary) and for which
none of Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period);

 

14



--------------------------------------------------------------------------------

(e)    the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f)    the purchase price of equipment purchased during such period to the
extent that the consideration therefor consists of any combination of (i) used
or surplus equipment traded in at the time of such purchase and (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business;

(g)    Investments in respect of a Permitted Business Acquisition;

(h)    the Transactions, the 2015 Transactions or the Note Transactions; or

(i)    the purchase of property, plant or equipment made within 15 months of the
sale of any asset (other than Inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such 15 months, to the extent
committed to be made during such period and actually made within a three-year
period from such sale).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP; provided that any
obligations that would not be accounted for as Capital Lease Obligations under
GAAP as of the Closing Date shall not be included in Capital Lease Obligations
after the Closing Date due to any changes in GAAP or interpretations thereunder
or otherwise.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay-in-kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by (or on behalf of Holdings (prior to a

 

15



--------------------------------------------------------------------------------

Qualified IPO)) the U.S. Borrower or any Subsidiary, including such fees paid in
connection with the Note Transactions, the 2015 Transactions, the Transactions
or upon entering into a Permitted Receivables Financing, (c) the amortization of
debt discounts, if any, or fees in respect of Swap Agreements and (d) cash
interest income of the U.S. Borrower and the Subsidiaries for such period;
provided that Cash Interest Expense shall exclude any one-time financing fees
paid in connection with the Note Transactions, the 2015 Transactions, the
Transactions or upon entering into a Permitted Receivables Financing or any
amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to any Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Joint Lead
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement.

“CDOR Rate” shall mean, on any date, an interest rate per annum equal to the
average discount rate applicable to bankers’ acceptances denominated in Canadian
Dollars with a term equal to the Contract Period of the relevant B/As (for
purposes of the definition of “Discount B/A Rate”) appearing on the Reuters
Screen CDOR Page (“Screen”) (or on any successor or substitute page of such
Screen, or any successor to or substitute for such Screen, providing rate
quotations comparable to those currently provided on such page of such Screen,
as determined by the Administrative Agent from time to time) at approximately
10:00 a.m., Toronto time, on such date (or, if such date is not a Business Day,
on the next preceding Business Day) or, if such rate is not so reported, the
average of the rate quotes for bankers’ acceptances denominated in Canadian
Dollars with a term of 30 days received by the Administrative Agent at
approximately 10:00 a.m., Toronto time, on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from one or more banks of
recognized standing selected by it; provided, that if the CDOR Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Control” shall be deemed to occur if:

(a)    at any time, (i) a majority of the seats (other than vacant seats) on the
Board of Directors of the U.S. Borrower shall at any time be occupied by persons
who were neither (A) nominated by the Board of Directors of the U.S. Borrower or
a Permitted Holder, (B) appointed by directors so nominated nor (C) appointed by
a Permitted Holder, (ii) a “Change in Control” (or similar event) shall occur
under (x) the Second Lien Notes, the 1-1/2 Lien Notes

 

16



--------------------------------------------------------------------------------

or the First Lien Notes, (y) any Material Indebtedness secured by a
Second-Priority Lien or (z) any Permitted Refinancing Indebtedness in respect of
any of the foregoing or in respect of Indebtedness created hereunder or under
the other Loan Documents (in each case to the extent constituting Material
Indebtedness) or (iii) a Borrower (other than the U.S. Borrower) shall cease to
be, directly or indirectly, a Subsidiary of the U.S. Borrower;

(b)    at any time prior to a Qualified IPO, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act, as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the U.S. Borrower; or

(c)    at any time after a Qualified IPO, any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act, as in effect on the
Closing Date), other than any combination of the Permitted Holders, shall have
acquired beneficial ownership of 35% or more of the voting interest in the U.S.
Borrower’s capital stock and the Permitted Holders shall own, directly or
indirectly, less than such Person or “group” of the voting interest in the U.S.
Borrower’s capital stock.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.16(a)(i), by any Lending Office of such Lender or by such Lender’s
or Issuing Bank’s holding company, if any) with any written request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided, however, that,
notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any equivalent European regulation,
all interpretations and applications thereof and any compliance by a Lender or
Issuing Bank with any request or directive relating thereto and (y) all
requests, rules, guidelines or directives promulgated under or in connection
with, all interpretations and applications of, and any compliance by a Lender or
Issuing Bank with any request or directive relating to International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” but a Lender shall only request payments from the Borrowers
under Section 2.16 herein as a result thereof to the extent such Lender makes
the same request under comparable credit agreements with other borrowers
similarly situated to the Borrowers.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Revolving Facility Loans,
Swingline Loans or Other Revolving Facility Loans, if any; and (b) when used in
respect of any Commitment, whether such Commitment is in respect of a Revolving
Facility Commitment, the Swingline Commitment or an Other Revolving Facility
Commitment, if any. Other Revolving Facility Loans that have different terms and
conditions (together with the Commitments in respect thereof) shall be construed
to be in different Classes.

 

17



--------------------------------------------------------------------------------

“Closing Date” shall mean March 28, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties.

“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters or any similar acknowledgment agreements of any
landlord, lessor, warehouseman or processor (other than a Loan Party) in
possession of Inventory or Equipment, substantially in the form of Exhibit D to
the 2013 Credit Agreement or another form reasonably acceptable to the
Administrative Agent or as modified to reflect applicable local law
requirements.

“Collateral Agent” shall mean the party acting as collateral agent (or
equivalent capacity) for the Secured Parties under the Security Documents. On
the Amendment Effective Date, the Collateral Agent is the same person as the
Administrative Agent. Unless the context otherwise requires or a particular
Section herein differentiates the capacities of the Administrative Agent and the
Collateral Agent, the term “Administrative Agent” as used herein shall include
the Collateral Agent, notwithstanding various specific references to the
Collateral Agent herein.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, among the U.S. Borrower, each Domestic Subsidiary Loan Party party
thereto and the Collateral Agent, as amended, supplemented or otherwise modified
from time to time.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that (in each case subject to Section 5.10(f)):

(a)    on the Closing Date, the Administrative Agent shall have received
(i) from the U.S. Borrower and each Domestic Subsidiary Loan Party, a
counterpart of the Collateral Agreement, duly executed and delivered on behalf
of each such person, (ii) from Holdings, the U.S. Borrower and each Domestic
Subsidiary Loan Party, a counterpart of the U.S. Guarantee Agreement duly
executed and delivered on behalf of each such person, and (iii) counterparts of
the Foreign Pledge Agreement duly executed and delivered by the parties thereto;

(b)    on the Closing Date, the Administrative Agent shall have received
(i) from each Foreign Subsidiary Loan Party, a counterpart of the Foreign
Guarantee Agreement, duly executed and delivered on behalf of such person, and
(ii) from each Foreign Subsidiary Loan Party, a counterpart of each Foreign
Security Document that the Administrative Agent determines, based on the advice
of counsel, to be necessary or advisable in connection with the pledge of, or
granting of security interests in, the ABL Priority Collateral owned by such
Foreign Subsidiary Loan Party, duly executed and delivered by such person;

 

18



--------------------------------------------------------------------------------

(c)    on the Closing Date, (i) the Administrative Agent shall have received,
pursuant to the Collateral Agreement, a pledge of all the issued and outstanding
Equity Interests of each Wholly Owned Subsidiary owned on the Closing Date
directly by the U.S. Borrower or any Domestic Subsidiary Loan Party and listed
on Schedule 1.01(b) to the 2013 Credit Agreement (it being understood that no
more than 65% of the outstanding voting Equity Interests of any “first tier”
Foreign Subsidiary owned by a Domestic Loan Party or any “first tier” Qualified
CFC Holding Company owned by a Domestic Loan Party and none of the outstanding
Equity Interests of a Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Domestic Loan Party or a Qualified CFC Holding Company that is
not a “first tier” Qualified CFC Holding Company of a Domestic Loan Party shall
be pledged to secure the Obligations) and (ii) in the case of certificated
Equity Interests required to be pledged pursuant to clause (i) above, the
Applicable Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(d)    subject to Section 5.10(f), all Indebtedness of the U.S. Borrower and
each Subsidiary (other than intercompany Indebtedness incurred in the ordinary
course of business in connection with the cash management operations and
intercompany sales of the U.S. Borrower and such Subsidiary) that is owing to
the U.S. Borrower and each Domestic Subsidiary Loan Party shall be evidenced by
a promissory note or an instrument in form satisfactory to the Administrative
Agent and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document), and the Applicable Agent shall have received all
such promissory notes or instruments, together with note powers or other
instruments of transfer with respect thereto endorsed in blank (other than with
respect to any such intercompany debt the perfection of the pledge of which does
not require delivery to the Applicable Agent);

(e)    except as otherwise contemplated by any Security Document, all documents
and instruments, including Uniform Commercial Code financing statements, filings
with the United States Copyright Office and the United States Patent and
Trademark Office and PPSA financing statements (and similar documents), required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(f)    all documents and particulars, including those required to be filed with
the Registrar of Companies in England and Wales under Section 860 of the UK
Companies Act 2006, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the U.K. Security Documents and perfect such Liens to
the extent required by, and with the priority required by, the U.K. Security
Documents, shall within 21 days of the execution of any applicable U.K. Security
Documents have been filed, registered or recorded;

(g)    except as set forth pursuant to any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

 

19



--------------------------------------------------------------------------------

(h)    subject to Section 5.10(f), in the case of any person that (i) becomes a
Domestic Subsidiary Loan Party (other than any Domestic Subsidiary Loan Party
that is a Subsidiary of a Foreign Subsidiary) after the Closing Date, the
Administrative Agent shall have received from such Domestic Subsidiary Loan
Party (A) a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such person (it being
understood that no more than 65% of the outstanding voting Equity Interests of
any “first tier” Foreign Subsidiary owned by such Domestic Subsidiary Loan Party
or any “first tier” Qualified CFC Holding Company directly owned by any Domestic
Subsidiary Loan Party and none of the outstanding Equity Interests of a Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of such Domestic
Subsidiary Loan Party or any Qualified CFC Holding Company that is not a “first
tier” Qualified CFC Holding Company of such Domestic Subsidiary Loan Party shall
be pledged to secure the Obligations) and (B) a supplement to the U.S. Guarantee
Agreement, in the form specified therein, duly executed and delivered on behalf
of such person, or (ii) becomes a Foreign Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received from such Foreign
Subsidiary Loan Party a counterpart of (x) the Foreign Guarantee Agreement, duly
executed and delivered by such person, and (y) all Foreign Security Documents
that the Administrative Agent determines, based on the advice of counsel, to be
necessary or advisable in connection with the pledge of the ABL Priority
Collateral owned by such Foreign Subsidiary Loan Party, duly executed and
delivered by such person; and

(i)    the Administrative Agent shall have received evidence of the insurance
required by the terms hereof;

provided that, notwithstanding the foregoing, the Collateral and Guarantee
Requirement with respect to (i) any assets constituting Equipment and Real
Property of any Foreign Subsidiary Loan Party and (ii) any assets of, or Equity
Interests in, the German Loan Parties need not be satisfied until the later of
the 2015 Amendment Effective Date and the date on which such assets are included
in the calculation of the applicable Borrowing Base.

“Collateral Audit” shall mean a collateral examination of the accounts
receivable, accounts payable, books and records and the accounting systems,
policies and procedures of the U.S. Borrower and the Subsidiary Loan Parties by
the Administrative Agent or by a third-party consultant reasonably satisfactory
to the Administrative Agent and the U.S. Borrower, the results of which shall be
in a form and prepared on a basis reasonably satisfactory to the Administrative
Agent.

“Collection Account” shall mean a deposit account or a securities account used
for the collection of proceeds of Accounts of a Loan Party organized in a
Borrowing Base Jurisdiction.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.13(a).

 

20



--------------------------------------------------------------------------------

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and any Incremental Revolving Facility Commitment and
(b) with respect to the Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 9.18(a).

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit to the extent undrawn) consisting of
Capital Lease Obligations, bankers’ acceptances, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the U.S. Borrower and the Subsidiaries
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(a)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income or expense or charge (including all fees and expenses relating
thereto) including any (i) severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning or
reconfiguration of fixed assets for alternative uses and fees, expenses or
charges relating to new product lines, plant shutdown costs or acquisition
integration costs, (ii) fees, expenses or charges related to any offering of
Equity Interests of the U.S. Borrower or any of its Parent Entities, any
Investment, acquisition or incurrence, refinancing, amendment or modification of
Indebtedness permitted to be incurred or so refinanced, amended or modified, as
the case may be, hereunder (in each case, whether or not successful), including
any such fees, expenses, charges or change in control payments related to the
Note Transactions, the 2015 Transactions or the Transactions, in each case,
shall be excluded;

(b)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) from abandoned, closed or discontinued operations and any net
after-tax gain or loss (less all fees and expenses or charges relating thereto)
on disposal of abandoned, closed or discontinued operations shall be excluded;

(c)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) or any subsequent charges or expenses incurred during such
period attributable to business dispositions or asset dispositions other than in
the ordinary course of business (as determined in good faith by the Board of
Directors of the U.S. Borrower) shall be excluded;

(d)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

(e)    (i) the Net Income for such period of any person that is not a subsidiary
of such person, or that is an Unrestricted Subsidiary, or that is accounted for
by the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or

 

21



--------------------------------------------------------------------------------

other payments actually paid in cash (or to the extent converted into cash) to
the referent person or a subsidiary thereof in respect of such period and
(ii) the Net Income for such period shall include any ordinary course dividend,
distribution or other payment in cash received from any person in excess of the
amounts included in clause (i);

(f)    any non-cash impairment charges or non-cash charges resulting from the
amortization of intangibles, in each case arising pursuant to the application of
GAAP, shall be excluded;

(g)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(h)    any increase in amortization or depreciation or any non-cash charges
(such as purchased in-process research and development or capitalized
manufacturing profit in inventory) or other increase or reduction in
Consolidated Net Income, in each case resulting from purchase accounting shall
be excluded;

(i)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of Financial Accounting Standard 52 shall be excluded;

(j)    any non-cash impairment charges resulting from the application of
Statement of Financial Accounting Standards No. 142 and 144, and the
amortization of intangibles arising pursuant to No. 141, shall be excluded;

(k)    any non-cash expense realized or resulting from any deferred stock
compensation plan or grants of stock appreciation or similar rights, stock
options, restricted stock grants or other rights to officers, directors and
employees of such person or any of its subsidiaries shall be excluded;

(l)    the Net Income of any person and its subsidiaries shall be calculated
without deducting the income attributable to, or adding the losses attributable
to, the minority equity interests of third parties in any non-Wholly Owned
Subsidiary except to the extent of dividends declared or paid by such person or
its subsidiaries in respect of such period on the shares of capital stock of
such subsidiary held by such third parties;

(m)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded;

(n)    non-cash charges for deferred tax asset valuation allowances shall be
excluded;

(o)    any (i) costs or expenses realized in connection with, resulting from or
in anticipation of the Note Transactions, the 2015 Transactions or the
Transactions or (ii) costs or expenses realized in connection with or resulting
from stock appreciation or similar rights, stock options or other rights
existing on the Closing Date of officers, directors and employees, in each case
of the U.S. Borrower or any of the Subsidiaries, shall be excluded; and

 

22



--------------------------------------------------------------------------------

(p)    (i) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded and (ii) amounts
estimated in good faith to be received from insurance (determined after
consultation with the Administrative Agent) in respect of lost revenues or
earnings relating to liability or casualty events or business interruption shall
be included (with a deduction (x) for amounts actually received up to such
estimated amount to the extent included in Net Income in a future period and
(y) for amounts so added back to the extent not so received within 365 days.

“Consolidated Taxes” shall mean, with respect to any person for any period,
provision for Taxes based on income, profits or capital of such person and its
subsidiaries for such period, including state, franchise and similar taxes, and,
without duplication, any Tax Distributions taken into account in calculating
Consolidated Net Income.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
U.S. Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the consolidated balance sheet of the U.S.
Borrower as of such date and calculated on a Pro Forma Basis for any asset
acquisition or disposition by the U.S. Borrower or a Subsidiary.

“Constructive Distributions” shall mean constructive distributions made in cash
or otherwise (a) to Holdings relating to reimbursements of certain pension costs
and (b) to Shell Oil Company relating to reimbursements of certain pension costs
in accordance with the Master Sales Agreement, dated July 10, 2000, as amended
as of November 14, 2000, and related ancillary agreements.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Contract Period” shall mean, with respect to any B/A, the period commencing on
the date such B/A is issued and accepted and ending on the date 30, 60, 90 or
180 days thereafter, as the Canadian Borrower may elect (in each case subject to
availability and provided that there remains a minimum of 30, 60, 90 or 180 days
(depending on the Contract Period selected by the Canadian Borrower) prior to
the applicable Maturity Date), or any other number of days from 1 to 180 with
the consent of each applicable Lender; provided that, if such Contract Period
would end on a day other than a Business Day, such Contract Period shall be
extended to the next succeeding Business Day.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

23



--------------------------------------------------------------------------------

“Controlled Account” shall have the meaning assigned to such term in
Section 5.12(a).

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“CRR” shall mean the Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Custodian” shall have the meaning assigned to such term in Section 8.14.

“Debenture Indenture” shall mean the Indenture of the U.S. Borrower, dated as of
December 15, 1987, governing the Debentures due 2021 and 2023, as amended,
modified or supplemented from time to time.

“Debentures” shall mean the 9.200% Debentures of the U.S. Borrower due 2021 and
the 7.875% Debentures of the U.S. Borrower due 2023.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, the United Kingdom’s
Insolvency Act 1986, the Council of the European Union Regulation 1346/2000/EC
on insolvency proceedings, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), the German insolvency code (Insolvenzordnung) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect, in each case as amended,
including any corporate law of any jurisdiction which may be used by a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case, shall
exclude any part of such laws, rules or regulations which relate solely to any
solvent reorganization or solvent restructuring process).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the U.S. Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Bank in writing, or
has made a public statement to the effect, that it does not intend to comply
with its funding obligations hereunder, (c) has failed, within three Business
Days after written request by the Administrative Agent or the U.S. Borrower,
acting in good faith, to confirm in writing to the Administrative Agent and the
U.S.

 

24



--------------------------------------------------------------------------------

Borrower that it will comply with its prospective funding obligations and is
financially able to meet such obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the U.S. Borrower)
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, provisional liquidator, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state, provincial or federal
regulatory authority acting in such a capacity in the applicable jurisdiction,
(iii) in the good faith determination of the Administrative Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23) upon delivery of written
notice of such determination to the U.S. Borrower, each Issuing Bank, the
Swingline Lender and each Lender.

“Designated Foreign Subsidiary” shall mean each Wholly Owned Subsidiary which is
a Foreign Subsidiary and is organized or incorporated in a Borrowing Base
Jurisdiction.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the U.S. Borrower) of non-cash consideration
received by the U.S. Borrower or one of the Subsidiaries in connection with an
asset disposition that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Designated Secured Cash Management Agreement” shall have the meaning assigned
to such term in the Collateral Agreement and Obligations under which are of
equal priority with the Loans in the payment waterfall under the Security
Documents.

“Designated Secured Hedge Agreement” shall have the meaning assigned to such
term in the Collateral Agreement and Obligations under which are of equal
priority with the Loans in the payment waterfall under the Security Documents.

“Dilution Factors” shall mean, without duplication, for any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits recorded to reduce
accounts receivable by the applicable Loan Parties in a manner consistent with
current accounting practices of such Loan Parties.

 

25



--------------------------------------------------------------------------------

“Dilution Ratio” shall mean, on any date, (a) the ratio (expressed as a
percentage) equal to (i) the aggregate amount of the applicable Dilution Factors
for the Test Period divided by (ii) total gross invoiced amount of Eligible
Receivables for the Test Period minus (b) 5.0%; provided that if, on any date,
the Dilution Ratio is less than 0%, the Dilution Reserve on such date shall be
deemed to be zero.

“Dilution Reserve” shall mean, on any date, the applicable Dilution Ratio
multiplied by the Eligible Receivables of the applicable Borrowing Base on such
date.

“Discount B/A Rate” shall mean, with respect to a B/A being accepted and
purchased on any day, (a) for a Lender that is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1.0%) quoted to the Administrative Agent by the Schedule I Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A, and (b) for a Lender that is not a Schedule I Lender, the lesser of
(i) the CDOR Rate applicable to such B/A plus 0.10% per annum and (ii) the
arithmetic average (as determined by the Administrative Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1.0%) quoted to the Administrative Agent by the Schedule II/III
Reference Lenders as the percentage discount rate at which such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A.

“Discount Proceeds” shall mean, with respect to any B/A, an amount (rounded
upward, if necessary, to the nearest C$.01) calculated by multiplying (a) the
face amount of such B/A by (b) the quotient obtained by dividing (i) one by
(ii) the sum of (A) one and (B) the product of (x) the Discount B/A Rate
(expressed as a decimal) applicable to such B/A and (y) a fraction of which the
numerator is the Contract Period applicable to such B/A and the denominator is
365, with such quotient being rounded upward or downward to the fifth decimal
place and .000005 being rounded upward.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event or
condition, (i) mature or are mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (ii) are convertible or exchangeable for
Indebtedness or Disqualified Stock, (iii) provides for the scheduled payments of
dividends in cash or (iv) are redeemable at the option of the holder thereof, in
whole or in part, in each case prior to 91 days after the latest Maturity Date
then in

 

26



--------------------------------------------------------------------------------

effect at the time of issuance of such Equity Interests (without regard to the
proviso to clause (a) of the definition of the term “Maturity Date” or the
proviso to the definition of the term “Extended Maturity Date” or any similar
qualification to the maturity date of any Other Revolving Facility Loan);
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the U.S. Borrower or the Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Stock solely because
they may be required to be repurchased by the U.S. Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Documentation Agent” shall mean collectively, Bank of America, N.A. and Credit
Suisse Securities (USA) LLC.

“Domestic Loan Party” shall mean the U.S. Borrower and any Domestic Subsidiary
Loan Party.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Domestic Subsidiary Loan Party” shall mean each Wholly Owned Domestic
Subsidiary other than (a) Unrestricted Subsidiaries, (b) Indenture Restricted
Subsidiaries, (c) Qualified CFC Holding Companies and (d) any such Wholly Owned
Domestic Subsidiary that is owned by a Foreign Subsidiary.

“Dominion Account” shall have the meaning assigned to such term in
Section 5.12(b).

“DTTP Scheme” shall have the meaning assigned to such term in Section 2.18(f).

“Dutch Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Dutch Borrowing Base” shall mean, with respect to the Dutch Loan Parties at any
time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a)    the sum of:

(i)    in the case of Eligible Receivables, the product of (A) 85.0% multiplied
by (B) the difference of (x) the amount in U.S. Dollars of all Eligible
Receivables of such Dutch Loan Parties minus (y) the Dilution Reserve with
respect to such Eligible Receivables (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time); and

 

27



--------------------------------------------------------------------------------

(ii)    in the case of Eligible Inventory, the lesser of (A) 70.0% of the value
of Eligible Inventory of such Dutch Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Dutch Loan Parties constituting each class of Eligible Inventory at such time;
and

(iii)     in the case of Eligible Machinery and Equipment, 80.0% of the Net
Orderly Liquidation Value In-Place of the Eligible Machinery and Equipment of
such Dutch Loan Parties; and

(iv)    in the case of Eligible Real Property, 75.0% of the Appraised Fair
Market Value of Eligible Real Property of such Dutch Loan Parties;

minus

(b)    any applicable Reserve then in effect to the extent applicable to such
Dutch Loan Parties or such Eligible Receivables, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property;

provided, however, that (i) the Dutch Borrowing Base (together with the German
Borrowing Base and the U.K. Borrowing Base) shall not constitute more than the
greater of (A) 50.0% of the Total Revolving Facility Commitments and (B) 50.0%
of the Global Borrowing Base (calculated prior to giving effect to such
limitation) and (ii) the PP&E Component of the Dutch Borrowing Base shall not
exceed 50% of the total PP&E Component of the Global Borrowing Base (calculated
after giving effect to the proviso to the definition of “PP&E Component”).

The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower and the Dutch Borrower.

“Dutch Leaseholds” shall have the meaning assigned to such term in the
definition of Eligible Machinery and Equipment.

“Dutch Loan Parties” shall mean the Dutch Borrower and any Subsidiary of the
U.S. Borrower organized under the laws of The Netherlands that is or hereafter
becomes a party to the Foreign Guarantee Agreement.

“Dutch Payable Audit” shall mean an audit performed by the Administrative Agent
with respect to accounts payable of the Dutch Borrower and any related Retention
of Title Reserves.

“Dutch Review Trigger Event” shall occur at any time that Excess Availability is
less than the greater of (a) 25.0% of the lesser of (i) the Total Revolving
Facility Commitments at such time and (ii) the Global Borrowing Base at such
time and (b) $80.0 million (or, after the

 

28



--------------------------------------------------------------------------------

Stage 2 Amendment Effective Date, $70.0 million). Once occurred, a Dutch Review
Trigger Event shall be deemed to be continuing until such time as the Excess
Availability is equal to or greater than the greater of (a) 25.0% of the lesser
of (i) the Total Revolving Facility Commitments at such time and (ii) the Global
Borrowing Base at such time and (b) $80.0 million (or, after the Stage 2
Amendment Effective Date, $70.0 million) for fifteen (15) consecutive days.

“Dutch Security Documents” shall mean (a) the Foreign Pledge Agreement and
(b) all other security agreements delivered pursuant to this Agreement and
granted by any Dutch Loan Party and all confirmations and acknowledgements
thereof, in each case relating to the grant to the Collateral Agent of a
security interest in the ABL Priority Collateral owned by such Dutch Loan Party.

“Dutch SPV” shall have the meaning assigned to such term in the definition of
Eligible Machinery and Equipment.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” shall mean, with respect to the U.S. Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the U.S.
Borrower and the Subsidiaries for such period plus (a) the sum of (without
duplication and to the extent the same was deducted in calculating Consolidated
Net Income for such period):

(i)    Consolidated Taxes of the U.S. Borrower and the Subsidiaries for such
period;

(ii)    Interest Expense (and to the extent not included in Interest Expense,
any realized losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and costs of surety
bonds in connection with financing activities) of the U.S. Borrower and the
Subsidiaries for such period (net of interest income of the U.S. Borrower and
the Subsidiaries for such period);

(iii)    depreciation and amortization expenses of the U.S. Borrower and the
Subsidiaries for such period;

(iv)    plant closure, severance and other restructuring costs and charges;

 

29



--------------------------------------------------------------------------------

(v)    business optimization expenses (which, for the avoidance of doubt, shall
include, without limitation, the effect of inventory optimization programs,
retention, systems establishment costs and excess pension charges); provided
that with respect to each business optimization expense, the U.S. Borrower shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense;

(vi)    impairment charges, including the write-down of investments;

(vii)    non-operating expenses;

(viii)    any other non-cash charges; provided that, for purposes of this
subclause (viii) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made;

(ix)    the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals relating to such fees and related expenses) during such period in
compliance with Section 6.07(b)(xix); plus

(x)    the cost (or amortization of prior service cost) of subsidizing coverage
for persons affected by amendments to medical benefit plans implemented prior to
the Closing Date; provided, however, that such amount will be included in EBITDA
notwithstanding that such amount was not deducted in calculating Consolidated
Net Income;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) (x) non-cash items
increasing Consolidated Net Income of the U.S. Borrower and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period, including the amortization of employee benefit plan
prior service costs) and (y) to the extent not included in Interest Expense, any
realized gains on hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk and costs of surety bonds in
connection with financing activities of the U.S. Borrower and the Subsidiaries
for such period.

“Eligibility Adjustment Principles” shall mean, if any Account, Inventory,
Equipment or Real Property at any time ceases to be an Eligible Receivable,
Eligible Inventory, Eligible Machinery and Equipment or Eligible Real Property,
as applicable, then such Account, Inventory, Equipment or Real Property shall
promptly be excluded from the calculation of any Borrowing Base; provided,
however, that, if any Account, Inventory, Equipment or Real Property ceases to
be an Eligible Receivable, Eligible Inventory, Eligible Machinery and Equipment
or Eligible Real Property, as applicable, because of the adjustment of or
imposition of new exclusionary criteria pursuant to the succeeding paragraph,
the Administrative Agent will not require exclusion of such Account, Inventory,
Equipment or Real Property from the applicable Borrowing Base until five
(5) Business Days following the date on which the Administrative Agent gives
notice to the U.S. Borrower of such ineligibility.

 

30



--------------------------------------------------------------------------------

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth in
the definitions of Eligible Receivables, Eligible Inventory, Eligible Machinery
and Equipment and Eligible Real Property and to establish new criteria, in each
case in its Reasonable Credit Judgment (based on an analysis of material facts
or events first occurring, or first discovered by the Administrative Agent,
after the Closing Date or, in the case of Eligible Machinery and Equipment or
Eligible Real Property, after the 2015 Amendment Effective Date), subject to the
approval of Special Majority Lenders in the case of adjustments or new criteria
which have the effect of making more credit available than would have been
available based upon the criteria in effect on the Closing Date or the 2015
Amendment Effective Date, as applicable. The Administrative Agent acknowledges
that, as of the 2015 Amendment Effective Date, it does not know of any
circumstance or condition with respect to the Accounts, Inventory, Equipment or
Real Property that would require the adjustment of any (or imposition of any
new) exclusionary criteria set forth in the definitions of Eligible Receivables,
Eligible Inventory, Eligible Machinery and Equipment and Eligible Real Property.

Any determination by the Administrative Agent in respect of any Borrowing Base
shall be based on the Administrative Agent’s Reasonable Credit Judgment. The
parties understand that the exclusionary criteria in the definitions of Eligible
Receivables, Eligible Inventory, Eligible Machinery and Equipment, Eligible Real
Property and Reserves that may be imposed as provided herein, any deductions or
other adjustments to determine “lower of cost and market value”, factors
considered in the calculation of Net Orderly Liquidation Value, Net Orderly
Liquidation Value In-Place, Appraised Fair Market Value, any Dilution Factors
and the calculation of the Dilution Reserve all have the effect of reducing the
applicable Borrowing Bases, and, accordingly, whether or not any provisions
hereof so state, all of the foregoing shall be determined without duplication so
as not to result in multiple reductions in any Borrowing Base for the same facts
or circumstances.

“Eligible Intercompany Account” shall mean any Accounts arising out of a sale
made or services rendered by any of the Sellers and sold or otherwise
transferred to MSC Holding B.V. pursuant to the terms of the ARPA; provided that
such Eligible Intercompany Accounts in the aggregate shall not exceed an amount
equal to the lesser of (x) 15.0% of the lesser of (A) the Total Revolving
Facility Commitments at such time and (B) the Global Borrowing Base at such time
and (y) $60.0 million; provided further that an Account shall not be an
“Eligible Intercompany Account” if any of the following shall be true with
respect to such Account:

(a)    the ARPA has not been duly authorized, executed or delivered by any of
the parties thereto or does not constitute a legal, valid and binding obligation
of any of the parties thereto enforceable against each such party in accordance
with its terms; or

(b)    such Account has not been originated by a Seller and validly sold by such
Seller to MSC Holding B.V. pursuant to (and in accordance with) the ARPA, with
the result that MSC Holding B.V. does not have good and marketable title thereto
free and clear of all Liens other than permitted Liens described in
Section 6.02; or

 

31



--------------------------------------------------------------------------------

(c)    either (i) the assignment of such Account under the ARPA to MSC Holding
B.V. or (ii) the grant of Lien to the Administrative Agent, on behalf of the
Secured Parties, pursuant to the Security Documents, in respect of such Account
, in either case violates, conflicts with or contravenes in any material respect
any applicable laws or any contractual or other restriction, limitation or
encumbrance (including any restriction or limitation under the related contract)
and requires the consent of the applicable Account Debtor or any other person,
other than such consents which have been obtained; or

(d)    the ARPA under which such Account was sold is not in full force and
effect; or

(e)    such Account has been transferred back to a Seller under the terms of the
ARPA.

“Eligible Inventory” shall mean all Inventory of the Loan Parties that
constitutes Collateral in which the Collateral Agent has a Perfected Security
Interest; provided, however, that Inventory shall not be “Eligible Inventory” if
any of the following shall be true with respect to such Inventory:

(a)    such Inventory is not raw materials, work in process or finished goods;
provided that there shall be no duplication with regard to any raw materials
that have been moved into work in process or finished good category but not
removed from raw materials on record; or

(b)    such Inventory is not in good, useable and saleable condition; or

(c)    such Inventory is slow-moving, obsolete, defective or unmerchantable; or

(d)    with respect to Inventory constituting finished goods, such Inventory is
not of a type held for sale by the applicable Loan Party in the ordinary course
of business; or

(e)    such Inventory is held on consignment; or

(f)    such Inventory for which the standard cost is higher than its recent
purchase price (but only with respect to such purchase price variance); or

(g)    such Inventory with respect to which such Loan Party’s selling price of
such Inventory to third parties is less than such Loan Party’s actual costs to
manufacture such Inventory (but only with respect to such difference); or

(h)    such Inventory is manufactured, assembled or otherwise produced in
violation of the Fair Labor Standards Act where applicable and subject to the
“hot goods” provisions contained in Title 25 U.S.C. 215(a)(i); or

 

32



--------------------------------------------------------------------------------

(i)    such Inventory is not covered by casualty insurance required by this
Agreement; or

(j)    a customer has taken possession of such Inventory (except title with
respect to such Inventory has not passed to the customer and the customer has
been invoiced for such Inventory); or

(k)    such Inventory does not meet in all material respects all applicable
standards imposed by any relevant Governmental Authority; or

(l)    such Inventory does not conform in all material respects to any
covenants, warranties and representations set forth in this Agreement; or

(m)    such Inventory is located in a public warehouse or tolling facilities, in
possession of a bailee or in a facility leased by a Loan Party; provided that
such Inventory will be Eligible Inventory if the Collateral Agent has received a
Collateral Access Agreement or such other documentation reasonably satisfactory
to the Administrative Agent with respect to the location of such Inventory (and,
if no such Collateral Access Agreement or such other documentation has been
received with respect to such location, such Inventory will nevertheless be
Eligible Inventory but the Administrative Agent may impose Reserves related to
rent, tolling or other processing services payable by a Loan Party with respect
to such Inventory); or

(n)    such Inventory is located outside of an Inventory Jurisdiction (other
than Inventory which is in transit between Inventory Jurisdictions and, if
reasonably requested by the Administrative Agent, subject to the possession by
the Administrative Agent of applicable bills of lading or other documents in
form and substance reasonably acceptable to the Administrative Agent with
respect to such Inventory in transit); or

(o)    such Inventory constitutes operating supplies, packaging or shipping
materials, cartons, repair parts, labels, mandrels, tooling item or
miscellaneous spare parts or other such materials not considered for sale in the
ordinary course of business; or

(p)    such Inventory is subject to the Intellectual Property Rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
Administrative Agent determines, in its Reasonable Credit Judgment, that, upon
an Event of Default, such Inventory could be liquidated without assistance or
interference from, or the payment of money to, such third party; or

(q)    such Inventory is commingled with the Inventory of a third party; or

(r)    such Inventory is reserved against by such Loan Party related to shrink;
or

(s)    such Inventory is sold from the U.S. Borrower or any Subsidiary to U.S.
Borrower or any other Subsidiary, but only to the extent of the profit recorded
in relation to such sale or

(t)    with respect to Inventory owned by a U.K. Loan Party, if such U.K. Loan
Party is an employer (for the purposes of Section 38 to 51 of the United
Kingdom’s Pension Act

 

33



--------------------------------------------------------------------------------

2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the United Kingdom’s Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are used in Sections 38 or
43 of the United Kingdom’s Pensions Act 2004) such an employer; or

(u)    (i) with respect to Inventory owned by a U.K. Loan Party, such U.K. Loan
Party has a moratorium of any Indebtedness of such U.K. Loan Party in effect and
(ii) with respect to Inventory owned by a Dutch Loan Party, such Dutch Loan
Party has a moratorium of any Indebtedness of such Dutch Loan Party in effect.

“Eligible Machinery and Equipment” shall mean all Equipment of any applicable
Loan Parties that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest; provided, however, that Equipment shall not be
“Eligible Machinery and Equipment” if any of the following shall be true with
respect to such Equipment:

(a)    such Loan Party does not have good, valid and marketable title to such
Equipment; or

(b)    such Equipment is located outside an Eligible PP&E Jurisdiction; or

(c)    (i) for any Loan Party other than a Dutch Loan Party, such Equipment is
not located on Real Property owned by a Loan Party or (ii) for any Equipment
owned by a Dutch Loan Party that is not located on Real Property owned by a Loan
Party (the “Dutch Leaseholds”), the Administrative Agent has not completed
reasonably satisfactory due diligence with respect to such Dutch Leaseholds (it
being understood that such diligence has been completed as of the 2015 Amendment
Effective Date with respect to Dutch Leaseholds in effect on the 2015 Amendment
Effective Date); or

(d)    such Equipment is obsolete, unmerchantable or is not in good working
condition; or

(e)    such Equipment is damaged or defective and is not repairable; or

(f)     such Equipment does not conform in all material respects to any
covenants, warranties and representations set forth in this Agreement; or

(g)     such Equipment does not meet in all material respects all applicable
standards imposed by any relevant Governmental Authority; or

(h)    such Equipment is not covered by casualty insurance required by this
Agreement; or

(i)    such Equipment is subject to a commitment of a Loan Party to sell such
Equipment; or

(j)      such Equipment is owned by a Loan Party organized in England and Wales
and events set forth in Section 7.01(h), (i) or (j) with respect to such Loan
Party have occurred; provided that the reference to 45 days in Section 7.01(j)
shall be deemed to be a reference to 28 days for the purpose of this definition;
or

 

34



--------------------------------------------------------------------------------

(k)    such Equipment is owned by a U.K. Loan Party and such Loan Party is an
employer (for the purposes of Section 38 to 51 of the United Kingdom’s Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the United Kingdom’s Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are used in Sections 38 or
43 of the United Kingdom’s Pensions Act 2004) such an employer; or

(l)    for any Equipment (that is characterized as immovable by any Acceptable
Appraiser) owned by a Dutch Loan Party and is located on Dutch Leaseholds,
either (1)(i) such Equipment is not owned by a bankruptcy-remote, special
purpose vehicle that is a Loan Party and a direct Wholly Owned Subsidiary of
another Loan Party (a “Dutch SPV”), (ii) the Collateral Agent does not have a
Perfected Security Interest over the shares of such Dutch SPV or (iii) such
Dutch SPV fails to satisfy any requirements (reasonably satisfactory to the
Administrative Agent) set forth in the applicable Loan Documents to qualify such
Equipment as Eligible Machinery and Equipment or (2) the Collateral Agent does
not have a Perfected Security Interest in such Equipment pursuant to
arrangements reasonably satisfactory to the Administrative Agent.

“Eligible PP&E Jurisdiction” shall mean Canada, England and Wales, Germany and
The Netherlands.

“Eligible Real Property” shall mean all Real Property of any applicable Loan
Parties that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest, provided that:

(i)    such Real Property is owned Real Property of the applicable Loan Party
(and not leased Real Property);

(ii)    such Real Property is located in an Eligible PP&E Jurisdiction;

(iii)    such Real Property is covered by all insurance required by this
Agreement (including, to the extent applicable, title insurance and flood
insurance);

(iv)    the fair market value of such Real Property has been set forth in an
appraisal performed by an Acceptable Appraiser and delivered to the
Administrative Agent in form, scope and substance reasonably satisfactory to the
Administrative Agent;

(v)     an environmental report, a real property report (survey) and title
diligence on such Real Property has been prepared and delivered to the
Administrative Agent in form, scope and substance reasonably satisfactory to the
Administrative Agent; and

(vi)    such Real Property is not subject to a commitment of a Loan Party to
sell such Real Property.

 

35



--------------------------------------------------------------------------------

“Eligible Receivables” shall mean the gross outstanding balance of each Account
of the Loan Parties (including, without limitation, any Eligible Intercompany
Account) that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest; provided, however, that an Account shall not be an
“Eligible Receivable” if any of the following shall be true with respect to such
Account:

(a)    such Account arises out of a sale made or services rendered by the
applicable Loan Party to a direct or indirect parent or Subsidiary of such Loan
Party (it being understood that Momentive Performance Materials Holdings Inc.
and its subsidiaries are not a direct or indirect parent or Subsidiary of a Loan
Party to the extent the sale to which such Account related was undertaken on
arm’s length commercial terms); or

(b)    (i) such Account remains unpaid for more than 60 days after the original
due date shown on the invoice, (ii) such Account remains unpaid for more than
120 days after the original invoice date or (iii) such Account has been written
off the books of the applicable Loan Party or has otherwise been designated as
uncollectible; provided that in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder such amount shall be the gross amount
due in respect of the applicable Accounts without giving effect to any net
credit balances; or

(c)    50.0% or more of the outstanding Accounts owing from the Account Debtor
have become, in accordance with the provisions of clause (b) above, ineligible;
or

(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached in any material respect; or

(e)    the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of any applicable Loan Party (but only to the extent
that such Affiliate has contractual rights of offset and to the extent of such
applicable offset) unless such Account Debtor has executed a no-offset letter in
a form reasonably satisfactory to the Collateral Agent; or

(f)    excluding Accounts subject to clause (e) hereof, such Account is subject
to any deduction, offset, counterclaim, deposit, discount, allowance, rebate,
credit, return privilege, exchange rate adjustment, other adjustments or other
conditions other than volume sales discounts given in the ordinary course of
business of the applicable Loan Party; provided, however, that such Account
shall be ineligible pursuant to this clause (f) only to the extent of such
deduction, offset, counterclaim, deposit, discount, allowance, rebate, credit,
return privilege, exchange rate adjustment, other adjustment, or other
condition; or

(g)    such Account Debtor on such Account has then currently (i) commenced a
voluntary case under any Debtor Relief Law or has taken any action, legal
proceeding or other step in relation to its winding-up, dissolution,
administration or reorganization, (ii) made an assignment, composition or
arrangement for the benefit of its creditors generally, (iii) had filed against
it any petition or other application for relief under any Debtor Relief Law, or
(iv) has failed, suspended business, or consented to or suffered a receiver,
trustee, liquidator, custodian, administrator receiver or manager,
administrative receiver, interim receiver, sheriff, monitor,

 

36



--------------------------------------------------------------------------------

sequestrator or similar officer or fiduciary to be appointed for it or for all
or a significant portion of its assets or affairs, unless (A) such Account
Debtor (x) is a debtor-in-possession in a case then pending under Title 11 of
the United States Code (or under any other Debtor Relief Laws), (y) has received
“debtor in possession” financing reasonably satisfactory to the Administrative
Agent and (z) otherwise satisfies each of the requirements set forth in the
definition of “Eligible Receivables” or (B) such Accounts are fully covered by
credit insurance, letters of credit or other sufficient third party credit
support reasonably acceptable to the Administrative Agent, or are otherwise
deemed by the Administrative Agent not to pose an unreasonable risk of
non-collectability; or

(h)    such Account arises from a sale made or services rendered to an Account
Debtor that is headquartered or organized in a jurisdiction that is not an
Eligible Receivables Jurisdiction which (along with other similar Accounts)
exceeds $25.0 million after the application of the applicable advance rate
(which $25.0 million shall be allocated, first, to the U.S. Borrowing Base and,
second, to all other Borrowing Bases on a pro rata basis) in the aggregate for
all such Account Debtors (but only in the amount of such excess), unless backed
by a letter of credit, credit insurance, guaranty, acceptance or similar terms
acceptable to the Administrative Agent in its Reasonable Credit Judgment; or

(i)    (i) such Account arises from a sale to the Account Debtor on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or any other repurchase or return basis; or (ii) such Account is subject to a
reserve established by the applicable Loan Party for potential returns or
refunds, to the extent of such reserve; or

(j)    such Account is reissued in respect of partial payment, including,
without limitation, debit memos and charge backs (it being understood that this
clause (j) shall only apply with respect to, and to the extent of, such partial
payment); or

(k)    with respect to such Account an invoice has not been sent to the
applicable Account Debtor; or

(l)    to the extent constituting the obligation of an Account Debtor in respect
of commissions, interest, service or similar charges or fees; or

(m)    the Account Debtor is the United States of America, any State or any
political subdivision or department, agency or instrumentality thereof, unless
the applicable Loan Party assigns its right to payment of such Account to the
Collateral Agent, in a manner satisfactory to the Administrative Agent, in its
Reasonable Credit Judgment, so as to comply with the Assignment of Claims Act of
1940 (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended), or complies with any
similar applicable state or local law as the Administrative Agent may require;
or

(n)    the goods giving rise to such Account have not been delivered to (or
delivered but title has not passed) or accepted by the Account Debtor or the
services giving rise to such Account have not been performed by the applicable
Loan Party and accepted by the Account Debtor or such Account otherwise does not
represent a final sale by the applicable Borrower or the applicable Subsidiary
in the ordinary course of business; or

 

37



--------------------------------------------------------------------------------

(o)    such Account is evidenced by chattel paper, note payable or an instrument
of any kind, or has been reduced to judgment; or

(p)    the Account is owing by any governmental, inter-governmental or
super-national body, agency, crown, department or regulatory, self-regulatory or
other similar authority or organization (in each case, other than with respect
to the government of the United States of America or any state or local
government of the United States of America or Canada or any province or
territory thereof); or

(q)    such Account is owing by an Account Debtor to the extent that the total
Accounts of such Account Debtor to the applicable Loan Parties represent more
than 15.0% (or in the case of an Account Debtor with a rating of Baa3 (or
higher) according to Moody’s and BBB- (or higher) according to S&P, 20.0%) of
the Eligible Receivables included in the Global Borrowing Base at such time, but
only to the extent of such excess; or

(r)    such Account is not in material compliance with all applicable laws and
regulations; or

(s)    as to which the contract or agreement underlying such Account is governed
by (or, if no law is expressed therein, is deemed to be governed by) the laws of
any jurisdiction other than any Eligible Receivables Jurisdiction (unless such
Account is otherwise an Eligible Receivable pursuant to (and up to the
$25.0 million threshold specified in) clause (h) above); or

(t)    such Account (i) is subject to a Permitted Receivables Financing or other
third party financing (other than TRE Receivables), (ii) has not been sold,
conveyed or otherwise transferred to a Special Purpose Receivables Subsidiary
and (iii) exceeds $10.0 million in the aggregate for all such Accounts after the
application of the applicable advance rates (but only to the extent of such
excess); or

(u)    the Account Debtor is the government of Canada or any province or
territory thereof unless such Account has been assigned to the Collateral Agent
on behalf of the Secured Parties in accordance with all applicable laws and all
steps required by the Administrative Agent in connection therewith, including
notice to any such Governmental Authority, have been duly taken; or

(v)    such Account (i) has not been originated by a Loan Party or (ii) is not
an Eligible Intercompany Account; or

(w)    if such Account is owed in any currency other than U.S. Dollars and a
Loan Party has recorded a foreign exchange revaluation accrual with respect to
such Accounts, then an amount equal to such foreign exchange revaluation
accrual; or

(x)    with respect to Accounts owned by a U.K. Loan Party, if such U.K. Loan
Party is an employer (for the purposes of Section 38 to 51 of the United
Kingdom’s Pension Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the United Kingdom’s Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in Sections 38 or 43 of the United Kingdom’s Pensions Act 2004) such an
employer; or

 

38



--------------------------------------------------------------------------------

(y)    (i) with respect to Accounts owned by a U.K. Loan Party, such U.K. Loan
Party has a moratorium of any Indebtedness of such U.K. Loan Party in effect and
(ii) with respect to Accounts owned by a Dutch Loan Party, such Dutch Loan Party
has a moratorium of any Indebtedness of such Dutch Loan Party in effect.

“Eligible Receivables Jurisdiction” shall mean any of Austria, Belgium, Canada,
Denmark, England and Wales, Finland, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and
the United States of America.

“EMU Legislation” shall mean the legislative measures of the European Union
relating to Economic and Monetary Union.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders in council, orders, decrees,
treaties, directives, judgments, injunctions, notices or legally binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the generation, management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters (to
the extent relating to the environment or Hazardous Materials).

“Equipment” shall mean all machinery, apparatus, equipment, fittings, furniture,
motor vehicles, and other fixed assets owned by any Loan Party and used or held
for sale by such Loan Party in the ordinary course of its business, whether now
owned or hereafter acquired by a Loan Party and wherever located, and all parts,
accessories and special tools and all increases and accessions thereto and
substitutions and replacements therefore.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing, but excluding convertible debt securities.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings (prior to a Qualified IPO), the U.S. Borrower or
any Subsidiary, is treated as a single employer under Section 414(b) or (c) of
the Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

 

39



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, or, prior to the effectiveness of the Pension Act, the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA as in effect prior to the
effectiveness of the Pension Act); (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) the incurrence by Holdings (prior to a Qualified IPO), the U.S.
Borrower, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(e) a determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 303 of ERISA or Section 430 of the Code); (f) the
receipt by Holdings (prior to a Qualified IPO), the U.S. Borrower, any
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (g) the incurrence by Holdings
(prior to a Qualified IPO), the U.S. Borrower, any Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by Holdings (prior to a
Qualified IPO), the U.S. Borrower, any Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings (prior to a
Qualified IPO), the U.S. Borrower, any Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA), in “reorganization” (within the
meaning of Section 4241 of ERISA), or in “endangered” or “critical status “
(within the meaning of Section 305 of ERISA or Section 432 of the Code); or
(i) the conditions for imposition of a lien under Section 303(k) of ERISA shall
have been met with respect to any Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” or “€ ” shall mean the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Dutch Borrower, the German Borrower and the U.K. Borrowers.

“EURO LIBO Rate” shall mean, with respect to any Eurocurrency Revolving
Borrowing denominated in euro, for any Interest Period, the offered rate for
deposits in euros in the European interbank market for the relevant Interest
Period that is determined by the Banking

 

40



--------------------------------------------------------------------------------

Federation of the European Union (or any other person which takes over the
administration of that rate), and displayed on page EURIBOR01 of the Reuters
screen (or any replacement Reuters page which displays that rate), at or about
11:00 am (Brussels time) on the relevant quotation date for the delivery of
euros on the first day of the relevant Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “EURO LIBO Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in euro are offered for a maturity comparable to
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period; provided, further, that if the EURO LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Availability” shall mean, at any time, an amount equal to the lesser of
(a) the Total Revolving Facility Commitments at such time minus the Total
Revolving Facility Exposure at such time and (b) the Global Borrowing Base at
such time minus the Total Revolving Facility Exposure at such time. If the Total
Revolving Facility Exposure is equal to or greater than the Total Revolving
Facility Commitments or the Global Borrowing Base (or the Total Revolving
Facility Commitments have been terminated), Excess Availability is zero.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” shall mean, on any day, for purposes of determining the
U.S. Dollar Equivalent of any other currency, the rate at which such other
currency may be exchanged into U.S. Dollars at the time of determination on such
day on the Reuters WRLD Page for such currency. In the event that such rate does
not appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the U.S. Borrower, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of U.S. Dollars for
delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

41



--------------------------------------------------------------------------------

“Excluded Accounts” shall have the meaning assigned to such term in
Section 5.12(a).

“Excluded Extending Lender” shall mean (i) each of the Lenders set forth on
Annex I hereto and (ii) any Prior Extending Lender that elects pursuant to a
written notice to the Administrative Agent to not have its 2016 Extended
Revolving Facility Commitment reduced pursuant to the last paragraph of Section
2.01(a) on any Additional Extending Lender Effective Date.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(f).

“Excluded Swap Obligation” shall mean (as such definition may be modified from
time to time as agreed by the U.S. Borrower and the Administrative Agent), with
respect to any Guarantor, any Swap Obligation, if, and to the extent that, all
or a portion of the Guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the Guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, the following Taxes:

(a)    income Taxes imposed on (or measured by) its net income or franchise
Taxes imposed on (or measured by) its gross or net income by the country in
which the applicable recipient is legally organized or any political subdivision
thereof, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, in each case
including any political subdivision thereof (provided that no Foreign Lender
shall be deemed to be located in any country solely as a result of taking any
action under this Agreement),

(b)    (i) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above
and any Taxes imposed by the Federal Republic of Germany on a Lender on the
basis of sec. 50a para. 7 German Income Tax Act by way of deduction at the
source of the relevant income if such withholding Tax assessment is caused by
the Lender’s failure to comply with its Tax obligations (in particular, its
obligation to file a tax return in Germany unless an exemption from the latter
obligation was granted by the competent German Tax authorities to the Lender) in
Germany (such Lender being obliged to declare in good faith and on the basis of
reasonable inquiries if it

 

42



--------------------------------------------------------------------------------

has complied with its Tax obligations); and (ii) in the case of a Lender making
a Loan to any Borrower, any withholding Tax that would be payable on the basis
of the Loans being secured by German real estate (for the avoidance of doubt,
including such Taxes imposed on the basis of Section 50a para 7 German Income
Tax Act), notwithstanding whether or not any Loans are secured by German real
estate at the time such Lender becomes a party to such Loan,

(c)    any withholding Tax that is attributable to a Lender’s failure to comply
with Section 2.18(f) or (g),

(d)    in the case of a Lender (other than an assignee pursuant to a request by
the U.S. Borrower under Section 2.20(b) or by operation of the CAM), any
withholding Tax imposed by the country in which the applicable Borrower (or the
Administrative Agent) is legally organized or any political subdivision thereof
that is in effect and would apply to amounts payable by such Borrower (or the
Administrative Agent) from an office within such jurisdiction to the applicable
Lending Office of such Lender at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office) provided that, if a Lender is
required to complete an application for a reduced withholding tax rate under an
applicable income tax treaty with the United Kingdom in order to receive the
benefit of such reduced withholding tax rate and such Lender completes such
application as soon as practicable following the Closing Date, the rate of
withholding in effect on the date on which such application is approved shall be
deemed to be the rate in effect on the date on which such Lender becomes a party
to this Agreement,

(e)    any U.S. federal withholding Tax imposed under FATCA,

except, in the case of clause (d) above, to the extent that (i) such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to any withholding Tax pursuant to Section 2.18(a) or (ii) such
withholding Tax shall have resulted from the making of any payment to a location
other than the office designated by the Administrative Agent or such Lender for
the receipt of payments of the applicable type.

“Executive Order” shall have the meaning assigned to such term in
Section 3.26(a).

“Existing Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement, dated as of January 29, 2010, among Holdings, the Borrowers, the
lenders party thereto, and JPMCB, as administrative agent, as amended,
supplemented, restated or otherwise modified from time to time prior to the
Closing Date.

“Extended Early 1-1/2 Lien Maturity Test Date” shall have the meaning assigned
to such term in the definition of the term “Extended Maturity Date”.

“Extended Early First Lien Maturity Test Date” shall have the meaning assigned
to such term in the definition of the term “Extended Maturity Date”.

“Extended Early Second Lien Maturity Test Date” shall have the meaning assigned
to such term in the definition of the term “Extended Maturity Date”.

 

43



--------------------------------------------------------------------------------

“Extended Maturity Date” shall mean December 5, 2021; provided, that (x) if, on
the date that is 91 days prior to the maturity date of the 1-1/2 Lien Notes (the
“Extended Early 1-1/2 Lien Maturity Test Date”), the aggregate principal amount
of the 1-1/2 Lien Notes outstanding exceeds $50.0 million, the Extended Maturity
Date shall be the Extended Early 1-1/2 Lien Maturity Test Date, (y) if, on the
date that is 91 days prior to the maturity date of the First Lien Notes (the
“Extended Early First Lien Maturity Test Date”), the aggregate principal amount
of the First Lien Notes outstanding exceeds $50.0 million, the Extended Maturity
Date shall be the Extended Early First Lien Maturity Test Date and (z) if, on
the date that is 91 days prior to the maturity date of the Second Lien Notes
(the “Extended Early Second Lien Maturity Test Date”), the aggregate principal
amount of the Second Lien Notes outstanding exceeds $50.0 million, the Extended
Maturity Date shall be the Extended Early Second Lien Maturity Test Date.

“Extended Maturity Test Date” shall have the meaning assigned to such term in
the definition of the term “Permitted Refinancing Indebtedness”.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility Termination Event” shall have the meaning assigned to such term in
Section 2.05(k).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person (and, in the case of a Foreign Subsidiary Loan Party, shall also
mean each person performing similar duties as the foregoing (including any
director of a Foreign Subsidiary Loan Party)).

 

44



--------------------------------------------------------------------------------

“Financial Performance Covenant” shall mean the covenant of the U.S. Borrower
set forth in Section 6.10.

“First Lien Notes” shall mean (i) the $1.550 billion aggregate original
principal amount of the U.S. Borrower’s (as successor of Hexion U.S. Finance
Corp.), 6.625% First-Priority Senior Secured Notes due 2020 and (ii) the
$315 million aggregate principal amount of the U.S. Borrower’s 10.00%
First-Priority Senior Secured Notes due 2020.

“First Lien Notes Documents” shall mean the indentures under which the First
Lien Notes are issued and all other instruments, agreements and other documents
evidencing or governing the First Lien Notes or providing for any security,
guarantee or other right in respect thereof.

“Fixed Charge Coverage Ratio” shall mean on any date the ratio of (a)(i) EBITDA
for the most recent period of four consecutive fiscal quarters of the U.S.
Borrower for which financial statements are available minus (ii) non-financed
Capital Expenditures of the U.S. Borrower and the Subsidiaries during such
period (for the avoidance of doubt, any Capital Expenditures financed by
proceeds of the Loans shall be considered non-financed Capital Expenditures)
minus (iii) cash taxes paid by the U.S. Borrower and the Subsidiaries during
such period to (b) the sum of (i) scheduled principal payments required to be
made during such period in respect of Indebtedness for borrowed money or
Indebtedness consisting of Capital Lease Obligations of the U.S. Borrower and
the Subsidiaries plus (ii) the Cash Interest Expense of the U.S. Borrower and
the Subsidiaries for such period plus (iii) Dividends pursuant to
Sections 6.06(e) or (f), in each case to the extent paid by the U.S. Borrower in
cash during such period, all determined for the U.S. Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP; provided that the
Fixed Charge Coverage Ratio shall be determined for the relevant Test Period on
a Pro Forma Basis.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Borrowers” shall mean the Canadian Borrower, the Dutch Borrower, the
German Borrower and the U.K. Borrowers.

“Foreign Guarantee Agreement” shall mean the Foreign Guarantee Agreement, dated
as of the Closing Date, among the Foreign Subsidiary Loan Parties party thereto
and the Administrative Agent, as amended, supplemented or otherwise modified
from time to time.

“Foreign Lender” shall mean any Lender (a)(i) that is not disregarded for U.S.
federal income tax purposes and (ii) that is organized under the laws of any
jurisdiction other than the United States of America, any State thereof or the
District of Columbia or (b)(i) that is disregarded for U.S. federal income tax
purposes and (ii) whose owner for U.S. federal income tax purposes is organized
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

45



--------------------------------------------------------------------------------

“Foreign Official” shall mean an officer or employee of a government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization, or any political party,
party official, or candidate thereof. Foreign Official also includes officers,
employees, representatives, or agents of any entity owned or controlled directly
or indirectly by a government, including through ownership by a sovereign wealth
fund.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Equity Interests of Momentive International Holdings Coöperatief U.A.
owned by NL Coop Holdings LLC, in favor of the Administrative Agent, for the
benefit of the Secured Parties, in form and substance reasonably satisfactory to
the Administrative Agent.

“Foreign Security Documents” shall mean the Foreign Pledge Agreement and one or
more other security agreements, charges, mortgages or pledges with respect to
the ABL Priority Collateral owned by a Foreign Subsidiary Loan Party, in each
case entered pursuant to the Collateral and Guarantee Requirement, including but
not limited to the Canadian Security Documents, the U.K. Security Documents, the
Dutch Security Documents and the German Security Documents, each in form and
substance reasonably satisfactory to the Administrative Agent, that secure the
Obligations of such Foreign Subsidiary Loan Party.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia.

“Foreign Subsidiary Loan Party” shall mean (a) each Foreign Borrower, (b) each
Foreign Subsidiary that is set forth on Schedule 1.01(g) to the 2013 Credit
Agreement, (c) the New German Subsidiary Guarantors (as defined in the 2015
Amendment Agreement) and (d) each Designated Foreign Subsidiary that is formed
or acquired after the Closing Date.

“Fund” shall mean Apollo Investment Fund IV, L.P., Apollo Investment Fund V,
L.P., Apollo Investment Fund VI, L.P., Apollo Investment Fund VII, L.P. and
Apollo Overseas Partners IV, L.P.

“Fund Affiliate” shall mean (a) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers) nor a company controlled by a “portfolio
company” and (b) any individual who is a partner or employee of Apollo
Management, L.P., Apollo Management IV, L.P. or Apollo Management V, L.P.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided that any reference to the
application of GAAP in Section 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to
a Foreign Subsidiary (and not as a consolidated Subsidiary of the U.S. Borrower)
shall mean generally accepted accounting principles in effect from time to time
in the jurisdiction of organization of such Foreign Subsidiary.

 

46



--------------------------------------------------------------------------------

“German Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“German Borrowing Base” shall mean, with respect to the German Loan Parties at
any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a)    the sum of:

(i)    in the case of Eligible Machinery and Equipment, 80.0% of the Net Orderly
Liquidation Value In-Place of the Eligible Machinery and Equipment of such
German Loan Parties; and

(ii)    in the case of Eligible Real Property, 75.0% of the Appraised Fair
Market Value of Eligible Real Property of such German Loan Parties;

minus

(b)    any applicable Reserve then in effect to the extent applicable to such
German Loan Parties or such Eligible Machinery and Equipment and Eligible Real
Property;

provided, however, that the German Borrowing Base (together with the Dutch
Borrowing Base and the U.K. Borrowing Base) shall not constitute more than the
greater of (i) 50.0% of the Total Revolving Facility Commitments and (ii) 50.0%
of the Global Borrowing Base (calculated prior to giving effect to such
limitation).

The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower and the German Borrower.

“German Loan Parties” shall mean the German Borrower and any Subsidiary of the
U.S. Borrower organized under the laws of Germany that is or hereafter becomes a
party to the Foreign Guarantee Agreement.

“German Revolving Facility Exposure” shall mean, at any time, with respect to
the German Borrower, that portion of the Revolving Facility Exposure comprising
(a) Revolving Facility Loans borrowed by the German Borrower, (b) Swingline
Exposure to the German Borrower and (c) Revolving L/C Exposure to the German
Borrower.

“German Security Document” shall mean, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into in favor of the Collateral Agent and/or the
Secured Parties, and any other pledge agreement, security agreement or other
agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of Germany, securing the Obligations, in each case in form
and substance reasonably satisfactory to the Administrative Agent and entered
into pursuant to the terms of this Agreement or any other Loan Document, as the
same may be amended, restated or otherwise modified from time to time.

 

47



--------------------------------------------------------------------------------

“Global Borrowing Base” shall mean the sum of the Canadian Borrowing Base, the
Dutch Borrowing Base, the German Borrowing Base, the U.S. Borrowing Base and the
U.K. Borrowing Base (calculated giving effect to the proviso in the definition
of “PP&E Component”).

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (which shall include, without limitation, the European Central Bank and the
Council of Ministers of the European Union).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or- pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor (other than the Lien permitted pursuant to
Section 6.02(hh)) securing any Indebtedness or other obligation (or any existing
right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the Indebtedness in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“Guarantor” shall mean any Loan Party party to the U.S. Guarantee Agreement or
the Foreign Guarantee Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or

 

48



--------------------------------------------------------------------------------

petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature subject to regulation or
which can give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that, at the time it enters into a Secured
Hedge Agreement (or on the Closing Date), is an Agent, Syndication Agent,
Documentation Agent, a Joint Lead Arranger, a Lender or an Affiliate of any such
person, in each case in its capacity as a party to such Secured Hedge Agreement.

“Hexion Nova Scotia Finance ULC” shall mean a collective reference to Hexion
Nova Scotia Finance, ULC, Hexion 2 Nova Scotia Finance, ULC and any successor
entity or entities formed as a result of the merger, amalgamation or other
combination of such entities.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Immaterial Subsidiary” shall mean any Subsidiary (other than any Subsidiary
Loan Party or, for so long as such entity is party to the ARPA, any Seller)
(a) identified on Schedule 1.01(e) to the 2013 Credit Agreement or
(b) designated by the U.S. Borrower as an Immaterial Subsidiary hereunder after
the Closing Date by prior written notice to the Administrative Agent; provided
that a Subsidiary shall only be permitted to be an Immaterial Subsidiary so long
as (x) as of the last day of the fiscal quarter of U.S. Borrower most recently
ended, (i) such Immaterial Subsidiary did not have assets with a value in excess
of 5.0% of the Consolidated Total Assets and revenues representing in excess of
5.0% of total revenues of U.S. Borrower and the Subsidiaries on a consolidated
basis as of such date and (ii) when taken together with all other Immaterial
Subsidiaries as of such date, such Immaterial Subsidiaries did not have assets
with a value in excess of 10.0% of the Consolidated Total Assets and revenues
representing in excess of 10.0% of total revenues of U.S. Borrower and the
Subsidiaries on a consolidated basis as of such date and (y) the U.S. Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the U.S. Borrower, certifying to the best
of such officer’s knowledge, compliance with the requirements of clause (x). Any
Immaterial Subsidiary may be designated to be a Material Subsidiary for the
purposes of this Agreement by written notice to the Administrative Agent.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of the U.S. Borrower or any Parent Entity and the accretion
of original issue discount or liquidation preference.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
greater of (i) $50.0 million and (ii) the excess (if any) of the Global
Borrowing Base at such time over the amount of the then-effective Total
Revolving Facility Commitments at such time over (b) the aggregate amount of all
Incremental Revolving Facility Commitments established prior to such time
pursuant to Section 2.21 (other than Incremental Revolving Facility Commitments
in respect of Extended Revolving Facility Commitments).

 

49



--------------------------------------------------------------------------------

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the applicable Borrower, the Administrative Agent and one or more
Incremental Revolving Facility Lenders.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Facility Loans to a Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” shall mean Revolving Facility Loans made
by one or more Lenders to a Borrower pursuant to Section 2.01(d). Incremental
Revolving Facility Loans may be made in the form of additional Revolving
Facility Loans or, to the extent permitted by Section 2.21 and provided for in
the relevant Incremental Assumption Agreement, Other Revolving Facility Loans.

“Indebtedness” of any person shall mean, without duplication (a) all obligations
of such person for borrowed money, (b) all obligations of such person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (d) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities and current intercompany liabilities (but not any
refinancings, extensions, renewals or replacements thereof) incurred in the
ordinary course of business and maturing within 365 days after the incurrence
thereof), (e) all Guarantees by such person of Indebtedness described in the
other clauses of this definition of others, (f) all Capital Lease Obligations of
such person, (g) all net payments that such person would have to make in the
event of an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (h) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (i) the principal component of
all obligations of such person in respect of bankers’ acceptances and (j) the
amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock); provided that Indebtedness shall not include (A) trade
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business (other than, in the case of such intercompany liabilities,
for purposes of clause (d) of the definition of the term “Collateral and
Guarantee Requirement”), (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset or (D) earn-out obligations
until such obligations become a liability on the balance sheet of such person in
accordance with GAAP. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

 

50



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes (other than Excluded Taxes and Other
Taxes) imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Indenture Restricted Subsidiary” shall mean a “Restricted Subsidiary” under and
as defined in the Debenture Indenture.

“Industrial Revenue Bonds” shall mean the Parish of Ascension, Louisiana,
Industrial Revenue Bonds guaranteed by the U.S. Borrower outstanding on the
Closing Date.

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the U.S. Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the U.S. Borrower from time
to time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the lender presentation delivered to the
Lenders prior to the Closing Date by any Loan Party (or by any Joint Lead
Arranger on behalf of such Loan Party) in connection with the syndication of the
facilities hereunder.

“Initial Revolving Facility Loans” shall have the meaning assigned to such term
in Section 2.21(a).

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.22.

“Intercreditor Agreements” shall mean (a) the ABL Intercreditor Agreement,
(b) the 1-1/2 Lien Intercreditor Agreement, (c) the Second Lien Intercreditor
Agreement and (d) any additional or replacement intercreditor agreement entered
into by the Agents pursuant to Section 8.11, each as amended, modified or
supplemented from time to time in accordance with this Agreement.

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or

 

51



--------------------------------------------------------------------------------

accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any Permitted
Receivables Financing that are payable to persons other than Holdings (prior to
a Qualified IPO), the U.S. Borrower and the Subsidiaries. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received and costs incurred by the U.S. Borrower and the
Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency
Revolving Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Revolving
Borrowing with an Interest Period of more than three months’ duration each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type, (b) with respect to any ABR Loan (other than a Swingline
Loan) or Base Rate Loan, the first day of each calendar quarter (being the first
day of January, April, July and October of each year) and (c) with respect to
any Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.10(a).

“Interest Period” shall mean (a) as to any Eurocurrency Revolving Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 9 or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available, or any
shorter period approved by the Administrative Agent), as the applicable Borrower
may elect, or the date any Eurocurrency Revolving Borrowing is converted to an
ABR Borrowing in accordance with Section 2.08 or repaid or prepaid in accordance
with Section 2.10, 2.11 or 2.12 and (b) as to any Swingline Borrowing made by
the Dutch Borrower, the German Borrower or the U.K. Borrower, the period
commencing on the date of such Borrowing and ending on the day that is
designated in the notice delivered pursuant to Section 2.04 with respect to such
Swingline Borrowing, which shall not be later than the first date after such
Swingline Loan is to be made that is the 15th or last day of a calendar month
and is at least five Business Days after such Swingline Loan is made; provided
that, in the case of each of clause (a) and clause (b), if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars or Sterling, as applicable) that is shorter

 

52



--------------------------------------------------------------------------------

than the Impacted Interest Period and (b) the Screen Rate (for the shortest
period for which that Screen Rate is available for Dollars or Sterling, as
applicable) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the Quotation Day for such Interest Period. When determining
the rate for a period which is less than the shortest period for which the
Screen Rate is available, the Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight rate for Dollars determined by the Administrative
Agent from such service as the Administrative Agent may select.

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, in
each case to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials, and supplies of any kind,
nature, or description which are used or consumed in such person’s business or
used in connection with the packing, shipping, advertising, selling, or
finishing of such goods, merchandise, and other property, and all documents of
title or other documents representing them.

“Inventory Jurisdiction” shall mean the United States of America, Canada,
England and Wales, Germany and The Netherlands.

“Investment” shall have the meaning set forth in Section 6.04.

“Issuing Bank” shall mean (a) with respect to each Letter of Credit issued
pursuant to Section 2.05 of this Agreement, JPMCB and each other Lender
designated pursuant to Section 2.05(i) or (l), in each case in its capacity as
an issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i), and (b) with respect to each Original Letter of
Credit, the person that issued such Original Letter of Credit and any successor
to such person. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.13(b).

“ITA” shall mean the Income Tax Act (Canada), as amended.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities Inc., Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and
Wells Fargo Bank, National Association, and up to one additional person
appointed pursuant to Section 2.01(a).

“JPMCB” shall have the meaning assigned to such term in the preamble hereto.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.10(b).

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

53



--------------------------------------------------------------------------------

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. The amount of any L/C Disbursement made by an
Issuing Bank in an Alternative Currency and not reimbursed by the applicable
Borrower shall be determined as set forth in paragraph (e) or (n) of
Section 2.05, as applicable.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.13(b).

“Lender” shall mean, at any time, each financial institution listed on
Schedule 2.01 to the 2013 Credit Agreement having a Revolving Facility
Commitment (or Revolving L/C Exposure), each financial institution listed on
Schedule I to the Amendment Agreement having a 2016 Extended Revolving Facility
Commitment (or Revolving L/C Exposure with respect thereto), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section
2.01(a) or Section 2.21. For the avoidance of doubt, the term “Lender” shall
include the Swingline Lender.

“Lending Office” shall mean, as to any Lender, such Lender’s U.S. Lending
Office, Canadian Lending Office or Euro Lending Office.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 of this Agreement, including each Alternative Currency Letter of
Credit and each Original Letter of Credit.

“Letter of Credit Sublimit” shall mean $150.0 million.

“LIBO Rate” shall mean, with respect to any Eurocurrency Revolving Borrowing
denominated in U.S. Dollars or Sterling for any Interest Period, the Screen Rate
at approximately 11:00 a.m., London, England time, two Business Day preceding
the first day of such Interest Period (and, with respect to Eurocurrency
Borrowings in Sterling, on the first day of such Interest Period); provided,
however, that if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to the applicable
currency, then the LIBO Rate shall be the Interpolated Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge, assignment by way of security
or security interest in or on such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities (other than securities representing an interest in a joint venture
that is not a Subsidiary), any purchase option, call or similar right of a third
party with respect to such securities; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan Document Obligations” shall mean (a) the due and punctual payment by each
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans and B/As, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, (ii) each payment required to
be made by each Borrower hereunder in respect of any Letter of

 

54



--------------------------------------------------------------------------------

Credit or B/A, when and as due, including payments in respect of reimbursement
of disbursements, interest thereon and obligations to provide Cash Collateral,
and (iii) all other monetary obligations of each Borrower to any of the Secured
Parties hereunder and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of each Borrower hereunder or pursuant to other Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to each Loan Document.

“Loan Documents” shall mean this Agreement, the 2015 Amendment Agreement, the
Amendment Agreement, the Letters of Credit, the Security Documents, any
Promissory Notes issued under Section 2.10(e) and solely for purposes of
Section 7.01 hereof, the Administrative Agent Fee Letter.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO), the U.S. Borrower
and the Subsidiary Loan Parties.

“Loans” shall mean the Revolving Facility Loans and the Swingline Loans (and
shall include any loans under the Incremental Revolving Facility Commitments,
including any Other Revolving Facility Loans and any B/A Drawings) (each a
“Loan” and, together, the “Loans”).

“Local Time” shall mean (a) with respect to a Loan or Borrowing made to the U.S.
Borrower, New York City time, (b) with respect to a Loan or Borrowing made to
the Dutch Borrower, the German Borrower or a U.K. Borrower, London time, and
(c) with respect to a Loan or Borrowing made to the Canadian Borrower or a B/A,
Toronto time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the U.S. Borrower and any Parent
Entity, as the case may be, on the Closing Date, together with (a) any new
directors of the U.S. Borrower or any Parent Entity whose election by such
Boards of Directors or whose nomination for election by the shareholders of the
U.S. Borrower or such Parent Entity, as the case may be, was approved by a vote
of a majority of the directors of the U.S. Borrower or such Parent Entity, as
the case may be, then still in office who were either directors on the Closing
Date or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of the U.S. Borrower or
any Parent Entity, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the U.S. Borrower or such Parent Entity, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or condition of the U.S. Borrower and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
material Loan Document or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

 

55



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the U.S. Borrower or any Subsidiary in an
aggregate principal amount exceeding $50.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maturity Date” shall mean (a)(i) with respect to the Commitments in effect on
the Amendment Effective Date and prior to the Stage 2 Amendment Effective Date,
March 28, 2018; provided that if, on the date that is 91 days prior to the
maturity date of the 1-1/2 Lien Notes (the “Early Maturity Test Date”), the
aggregate principal amount of the 1-1/2 Lien Notes outstanding exceeds
$50.0 million, the Maturity Date for such Commitments will be the Early Maturity
Test Date and (ii) with respect to the 2016 Extended Revolving Facility
Commitments in effect on and after the Stage 2 Amendment Effective Date, the
“Extended Maturity Date” and (b) with respect to any other Class of Loans or
Commitments, the maturity date specified therefor in the applicable Incremental
Assumption Agreement.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09(a).

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (a) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 105.0% of the Revolving L/C
Exposure with respect to such Letter of Credit at such time and (b) otherwise,
an amount sufficient to provide credit support with respect to such Revolving
L/C Exposure as determined by the Administrative Agent and the Issuing Banks in
their reasonable discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Properties” shall mean (i) the owned real properties of the Domestic
Loan Parties set forth on Schedule 1.01(c) to the 2013 Credit Agreement,
(ii) the owned real properties of the Foreign Subsidiary Loan Parties set forth
on Schedule 1.01(c)(A) to the 2015 Credit Agreement as of the 2015 Amendment
Effective Date and (iii) each additional real property encumbered by a Mortgage
pursuant to Section 5.10.

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.10, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Administrative Agent.

“MSC Holding B.V.” shall mean Hexion Holding B.V. (formerly known as Momentive
Specialty Chemicals Holding B.V.).

 

56



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings (prior to a Qualified IPO), the
U.S. Borrower, any Subsidiary or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Orderly Liquidation Value” shall mean, on any date, the applicable Net
Orderly Liquidation Value Percentage multiplied by the Eligible Inventory of the
applicable Borrowing Base on such date.

“Net Orderly Liquidation Value In-Place” shall mean, at any time, with respect
to any applicable Eligible Machinery and Equipment, the net orderly liquidation
value in-place of such Equipment, as determined by reference to the most recent
third-party appraisal of such Equipment received by the Administrative Agent in
accordance with the terms hereof.

“Net Orderly Liquidation Value Percentage” shall mean the orderly liquidation
value (net of costs and expenses incurred in connection with liquidation) of
Eligible Inventory as a percentage of the lower of cost and market of such
Inventory, which percentage shall be determined on a first-in, first-out basis
by reference to the most recent third-party appraisal of such Inventory received
by the Administrative Agent in accordance with the terms hereof. The Net Orderly
Liquidation Value Percentage applicable as of the 2015 Amendment Effective Date
shall be 68.4% for the U.S. Borrowing Base, 76.0% for the Canadian Borrowing
Base, 75.2% for the Dutch Borrowing Base and 35.6% for the U.K. Borrowing Base.

“New Collection Account” shall have the meaning assigned to such term in
Section 5.12(b)(iv).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.20(c).

“Non-Public Lender” shall mean:

(i) until the publication of an interpretation of “public” as referred to in the
CRR by the competent authority/ies: an entity which (x) assumes existing rights
and/or obligations vis-à-vis a Dutch Borrower, the value of which is at least
EUR 100,000 (or its equivalent in another currency), (y) provides repayable
funds for an initial amount of at least EUR 100,000 (or its equivalent in
another currency) or (z) otherwise qualifies as not forming part of the public;
and

(ii) as soon as the interpretation of the term “public” as referred to in the
CRR has been published by the relevant authority/ies: an entity which is not
considered to form part of the public on the basis of such interpretation.

 

57



--------------------------------------------------------------------------------

“Note Transactions” shall mean, collectively, (a) the execution and delivery by
the Loan Parties of the Amendment Agreement and the Loan Documents executed and
delivered in connection with the Amendment Agreement to which they are a party,
(b) the purchase, redemption and/or exchange of 1-1/2 Lien Notes by the U.S
Borrower, including for or with the proceeds of Indebtedness permitted
hereunder, and (c) the payment of related fees and expenses in connection
therewith.

“Notes” shall mean, collectively, the First Lien Notes, the 1-1/2 Lien Notes and
the Second Lien Notes.

“Notes Issuer” shall mean any subsidiary of the U.S. Borrower that is, in each
case, an issuer or co-issuer of any of any of the First Lien Notes, the 1-1/2
Lien Notes or the Second Lien Notes.

“Notes Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Notes-Priority Lien” shall mean any Lien that (i) is senior to the Liens
securing the Obligations in respect of the Notes Priority Collateral and (ii) is
subordinated to the Liens securing the Obligations in respect of the ABL
Priority Collateral, in each case pursuant to, and otherwise subject to the
terms of, the ABL Intercreditor Agreement or any other intercreditor agreement
reasonably satisfactory to the Administrative Agent.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day(or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under (i) each
Secured Hedge Agreement and (ii) each Secured Cash Management Agreement;
provided that holders of Obligations in respect of the Designated Secured Hedge
Agreements and the Designated Secured Cash Management Agreements shall not be
entitled to a claim in excess of $50.0 million that will be equal in priority
with the Loans in the payment waterfall pursuant to Section 4.02 of the
Collateral Agreement, and (c) the due and punctual payment and performance of
all obligations in respect of the Overdraft Line; provided that in no event
shall the holders of the obligations referred to in this clause (c) have the
right to receive proceeds in respect of a claim in excess of $40.0 million in
the aggregate (plus (i) any accrued and unpaid interest in respect of
Indebtedness incurred by the U.S. Borrower and the Subsidiaries under the
Overdraft Line and (ii) any accrued and unpaid fees and expenses owing by the
U.S. Borrower and the Subsidiaries under the Overdraft Line) from the
enforcement of any remedies available to the Secured Parties under all of the
Loan Documents. Notwithstanding the foregoing, “Obligations”, with respect to
any Guarantor, shall not include any Excluded Swap Obligations of such
Guarantor.

 

58



--------------------------------------------------------------------------------

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Lists” shall mean, collectively, the List of Specially Designated
Nationals and Blocked Persons maintained by OFAC, as amended from time to time,
or any similar lists issued by OFAC.

“Original Letters of Credit” shall mean each letter of credit set forth on
Schedule 1.01(h) to the 2013 Credit Agreement that was previously issued for the
account of, or guaranteed by, the Borrowers or a Subsidiary pursuant to the
Existing Credit Agreement and that is outstanding on the Closing Date.

“Other Revolving Facility Commitments” shall have the meaning assigned to such
term in Section 2.21(a).

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar taxes, charges
or levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, the Loan Documents,
and any and all interest and penalties related thereto (for the avoidance of
doubt, excluding taxes on amounts payable to Lenders hereunder that would be
imposed on Lenders as a result of the provision of German Real Property as
Collateral).

“Overadvance” shall have the meaning assigned to such term in Section 2.01(b).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(v).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight LIBO Borrowing” shall mean any Swingline Borrowing to the Dutch
Borrower, the German Borrower or a U.K. Borrower bearing interest by reference
to the Overnight LIBO Rate.

“Overnight LIBO Rate” shall mean, with respect to any Overnight LIBO Borrowing,
the rate of interest per annum (rounded upwards, if necessary, to the next 1/16
of 1.0%) at which overnight deposits in Sterling, euros or Dollars in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day

 

59



--------------------------------------------------------------------------------

by a branch or Affiliate of the Administrative Agent (in the case of euros) in
the European interbank market and (in the case of Sterling or Dollars) in the
London interbank market for such currency to major banks in the European
interbank market or (as the case may be) London interbank market.

“Parallel Debts” shall have the meaning assigned to such term in Section 9.20.

“Parent Entity” shall mean any direct or indirect parent of the U.S. Borrower.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“Participating Member States” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with the legislation of
the European Union relating to Economic and Monetary Union.

“Payment Conditions” shall mean that (a) prior to and after giving effect to the
relevant action as to which the satisfaction of the Payment Conditions is being
determined, no Default or Event of Default shall have occurred and be continuing
and (b) on a Pro Forma Basis, after giving effect to the relevant action as to
which the satisfaction of the Payment Conditions is being determined, (i) Pro
Forma Availability on the date of such action and as of the last day of each of
the two consecutive succeeding months ending after such date (as projected by
the U.S. Borrower in good faith) shall be equal to or greater than the greater
of (x) 20.0% of the lesser of (A) the Total Revolving Facility Commitments then
in effect and (B) the Global Borrowing Base then in effect and (y) $55.0 million
(or, after the Stage 2 Amendment Effective Date, $48.125 million) (the
“Non-Fixed Charge Threshold”) or (ii) if Pro Forma Availability on the date of
such action and as of the last day of each of the two consecutive succeeding
months ending after such date (as projected by the U.S. Borrower in good faith)
is less than the Non-Fixed Charge Threshold, (1) such Pro Forma Availability
shall be equal to or greater than the greater of (x) 15.0% of the lesser of
(A) the Total Revolving Facility Commitments then in effect and (B) the Global
Borrowing Base then in effect and (y) $50.0 million (or, after the Stage 2
Amendment Effective Date, $43.75 million), and (2) the Fixed Charge Coverage
Ratio for the Test Period most recently ended, determined on a Pro Forma Basis,
shall be no less than 1.0 to 1.0.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfected Security Interest” shall mean, with respect to any Lien purported to
be created in any Collateral pursuant to any Security Document, that (a) such
Lien is governed by the law of the jurisdiction in which such Collateral is
located or to which such Collateral is subject, (b) such Lien is the only Lien
to which such Collateral is subject, other than any Liens permitted by
Section 6.02 (which Lien is junior in priority to the Collateral Agent’s Lien on
such Collateral, is arising by operation of law as described in Section 6.02(d),
(e), (k) or (t) or is

 

60



--------------------------------------------------------------------------------

subject to a Reserve or, in the case of Liens on Eligible Real Property, such
Liens are covered by any applicable title insurance, to the extent available in
such jurisdiction), (c) in the case of Eligible Real Property located in the
England and Wales, such Eligible Real Property is covered by a legal mortgage,
(d) in the case of Eligible Real Property located in Germany, such Eligible Real
Property is encumbered by a first ranking land charge in favor of the Collateral
Agent and the land charge is registered in all relevant local registers) and
(e) all applicable perfection requirements required by the Loan Documents have
been completed.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
each Borrower and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition, directly or
indirectly (including in one transaction or a series of related transactions),
of all or substantially all the assets of, or all the Equity Interests (other
than directors’ qualifying shares) in, or merger or consolidation or
amalgamation with, a person or division or line of business of a person (or any
subsequent investment made in a person, division or line of business previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (b) all transactions related thereto shall
be consummated in accordance with applicable laws; (c) except for acquisitions
and/or investments made after the Closing Date with an aggregate fair market
value (as determined by the U.S. Borrower in good faith) of less than
$50.0 million (cumulatively for all such acquisitions and/or investments made
after the Closing Date when the Payment Conditions are not satisfied), the
Payment Conditions are satisfied after giving effect to such Permitted Business
Acquisition on a Pro Forma Basis; (d) any acquired or newly formed Subsidiary
shall not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (e) any person acquired in such acquisition, if acquired by a
Borrower or a Subsidiary Loan Party by merger or amalgamation, shall be merged
or amalgamated into a Borrower or a Subsidiary Loan Party or, if required by
Section 5.10, become upon consummation of such acquisition a Subsidiary Loan
Party (and shall fulfill the Collateral and Guarantee Requirement to the extent
required by Section 5.10), and (f) any such acquisitions and investments in
assets that are not (or do not become) owned by the Borrowers or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall only be permitted if the Payment Conditions are satisfied
after giving effect to such Permitted Business Acquisition on a Pro Forma Basis.

“Permitted Cure Security” shall mean an equity security of the U.S. Borrower or
a Parent Entity other than Disqualified Stock.

“Permitted Holder” shall mean any of (a) the Fund and the Fund Affiliates,
(b) the Management Group and any family member of or family trust established by
a member of the Management Group and (c) any person that has no material assets
other than the capital stock of the U.S. Borrower or a Parent Entity and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests of the U.S. Borrower, and of
which no other person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than any of the
other Permitted Holders

 

61



--------------------------------------------------------------------------------

specified in clauses (a) and (b) above, beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in such clauses (a) and (b)) on a fully
diluted basis of the voting Equity Interests thereof, and (iv) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders specified in such clauses (a) and (b) and that, directly or indirectly,
hold or acquire beneficial ownership of the voting Equity Interests of the U.S.
Borrower (a “Permitted Holder Group”), so long as (x) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (y) no person or other
“group” (other than the other Permitted Holders specified in clauses (a) and
(b) above) beneficially owns more than 50% (or, following a Qualified IPO, the
greater of 35% and the percentage beneficially owned by the Permitted Holders
specified in such clauses (a) and (b)) on a fully diluted basis of the voting
Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(1)    U.S. Dollars, Sterling, euros, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

(2)    securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Australia, Great Britain, Canada, The Netherlands or any other member
state of the European Union, in each case with maturities not exceeding two
years (or, in the case of any such U.S. securities held by Brazilian
subsidiaries, five years) after the date of acquisition;

(3)    in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, Malaysia or Brazil, in each case with maturities not
exceeding 270 days after the date of acquisition and held by it from time to
time in the ordinary course of business;

(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500.0 million or the foreign currency equivalent thereof and whose long-term
debt is rated “A” or the equivalent thereof by Moody’s or S&P (or, in the case
of an obligor domiciled outside of the United States of America, reasonably
equivalent ratings of another internationally recognized credit rating agency);

(5)    repurchase obligations for underlying securities of the types described
in clauses (2) and (4) above entered into with any financial institution meeting
the qualifications specified in clause (4) above;

 

62



--------------------------------------------------------------------------------

(6)    commercial paper issued by a corporation (other than an Affiliate of U.S.
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or,
in the case of an obligor domiciled outside of the United States of America,
reasonably equivalent ratings of another internationally recognized credit
rating agency) and in each case maturing within one year after the date of
acquisition;

(7)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

(8)    Indebtedness issued by persons (other than the Fund or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or, in the case of an obligor domiciled outside of the United States of
America, reasonably equivalent ratings of another internationally recognized
credit rating agency) in each case with maturities not exceeding two years from
the date of acquisition; and

(9)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (8) above.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions by the
U.S. Borrower or a Subsidiary pursuant to which the U.S. Borrower or such
Subsidiary may sell, convey or otherwise transfer to one or more Special Purpose
Receivables Subsidiaries or to any other person, or may grant a security
interest in, any Receivables Assets (whether now existing or arising in the
future) of the U.S. Subsidiary or such Subsidiary, and any assets related
thereto including all contracts and all guarantees or other obligations in
respect of such Receivables Assets, the proceeds of such Receivables Assets and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables Assets; provided that (a) recourse to the
U.S. Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/”absolute transfer” opinion with respect to any transfer by the
U.S. Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary)), and (b) the aggregate Receivables Net Investment outstanding at
any time shall not exceed $50.0 million. It is understood and agreed that the
TRE Program constitutes a Permitted Receivables Financing hereunder.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so

 

63



--------------------------------------------------------------------------------

Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), (i) the weighted average life to maturity of such Permitted
Refinancing Indebtedness is not shorter than that of the Indebtedness being
Refinanced and (ii) the maturity of such Permitted Refinancing Indebtedness is
not earlier than 90 days after the latest Maturity Date then in effect (or, if
earlier, the stated maturity of the Indebtedness being Refinanced), (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement or any Guarantees thereof, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations or such Guarantees on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security than, the Indebtedness being
Refinanced (provided that (i) Indebtedness (A) of any Loan Party may be
Refinanced to add or substitute as an obligor another Loan Party and (B) of any
Subsidiary that is not a Loan Party may be Refinanced to add or substitute as an
obligor another Subsidiary that is not a Loan Party, in each case to the extent
then permitted under Article VI, and (ii) other guarantees and security may be
added to the extent then permitted under Article VI) and (e) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including any collateral
pursuant to after-acquired property clauses to the extent any such collateral
would have secured the Indebtedness being Refinanced) on terms not materially
less favorable to the Secured Parties than those contained in the documentation
(including any intercreditor agreement) governing the Indebtedness being
Refinanced, or on terms otherwise then permitted under Section 6.02; provided
that, for the avoidance of doubt, the Second Lien Notes or any Permitted
Refinancing Indebtedness in respect thereof (or any portion thereof) may be
Refinanced with Indebtedness that is secured by Liens that are senior in
priority to the Liens securing the Second Lien Notes on the Closing Date (or any
remaining portion thereof), so long as (i) the Liens securing such Indebtedness
are subject to intercreditor terms that, vis-à-vis the Loans, are no less
favorable to the Lenders than those set forth in the Second Lien Intercreditor
Agreement or (ii) in the case of Liens securing such Indebtedness that will be
pari passu with the Liens securing the First Lien Notes, such Liens are
permitted under Section 6.02(v).

Notwithstanding the foregoing, the 1-1/2 Lien Notes may be Refinanced with
(i) new first-priority senior secured notes that are secured by Liens that are
pari passu with the First Lien Notes, (ii) new senior secured notes that are
secured by Liens that are pari passu with the 1-1/2 Lien Notes and/or
(iii) other Indebtedness (whether secured or unsecured); provided that, in each
case, (a) such Indebtedness shall not be secured by a first-priority lien in the
ABL Priority Collateral securing the Revolving Facility Loans, (b) such
Indebtedness shall have a final stated maturity date that is no earlier than the
date that is 91 days after the Extended Maturity Date; provided, further, that
such Indebtedness may have “springing” maturity triggers so long as such
triggers do not cause such Indebtedness to become due prior to the date that is
91 days after the Extended Early 1-1/2 Lien Maturity Test Date, the Extended
Early First Lien Maturity Test Date or the Extended Early Second Lien Maturity
Test Date (each, an “Extended Maturity Test Date”), as applicable (or, if such
Indebtedness would otherwise have a “springing” maturity trigger that would
cause such Indebtedness to become due prior to the date that is 91 days after
any applicable Extended Maturity Test Date, such Extended Maturity Test Date may
be shortened to the extent required such that such “springing” maturity trigger
with respect to such Indebtedness

 

64



--------------------------------------------------------------------------------

does not cause such Indebtedness to become due prior to the date that is 91 days
after any such modified Extended Maturity Test Date), (c) such Indebtedness
shall not include any financial “maintenance” covenant that is more favorable
(as reasonably determined by the U.S. Borrower) to the lenders or holders
providing such Indebtedness than the Financial Performance Covenant (except to
the extent (x) the Financial Performance Covenant is conformed to such financial
maintenance covenant or such financial maintenance covenant is added to this
Agreement for the benefit of the Lenders or (y) such financial maintenance
covenant is applicable solely to periods after the Extended Maturity Date) and
(d) to the extent any such Indebtedness is secured by a Lien on property or
assets of a Foreign Subsidiary Loan Party not constituting Collateral for the
Revolving Facility Loans, (x) such portion of such Indebtedness so secured by
such Liens shall not exceed an aggregate principal amount of $150.0 million and
(y) such Liens on property or assets of a Foreign Subsidiary Loan Party not
constituting Collateral for the Revolving Facility Loans securing such portion
of such Indebtedness shall be limited to property or assets of Hexion
International Holdings Coöperatief U.A. and/or Hexion Holding B.V. that are
incurred under Section 6.02(l)(A). Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement may be amended by the U.S. Borrower and
the Administrative Agent (without the consent of any other Person) to the extent
(but only to the extent) required to (i) modify the definition of “Extended
Maturity Date” to shorten any Extended Maturity Test Date to reflect the
provisions of clause (b) of the preceding sentence and/or (ii) to modify the
Financial Performance Covenant or add a new financial maintenance covenant to
reflect the provisions of clause (c) of the preceding sentence.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, Section 412 of the Code or Section 302 of
ERISA, (ii) sponsored or maintained (at the time of determination or at any time
within the five years prior thereto) by Holdings (prior to a Qualified IPO), the
U.S. Borrower, any Subsidiary or any Affiliate, or (iii) in respect of which
Holdings (prior to a Qualified IPO), the U.S. Borrower, any Subsidiary or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.18(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or the Foreign Pledge Agreement, as applicable.

“PP&E Component” shall mean the aggregate amount of the Canadian Borrowing Base,
the Dutch Borrowing Base, the German Borrowing Base and the U.K. Borrowing Base
that is attributable to Eligible Machinery and Equipment and Eligible Real
Property; provided, however, that the PP&E Component of the Global Borrowing
Base shall not constitute more than the lesser of (x) 20.0% of the Total
Revolving Facility Commitments and (y) 20.0% of the Global Borrowing Base
(calculated prior to giving effect to such limitation).

 

65



--------------------------------------------------------------------------------

“PPSA” shall mean the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction (including without limitation the Quebec Civil Code) for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (a) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of Section 68(f) of the Code, and (b) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).

“Pricing Grid” shall mean the table set forth below:

 

Average Availability

   Applicable Margin
for ABR Loans   Applicable Margin for
Eurocurrency Revolving Loans

Equal to or greater than 66.6%

   0.75%   1.75%

Less than 66.6% but equal to or greater than 33.3%

   1.00%   2.00%

Less than 33.3%

   1.25%   2.25%

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in Average Availability shall become effective on the date (the
“Adjustment Date”) that is three (3) Business Days after the date on which the
Borrowing Base Certificate is delivered to the Lenders pursuant to
Section 5.04(f) (provided that in no event shall the Applicable Margin be
adjusted more than once in any calendar month) and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any Borrowing Base
Certificate referred to above is not delivered within the time periods specified
in Section 5.04(f), then, at the option of the Administrative Agent or the
Required Lenders, until the date that is three (3) Business Days after the date
on which such Borrowing Base Certificate is delivered, the pricing level that is
one pricing level higher than the pricing level theretofore in effect shall
apply as of the first Business Day after the date on which such Borrowing Base
Certificate was to have been delivered but was not delivered.

“Primary Concentration Account” shall mean a Collection Account that is used by
a Domestic Loan Party or a Canadian Loan Party as a primary concentration
account for proceeds of Accounts of such Loan Party. Primary Concentration
Accounts as of the Closing Date are listed on Schedule 1.01(f) to the 2013
Credit Agreement.

 

66



--------------------------------------------------------------------------------

“Principal Property” shall have the meaning assigned to such term in the
Debenture Indenture.

“Prior Extending Lender” shall mean any Lender with a 2016 Extended Revolving
Facility Commitment hereunder in effect immediately prior to giving effect to an
Additional Extending Lender Effective Date.

“Priority Payables Reserve” shall mean reserves for amounts (a) secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to
the Liens granted to the Administrative Agent to secure the Obligations,
including without limitation, (i) any amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the ITA, amounts currently or
past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property) and (ii) all amounts due and not yet
contributed, remitted or paid to or under any Canadian Pension Plan or under the
Canada Pension Plan, the Pension Benefits Act (Ontario) or any similar
legislation (in either case other than amounts included in the Wage Earner
Protection Act), including, all amounts on account of any unfunded liability,
solvency deficiency or wind-up deficiency with respect to a Canadian Pension
Plan, each to the extent that such amounts rank or are capable of ranking, in
the Reasonable Credit Judgment of the Administrative Agent, in priority to the
Liens granted to the Administrative Agent to secure the Obligations or (b) of
any other claims (not referred to in (a)) preferred by law which rank or are
capable of ranking senior to the Obligations in the Reasonable Credit Judgment
of the Administrative Agent.

“Proceeds of Crime Act” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereto.

“Pro Forma Availability” shall mean, as of any date of determination, an amount
equal to the Excess Availability as of such date projected by the management of
the U.S. Borrower in good faith, after giving effect on a Pro Forma Basis to the
relevant transaction (with such calculation to include the amount of the Global
Borrowing Base as of such date as projected by the management of the U.S.
Borrower in good faith after giving effect on a Pro Forma Basis to the relevant
transactions and the amount of the Total Revolving Facility Commitments as of
such date as projected by the management of the U.S. Borrower in good faith);
provided that, for purposes of such calculation, the Global Borrowing Base shall
be deemed to include any assets acquired pursuant to any relevant transaction.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any asset disposition, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend,

 

67



--------------------------------------------------------------------------------

distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, any mergers and
consolidations, and any restructurings of the business of the U.S. Borrower or
any of the Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the U.S. Borrower determines are reasonable as set
forth in a certificate of a Financial Officer of the U.S. Borrower (the
foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions” or “relevant pro forma event”), in each
case that the U.S. Borrower made during the Reference Period (or, in the case of
determinations made other than pursuant to Section 6.10, occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant pro forma event is consummated), (ii) in making any determination on a
Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transactions and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made other than pursuant to
Section 6.10, occurring during the Reference Period or thereafter and through
and including the date upon which the relevant pro forma event is consummated)
shall be deemed to have been issued, incurred, assumed or permanently repaid at
the beginning of such period and (y) Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods and (iii) with respect to (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the U.S.
Borrower. Notwithstanding anything to the contrary in the first paragraph of
this definition, any such pro forma calculation, for any fiscal period ending on
or prior to the 24-month anniversary of the end of the fiscal quarter in which
such relevant pro forma event occurs, may include adjustments appropriate, in
the reasonable good faith determination of the U.S. Borrower, to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from the relevant pro forma event (including, to
the extent applicable, from the Note Transactions, the 2015 Transactions or the
Transactions) and (2) all adjustments of the type used in connection with the
calculation of “LTM Adjusted EBITDA” as set forth in the “Summary Historical
Consolidated Financial Data” portion of the “Offering Circular Summary” in the
Offering Memorandum with respect to the First Lien Notes to the extent
reasonably expected to result from the relevant pro forma event, in each case in
the 24-month period following the end of the Reference Period in which the
applicable pro forma event occurred. The

 

68



--------------------------------------------------------------------------------

U.S. Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of the U.S. Borrower setting forth such demonstrable or
additional operating expense reductions, other operating improvements or
synergies and adjustments and information and calculations supporting them in
reasonable detail.

“Prohibited Person” shall mean any Person with whom citizens or permanent
residents of the United States, Persons (other than individuals) organized under
the laws of the United States or any jurisdiction thereof and all branches and
Subsidiaries thereof, Persons physically located within the United States or
Persons otherwise subject to the jurisdiction of the United States are
restricted from doing business under regulations of OFAC (including any Persons
subject to country-specific or activity-specific sanctions administered by OFAC
and any Persons named on any OFAC List) or pursuant to any other law, rules,
regulations or other official acts of the United States. As of the date hereof,
certain information regarding Prohibited Persons issued by the United States can
be found on the website of the United States Department of Treasury at
www.treas.gov/ofac/. Prohibited Person also includes persons on the UN sanction
list and the EU consolidated list available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm and
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm.

“Projections” shall mean the projections of the U.S. Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the U.S. Borrower or any of the Subsidiaries in
connection with the Transactions prior to the Closing Date.

“Promissory Note” shall have the meaning assigned to such term in
Section 2.10(e).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Protective Advance” shall have the meaning assigned to such term in
Section 2.01(c).

“Public Lender” shall have the meaning assigned to such term in Section 9.18(b).

“Qualified CFC Holding Company” shall mean a person (a) that is a Wholly Owned
Subsidiary of a Domestic Loan Party and (b) who has no material assets other
than Equity Interests in Foreign Subsidiaries that are CFCs or other Qualified
CFC Holding Companies.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the U.S. Borrower or any Parent Entity that generates gross cash
proceeds of at least $50.0 million.

“Quebec Documents” shall mean (a) a Deed of Hypothec given by the Canadian
Borrower in favor of the Administrative Agent, as the person holding the power
of attorney (fondé de pouvoir) of the Lenders, (b) a Bond in the principal
amount of C$1,200,000,000 issued

 

69



--------------------------------------------------------------------------------

by the Canadian Borrower in favor of the Administrative Agent, as agent,
custodian and depository, and (c) the Pledge of Bond Agreement entered into by
the Canadian Borrower in favor of the Administrative Agent for the benefit of
the Creditors (as defined therein) in respect of such Bond.

“Quotation Day” shall mean, with respect to any Eurocurrency Revolving Loan for
any Interest Period, two Business Days prior to the commencement of such
Interest Period.

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned by any Foreign
Subsidiary Loan Party, including with respect to any Dutch Loan Party, any
building right (opstalrecht), together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements and
appurtenant fixtures incidental to the ownership thereof.

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and, as it relates to the establishment or increase of Reserves or
the adjustment or imposition of exclusionary criteria or the implementation of
Eligibility Adjustment Principles, shall require that (a) (i) with respect to
Eligible Inventory and Eligible Receivables, such establishment, increase,
adjustment, imposition or implementation after the Closing Date be based on the
analysis of facts or events first occurring or first discovered by the
Administrative Agent after the Closing Date or that are materially different
from facts or events occurring or known to the Administrative Agent on the
Closing Date, and (ii) with respect to Eligible Machinery and Equipment and
Eligible Real Property, such establishment, increase, adjustment, imposition or
implementation after the 2015 Amendment Effective Date be based on the analysis
of facts or events first occurring or first discovered by the Administrative
Agent after the 2015 Amendment Effective Date or that are materially different
from facts or events occurring or known to the Administrative Agent on the 2015
Amendment Effective Date, (b) the contributing factors to the imposition or
increase of any Reserve shall not duplicate (i) the exclusionary criteria set
forth in the definitions of “Eligible Inventory”, “Eligible Machinery and
Equipment”, “Eligible Real Property” and “Eligible Receivables”, as applicable
(and vice versa), or (ii) any reserves deducted or other factors considered in
computing book value, “lower of cost and market value”, Net Orderly Liquidation
Value, Net Orderly Liquidation Value In-Place or Appraised Fair Market Value,
the Dilution Factors or the computation of the Dilution Reserve and (c) the
amount of any such Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria or implementation of Eligibility Adjustment
Principles be a reasonable quantification of the incremental dilution of any
Borrowing Base attributable to such contributing factors.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the U.S. Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or

 

70



--------------------------------------------------------------------------------

otherwise in accordance with the terms of the Permitted Receivables Documents
(but excluding any such collections used to make payments of items included in
clause (c) of the definition of Interest Expense); provided, however, that, if
all or any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.

“Reference Bank Rate” shall mean the arithmetic mean of the Submitted Reference
Bank Rates.

“Reference Banks” shall mean such banks as may be appointed by the
Administrative Agent in consultation with the U.S. Borrower.

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount up to the latest 60 days rent payments, made by any Loan Party for
each location at which Inventory or Equipment of such Loan Party is located that
is not subject to a Collateral Access Agreement or other documentation
reasonably satisfactory to the Administrative Agent; provided that, for any
Dutch Leasehold, such reserve shall not apply.

 

71



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Loans (other than
Swingline Loans) or B/As outstanding, Revolving L/C Exposure, Swingline Exposure
and Available Unused Commitments that, taken together, represent more than 50.0%
of the sum of all Loans (other than Swingline Loans) and B/As outstanding,
Revolving L/C Exposure, Swingline Exposure and the total Available Unused
Commitments at such time. The Loans, B/As, Revolving L/C Exposure, Swingline
Exposure and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Reserve Account” shall have the meaning assigned to such term in
Section 10.02(a).

“Reserves” shall mean, without duplication, such reserves against any Borrowing
Base that the Administrative Agent has, in the exercise of its Reasonable Credit
Judgment, established on the Closing Date or from time to time thereafter upon
at least five (5) Business Days’ notice to the U.S. Borrower, including (a) Rent
Reserves, (b) Priority Payables Reserves, (c) reserves for VAT and taxes
relating to land, (d) Retention of Title Reserves, (e) reserves for fees payable
to an insolvency administrator pursuant to Section 171 of the German Insolvency
Code (or relevant successor provision), (f) reserves for the prescribed part of
an U.K. Loan Party’s net property that would be made available for the
satisfaction of its unsecured liabilities pursuant to Section 176A of the United
Kingdom’s Insolvency Act 1986, as amended, (g) reserves with respect to
liabilities of an U.K. Loan Party which constitute preferential debts pursuant
to Section 386 of the United Kingdom’s Insolvency Act 1986, as amended,
(h) reserves for customer deposits, Secured Cash Management Agreements, Secured
Hedge Agreements, payroll, licenses and permits, (i) reserves against Eligible
Intercompany Accounts of a Seller for any priority claims under Debtor Relief
Laws in the jurisdiction in which such Seller who sells such Accounts to MSC
Holding B.V. is organized but only to the extent the proceeds of any such
Accounts of such Seller have been paid into a Collection Account in the name of
that Seller rather than into a Collection Account in the name of MSC Holding
B.V., (j) reserves relating to environmental matters affecting any Eligible Real
Property and Eligible Machinery and Equipment and (k) reserves for extended or
extendible retention of title over Accounts. With respect to any Secured Cash
Management Agreement and any Secured Hedge Agreement, Reserves will only be
taken to the extent Obligations thereunder are in respect of a Designated
Secured Cash Management Agreement or a Designated Secured Hedge Agreement and
such aggregate Obligations in respect of Designated Secured Cash Management
Agreements and Designated Secured Hedge Agreements shall not exceed
$50.0 million at any one time. It is understood and agreed that, as of the 2015
Amendment Effective Date, other than as agreed on or prior to the 2015 Amendment
Effective Date between the Administrative Agent and the U.S. Borrower and set
forth in the Borrowing Base Certificate delivered in connection with the
Amendment Agreement, the Administrative Agent does not know of any other
circumstance or condition with respect to the Accounts, Inventory, Equipment,
Real Property or any Borrowing Base that would require the imposition of a
Reserve which has not been imposed as of the 2015 Amendment Effective Date.

 

72



--------------------------------------------------------------------------------

For the avoidance of doubt, it is understood and agreed that Accounts and
Inventory of the Loan Parties that are or may be subject to retention of title
claims or extended retention of title claims and that are otherwise Eligible
Receivables or Eligible Inventory shall not be deemed ineligible as a result
thereof; provided that the Administrative Agent may establish Retention of Title
Reserves against the Borrowing Base in the exercise of its Reasonable Credit
Judgment as a result of such claims as set forth in Exhibit F to the 2013 Credit
Agreement.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person (and, in respect of a Foreign Subsidiary Loan
Party, any director of such Foreign Subsidiary Loan Party acting in such
capacity) and any other officer or similar official thereof responsible for the
administration of the obligations of such person in respect of this Agreement.

“Retention of Title Reserve” shall mean reserves in respect of Inventory (a) for
which any contract, supplemental document, purchase order or invoice relating to
such Inventory expressly includes retention of title rights in favor of the
vendor or supplier thereof or (b) where the relevant laws permit, a vendor or
supplier to unilaterally impose retention of title rights; provided that
Inventory of any Loan Party which may be subject to any rights of retention of
title shall not be subject to a Retention of Title Reserve in the event that
(i) the Administrative Agent shall have received evidence satisfactory to it
that the full purchase price of such Inventory has, or will have, been paid
prior, or upon the delivery of, such Inventory to the relevant Loan Party or
(ii) a Letter of Credit has been issued under and in accordance with the terms
of this Agreement for the purchase of such Inventory. The Retention of Title
Reserve shall be calculated as provided in Exhibit F to the 2013 Credit
Agreement.

“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Facility
Loans.

“Revolving Facility Commitment” shall mean, with respect to any Lender, at any
time, the commitment of such Lender to make Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Facility Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04 and (c) increased as provided under Section 2.21. The
initial amount of each Lender’s Revolving Facility Commitment as of the Closing
Date is set forth on Schedule 2.01 to the 2013 Credit Agreement or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Revolving Facility Commitment (or Incremental
Revolving Facility

 

73



--------------------------------------------------------------------------------

Commitment), as applicable. From and after the Stage 2 Amendment Effective Date,
the amount of each Lender’s Revolving Facility Commitment is set forth on
Schedule I to the Amendment Agreement or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable. For the avoidance of doubt (i) such Revolving
Facility Commitment in effect from and after the Stage 2 Amendment Effective
Date represents each Lender’s 2016 Extended Revolving Facility Commitment and
(ii) none of the Revolving Facility Commitments in effect immediately prior to
the Stage 2 Amendment Effective Date shall remain outstanding after the
effectiveness of the Stage 2 Amendment Effective Date.

“Revolving Facility Exposure” shall mean, at any time, the sum of (a) the
U.S. Dollar Equivalent of the aggregate principal amount of the Revolving
Facility Loans outstanding at such time, (b) the Swingline Exposure at such time
and (c) the Revolving L/C Exposure at such time, minus, for the purpose of
Section 2.09(b), the amount of Revolving L/C Exposure that has been Cash
Collateralized in accordance with Section 2.05(j) or (k) at such time. The
Revolving Facility Exposure of any Lender at any time shall be the product of
(i) such Lender’s Revolving Facility Percentage with respect to the Commitments
and (ii) the Total Revolving Facility Exposure at such time.

“Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.01(a).

“Revolving Facility Percentage” shall mean, at any time, with respect to any
Lender, the percentage of the Revolving Facility Commitments of all Lenders of a
Class represented by such Lender’s Revolving Facility Commitment of such Class.
If the Revolving Facility Commitments of any Class have terminated or expired,
the Revolving Facility Percentage of such Class shall be determined based upon
the Revolving Facility Commitments most recently in effect, giving effect to any
assignments pursuant to Section 9.04. Notwithstanding the foregoing, in the case
of Section 2.23, when a Defaulting Lender shall exist, Revolving Facility
Percentage shall be determined without regard to any Defaulting Lender’s
Revolving Facility Commitment.

“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all Letters of Credit at such time
and (b) the U.S. Dollar Equivalent of the aggregate principal amount of all L/C
Disbursements that have not yet been reimbursed at such time. The Revolving L/C
Exposure of any Lender at any time shall be the product of (x) such Lender’s
Revolving Facility Percentage and (y) the aggregate Revolving L/C Exposure of
all Lenders, collectively, at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the International Standby Practices (ISP98), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

74



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor thereto.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Schedule I Lender” shall mean any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Lenders” shall mean any Schedule I Lender as may be agreed
by the Canadian Borrower and the Administrative Agent from time to time.

“Schedule II/III Reference Lenders” shall mean JPMorgan Chase Bank, Toronto
Branch, Credit Suisse Toronto Branch and Citibank Canada Branch.

“Screen Rate” shall mean, for any day and time, with respect to any Eurocurrency
Revolving Borrowing denominated in U.S. Dollars or Sterling, for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars or Sterling, as applicable, for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
Screen Rate shall be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean (a) the Amended and Restated
Intercreditor Agreement, dated as of January 31, 2013, among JPMCB, as
intercreditor agent and senior-priority agent for the ABL Secured Parties (as
defined in that certain Joinder and Supplement to Intercreditor Agreement, dated
as of March 28, 2013), Wilmington Trust Company, as trustee and collateral agent
for the holders of the Second Lien Notes, Wilmington Trust, National
Association, as senior-priority agent for the holders of the 1-1/2 Lien Notes,
Wilmington Trust, National Association, as senior-priority agent for the holders
of the First Lien Notes, Holdings, the U.S. Borrower and the Domestic
Subsidiaries party thereto, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
and (b) any replacement thereof that contains terms not materially less
favorable to the Lenders than the terms contained in the Amended and Restated
Intercreditor Agreement referred to in clause (a) above.

 

75



--------------------------------------------------------------------------------

“Second Lien Notes” shall mean $574.0 million aggregate original principal
amount of Hexion U.S. Finance Corp. and Hexion Nova Scotia Finance ULC 9.0%
Second-Priority Senior Secured Notes due 2020 issued under the Second Lien Notes
Documents.

“Second Lien Notes Documents” shall mean the indentures under which the Second
Lien Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Second Lien Notes or providing for any security,
guarantee or other right in respect thereof.

“Second-Priority Lien” shall mean (a) Liens that are “Second-Priority Liens” (as
defined in the Second Lien Intercreditor Agreement) under the agreements that
are subject to the terms of the Second Lien Intercreditor Agreement, (b) Liens
that are “Second-Priority Liens” (as defined in the 1-1/2 Lien Intercreditor
Agreement) under the agreements that are subject to the terms of the 1-1/2 Lien
Intercreditor Agreement, and (c) other Liens (other than Liens securing the
Obligations) that are subordinated to the Liens securing the Obligations
pursuant to, and otherwise subject to the terms of, any other Intercreditor
Agreement (it being understood that such Liens may be senior in priority to, or
pari passu with, or junior in priority to, the Liens securing the 1-1/2 Lien
Notes or the Second Lien Notes).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
except to the extent that such Cash Management Agreement is designated in
writing by the U.S. Borrower to the Administrative Agent not to be included as a
Secured Cash Management Agreement; provided that, if a Cash Management Agreement
constitutes a Secured Cash Management Agreement hereunder, such Secured Cash
Management Agreement shall not thereafter be designated by the U.S. Borrower to
no longer constitute a Secured Cash Management Agreement unless the relevant
Cash Management Bank acknowledges such designation.

“Secured Hedge Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank, except to the extent that such
Swap Agreement is designated in writing by the U.S. Borrower to the
Administrative Agent not to be included as a Secured Hedge Agreement; provided
that, if a Swap Agreement constitutes a Secured Hedge Agreement hereunder, such
Secured Hedge Agreement shall not thereafter be designated by the U.S. Borrower
to no longer constitute a Secured Hedge Agreement unless the relevant Hedge Bank
acknowledges such designation.

“Secured Parties” shall mean (a) the Lenders and the Agents, (b) each Issuing
Bank, (c) each counterparty to any Ancillary Agreement (to the extent the
obligations thereunder constitute Obligations), (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (e) the successors and permitted assigns of each of the foregoing.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
U.S. Guarantee Agreement, the Foreign Guarantee Agreement, the Foreign Security
Documents, any Intercreditor Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.10.

 

76



--------------------------------------------------------------------------------

“Sellers” shall have the meaning given to it in the ARPA.

“Senior Secured Bank Debt” at any date shall mean (a) the aggregate principal
amount of Consolidated Debt outstanding at such date that consists of, without
duplication, Indebtedness secured by a first-priority Lien on any portion of the
Collateral (other than letters of credit to the extent undrawn and not
supporting Indebtedness of the type included in Consolidated Debt) minus
(b) Unrestricted Cash and Permitted Investments of the U.S. Borrower and the
Subsidiaries on such date.

“Senior Secured Bank Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Secured Bank Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the U.S. Borrower most recently ended as of
such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Senior Secured Bank Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.

“Settlement” shall have the meaning assigned to such term in Section 2.04(c).

“Settlement Date” shall have the meaning assigned to such term in
Section 2.04(c).

“Special Majority Lenders” shall mean, at any time, Lenders having Revolving
Facility Exposure and Available Unused Commitments, that, taken together,
represent more than 66 2⁄3% of the sum of (a) the Total Revolving Facility
Exposure and (b) the aggregate Available Unused Commitments of all Lenders at
such time. The Revolving Facility Exposure and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining the Special Majority
Lenders at any time.

“Special Purpose Receivables Subsidiary” shall mean a Subsidiary of the U.S.
Borrower established in connection with a Permitted Receivables Financing for
the acquisition of Receivables Assets or interests therein, and which is
organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with the U.S. Borrower or any of the Subsidiaries
(other than Special Purpose Receivables Subsidiaries) in the event the U.S.
Borrower or any such Subsidiary becomes subject to a proceeding under any Debtor
Relief Law.

“Specified Sublimit” shall have the meaning assigned to such term in
Section 2.01(a).

“Specified Time” means 11:00 a.m. London time.

“Stage 2 Amendment Effective Date” means the “Stage 2 Amendment Effective Date”
(as defined in the Amendment Agreement).

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank,

 

77



--------------------------------------------------------------------------------

monetary authority, the Board, the Financial Services Authority, the European
Central Bank or other Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, expressed in the
case of each such requirement as a decimal. Such reserve percentages shall, in
the case of U.S. Dollar denominated Loans, include those imposed pursuant to
Regulation D of the Board. Eurocurrency Revolving Loans shall be deemed to be
subject to such reserve, liquid asset or similar requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under any applicable law, rule or regulation, including
Regulation D. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Sterling” or “£” shall mean the lawful currency of the United Kingdom.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Banks as of the Specified Time on the Quotation
Day for Loans in Dollars or Sterling, as applicable, and the applicable Interest
Period as the rate at which such Reference Bank could borrow funds in the London
interbank market in Dollars or Sterling, as applicable, and for the relevant
period, were it to do so by asking for and then accepting interbank offers in
reasonable market size in that currency and for that period; provided that upon
supplying such Submitted Reference Bank Rate to the Administrative Agent, such
Reference Bank shall certify that it has not submitted or shared such Submitted
Reference Bank Rate with any individual who is formally designated as being
involved in the ICE LIBOR submission process.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the U.S. Borrower, other than any Unrestricted Subsidiary.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than
50.0% of the equity or more than 50.0% of the ordinary voting power or more than
50.0% of the general partnership interests are, at the time any determination is
being made, directly or indirectly, owned, Controlled or held, or (b) that is,
at the time any determination is made, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary Loan Party” shall mean each Subsidiary that is (a) a Domestic
Subsidiary Loan Party or (b) a Foreign Subsidiary Loan Party.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Super Majority Lenders” shall mean, at any time, Lenders having Revolving
Facility Exposure and Available Unused Commitments, that, taken together,
represent more than 80.0% of the sum of (a) the Total Revolving Facility
Exposure and (b) the aggregate Available Unused Commitments of all Lenders at
such time. The Revolving Facility Exposure and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining the Super Majority
Lenders at any time.

 

78



--------------------------------------------------------------------------------

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the U.S. Borrower or any of the Subsidiaries shall be a Swap
Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans to the U.S. Borrower, the Dutch Borrower, the German Borrower
and the U.K. Borrowers pursuant to Section 2.04, expressed as an amount
representing the maximum aggregate permitted amount of Swingline Loans to the
U.S. Borrower, the Dutch Borrower, the German Borrower and the U.K. Borrowers.
The aggregate U.S. Dollar Equivalent amount of the Swingline Commitment on the
Amendment Effective Date is $30.0 million.

“Swingline Exposure” shall mean, at any time, the aggregate U.S. Dollar
Equivalent principal amount of all outstanding Swingline Borrowings by the U.S.
Borrower, the Dutch Borrower, the German Borrower and the U.K. Borrowers at such
time. The Swingline Exposure of any Lender at any time shall be the product of
(a) such Lender’s Revolving Facility Percentage and (y) the aggregate Swingline
Exposure of all Lenders at such time.

“Swingline Lender” shall mean JPMCB, in its capacity as a Lender of Swingline
Loans.

“Swingline Loans” shall mean the swingline loans made to the U.S. Borrower, the
Dutch Borrower, the German Borrower and the U.K. Borrowers pursuant to
Section 2.04.

“Syndication Agent” shall mean, collectively, JPMCB, Citigroup Global Markets
Inc., Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Wells Fargo
Bank, National Association.

“Tax Distributions” shall mean (A) with respect to each tax year or portion
thereof that any Parent Entity qualifies as a Flow Through Entity, the
distribution by the U.S. Borrower to the holders of Equity Interests of such
Parent Entity of an amount equal to the product of (i) the amount of aggregate
net taxable income of the U.S. Borrower allocated to the holders of Equity
Interests of the U.S. Borrower for such period and (ii) the Presumed Tax Rate

 

79



--------------------------------------------------------------------------------

for such period; and (B) with respect to any tax year or portion thereof that
any Parent Entity does not qualify as a Flow Through Entity, the payment of
dividends or other distributions to such Parent Entity that files a consolidated
U.S. federal tax return that includes the U.S. Borrower and the Subsidiaries in
an amount not to exceed the amount that the U.S. Borrower and the Subsidiaries
would have been required to pay in respect of federal, state or local taxes (as
the case may be) in respect of such year if the U.S. Borrower and the
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Termination Date” shall mean the date on which (a) the Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document (other than in
respect of contingent indemnification and expense reimbursement claims not then
due) shall have been paid in full and (c) all Letters of Credit (other than
those that have been Cash Collateralized in accordance with Section 2.05(j) or
(k)) have been cancelled or have expired and all amounts drawn or paid
thereunder have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the U.S. Borrower then most recently ended for
which financial statements are available (taken as one accounting period).

“Total Revolving Facility Commitments” shall mean, on any day, the aggregate of
the Revolving Facility Commitments of all Lenders. The Total Revolving Facility
Commitments as of the Amendment Effective Date are $400.0 million. The Total
Revolving Facility Commitments as of the Stage 2 Amendment Effective Date are
$346.75 million, which may be increased to $350 million and be adjusted in
accordance with the last paragraph of Section 2.01(a).

“Total Revolving Facility Exposure” shall mean, at any time, the sum of the
Revolving Facility Exposures of all Lenders at such time.

“Transactions” shall mean the “Transactions” as defined in the 2013 Credit
Agreement.

“TRE Program” shall mean a Permitted Receivables Financing program that is
operated by The Receivables Exchange, LLC.

“TRE Receivables” shall mean the Accounts of the U.S. Borrower and its
Subsidiaries subject to the TRE Program.

“Treaty” shall have the meaning given to such term in the definition of “Treaty
State”.

“Treaty Lender” shall mean a Lender or Issuing Bank which is beneficially
entitled to interest payable to it in respect of any Loan or otherwise under any
Loan Document

 

80



--------------------------------------------------------------------------------

and (a) is treated as a resident of a Treaty State for the purposes of the
Treaty, and (b) does not carry on a business in the U.K. through a permanent
establishment with which its participation in the Loan, Letter of Credit other
Commitment is effectively connected.

“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate, ABR, any Base Rate and the Discount B/A Rate.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“U.K. Borrowers” shall have the meaning assigned to such term in the preamble
hereto.

“U.K. Borrowing Base” shall mean, with respect to the U.K. Loan Parties at any
time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a)    the sum of:

(i)    in the case of Eligible Receivables, the product of (A) 85.0% multiplied
by (B) the difference of (x) the amount in U.S. Dollars of all Eligible
Receivables of such U.K. Loan Parties minus (y) the Dilution Reserve with
respect to such Eligible Receivables (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time); and

(ii)    in the case of Eligible Inventory, the lesser of (A) 70.0% of the value
of Eligible Inventory of such U.K. Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
U.K. Loan Parties constituting each class of Eligible Inventory at such time;
and

(iii)     in the case of Eligible Machinery and Equipment, 80.0% of the Net
Orderly Liquidation Value In-Place of the Eligible Machinery and Equipment of
such U.K. Loan Parties; and

(iv)    in the case of Eligible Real Property, 75.0% of the Appraised Fair
Market Value of Eligible Real Property of such U.K. Loan Party;

 

81



--------------------------------------------------------------------------------

minus

(b)    any applicable Reserve then in effect to the extent applicable to such
U.K. Loan Parties or such Eligible Receivables, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property;

provided, however, that the U.K. Borrowing Base (together with the Dutch
Borrowing Base and the German Borrowing Base) shall not constitute more than the
greater of (i) 50.0% of the Total Revolving Facility Commitments and (ii) 50.0%
of the Global Borrowing Base (calculated prior to giving effect to such
limitation).

The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower.

“U.K. Loan Parties” shall mean the U.K. Borrowers and any Subsidiary of the U.S.
Borrower incorporated or organized under the laws of England and Wales that is
or hereafter becomes a party to the Foreign Guarantee Agreement.

“U.K. Security Documents” shall mean all English law security agreements
delivered pursuant to this Agreement and granted by any Loan Party and all
confirmations and acknowledgements thereof, in each case relating to the grant
to the Collateral Agent of a security interest in the ABL Priority Collateral
owned by such Loan Party.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the U.S. Borrower or
any Subsidiary that would not appear as “restricted” on a consolidated balance
sheet of the U.S. Borrower or any Subsidiary.

“Unrestricted Subsidiary” shall mean (a) any subsidiary of the U.S. Borrower
identified on Schedule 1.01(d) to the 2013 Credit Agreement, (b) any additional
subsidiary of the U.S. Borrower that is designated by the U.S. Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided that the U.S. Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the U.S. Borrower
or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04, and any prior or concurrent Investments in such
Subsidiary by the U.S. Borrower or any Subsidiaries shall be deemed to have been
made under Section 6.04, (iii) without duplication of clause (ii), any assets
owned by such Unrestricted Subsidiary at the time of the initial designation
thereof shall be treated as Investments pursuant to Section 6.04, and (iv) such
Subsidiary shall have been designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants and defaults) under the Notes and, to the extent
any Disqualified Stock or Permitted Refinancing Indebtedness in respect of the
Notes has terms and conditions consistent with the Notes, all such Disqualified
Stock or such Permitted Refinancing Indebtedness, and (c) any subsidiary of an

 

82



--------------------------------------------------------------------------------

Unrestricted Subsidiary. The U.S. Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the U.S. Borrower, (ii) no Default or Event of Default has
occurred and is continuing or would result therefrom, (iii) all representations
and warranties contained herein and in the other Loan Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (iv) the U.S. Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the U.S. Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive.

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
No. 107-56 (signed into law October 26, 2001), as amended.

“U.S. Base Rate” shall mean, for any day, the rate of interest per annum equal
to the higher of (a) the interest rate per annum publicly announced from time to
time by the Administrative Agent as its reference rate in effect on such day at
its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in U.S. Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.0%.

“U.S. Base Rate Borrowing” shall mean a Borrowing consisting of U.S. Base Rate
Loans.

“U.S. Base Rate Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the U.S. Base Rate in accordance with the
provisions of Article II.

“U.S. Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“U.S. Borrowing Base” shall mean, with respect to the Domestic Loan Parties at
any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a U.S. Dollar
Equivalent amount) equal to:

(a)    the sum of:

(i)    in the case of Eligible Receivables, the product of (A) 85.0% multiplied
by (B) the difference of (x) the amount in U.S. Dollars of all Eligible
Receivables of such Domestic Loan Parties minus (y) the Dilution Reserve with
respect to such Eligible Receivables (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time); and

 

83



--------------------------------------------------------------------------------

(ii)    in the case of Eligible Inventory, the lesser of (A) 70.0% of the value
of Eligible Inventory of such Domestic Loan Parties (valued, for each class of
such Eligible Inventory, at the lower of cost and market on a first in, first
out basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Domestic Loan Parties constituting each class of Eligible Inventory at such
time;

minus

(b)    any applicable Reserve then in effect to the extent applicable to such
Domestic Loan Parties or such Eligible Receivables and Eligible Inventory.

The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower.

“U.S. Dollar Equivalent” shall mean, on any date of determination, (a) with
respect to any amount in U.S. Dollars, such amount, and (b) with respect to any
amount in any other currency, the equivalent in U.S. Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.04 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Guarantee Agreement” shall mean the U.S. Guarantee Agreement, dated as of
the Closing Date, among Holdings, the U.S. Borrower, each Domestic Subsidiary
Loan Party party thereto and the Administrative Agent, as amended, supplemented
or otherwise modified from time to time.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the applicable U.S. Borrower.

“U.S. Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its prime rate at its offices
at 270 Park Avenue, New York City; each change in the U.S. Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“U.S. Revolving Facility Exposure” shall mean, at any time, that portion of the
Total Revolving Facility Exposure comprising (a) aggregate Revolving Facility
Loans borrowed by the U.S. Borrower, (b) Swingline Exposure to the U.S. Borrower
and (c) Revolving L/C Exposure to the U.S. Borrower.

“U.S. Sublimit” shall have the meaning assigned to such term in Section 2.01(a).

“VAT” shall mean any tax imposed by EC Directive 2006/112/EC on the Common
System of value added tax, and any national legislation implementing that
directive (including the United Kingdom’s Value Added Tax Act 1994), together
with any legislation supplemental thereto, and any other tax of a similar nature
and all penalties, costs and interest related thereto.

 

84



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b).

Section 1.02    Terms Generally.

(a)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the definitions
set forth or referred to in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined, (ii) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (iii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iv) the word “incur”
shall be construed to mean incur, create, issue, assume or become liable in
respect of (and the words “incurred” and “incurrence” shall have correlative
meanings), (v) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, capital stock, securities, revenues,
accounts, leasehold interests and contract rights, (vi) references to agreements
or other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time, (vii) all references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require and (viii) except as otherwise expressly
provided herein, any reference in this Agreement to any Loan Document shall mean
such document as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements hereof and thereof.

(b)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as

 

85



--------------------------------------------------------------------------------

Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof; provided further, that if any Borrower notifies the
Administrative Agent that such Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies any Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(c)    In this Agreement, where it relates to the German Borrower, a reference
to (i) a necessary action to authorize, where applicable, includes without
limitation, obtaining an unconditional positive advice from the competent works
council(s), (ii) a security interest includes any mortgage (Grundschuld,
Hypothek), pledge (Pfandrecht), retention of title arrangement
(Eigentumsvorbehalt), right of retention (Zurückbehaltungsrecht), right to
reclaim goods (Herausgabeansprüche) and any other right in rem created for the
purpose of granting security, (iii) a winding-up or dissolution includes a
German entity being dissolved (aufgelöst) and administration includes a German
entity being declared bankrupt (insolvent), (iv) any step or procedure taken in
connection with insolvency proceedings includes a German entity having applied
for bankruptcy (Insolvenzantrag) or the opening of bankruptcy proceedings
(Insolvenzeröffnung) and (v) an administrator includes an “Insolvenzverwalter”.

Section 1.03    Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrowers contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions (or
such portion thereof as shall be consummated as of the date of the applicable
representation or warranty), unless the context otherwise requires.

Section 1.04    Currency Translation.

(a)    For purposes of determining compliance as of any date with Section 6.01,
6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.10 (other than for purposes of
calculating the Senior Secured Bank Leverage Ratio, as used in any such Section,
which shall be calculated in accordance with the definition thereof), amounts
incurred or outstanding in currencies other than U.S. Dollars shall be
translated into U.S. Dollars at the Exchange Rate in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in U.S.
Dollars in Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.10 or paragraph
(f) or (j) of Section 7.01 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

 

86



--------------------------------------------------------------------------------

(b)    (i) The Administrative Agent shall determine the U.S. Dollar Equivalent
of any Letter of Credit denominated in any Alternative Currency as of each date
(with such date to be reasonably determined by the Administrative Agent) that is
on or about the date of each request for the issuance, amendment, renewal or
extension of such Alternative Currency Letter of Credit, using the Exchange Rate
for the applicable currency in relation to U.S. Dollars in effect on the date of
determination, and each such amount shall be the U.S. Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.04(b)(i). The Administrative Agent shall in addition determine the
U.S. Dollar Equivalent of any Letter of Credit denominated in any Alternative
Currency as of the CAM Exchange Date as set forth in Section 10.02.

(ii)    The Administrative Agent shall determine the U.S. Dollar Equivalent of
any Borrowing denominated in any Alternative Currency or any B/A accepted and
purchased under Section 2.06 as of each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of a
Borrowing Request, Interest Election Request or request for an acceptance and
purchase of B/As with respect to such Borrowing or B/A, in each case using the
Exchange Rate for the applicable currency in relation to U.S. Dollars in effect
on the date of determination, and each such amount shall be the U.S. Dollar
Equivalent of such Borrowing or B/A until the next required calculation thereof
pursuant to this Section 1.04(b)(ii). The Administrative Agent shall in addition
determine the U.S. Dollar Equivalent of any Borrowing denominated in any
Alternative Currency or any B/A accepted and purchased under Section 2.06 as of
the CAM Exchange Date as set forth in Section 10.01.

(iii)    The U.S. Dollar Equivalent of any L/C Disbursement made by any Issuing
Bank in any Alternative Currency and not reimbursed by the applicable Borrower
shall be determined as set forth in paragraphs (e) or (n) of Section 2.05, as
applicable. In addition, the U.S. Dollar Equivalent of the Revolving L/C
Exposure shall be determined as set forth in paragraph (j) of Section 2.05, at
the time and in the circumstances specified therein.

(iv)    The Administrative Agent shall notify the Borrowers, the applicable
Lenders and the applicable Issuing Bank of each calculation of the U.S. Dollar
Equivalent of each Letter of Credit, Borrowing, B/A accepted and purchased
hereunder and L/C Disbursement.

 

87



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:

(a)    Revolving Facility Loans. Each Lender severally agrees to make a loan or
loans from time to time during the Availability Period (each, a “Revolving
Facility Loan”) (i) in U.S. Dollars or euro to the U.S. Borrower from such
Lender’s U.S. Lending Office or Euro Lending Office (or any other Lending Office
of such Lender, as such Lender may designate), (ii) in Canadian Dollars or U.S.
Dollars to the Canadian Borrower from its Canadian Lending Office or U.S.
Lending Office (or any other Lending Office of such Lender, as such Lender may
designate) and/or to cause its Canadian Lending Office (or any other Lending
Office of such Lender, as such Lender may designate) to accept and purchase or
arrange for the acceptance and purchase of drafts drawn by the Canadian Borrower
in Canadian Dollars as B/As, (iii) in U.S. Dollars or euro to each of the Dutch
Borrower and the German Borrower from such Lender’s U.S. Lending Office or Euro
Lending Office (or any other Lending Office of such Lender, as such Lender may
designate), and (iv) in euro, U.S. Dollars or Sterling to each U.K. Borrower
from such Lender’s Euro Lending Office or U.S. Lending Office (or any other
Lending Office of such Lender, as such Lender may designate), in each case after
giving effect thereto and to the application of proceeds thereof, in an
aggregate principal amount that will not result in (I) such Lender’s Revolving
Facility Loans exceeding the Revolving Facility Commitment of such Lender,
(II) such Lender’s Revolving Facility Exposure exceeding the Revolving Facility
Commitment of such Lender, (III) the Total Revolving Facility Exposure exceeding
the lesser of (x) the Total Revolving Facility Commitments and (y) the Global
Borrowing Base, (IV) the aggregate U.S. Revolving Facility Exposure exceeding
the U.S. Borrowing Base (the “U.S. Sublimit”) or (V) (x) the Total Revolving
Facility Exposure less the German Revolving Facility Exposure exceeding (y) the
Global Borrowing Base less the German Borrowing Base (the “Specified Sublimit”).
Notwithstanding anything herein to the contrary, on the Stage 2 Amendment
Effective Date, the 2016 Extended Revolving Facility Commitments shall
automatically replace the Revolving Facility Commitments in effect hereunder
immediately prior to the Stage 2 Amendment Effective Date and the Revolving
Facility Exposure under this Agreement immediately prior to the Stage 2
Amendment Effective Date shall remain outstanding hereunder and shall be deemed
to be extensions of credit under the 2016 Extended Revolving Facility
Commitments. Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Revolving Facility Loans and each Borrowing outstanding immediately prior to
the Stage 2 Amendment Effective Date shall remain outstanding after giving
effect to the Stage 2 Amendment Effective Date, but shall be held by each Lender
with a 2016 Extended Revolving Facility Commitment on a pro rata basis based on
the amount of its 2016 Extended Revolving Facility Commitment, including without
limitation processing any deemed assignments of Revolving Facility Loans between
the Lenders to reflect such pro rata holdings (with (1) any Lenders with a 2016
Extended Revolving Facility Commitment that is greater than its Revolving
Facility Commitment in effect immediately prior to the Stage 2 Amendment
Effective Date agreeing to be an Assignee and purchase any such Revolving
Facility Loans to the extent required to effect the foregoing and (2) any
Lenders with a 2016 Extended Revolving Facility Commitment that is less than its

 

88



--------------------------------------------------------------------------------

Revolving Facility Commitment in effect prior to the Stage 2 Amendment Effective
Date agreeing to be an assignor with respect to any such assignment to the
extent required to effect the foregoing). To the extent requested by any Lender
on or prior to the Stage 2 Amendment Effective Date, the 2016 Extended Revolving
Facility Commitment of such Lender may be structured as an extension of its
Revolving Facility Commitments in effect hereunder immediately prior to the
Stage 2 Amendment Effective Date. For the avoidance of doubt, notwithstanding
anything in this Agreement to the contrary, in no event shall a Lender’s
Revolving Facility Loans exceed the Revolving Facility Commitment of such Lender
on the Stage 2 Amendment Effective Date.

In addition, notwithstanding anything herein to the contrary, any Additional
Extending Lender may become a Lender hereunder and agree to provide Revolving
Facility Commitments hereunder that will be included as 2016 Extended Revolving
Facility Commitments hereunder pursuant to joinder documentation reasonably
acceptable to the Administrative Agent and the U.S. Borrower. The 2016 Extended
Revolving Facility Commitments of Additional Extending Lenders will be in
addition to the 2016 Extended Revolving Facility Commitments in effect
immediately prior to any Additional Extending Lender Effective Date; provided
that, to the extent the total aggregate principal amount of the 2016 Extended
Revolving Facility Commitments would otherwise exceed $350,000,000 after giving
effect to any Additional Extending Lender Commitment, the 2016 Extended
Revolving Facility Commitments of the Prior Extending Lenders (other than those
provided by the Excluded Extending Lenders) shall be reduced pro rata by the
aggregate amount of such excess automatically upon the execution by such
Additional Extending Lender of such joinder documentation. Each of the parties
hereto hereby agrees that the Administrative Agent may take any and all action
as may be reasonably necessary to ensure that all Revolving Facility Loans and
each Borrowing outstanding immediately prior to an Additional Extending Lender
Effective Date shall remain outstanding after giving effect to the Additional
Extending Lender Effective Date, but shall be held by each Lender with a 2016
Extended Revolving Facility Commitment on a pro rata basis based on the amount
of its 2016 Extended Revolving Facility Commitment after giving effect to the
Additional Extending Lender Effective Date, including without limitation
processing any deemed assignments of Revolving Facility Loans between the
Lenders to reflect such pro rata holdings. The U.S. Borrower may, with the
consent of the Administrative Agent in the Administrative Agent’s sole
discretion, appoint up to one Additional Extending Lender as a Joint Lead
Arranger and grant such entity additional titles as agreed by the U.S. Borrower
and Administrative Agent under this Agreement. On the Additional Extending
Lender Effective Date, this Agreement shall be amended to the extent (but only
to the extent) necessary to reflect the existence of the Additional Extending
Lender Commitment of each Additional Extending Lender and the granting of any
title pursuant to this Section 2.01(a). Any such amendment may be memorialized
in writing by the Administrative Agent and the Borrowers and furnished to the
other parties hereto. For the avoidance of doubt, in no event shall the 2016
Extended Revolving Facility Commitments exceed $350,000,000 (other than pursuant
to an Incremental Revolving Facility Commitment pursuant to Section 2.21).

(b)    Overadvances. Insofar as the Borrowers may request and the Administrative
Agent or Required Lenders may be willing in their sole and absolute discretion
to make (x) any Revolving Facility Loans to any Borrower at a time when (A) the
Total Revolving Facility Exposure exceeds, or would exceed with the making of
any such Revolving Facility

 

89



--------------------------------------------------------------------------------

Loan, the Global Borrowing Base or (B) the Total Revolving Facility Exposure
less the German Revolving Facility Exposure exceeds, or would exceed with the
making of any such Revolving Facility Loan, the Specified Sublimit or (y) any
Revolving Facility Loans to the U.S. Borrower at a time when the U.S. Revolving
Facility Exposure exceeds, or would exceed with the making of any such Revolving
Facility Loan, the U.S. Sublimit (any such Loan or Loans made under clauses
(x) or (y) above being herein referred to individually as an “Overadvance”), the
Administrative Agent or Required Lenders shall make, or require the Lenders to
make, such Overadvances available to the applicable Borrower. All Overadvances
shall be secured by the Collateral in accordance with the terms hereof and of
the Security Documents and shall bear interest as provided in this Agreement for
the Revolving Facility Loans generally. Any Overadvance made pursuant to the
terms hereof shall be made by the Lenders ratably in accordance with their
Revolving Facility Percentages. The foregoing notwithstanding, in no event
(i) unless otherwise consented to by the Required Lenders, shall Overadvances,
together with the Protective Advances then outstanding, in the aggregate exceed
5.0% of the then applicable Global Borrowing Base, (ii) shall any Overadvances
be outstanding for more than 45 consecutive days, (iii) unless otherwise
consented to by the Required Lenders, after all outstanding Overadvances have
been repaid, shall the Administrative Agent or the Lenders make any additional
Overadvances unless 30 days or more have expired since the last date on which
any Overadvances were outstanding or (iv) unless otherwise consented to by each
affected Lender, shall the Administrative Agent make any Revolving Facility
Loans on behalf of the applicable Lenders under this Section 2.01(b) to the
extent such Revolving Facility Loans would cause such Lender’s share of the
Revolving Facility Exposure to exceed such Lender’s aggregate Revolving Facility
Commitment. The Required Lenders may at any time revoke the Administrative
Agent’s authorization to make future Overadvances (provided that existing
Overadvances shall not be subject to such revocation and any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof). If Overadvances are made in accordance
with this Section 2.01(b), then (A) the Global Borrowing Base, U.S. Sublimit and
Specified Sublimit, as applicable, shall thereafter be deemed ratably increased
by the amount of such permitted Overadvances, but only for so long as the
Administrative Agent allows such Overadvances to be outstanding and (B) all
Lenders shall be bound to make, or permit to remain outstanding, such
Overadvances based upon their applicable Revolving Facility Percentages in
accordance with the terms of this Agreement.

(c)    Protective Advances. Upon the occurrence and during the continuance of an
Event of Default or upon the inability of the Borrowers to satisfy the
conditions to borrowing set forth in Section 4.01(b) after the Closing Date, the
Administrative Agent, in its sole discretion, may make Revolving Facility Loans
to any Borrower on behalf of the Lenders, so long as the aggregate amount of
such Revolving Facility Loans shall not, together with the aggregate amount of
all Overadvances then outstanding, exceed 5.0% of the then applicable Global
Borrowing Base, if the Administrative Agent, in its Reasonable Credit Judgment,
deems that such Revolving Facility Loans are necessary or desirable (i) to
protect all or any portion of the Collateral, (ii) to enhance the likelihood, or
maximize the amount of, repayment of the Loans and the other Obligations, or
(iii) to pay any other amount chargeable to the Borrowers pursuant to this
Agreement (such Revolving Facility Loans, hereinafter, each a “Protective
Advance” and, together, “Protective Advances”); provided that (x) in no event
shall the Total Revolving Facility Exposure exceed the Total Revolving Facility
Commitments, (y) the Required Lenders may at any time revoke the Administrative
Agent’s authorization to make future Protective Advances

 

90



--------------------------------------------------------------------------------

(provided that existing Protective Advances shall not be subject to such
revocation and any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof) and (z) unless
otherwise consented to by each affected Lender, the Administrative Agent may not
make Revolving Facility Loans on behalf of the applicable Lenders under this
Section 2.01(c) to the extent such Revolving Facility Loans would cause a
Lender’s share of the Revolving Facility Exposure to exceed such Lender’s
Revolving Facility Commitment. Any Protective Advance made pursuant to the terms
hereof shall be made by the Lenders ratably in accordance with their Revolving
Facility Percentages. If Protective Advances are made in accordance with this
Section 2.01(c), then (A) each Borrowing Base shall thereafter be deemed ratably
increased by the amount of such permitted Protective Advances, but only for so
long as the Administrative Agent allows such Protective Advances to be
outstanding and (B) all Lenders shall be bound to make, or permit to remain
outstanding, such Protective Advances based upon their applicable Revolving
Facility Percentages in accordance with the terms of this Agreement.

(d)    Incremental Revolving Facility Commitments. Each Lender having an
Incremental Revolving Facility Commitment agrees, subject to the terms and
conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Revolving Facility Loans to any Borrower, in a U.S. Dollar
Equivalent aggregate principal amount not to exceed its Incremental Revolving
Facility Commitment.

(e)    Prepayment; Reborrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Facility Loans.

Section 2.02    Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans in the
same currency and of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments (or, in the case of Swingline
Loans, by the Swingline Lender in accordance with its Swingline Commitment). The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.15, (i) in the case of the U.S. Borrower, each
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Revolving
Loans as the U.S. Borrower may request in accordance herewith; (ii) in the case
of the Canadian Borrower, each Borrowing (A) denominated in U.S. Dollars shall
be comprised entirely of U.S. Base Rate Loans or Eurocurrency Revolving Loans as
the Canadian Borrower may request in accordance herewith and (B) denominated in
Canadian Dollars shall be comprised entirely of Canadian Base Rate Loans or B/A
Drawings; and (iii) in the case of the Dutch Borrower, the German Borrower and
the U.K. Borrowers, each Borrowing shall be comprised entirely of Base Rate
Loans or Eurocurrency Revolving Loans as the applicable Borrower may request in
accordance herewith. Each Swingline Borrowing made by the U.S. Borrower shall be
an ABR Borrowing. Each Swingline Borrowing made by the Dutch Borrower, the
German Borrower or a U.K. Borrower shall be an Overnight LIBO Borrowing. Each
Lender at its option may make any ABR Loan,

 

91



--------------------------------------------------------------------------------

Base Rate Loan or Eurocurrency Revolving Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of any Borrower to repay such
Loan in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.16 or 2.18 solely in respect of
increased costs or taxes resulting from such exercise and existing at the time
of such exercise.

(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that (i) each ABR Revolving Borrowing or Base Rate
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Revolving Borrowing or Base Rate
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurocurrency Revolving Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing or B/A
Drawing if the Interest Period or Contract Period requested with respect thereto
would end after the Maturity Date of any Class.

(e)    Any Loan to the Dutch Borrower or, to the extent provided before any
Loan, any issuance of a Letter of Credit under section 2.05(b) at the request of
the Dutch Borrower shall at all times be provided by a Lender and Issuing Bank
that is a Non-Public Lender.

 

92



--------------------------------------------------------------------------------

Section 2.03    Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request (as
provided in Section 9.01) by telephone (provided that Borrowings by a U.K.
Borrower, the Dutch Borrower or the German Borrower cannot be made by telephone
and must be made in writing) (a) in the case of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Base Rate Borrowing in
Sterling or euros, not later than 12:00 p.m., Local Time, two Business Days
before the date of the proposed Borrowing or (c) in the case of an ABR Borrowing
or Base Rate Borrowing in U.S. Dollars or Canadian Dollars, not later than 12:00
p.m., Local Time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing or a Base Rate
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall (in the case of a telephone request) be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)    the Borrower requesting such Borrowing;

(ii)    the Class of such Borrowing;

(iii)    the currency and aggregate amount of the requested Borrowing, which
amount shall not result in (A) the Total Revolving Facility Exposure exceeding
the lesser of (x) the Total Revolving Facility Commitments and (y) the Global
Borrowing Base, (B) the aggregate U.S. Revolving Facility Exposure exceeding the
U.S. Sublimit or (C) the Total Revolving Facility Exposure less the German
Revolving Facility Exposure exceeding the Specified Sublimit;

(iv)    the date of such Borrowing, which shall be a Business Day;

(v)    whether such Borrowing is to be an ABR Borrowing, a Base Rate Borrowing
or a Eurocurrency Revolving Borrowing;

(vi)    in the case of a Eurocurrency Revolving Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (i) in the case of a Revolving Borrowing
by the U.S. Borrower, an ABR Borrowing and (ii) in the case of any other
Revolving Borrowing, a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Revolving Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

93



--------------------------------------------------------------------------------

Each Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each Loan requested pursuant to this Section 2.03. The proceeds
of each Loan requested under this Section 2.03 shall be disbursed by the
Administrative Agent in the applicable currency in immediately available funds,
by wire transfer to such bank account as may be agreed upon by the applicable
Borrower and the Administrative Agent from time to time or elsewhere if pursuant
to a written direction from such Borrower. If at any time any Loan is funded in
excess of the amount requested by the applicable Borrower, such Borrower agrees
to repay the excess to the Administrative Agent promptly upon the earlier to
occur of (x) such Borrower’s discovery of the error and (y) notice thereof to
such Borrower from the Administrative Agent or any applicable Lender. For the
avoidance of doubt, each of the Revolving Facility Loans outstanding immediately
prior to the Stage 2 Amendment Effective Date, if any, shall remain outstanding
hereunder after giving effect to the Stage 2 Amendment Effective Date as
Revolving Facility Loans incurred under the 2016 Extended Revolving Facility
Commitments.

Section 2.04    Swingline Loans.

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in U.S. Dollars to the U.S. Borrower, in
euro to the Dutch Borrower and the German Borrower, and in euro, U.S. Dollars
and Sterling to the U.K. Borrowers, from time to time during the applicable
Availability Period, in the U.S. Dollar Equivalent of an aggregate principal
amount at any time outstanding that will not result in (i) the Swingline
Exposure exceeding the Swingline Commitment, (ii) the aggregate U.S. Revolving
Facility Exposure exceeding the U.S. Sublimit, (iii) the Total Revolving
Facility Exposure exceeding the lesser of (A) the Total Revolving Facility
Commitments and (B) the Global Borrowing Base or (iv) the Total Revolving
Facility Exposure less the German Revolving Facility Exposure exceeding the
Specified Sublimit; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Borrowing. Each
Swingline Borrowing shall be in an amount that is an integral multiple of
$100,000, € 100,000 or £100,000, as the case may be, and not less than
$1,000,000, € 1,000,000 or £1,000,000, as the case may be. Within the foregoing
limits and subject to the terms and conditions set forth herein, the U.S.
Borrower, the Dutch Borrower, the German Borrower and the U.K. Borrowers may
borrow, prepay and reborrow Swingline Loans.

(b)    To request a Swingline Borrowing, the applicable Borrower shall notify
the Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means) (provided that
Swingline Borrowings by a U.K. Borrower, the Dutch Borrower or the German
Borrower cannot be made by telephone and must be made in writing), not later
than 12:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each
such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the Borrower requesting such Swingline Borrowing, (ii) the requested
date (which shall be a Business Day), (iii) the currency and amount of the
requested Swingline Borrowing and (iv) in the case of a Swingline Borrowing to
be made by the Dutch Borrower, the German Borrower or a U.K. Borrower, the
Interest Period to be applicable thereto, which shall be a period contemplated
by clause (b) of the definition of “Interest Period”. The Swingline

 

94



--------------------------------------------------------------------------------

Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan. The Swingline Lender shall
make each Swingline Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the applicable
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(c)    The Swingline Lender may (but is not obligated to) require Lenders to
acquire participations in all or a portion of the outstanding Swingline Loans
made by it (“Settlement”) on a weekly basis by written notice to the
Administrative Agent not later than 12:00 p.m., Local Time, on the date of such
requested Settlement (the “Settlement Date”) with regards to Swingline Loans
which are ABR Loans or two Business Days prior to the Settlement Date with
regards to Overnight LIBO Borrowings. Such notice shall specify the aggregate
amount and currency of such Swingline Loans in which the Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Lender, specifying in such notice such Lender’s
Revolving Facility Percentage of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent for the account of the Swingline
Lender, such Lender’s Revolving Facility Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from any Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the applicable Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve any Borrower of any
default in the payment thereof. For the avoidance of doubt, each of the
Swingline Loans outstanding immediately prior to the Stage 2 Amendment Effective
Date, if any, shall remain outstanding hereunder after giving effect to the
Stage 2 Amendment Effective Date as Swingline Loans incurred under the 2016
Extended Revolving Facility Commitments.

 

95



--------------------------------------------------------------------------------

Section 2.05    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, each of
the Borrowers may request the issuance of Letters of Credit denominated in U.S.
Dollars or Alternative Currencies, in each case for its own account (or for the
account of a Subsidiary, so long as such Borrower and such Subsidiary are
co-applicants) in a form reasonably acceptable to the applicable Issuing Bank,
at any time and from time to time during the Availability Period prior to the
date that is five (5) Business Days prior to the Maturity Date. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by a Borrower to, or entered into by a Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment, renewal or extension, or
such lesser time as acceptable to the U.S. Borrower and the relevant Issuing
Bank) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, attaching the Letter of
Credit which must be in an agreed form (between the U.S. Borrower and the
relevant Issuing Bank) and specifying the date of issuance, amendment, renewal
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated (which may be U.S. Dollars or any Alternative Currency), the
name and address of the beneficiary thereof and such other information as shall
be necessary to issue, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, as the case may be, (i) the Revolving L/C
Exposure will not exceed the Letter of Credit Sublimit, (ii) Total Revolving
Facility Exposure will not exceed the lesser of (A) the Total Revolving Facility
Commitments and (B) the Global Borrowing Base, (iii) the aggregate U.S.
Revolving Facility Exposure will not exceed the U.S. Sublimit, (iv) the Total
Revolving Facility Exposure less the German Revolving Facility Exposure will not
exceed the Specified Sublimit and (v) all conditions precedent in Section 4.01
have been satisfied or waived.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the U.S. Borrower, the Administrative Agent and the applicable
Issuing Bank in their sole discretion) after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
(unless otherwise agreed upon by the U.S. Borrower, the Administrative Agent

 

96



--------------------------------------------------------------------------------

and the applicable Issuing Bank) after such renewal or extension) and (ii) the
date that is five Business Days prior to the Maturity Date; provided that any
Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the applicable date referred to in clause (ii) of this paragraph (c)) so long as
such Letter of Credit permits the applicable Issuing Bank to prevent any such
extension at least once in such twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Letter of Credit is issued; provided further that, if the
Administrative Agent and the applicable Issuing Bank each consents, in their
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above (so long as, if any such Letter of
Credit is outstanding or the expiration date is extended to a date after the
date that is five (5) Business Days prior to the Maturity Date, the applicable
Borrower shall Cash Collateralize each such Letter of Credit in an amount equal
to the Minimum L/C Collateral Amount on or prior to the date that is five
(5) Business Days prior to the Maturity Date or, if later, such date of
issuance).

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each such Lender, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in U.S. Dollars, for the account of the applicable
Issuing Bank, such Lender’s Revolving Facility Percentage of (i) each L/C
Disbursement made by such Issuing Bank in U.S. Dollars and (ii) the U.S. Dollar
Equivalent, using the Exchange Rates in effect on the date such payment is
required, of each L/C Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to such Borrower for any reason (or if such L/C
Disbursement or reimbursement payment was refunded in an Alternative Currency,
the U.S. Dollar Equivalent thereof using the Exchange Rate in effect on the date
of such refund). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Facility Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. (i) If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement, in the currency in which such L/C Disbursement
is made together with accrued interest (based on ABR Loan or the applicable Base
Rate Loan of such Borrower, as applicable) thereon from the date of such L/C
Disbursement, not later than 2:00 p.m., Local Time, on the second Business Day
after the applicable Borrower receives notice under paragraph (g) of this
Section of such L/C Disbursement; provided that the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that

 

97



--------------------------------------------------------------------------------

such payment be financed with an ABR Revolving Borrowing, a Base Rate Revolving
Borrowing or a Swingline Borrowing, as applicable, in an equivalent amount and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing, Base Rate
Borrowing or Swingline Borrowing.

(ii)    If a Borrower fails to reimburse any L/C Disbursement when due, then
(A) if such payment relates to an Alternative Currency Letter of Credit,
automatically and with no further action required, such Borrower’s obligation to
reimburse the applicable L/C Disbursement shall be permanently converted into an
obligation to reimburse the U.S. Dollar Equivalent, calculated using the
Exchange Rates on the date when such payment was due, of such L/C Disbursement
and (B) in the case of each L/C Disbursement, the Administrative Agent shall
promptly notify the applicable Issuing Bank and each Lender of the applicable
L/C Disbursement, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Revolving Facility Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Revolving Facility Percentage in U.S. Dollars of the payment then due
from such Borrower in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
such Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Borrowing, Base Rate Revolving Borrowing or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such L/C Disbursement. If the
applicable Borrower’s reimbursement of, or obligation to reimburse, any amounts
in any Alternative Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in U.S. Dollars, such Borrower shall, at its option, either
(x) pay the amount of any such tax requested by the Administrative Agent, the
relevant Issuing Bank or Lender or (y) reimburse each L/C Disbursement made in
such Alternative Currency in U.S. Dollars, in an amount equal to the U.S. Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such L/C
Disbursement is made, of such L/C Disbursement.

(f)    Obligations Absolute. The obligation of each Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the

 

98



--------------------------------------------------------------------------------

applicable Issuing Bank under a Letter of Credit against presentation of a draft
or other document that does not comply with the terms of such Letter of Credit
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the applicable Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clauses (i),
(ii) or (iii) of the first sentence; provided that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the applicable Borrower
to the extent permitted by applicable law) suffered by such Borrower that are
determined by a final and binding decision of a court of competent jurisdiction
to have been caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct (found by a final and
nonappealable decision of a court of competent jurisdiction) on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such L/C Disbursement.

(h)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement,
then, unless the applicable Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that such Borrower reimburses such L/C
Disbursement, (i) if such L/C Disbursement is a L/C Disbursement made in U.S.
Dollars, and at all times following the conversion to U.S. Dollars of a L/C
Disbursement made in an Alternative Currency pursuant to paragraph (e) above, at
the rate

 

99



--------------------------------------------------------------------------------

per annum then applicable to ABR Revolving Loans (in the case of the U.S.
Borrower) or Base Rate Loans (in the case of other Borrowers) and (ii) if such
L/C Disbursement is a L/C Disbursement made in an Alternative Currency, at all
times prior to its conversion to U.S. Dollars pursuant to paragraph (e) above,
at the applicable Base Rate plus the Applicable Margin applicable to
Eurocurrency Revolving Loans at such time (or, in the case of a L/C Disbursement
made in Canadian Dollars, at the Canadian Base Rate plus the Applicable Margin
applicable to Canadian Base Rate Loans at such time); provided that, in each
case, if such L/C Disbursement is not reimbursed by the applicable Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.14(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(j)    Cash Collateralization Following Certain Events. If and when a Borrower
is required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Sections 2.05(c), 2.12(b),
2.12(c), 2.23(c) or 7.01, such Borrower shall promptly deposit (but not later
than on the same Business Day in the case of an Event of Default described in
Section 7.01(h) or (i) or on the third Business Day following the date on which
the U.S. Borrower receives notice from the Administrative Agent in the case of
any other Event of Default, demanding the deposit of Cash Collateral pursuant to
this paragraph) in an account with or at the direction of the Collateral Agent,
in the name of the Collateral Agent and for the benefit of the Lenders, an
amount in cash in U.S. Dollars or the applicable Alternative Currency equal to
the Revolving L/C Exposure as of such date (or, in the case of Sections 2.05(c),
2.12(b), 2.12(c) or 2.23(c), the portion thereof required by such sections) plus
any accrued or unpaid interest thereon. For the purposes of this paragraph, the
Alternative Currency Revolving L/C Exposure shall be calculated using the
Exchange Rates on the date notice demanding Cash Collateralization is delivered
to a Borrower (or the date of the Event of Default under Section 7.01(h) or (i),
if applicable). Each deposit of Cash Collateral (i) made pursuant to this
paragraph, (ii) made by the Administrative Agent during the continuation of an
Event of Default or (iii) made by the Administrative Agent pursuant to
Sections 2.12(d), 2.19(b) or 2.23(f) shall in each case be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Collateral Agent

 

100



--------------------------------------------------------------------------------

shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (A) for so long as an Event of Default shall be continuing, the
Collateral Agent and (B) at any other time, the applicable Borrower, in each
case, in Permitted Investments and at the risk and expense of the Borrowers,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50.0% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the
Borrowers under this Agreement. If a Borrower is required to provide an amount
of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, the existence of a Defaulting Lender or the occurrence of a limit under
Section 2.12(b) or 2.12(c) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all Events of Default have been cured or waived, the
termination of the Defaulting Lender status or the limits under Sections 2.12(b)
and 2.12(c) no longer being exceeded, as applicable.

(k)    Cash Collateralization Following Termination and Prepayment of the
Facility. Notwithstanding anything to the contrary herein, in the event of the
prepayment in full of all outstanding Revolving Facility Loans and the
termination of all Revolving Facility Commitments by the Borrowers pursuant to
Section 2.09(b) (a “Facility Termination Event”) in connection with which any
Borrower notifies any one or more Issuing Banks that it intends to maintain one
or more Letters of Credit initially issued under this Agreement in effect after
the date of such Facility Termination Event (each, a “Continuing Letter of
Credit”), then the security interest of the Collateral Agent in the Collateral
under the Security Documents may be terminated in accordance with Section 9.19
if each such Continuing Letter of Credit is Cash Collateralized in an amount
equal to the Minimum L/C Collateral Amount, which shall be deposited with or at
the direction of each such Issuing Bank.

(l)    Additional Issuing Banks. From time to time, the U.S. Borrower may by
notice to the Administrative Agent designate additional Lenders (in addition to
JPMCB), who may agree (in its or their sole discretion) to act in such capacity
and who is reasonably satisfactory to the Administrative Agent as an Issuing
Bank. Each such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes.

(m)    Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment,

 

101



--------------------------------------------------------------------------------

renewal or extension, and the aggregate face amount of the Letters of Credit to
be issued, amended, renewed or extended by it and outstanding hereunder after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written (or, with respect to any Issuing Bank, if the Administrative Agent so
agrees with respect to such Issuing Bank, telephonic) confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any L/C Disbursement in
respect of any Letter of Credit issued hereunder, the date of such L/C
Disbursement and the amount of such L/C Disbursement, (iv) on any Business Day
on which a Borrower fails to reimburse an L/C Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure, the
applicable Borrower and the amount and currency of such L/C Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

(n)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that a Borrower is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited Cash Collateral pursuant to paragraph (j) or (k) above, if such
Cash Collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed L/C Disbursements made under any Alternative Currency
Letter of Credit and (iii) of each Lender’s participation in any Alternative
Currency Letter of Credit under which an L/C Disbursement has been made shall,
automatically and with no further action required, be converted into the
U.S. Dollar Equivalent, calculated using the Exchange Rates on such date (or in
the case of any L/C Disbursement made after such date, on the date such L/C
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the applicable Issuing
Bank or any Lender in respect of the obligations described in this paragraph
shall accrue and be payable in U.S. Dollars at the rates otherwise applicable
hereunder.

(o)    Original Letters of Credit. All Original Letters of Credit shall remain
outstanding as Letters of Credit issued hereunder on the terms set forth herein.
In addition, for the avoidance of doubt, each Letter of Credit outstanding
immediately prior to the Stage 2 Amendment Effective Date shall remain
outstanding hereunder after giving effect to the Stage 2 Amendment Effective
Date as Letters of Credit issued under the 2016 Extended Revolving Facility
Commitments.

Section 2.06    Canadian Bankers’ Acceptances.

(a)    Each acceptance and purchase of B/As of a single Contract Period pursuant
to Section 2.01(b) or Section 2.08 shall be made ratably by the Lenders in
accordance with the amounts of their Revolving Facility Commitments. The failure
of any Lender to accept any B/A required to be accepted by it shall not relieve
any other Lender of its obligations hereunder; provided that the Revolving
Facility Commitments are several and no Lender shall be responsible for any
other Lender’s failure to accept B/As as required hereunder.

 

102



--------------------------------------------------------------------------------

(b)    The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1,000,000 and
not less than C$1,000,000. The face amount of each B/A shall be C$100,000 or any
whole multiple thereof. If any Lender’s ratable share of the B/As of any
Contract Period to be accepted on any date would not be an integral multiple of
C$100,000, the face amount of the B/As accepted by such Lender may be increased
or reduced to the nearest integral multiple of C$100,000 by the Administrative
Agent in its sole discretion. B/As of more than one Contract Period may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five B/A Drawings outstanding.

(c)    To request an acceptance and purchase of B/As, the Canadian Borrower
shall notify the Administrative Agent of such request by telephone or by
facsimile not later than 10:00 a.m., Local Time, one Business Day before the
date of such acceptance and purchase. Each such request shall be irrevocable
and, if telephonic, shall be confirmed promptly by hand delivery or facsimile to
the Administrative Agent of a Borrowing Request signed by the Canadian Borrower.
Each such telephonic request and Borrowing Request shall specify the following
information:

(i)    the aggregate face amount of the B/As to be accepted and purchased;

(ii)    the date of such acceptance and purchase, which shall be a Business Day;

(iii)    the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and

(iv)    the location and number of the Canadian Borrower’s account to which any
funds are to be disbursed, which shall comply with the requirements of
Section 2.07. If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Canadian Borrower shall be deemed to
have selected a Contract Period of 30 days’ duration.

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of B/As to be accepted and purchased by such Lender.

(d)    The Canadian Borrower hereby appoints each Lender as its attorney to sign
and endorse on its behalf, manually or by facsimile or mechanical signature, as
and when deemed necessary by such Lender, blank forms of B/As. It shall be the
responsibility of each Lender to maintain an adequate supply of blank forms of
B/As for acceptance under this Agreement. The Canadian Borrower recognizes and
agrees that all B/As signed and/or endorsed on its behalf by any Lender shall
bind the Canadian Borrower as fully and effectually as if manually signed and
duly issued by authorized officers of the Canadian Borrower. Each Lender

 

103



--------------------------------------------------------------------------------

is hereby authorized to issue such B/As endorsed in blank in such face amounts
as may be determined by such Lender to comply with any request of the Canadian
Borrower hereunder; provided that the aggregate face amount thereof is equal to
the aggregate face amount of B/As required to be accepted by such Lender. No
Lender shall be liable for any damage, loss or claim arising by reason of any
loss or improper use of any such instrument unless such loss or improper use
results from the gross negligence or willful misconduct of such Lender. Each
Lender shall maintain a record with respect to B/As (i) received by it from the
Administrative Agent in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. Upon request by the Canadian Borrower, a Lender shall
cancel all forms of B/A that have been pre-signed or pre-endorsed on behalf of
the Canadian Borrower and that are held by such Lender and are not required to
be issued pursuant to this Agreement.

(e)    Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Lenders or the Canadian Borrower at the date of issuance of such B/A,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
B/A so signed shall be binding on the Canadian Borrower.

(f)    Upon acceptance of a B/A by a Lender, such Lender shall purchase, or
arrange the purchase of, such B/A from the Canadian Borrower at the Discount B/A
Rate for such Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds (net of applicable acceptance fees)
for the account of the Canadian Borrower as provided in Section 2.07. The
acceptance fee payable by the Canadian Borrower to a Lender under
Section 2.13(c) in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph.
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Revolving Facility Loan pursuant
to Section 2.08, the net amount that would otherwise be payable to the Canadian
Borrower by each Lender pursuant to this paragraph will be applied as provided
in Section 2.08(f).

(g)    Each Lender may at any time and from time to time hold, sell, rediscount
or otherwise dispose of any or all B/A’s accepted and purchased by it hereunder.

(h)    Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i)    The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Lender in respect of a B/A accepted
and purchased by it pursuant to this Agreement that might exist solely by reason
of such B/A being held, at the maturity thereof, by such Lender in its own right
and the Canadian Borrower agrees not to claim any days of grace if such Lender
as holder sues the Canadian Borrower on the B/A for payment of the amounts
payable by the Canadian Borrower thereunder. On the specified maturity date of a
B/A, or such earlier date as may be required pursuant to the provisions of this
Agreement, the Canadian Borrower shall pay the Lender that has accepted and
purchased such B/A the full face amount of such B/A, and after such payment the
Canadian Borrower shall have no further liability in respect of such B/A and
such Lender shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such B/A.

 

104



--------------------------------------------------------------------------------

(j)    At the option of the Canadian Borrower and any Lender, B/As under this
Agreement to be accepted by that Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada) or bills of exchange pursuant to
the Bills of Exchange Act. All depository bills so issued and all bills of
exchange shall be governed by the provisions of this Section 2.06. If a Lender
is not a bank or authorized foreign bank under the Bank Act (Canada) or if a
Lender notifies the Administrative Agent in writing that it is otherwise unable
to accept B/As, such Lender will, instead of accepting and purchasing B/As, make
a Loan (a “B/A Equivalent Loan”) to the Canadian Borrower in the amount and for
the same term as the draft that such Lender would otherwise have been required
to accept and purchase hereunder. Each such Lender will provide to the
Administrative Agent the Discount Proceeds of such B/A Equivalent Loan for the
account of the Canadian Borrower in the same manner as such Lender would have
provided the Discount Proceeds in respect of the draft that such Lender would
otherwise have been required to accept and purchase hereunder. Each such B/A
Equivalent Loan will bear interest at the same rate that would result if such
Lender had accepted (and been paid an acceptance fee) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Lenders and the Canadian Borrower as the B/A that such B/A
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Loan is made, and will be deducted from the principal
amount of such B/A Equivalent Loan in the same amount and manner in which the
deduction based on the Discount B/A Rate and the applicable acceptance fee of a
B/A would be deducted from the face amount of the B/A. Subject to the repayment
requirements of this Agreement, on the last day of the relevant Contract Period
for such B/A Equivalent Loan, the Canadian Borrower shall be entitled to convert
each such B/A Equivalent Loan into another type of Loan, or to roll over each
such B/A Equivalent Loan into another B/A Equivalent Loan, all in accordance
with the applicable provisions of this Agreement.

(k)    For the avoidance of doubt, each B/A or B/A Equivalent Loan outstanding
immediately prior to the Stage 2 Amendment Effective Date, if any, shall remain
outstanding hereunder after giving effect to the Stage 2 Amendment Effective
Date as a B/A or B/A Equivalent Loan incurred under the 2016 Extended Revolving
Facility Commitments.

Section 2.07    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it and disburse the
Discount Proceeds (net of applicable acceptance fees) of each B/A to be accepted
and purchased by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans or Discount Proceeds
(net of applicable acceptance fees) available to the applicable Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower designated by such Borrower in the applicable Borrowing Request;
provided further that ABR Revolving Loans,

 

105



--------------------------------------------------------------------------------

Base Rate Revolving Borrowings and Swingline Borrowings made to finance the
reimbursement of an L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of (A) (1) in the case of a
Borrowing by the U.S. Borrower, the Federal Funds Effective Rate, and (2) in the
case of any other amount, the rate reasonably determined by the Administrative
Agent to be the cost to it of funding such amount, and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, (ii) in the case of a payment to be made by a Borrower, (1) if
such amount is a Borrowing made to the U.S. Borrower, the interest rate
applicable to ABR Loans at such time, (2) if such amount is a Borrowing made in
U.S. Dollars to the Canadian Borrower, the interest rate applicable to U.S. Base
Rate Loans at such time, (3) if such amount is a B/A Drawing or a Canadian
Dollar-denominated Borrowing made to the Canadian Borrower, the interest rate
applicable to Canadian Base Rate Loans at such time and (4) if such amount is a
Borrowing made to the Dutch Borrower, the German Borrower or a U.K. Borrower,
the interest rate applicable to the applicable Base Rate Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing or such Lender’s purchase of B/As.
If such Borrower pays such amount to the Administrative Agent, then such amount
(exclusive of any interest thereon) shall constitute a reduction of such
Borrowing or of the face amount of such B/As.

Section 2.08    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. Each B/A
Drawing shall have a Contract Period as specified in the applicable request
therefor. Thereafter, the applicable Borrower may (subject to the restrictions
set forth in this Agreement) elect to convert such Borrowing or B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and, in the case of
a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section, it being understood that no B/A Drawing may be
converted or continued other than at the end of the Contract Period applicable
thereto. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing or B/A Drawing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans

 

106



--------------------------------------------------------------------------------

comprising such Borrowing or accepting B/As comprising such B/A Drawing, as the
case may be, and the Loans or B/As resulting from an election made with respect
to any such portion shall be considered a separate Borrowing or B/A Drawing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone (provided that elections by a
U.K. Borrower, the Dutch Borrower or the German Borrower cannot be made by
telephone and must be made in writing) (i) in the case of an election that would
result in a Borrowing, by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election
and (ii) in the case of an election that would result in a B/A Drawing or the
continuation of a B/A Drawing, by the time that a request would be required
under Section 2.06 if such Borrower were requesting an acceptance and purchase
of B/As to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower. Notwithstanding any other provision of this Section, no
Borrower shall be permitted to elect an Interest Period for Eurocurrency
Revolving Loans that does not comply with Section 2.02(d) or Contract Period for
B/As that does not comply with 2.06(c)(iii).

(c)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(i)    the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting outstanding credit extension is to be an ABR
Borrowing, a Eurocurrency Revolving Borrowing, a Base Rate Borrowing or a B/A
Drawing; and

(iv)    if the resulting Borrowing is a Eurocurrency Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”, and in the case of an election of a B/A Drawing, the Contract Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.

If any such Interest Election Request requests a Eurocurrency Revolving
Borrowing or a B/A Drawing but does not specify an Interest Period or a Contract
Period, then the applicable Borrower shall be deemed to have selected an
Interest Period or Contract Period, as applicable, of one month’s or 30 days’
duration, as applicable.

 

107



--------------------------------------------------------------------------------

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing or B/A Drawing.

(e)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing or a B/A Drawing prior to the end
of the Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period such Borrowing or B/A Drawing shall (i) in the case of a
Borrowing denominated in U.S. Dollars by the U.S. Borrower, be converted to an
ABR Borrowing, (ii) in the case of a Borrowing by the Dutch Borrower, the German
Borrower or a U.K. Borrower, be continued as a Base Rate Borrowing, (iii) in the
case of a Borrowing denominated in U.S. Dollars by the Canadian Borrower, be
converted to a U.S. Base Rate Borrowing, and (iv) in the case of a Borrowing or
B/A Drawing denominated in Canadian Dollars, be converted to a Canadian Base
Rate Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the U.S. Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Revolving Borrowing and (ii) unless repaid, each Eurocurrency
Revolving Borrowing shall (A) in the case of such a Borrowing by the U.S.
Borrower, be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (B) in the case of such a Borrowing by the Canadian
Borrower, be converted to a U.S. Base Rate Borrowing at the end of the Interest
Period applicable thereto or (C) in the case of such a Borrowing by the Dutch
Borrower, the German Borrower or a U.K. Borrower, be continued as a Base Rate
Borrowing.

(f)    Upon the conversion of any Revolving Borrowing (or portion thereof), or
the continuation of any B/A Drawing (or portion thereof), to or as a B/A
Drawing, the net amount that would otherwise be payable to the Canadian Borrower
by each Lender pursuant to Section 2.06(f) in respect of such new B/A Drawing
shall be applied against the principal of the Revolving Facility Loan made by
such Lender as part of such Revolving Borrowing (in the case of a conversion),
or the reimbursement obligation owed to such Lender under Section 2.06(i) in
respect of the B/As accepted by such Lender as part of such maturing B/A Drawing
(in the case of a continuation), and the Canadian Borrower shall pay to such
Lender an amount equal to the difference between the principal amount of such
Revolving Facility Loan or the aggregate face amount of such maturing B/As, as
the case may be, and such net amount.

Section 2.09    Termination and Reduction of Commitments.

(a)    Unless previously terminated, the Commitments of each Class shall
terminate on the Maturity Date for such Class. For the avoidance of doubt, on
the Stage 2 Amendment Effective Date, the Revolving Facility Commitments in
effect immediately prior to the effectiveness of the Stage 2 Amendment Effective
Date shall be replaced with the 2016 Extended Revolving Facility Commitments and
shall not remain outstanding after giving effect to the effectiveness of the
Stage 2 Amendment Effective Date.

(b)    Any Borrower may at any time terminate, or from time to time reduce, any
Class of the Commitments; provided that (i) each reduction of any Class of the
Commitments

 

108



--------------------------------------------------------------------------------

shall be in an amount that is an integral multiple of $1.0 million and not less
than $5.0 million (or, if less, the remaining amount of such Class of the
Commitments) and (ii) the Borrowers shall not terminate or reduce any Commitment
if, after giving effect to such termination or reduction and any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.12 and
any Cash Collateralization of Letters of Credit in accordance with
Section 2.05(j) or (k), (A) the Total Revolving Facility Exposure would exceed
the lesser of (x) the Total Revolving Facility Commitments and (y) the Global
Borrowing Base, (B) the aggregate U.S. Revolving Facility Exposure would exceed
the U.S. Sublimit or (C) the Total Revolving Facility Exposure less the German
Revolving Facility Exposure would exceed the Specified Sublimit.

(c)    The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce any Class of the Commitments under paragraph
(b) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by a Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of any Commitment delivered by a Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar financing agreements, in which case such
notice may be revoked by such Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class pursuant to this
Section 2.09 shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class, except to the extent otherwise permitted
by Section 2.21(b)(iii).

Section 2.10    Repayment of Loans and B/As; Evidence of Debt.

(a)    Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Facility Loan, Overadvance and Protective Advance of
such Lender to such Borrower on the Maturity Date (provided that any Other
Revolving Facility Loans shall be due and payable as set forth in the relevant
Incremental Assumption Agreement), (ii) in the case of the Canadian Borrower, to
the Administrative Agent for the account of each Lender the face amount of each
B/A, if any, accepted by such Lender from the Canadian Borrower as provided in
Section 2.06(i), and (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan to such Borrower on the earlier of (x) the
Maturity Date, (y) the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five Business Days after
such Swingline Loan is made and (z) in the case of a Swingline Loan to the Dutch
Borrower, the German Borrower or a U.K. Borrower, the last day of the Interest
Period applicable to such Swingline Loan; provided that on each date that a
Revolving Borrowing is made by the U.S. Borrower, the U.S. Borrower shall repay
all Swingline Loans then outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted by such Lender, including the
amounts and currencies of principal and interest payable and paid to such Lender
from time to time hereunder.

 

109



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency thereof, the Class and
Type thereof and the Interest Period (if any) applicable thereto, and the amount
of each B/A and the Contract Period applicable thereto, (ii) the amount of any
principal or interest, or other amount in respect of any B/A, due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iii) any amount received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note (a “Promissory Note”). In such event, each Borrower under such
Class shall prepare, execute and deliver to such Lender a Promissory Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent and reasonably acceptable to the applicable Borrower. Thereafter, the
Loans evidenced by such Promissory Note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more Promissory Notes in such form payable to the order of the payee named
therein (or, if such Promissory Note is a registered note, to such payee and its
registered assigns).

Section 2.11    Notice of Prepayment; Etc.

(a)    Prior to any repayment or prepayment of any Borrowing or amounts owing in
respect of outstanding B/A Drawings hereunder, the applicable Borrower shall
select the Borrowing or Borrowings and B/A Drawing or B/A Drawings to be repaid
and shall notify the Administrative Agent by telephone (confirmed by electronic
means) (provided that repayments or prepayments by a U.K. Borrower, the Dutch
Borrower or the German Borrower cannot be notified by telephone and must be made
in writing) of such selection (i) in the case of an ABR Borrowing, a Base Rate
Borrowing or a B/A Drawing, not later than 12:00 p.m., Local Time, one Business
Day before the scheduled date of such repayment or prepayment and (ii) in the
case of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the scheduled date of such repayment or
prepayment; provided that a notice of repayment or prepayment delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar financing agreements, in which
case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. In the case of prepayments under Section 2.12(a),
the Borrowers may in their sole discretion select the Borrowing or Borrowings to
be prepaid. Each repayment or prepayment of a Borrowing or amounts owing in
respect of outstanding B/A Drawings shall be applied ratably to the Loans
included in the repaid Borrowing or the B/As included in such B/A Drawing,
except to the extent otherwise permitted by Section 2.21(b)(iii).
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the U.S. Borrower
shall select the Borrowing or Borrowings to be repaid and shall

 

110



--------------------------------------------------------------------------------

notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 12:00 p.m., Local Time, on the scheduled date of such
repayment. Repayments and prepayments of Borrowings shall be accompanied by
accrued interest on the amount repaid.

(b)    For the avoidance of doubt, and notwithstanding anything to the contrary
set forth in this Section 2.11, if the original Maturity Date with respect to
the Revolving Facility Commitment shall be changed to an earlier date pursuant
to the definition of the term “Maturity Date” or the proviso to the definition
of the term “Extended Maturity Date”, then, to the extent not previously paid,
outstanding Revolving Facility Loans, Overadvances, Protective Advances, B/As
and Swingline Loans shall be due and payable on such earlier date; provided that
any Other Revolving Facility Loans shall be due and payable as set forth in the
relevant Incremental Assumption Agreement.

(c)    Amounts to be applied pursuant to this Section or Section 7.01 to prepay
or repay amounts to become due with respect to outstanding B/As shall be
deposited in the Prepayment Account (as defined below). On the last day of the
Contract Period of each B/A to be prepaid or repaid, the Administrative Agent
shall apply any cash on deposit in the Prepayment Account to amounts due in
respect of the relevant B/As until all amounts due in respect of the relevant
outstanding B/As have been satisfied (with any remaining funds being returned to
the Canadian Borrower) or until all the allocable cash on deposit has been
exhausted. For purposes of this Agreement, the term “Prepayment Account” shall
mean an account established by the Canadian Borrower with the Administrative
Agent and over which the Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this paragraph (c). The Administrative Agent will, at the
request of the Canadian Borrower, use commercially reasonable efforts to invest
amounts on deposit in the Prepayment Account in short-term, cash equivalent
investments selected by the Administrative Agent in consultation with the
Canadian Borrower that mature prior to the last day of the applicable Contract
Periods of the B/As to be prepaid; provided that the Administrative Agent shall
have no obligation to invest amounts on deposit in the Prepayment Account if a
Default or Event of Default shall have occurred and be continuing. The Canadian
Borrower shall indemnify the Administrative Agent for any losses relating to the
investments made at the request or direction of the Canadian Borrower so that
the amount available to prepay amounts due in respect of B/As on the last day of
the applicable Contract Period is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
earned on such investments (which shall be for the account of the Canadian
Borrower, to the extent not necessary for the prepayment of B/As in accordance
with this Section), the Prepayment Account shall not bear interest. Interest or
profits, if any, on such investments shall be deposited in the Prepayment
Account and reinvested and disbursed as specified above. If the maturity of the
Loans and all amounts due hereunder has been accelerated pursuant to
Section 7.01, the Administrative Agent may, in its sole discretion, apply all
amounts on deposit in the Prepayment Account to satisfy any of the Obligations
of the Canadian Borrower in respect of Revolving Facility Loans and B/As (and
the Canadian Borrower hereby grants to the Administrative Agent a security
interest in the Prepayment Account to secure such Obligations).

 

111



--------------------------------------------------------------------------------

Section 2.12    Prepayment of Loans.

(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.17), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.11(a).

(b)    Subject to Sections 2.01(b) and (c) and Section 2.19(b), in the event
that (i) the Total Revolving Facility Exposure exceeds the lesser of (x) the
Total Revolving Facility Commitments and (y) the Global Borrowing Base, (ii) the
aggregate U.S. Revolving Facility Exposure exceeds the U.S. Sublimit or
(iii) the Total Revolving Facility Exposure less the German Revolving Facility
Exposure exceeds the Specified Sublimit, then the applicable Borrower(s) shall
promptly repay outstanding Revolving Facility Loans and/or Cash Collateralize
Revolving L/C Exposure in accordance with Section 2.05(j) in an aggregate amount
equal to such excess; provided that, in each case, if such excess arises solely
as a result of currency rate fluctuations, such repayment or Cash
Collateralization, as the case may be, shall not be required to be made until
the third Business Day after the Administrative Agent shall have delivered to
the Borrowers written notice of such required prepayment or deposit.

(c)    In the event and on such occasion as the Revolving L/C Exposure exceeds
the Letter of Credit Sublimit, at the request of the Administrative Agent, the
applicable Borrower shall deposit Cash Collateral in an account with the
Collateral Agent pursuant to Section 2.05(j) in an amount equal to such excess.

(d)    During the continuance of an Availability Trigger Event, subject to
Section 2.23, on each Business Day, the Administrative Agent shall apply, or
cause to be applied, all funds credited to the Controlled Accounts on such
Business Day, first to prepay Protective Advances and Overadvances that may be
outstanding; second to prepay Swingline Loans that may be outstanding; third to
any prepayment of Revolving Facility Loans; fourth to pay any other Loan
Document Obligation owing by any Borrower then due and payable, and fifth, if
any Event of Default is outstanding at such time, to Cash Collateralize
outstanding Revolving L/C Exposure and Overadvances, to the extent required
hereunder. Any such application of funds shall be made (i) from Controlled
Accounts of the Domestic Loan Parties first in respect of Loan Document
Obligations of the Domestic Loan Parties and second in respect of Loan Document
Obligations of the Foreign Subsidiary Loan Parties and (ii) from Controlled
Accounts of the Foreign Subsidiary Loan Parties shall be made solely in respect
of Loan Document Obligations of the Foreign Subsidiary Loan Parties.

(e)    Subject to Sections 2.01(b) and (c) and 2.19(b), in the event that any
net cash proceeds are received by the U.S. Borrower or any Subsidiary pursuant
to Section 6.05(l), the Borrowers shall promptly apply such net cash proceeds to
repay outstanding Revolving Facility Loans, if any (without reduction of any
Revolving Facility Commitments).

 

112



--------------------------------------------------------------------------------

Section 2.13    Fees.

(a)    The U.S. Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, three Business Days after the last
day of March, June, September and December in each year, and three Business Days
after the date on which the Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the average daily
amount of the Available Unused Commitment of such Lender during the preceding
quarter (or other period ending with the date on which the last of the
Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be payable in U.S. Dollars
and computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero. The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein. For purposes of computing the average daily amount of any
Revolving L/C Exposure for any period under this Section 2.13(a) and under
Section 2.13(b), the average daily amount of Alternative Currency Revolving L/C
Exposure for such period shall be calculated by multiplying (i) the average
daily balance of each Alternative Currency Letter of Credit (expressed in the
currency in which such Alternative Currency Letter of Credit is denominated) by
(ii) the Exchange Rate for the Alternative Currency in which such Letter of
Credit is denominated in effect on the last Business Day of such period or by
such other reasonable method that the Administrative Agent deems appropriate.

(b)    The U.S. Borrower from time to time agrees to pay (i) to each Lender
(other than any Defaulting Lender), through the Administrative Agent, three
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Commitments of all the
Lenders shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements), during the preceding quarter (or shorter period
ending with the applicable Maturity Date or the date on which the Revolving
Facility Commitments shall be terminated) at the rate per annum equal to the
Applicable Margin for Eurocurrency Revolving Borrowings effective for each day
in such period and (ii) to each Issuing Bank, for its own account, (x) three
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to the U.S. Dollar Equivalent of 0.125% per annum of the daily average stated
amount of such Letter of Credit (or as otherwise agreed with such Issuing Bank),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing fees and charges (collectively, “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees are payable in
U.S. Dollars and shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

113



--------------------------------------------------------------------------------

(c)    The Canadian Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, on each date on which B/As drawn by the Canadian
Borrower are accepted hereunder, in Canadian Dollars, an acceptance fee computed
by multiplying the face amount of each such B/A by the product of (i) the
Applicable Margin for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.

(d)    The U.S. Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the fees set forth in the Administrative
Agent Fee Letter, at the times specified therein (the “Administrative Agent
Fees”).

(e)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.14    Interest.

(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan to
the U.S. Borrower) shall bear interest at the ABR plus the Applicable Margin,
the Loans comprising each U.S. Base Rate Borrowing shall bear interest at the
U.S. Base Rate plus the Applicable Margin, the Loans comprising each Canadian
Base Rate Borrowing shall bear interest at the Canadian Base Rate plus the
Applicable Margin, the Loans comprising each other Base Rate Borrowing shall
bear interest at the applicable Base Rate plus the Applicable Margin and the
Loans comprising each Overnight LIBO Borrowing shall bear interest at the
Overnight LIBO Rate plus the Applicable Margin.

(b)    The Loans comprising each Eurocurrency Revolving Borrowing shall bear
interest at the Adjusted Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the applicable Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2.0%
plus the interest rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.0% plus the interest rate that would have applied had such amount, during the
period of non-payment, constituted (A) in the case of an amount owed by the U.S.
Borrower, an ABR Loan or (B) in the case of any other amount, a Base Rate Loan
to the applicable Borrower that owes such amount in the currency of the overdue
amount; provided that this paragraph (c) shall not apply to any Event of Default
that has been waived by the Lenders pursuant to Section 9.08.

(d)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Loans in respect of
any Class, upon termination of the Commitments in respect of such Class;
provided that (x) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (y) in the event of any

 

114



--------------------------------------------------------------------------------

repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan, Base Rate Revolving Loan or a Swingline Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (z) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to (A) the ABR at times when
the ABR is based on the U.S. Prime Rate, (B) the U.S. Base Rate at times when
the U.S. Base Rate is based on the rate described in clause (a) of the
definition thereof, (C) Loans denominated in Sterling or (D) the Canadian Base
Rate, in each case shall be computed on the basis of a year of 365 days or 366
days in a leap year, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted Eurocurrency Rate or Base Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(f)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as the case may be. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

Section 2.15    Market Disruption; Alternate Rate of Interest.

(a)    If at the time that the Administrative Agent shall seek to determine the
Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Revolving Loan, the Screen Rate shall not be available for such Interest Period
for any reason and the Administrative Agent shall determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Revolving
Loan; provided that if any Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if, as of the Specified Time on the Quotation Day for such
Interest Period, less than two Reference Banks shall have supplied a Submitted
Reference Bank Rate to the Administrative Agent for purposes of determining the
LIBO Rate for such Eurocurrency Revolving Loan, the Administrative Agent shall
be deemed to have determined that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Eurocurrency Revolving Loan and Section
2.15(b)(i) shall apply.

(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Revolving Borrowing denominated in any currency:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate, the LIBO Rate or the EURO
LIBO Rate, as applicable, for such currency for such Interest Period; or

 

115



--------------------------------------------------------------------------------

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate, the LIBO Rate or the EURO LIBO Rate, as applicable,
for such currency for such Interest Period, will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Revolving
Borrowing denominated in such currency shall be ineffective and such Borrowing
shall be converted to or continued as on the last day of the Interest Period
applicable thereto (A) if such Borrowing is a Borrowing by the U.S. Borrower, an
ABR Borrowing, and (B) if such Borrowing is a Borrowing by the Dutch Borrower,
the German Borrower or a U.K. Borrower, or a Borrowing denominated in U.S.
Dollars, a Base Rate Borrowing and (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in such currency, (A) if such Borrowing is a
Borrowing by the U.S. Borrower, such Borrowing shall be made as an ABR
Borrowing, and (B) if such Borrowing is a Borrowing by the Dutch Borrower, the
German Borrower or a U.K. Borrower, or a Borrowing denominated in U.S. Dollars,
a Base Rate Borrowing.

Section 2.16    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or Issuing Bank;

(ii)    subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than Indemnified Taxes, Excluded Taxes and Other Taxes) on its
loans, loan principal, letter of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributed thereto; or

(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Revolving Loans or B/A
Drawings made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or obtaining funds for the purchase of
B/As (or of maintaining its obligation to make any such Loan or to accept and
purchase B/As) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or

 

116



--------------------------------------------------------------------------------

Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered. If any Lender, the Administrative Agent, the
Issuing Bank, and the Swingline Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time,
after submission by such Lender or Issuing Bank to the applicable Borrower (with
a copy to the Administrative Agent) of a written request therefor, the Borrowers
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the U.S. Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)    Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.16, such
Lender or Issuing Bank shall notify the U.S. Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the U.S. Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Revolving Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Revolving Loan other than on
the last day of the Interest Period applicable thereto (including as a result of
Section 2.21), (c) the failure to borrow, convert, continue or prepay any

 

117



--------------------------------------------------------------------------------

Eurocurrency Revolving Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Revolving Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.20 or the CAM Exchange, then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Revolving
Loan, such loss, cost or expense to any Lender shall be deemed to be the amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Revolving Loan, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to such Borrower and shall be
conclusive absent manifest error. Such Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.18    Taxes.

(a)    Any and all payments by or on account of any obligation of any Loan Party
under the Loan Documents shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law. If any applicable law (as
determined in good faith judgment of an applicable withholding agent) requires
the deduction or withholding of any Taxes from such payments by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.18) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions been made.

(b)    In addition, the Loan Parties shall pay on a timely basis any Other Taxes
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent, timely reimburse it for such Other
Taxes.

(c)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.18) paid by the Administrative Agent, such
Lender or Issuing Bank, as applicable, or required to be withheld or deducted
from a payment to such person and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the

 

118



--------------------------------------------------------------------------------

amount of such payment or liability delivered to such Loan Party by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d)    Each Lender shall severally indemnify the Administrative Agent, within
ten days after written demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(i) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)    As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.18, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which any Loan Party is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Loan Party (with a copy to
the Administrative Agent), to the extent such Lender is legally entitled to do
so, at the time or times prescribed by applicable law, such properly completed
and executed documentation prescribed by applicable law as may reasonably be
requested by such Loan Party to permit such payments to be made without such
withholding tax or at a reduced rate; provided that no Lender shall have any
obligation under this paragraph (f)(i) with respect to any withholding Tax
imposed by any jurisdiction other than the United States of America, Canada or
the Federal Republic of Germany if in the reasonable judgment of such Lender
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.

(ii)    In the event that the relevant Loan Party is a U.K. Borrower and a
Lender is a Treaty Lender that holds a valid passport under the United Kingdom
HM Revenue & Customs Double Taxation Treaty Passport scheme (the “DTTP Scheme”)
and that Treaty Lender wishes that scheme to apply to this Agreement and has
determined in accordance with the terms of its passport that all conditions for
treaty relief have been met, that Lender shall confirm its scheme reference
number and its jurisdiction of tax residence in writing to the relevant U.K.
Borrower and the Administrative Agent as soon as possible and in any event
fifteen (15) days before the date by which the U.K. Borrowers are required to
file form DTTP2 (or such alternative form as may be specified

 

119



--------------------------------------------------------------------------------

by HM Revenue & Customs from time to time) in accordance with this clause
2.18(f)(ii). Following receipt of such notification, the relevant U.K. Borrower
shall, in respect of each Treaty Lender that has provided it with a DTTP Scheme
reference number and its jurisdiction of tax residence, submit a duly completed
form DTTP2 (or such alternative form as may be specified by HM Revenue & Customs
from time to time) to HM Revenue & Customs within 30 days of the date of this
Agreement, or where the relevant Treaty Lender becomes a Lender after the date
of this Agreement, within 30 days of the date of the relevant Assignment and
Acceptance executed by that Lender, or where the relevant U.K. Borrower becomes
a Borrower after the date of this Agreement, within 30 days of the date on which
that Borrower becomes a Borrower, and the relevant U.K. Borrower shall promptly
in each case provide the relevant Treaty Lender and the Administrative Agent
with a copy of that filing. Nothing in this clause 2.18(f)(ii) shall require any
Treaty Lender to (x) register under the DTTP Scheme, (y) apply the DTTP Scheme
to any Loan or Letter of Credit if it has registered under the DTTP Scheme; or
(z) file Treaty forms or take any other action pursuant to this Section 2.18(f)
with respect to a relevant U.K. Borrower if it has given notification to the
relevant U.K. Borrower and the Administrative Agent to the effect that it wishes
the DTTP Scheme to apply to this Agreement in accordance with this
Section 2.18(f)(ii), except where (i) the relevant U.K. Borrower has submitted a
duly completed form DTTP2 (or such alternative form as may be specified by HM
Revenue & Customs from time to time) to HM Revenue & Customs within the required
time period but it has been rejected by HM Revenue & Customs; (ii) the relevant
Treaty Lender ceases to hold a valid passport under the DTTP Scheme; or
(iii) the DTTP Scheme has been withdrawn.

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.18(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. For purposes of
determining withholding Taxes imposed under FATCA, from and after the 2015
Amendment Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(g)    (i) The Administrative Agent shall deliver to the Borrowers (in such
number of copies as shall be requested by a Borrower) on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this
Agreement and from time to

 

120



--------------------------------------------------------------------------------

time thereafter (A) promptly upon the obsolescence, expiration or invalidity of
any form previously delivered to the Administrative Agent and (B) upon the
reasonable request of a Borrower, a properly completed and duly executed
Internal Revenue Service Form W-9 or W-8IMY (or any other form prescribed by
Requirement of Law reasonably requested by a Borrower), which, in the event a
Borrower is resident for tax purposes in the United States of America, certifies
that payments by such Borrower to the Administrative Agent (solely in its
capacity as payee of such payments and not as the beneficial owner of such
payments) are exempt from withholding under the Code.

(ii)    If the Administrative Agent is a U.S. branch described in
Section 1.1441-1(b)(2)(iv)(A) of the Treasury Regulations and delivers to the
Borrowers a properly completed and duly executed Internal Revenue Service Form
W-8IMY pursuant to Section 2.18(f)(i) certifying that the Administrative Agent
is a U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code, then the Borrowers and the
Administrative Agent shall treat the Administrative Agent as a U.S. person for
purposes of withholding under Chapter 3 of the Code, pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations.

(iii)    In the event a Borrower is resident for tax purposes in the United
States of America,

(A)    each Foreign Lender shall deliver to such Borrower and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable (or any
subsequent versions thereof or successors thereto), claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable (or any subsequent
versions thereof or successors thereto) and (iv) duly completed copies of
Internal Revenue Service Form W-8IMY, together with forms and certificates
described in clauses (i) through (iii) above (and additional Form W-8IMYs) as
may be required; and

(B)    each Lender that is not a Foreign Lender shall deliver to the Borrowers
and the Administrative Agent two copies of Internal Revenue Service Form W-9 (or
any subsequent versions thereof or successors thereto) on or before the date
such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender, certifying that payments to such Lender are exempt
from withholding under the Code.

 

121



--------------------------------------------------------------------------------

(iv)    Each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent on the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States of America federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. In addition, in each of the foregoing
circumstances, each Foreign Lender shall deliver such forms, if legally entitled
to deliver such forms, promptly upon the obsolescence, expiration or invalidity
of any form previously delivered by such Foreign Lender. Each Lender shall
promptly notify a Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to such Borrower (or
any other form of certification adopted by the United States of America or other
taxing authorities for such purpose). Notwithstanding any other provision of
this clause, a Foreign Lender (for the avoidance of doubt, acting solely in its
capacity as a Lender) shall not be required to deliver any form pursuant to this
clause that such Foreign Lender is not legally able to deliver.

(h)    If any party determines, in good faith and in its sole discretion, that
it has received a refund of any Taxes as to which it has been indemnified or
with respect to which such indemnifying party has paid additional amounts
pursuant to this Section 2.18, it shall pay over such refund to such
indemnifying party (but only to the extent of indemnity payments made, or
additional amounts paid under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
any Taxes imposed with respect to such refund) of such indemnified party, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such indemnifying party,
upon the request of such indemnified party, agrees to repay as soon as
reasonably practicable the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems, in good faith and in
its sole discretion, to be confidential) to the indemnifying party or any other
person.

 

122



--------------------------------------------------------------------------------

Section 2.19    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, face amount of B/As,
interest, fees or reimbursement of L/C Disbursements, or of amounts payable
under Section 2.16, 2.17 or 2.18, or otherwise) prior to 2:00 p.m., Local Time,
on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to such Borrower by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.16, 2.17, 2.18
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments under
each Loan Document of (i) principal or interest in respect of any Loan or
amounts owing in respect of any B/A Drawing (or of any breakage indemnity in
respect of any Loan or B/A Drawing) shall be made in the currency of such Loan
or B/A Drawing and (ii) all other payments hereunder and under each other Loan
Document shall be made in U.S. Dollars, except as otherwise expressly provided
herein. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
face amount of B/As, unreimbursed L/C Disbursements, interest and fees then due
from such Borrower hereunder, such funds or proceeds of Collateral shall be
applied, subject to the Security Documents, the ABL Intercreditor Agreement and
any other applicable intercreditor agreement: first, ratably, to pay any fees,
indemnities, or expense reimbursements then due to the Administrative Agent, the
Collateral Agent or any Issuing Bank from such Borrower; second, ratably, to pay
interest due and payable in respect of, Protective Advances and Overadvances;
third, ratably, to pay the outstanding principal of Protective Advances and
Overadvances; fourth, ratably, to pay the outstanding principal of any Swingline
Loans; fifth, ratably, to pay any fees or expense reimbursements then due to the
Lenders from such Borrower; sixth, ratably, to pay interest due and payable in
respect of any unreimbursed L/C Disbursements, Revolving Facility Loans and
outstanding B/A Drawings; seventh, ratably, to pay the outstanding principal of
the Revolving Facility Loans (other than Protective Advances and Overadvances),
unreimbursed L/C Disbursements and face amount of B/As then due from such
Borrower hereunder; eighth, ratably, to Cash Collateralize Revolving L/C
Exposure in accordance with the procedures set forth in Section 2.05(j); ninth,
ratably, to the payment of any amounts due and owing in respect of applicable
Secured Cash Management Agreements and Secured Hedge Agreements; and tenth,
ratably, to pay all other applicable Obligations due to the Agents, Issuing
Banks or any

 

123



--------------------------------------------------------------------------------

Lender by such Borrower. Notwithstanding anything to the contrary contained
herein, (i) subject to Section 6.02(jj), the amounts payable under any
Designated Secured Cash Management Agreements and Designated Secured Hedge
Agreements shall be repaid ratably with the seventh item in this waterfall,
(ii) proceeds of Collateral of Foreign Subsidiary Loan Parties shall be applied
only to the repayment of Obligations of the Foreign Subsidiary Loan Parties and
(iii) no proceeds of Collateral of Domestic Loan Parties shall be applied to the
Obligations of the Foreign Subsidiary Loan Parties until the Obligations of the
Domestic Loan Parties shall have been paid in full or Cash Collateralized in
accordance with the terms of this Agreement. For the avoidance of doubt, no
amount received from any Guarantor, or from the proceeds of Collateral pledged
by such Guarantor, shall be applied to any Excluded Swap Obligation of such
Guarantor.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Facility Loans, amounts owing in respect of B/A Drawings or
participations in L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Facility Loans, amounts owing in respect of B/A Drawings and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon hereunder than the proportion received by any other Lender entitled
thereto, then the Lender receiving such greater proportion shall purchase
participations in the Revolving Facility Loans, amounts owing in respect of B/A
Drawings and participations in L/C Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders entitled thereto ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Facility Loans, amounts owing in respect of B/A Drawings and
participations in L/C Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any Assignee or Participant. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but

 

124



--------------------------------------------------------------------------------

excluding the date of payment to the Administrative Agent, at the greater of
(A) (1) in the case of Loans to the U.S. Borrower, the Federal Funds Effective
Rate, (2) in the case of any other Loans or amounts owing in respect of B/A
Drawings, the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount, (3) in the case of any other amounts
denominated in U.S. Dollars, the Federal Funds Effective Rate, and (4) in the
case of any other amount denominated in a currency other than U.S. Dollars, the
rate reasonably determined by the Administrative Agent to be the cost to it of
funding such amount, and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.07(b), 2.19(d) or 2.23, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.20    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If any Lender requests compensation under Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or is a Defaulting Lender, then the U.S. Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Assignee that shall assume such
obligations (which Assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the U.S. Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, amounts owing in respect
of B/A Drawings and participations in L/C Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the Assignee (to the extent of such outstanding principal,
amounts owing in respect of B/A Drawings and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such

 

125



--------------------------------------------------------------------------------

compensation or payments. Nothing in this Section 2.20 shall be deemed to
prejudice any rights that a Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the applicable Borrower, the Administrative Agent, such
removed Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided that, if such removed Lender does not comply with this
Section 2.20 within three (3) Business Days after such Borrower’s request,
compliance with this Section 2.20 shall not be required to effect such
assignment.

(c)    If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.08 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent (any such Lender, a “Non-Consenting
Lender”), then, provided no Event of Default then exists, the U.S. Borrower
shall have the right (unless such Non-Consenting Lender grants such consent) at
its sole expense (including with respect to the processing and recordation fee
referred to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign its Loans and Commitments
hereunder to one or more Assignees reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Banks; provided that: (a) all Loan
Document Obligations of the Borrowers owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically be effective upon payment of such
purchase price. In connection with any such assignment the Borrowers, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided that if such Non-Consenting
Lender does not comply with Section 9.04 within 3 Business Days after the U.S.
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

Section 2.21    Incremental Revolving Facility Commitments.

(a)    Any Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Revolving Facility Commitments in an amount not to
exceed the Incremental Amount (unless constituting an Extension in accordance
with clauses (e) through (i) of this Section 2.21) at the time of such request
from one or more Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Facility
Commitments in their own discretion; provided that each Incremental Revolving
Facility Lender shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) unless such Incremental
Revolving Facility Lender is a Lender, an Affiliate of a Lender or an Approved
Fund. Such notice shall set forth (i) the amount of the Incremental Revolving
Facility Commitments being requested (which shall be in minimum increments of
$2.5 million and a minimum amount of $10.0 million or equal to the remaining
Incremental Amount or such lesser amount acceptable to the Administrative
Agent), (ii) the date on which such Incremental Revolving Facility Commitments
are requested to become effective, and (iii) whether such Incremental Revolving
Facility Commitments are to be

 

126



--------------------------------------------------------------------------------

(A) commitments to make additional Revolving Facility Loans on the same terms as
such Revolving Facility Loans in effect on the Amendment Effective Date and/or
under the 2016 Extended Revolving Facility Commitments (the “Initial Revolving
Facility Loans”) or (B) commitments to make revolving loans with pricing terms,
final maturity date and/or upfront or similar fees or other terms different from
the Initial Revolving Facility Loans (such commitments, the “Other Revolving
Facility Commitments”, and such revolving loans, the “Other Revolving Facility
Loans”).

(b)    The applicable Borrowers and each Incremental Revolving Facility Lender
shall execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Revolving Facility Commitment of
such Incremental Revolving Facility Lender. Each Incremental Assumption
Agreement shall specify the terms of the applicable Incremental Revolving
Facility Commitments; provided that:

(i)    the Other Revolving Facility Loans shall rank pari passu or junior in
right of payment and of security with the Initial Revolving Facility Loans and,
except as to pricing, final maturity date, participation in prepayments or
commitment reductions and/or upfront or similar fees, shall have (x) the same
terms as the Initial Revolving Facility Loans or (y) such other terms as shall
be reasonably satisfactory to the Administrative Agent,

(ii)    the final maturity date of any Other Revolving Facility Loans shall be
no earlier than the Maturity Date then in effect for the Initial Revolving
Facility Loans,

(iii)    the Other Revolving Facility Loans may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in
comparison to the Initial Revolving Facility Loans in any voluntary or mandatory
prepayment or commitment reduction hereunder, and

(iv)    the All-in Yield shall be the same as that applicable to the Initial
Revolving Facility Loans, except that the All-in Yield in respect of any such
Other Revolving Facility Loan may exceed the All-in Yield in respect of any
Initial Revolving Facility Loans by not more than 0.50% or, in each case, if
such Other Revolving Facility Loans do so exceed such All-in Yield (such
difference, the “Yield Differential”) then the Applicable Margin applicable to
all Initial Revolving Facility Loans shall be increased such that after giving
effect to such increase, the Yield Differential shall not exceed 0.50%. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). Any amendment to this Agreement or any other Loan Document that
is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing by the Administrative Agent and the Borrowers
and furnished to the other parties hereto.

 

127



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, no Incremental Revolving Facility
Commitment shall become effective under this Section 2.21 unless (i) on the date
of such effectiveness, to the extent required by the relevant Incremental
Assumption Agreement, the conditions set forth in clauses (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer of the U.S. Borrower, (ii) the Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation to the extent required by the relevant
Incremental Assumption Agreement and, to the extent required by the
Administrative Agent, consistent with those delivered on the Closing Date and
such additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably request to assure that the additional
Revolving Facility Loans and/or the Other Revolving Facility Loans in respect of
the Incremental Revolving Facility Commitments are secured by the Collateral
ratably with (or, to the extent contemplated by the Incremental Assumption
Agreement, junior to) the then existing Revolving Facility Loans and (iii) after
giving effect to such Incremental Revolving Facility Commitment, the U.S.
Borrower and the Subsidiaries shall be in compliance with the Financial
Performance Covenant on a Pro Forma Basis.

(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
additional Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments (other than Other Revolving Facility Loans), when originally made,
are included in each Borrowing of outstanding Revolving Facility Loans on a pro
rata basis. The Borrowers agree that Section 2.17 shall apply to any conversion
of Eurocurrency Revolving Loans to ABR Rate Loans or Base Rate Loans, as
applicable, as reasonably required by the Administrative Agent to effect the
foregoing.

(e)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by a Borrower to all Lenders of any
Class of Commitments, on a pro rata basis (based on the aggregate outstanding
Commitments under such Class) and on the same terms (“Pro Rata Extension
Offers”), such Borrower is hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Commitments of such Class and to otherwise modify the terms of such
Lender’s Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including without limitation increasing the interest rate
or fees payable in respect of such Lender’s Commitments of such Class). For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, in the case of an offer to the Lenders under any Class of
Revolving Facility Commitments, that all of the Revolving Facility Commitments
of such Class are offered to be extended for the same amount of time and that
the interest rate changes and fees payable with respect to such extension of
such Class are the same. Any such extension (an “Extension”) agreed to between
such Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing an Incremental Revolving Facility
Commitment for such Lender (such extended Revolving Facility Commitment, an
“Extended Revolving Facility Commitment”).

 

128



--------------------------------------------------------------------------------

(f)    The applicable Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extended Revolving Facility Commitments of such Extending Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Extended Revolving Facility Commitments; provided that (i) except as to pricing,
final maturity date, participation in prepayments or commitment reductions
and/or upfront or similar fees (which shall be determined by such Borrower and
set forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (A) the same terms as an existing Class of Revolving
Facility Commitments or (B) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and (ii) any Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments or commitment reductions hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent and the Borrowers and
furnished to the other parties hereto. If provided in any Incremental Assumption
Agreement with respect to any Extended Revolving Facility Commitments, and with
the consent of each Swingline Lender and Issuing Bank, participations in
Swingline Loans and Letters of Credit shall be reallocated to Lenders holding
such Extended Revolving Facility Commitments in the manner specified in such
Incremental Assumption Agreement, including upon effectiveness of such Extended
Revolving Facility Commitment or upon or prior to the maturity date for any
Class of Revolving Facility Commitment.

(g)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Revolving Facility Commitment will be automatically designated an
Extended Revolving Facility Commitment. For purposes of this Agreement and the
other Loan Documents, such Extending Lender will be deemed to have an
Incremental Revolving Facility Commitment having the terms of such Extended
Revolving Facility Commitment.

(h)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including, without limitation, this Section 2.21),
(i) the aggregate amount of Extended Revolving Facility Commitments will not be
included in the calculation of the Incremental Amount or be subject to
availability under the Incremental Amount, (ii) no Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) any Extending Lender may extend all or any portion of its Revolving
Facility Commitment pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Revolving Facility Commitment), (iv) there shall be no
condition to any Extension of any Commitment at any time or from time to time
other than notice to the Administrative Agent of such Extension and the terms of
the Extended Revolving Facility Commitment implemented thereby, (v) no consent
of any Lender or Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Loans and/or Commitments (or a portion thereof), (vi) all Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis

 

129



--------------------------------------------------------------------------------

with all other Obligations of the relevant Loan Parties under this Agreement and
the other Loan Documents and (vii) no Issuing Bank or Swingline Lender shall be
obligated to provide Swingline Loans or issue Letters of Credit under such
Extended Revolving Facility Commitments beyond the applicable maturity date of
the applicable Commitments that were extended by such Extended Revolving
Facility Commitments unless it shall have consented thereto.

(i)    Each Extension shall be consummated pursuant to procedures set forth in
the corresponding Pro Rata Extension Offer; provided that the applicable
Borrower shall cooperate with the Administrative Agent prior to making any Pro
Rata Extension Offer to establish reasonable procedures with respect to
mechanical provisions relating to such Extension, including, without limitation,
timing, rounding and other adjustments.

Section 2.22    Illegality. If any Lender reasonably determines that any change
in law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Revolving Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Revolving Loans
or to convert ABR Borrowings or Base Rate Borrowings to Eurocurrency Revolving
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Revolving Borrowings of such Lender to ABR Borrowings or Base Rate
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Revolving Borrowings
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

Section 2.23    Defaulting Lender. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    Commitment Fees shall cease to accrue on the unfunded portion of the
Available Unused Commitment of such Defaulting Lender;

(b)    Any Revolving Facility Commitment or any Revolving Facility Loan of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, Special Majority Lenders or Super Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.08); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender
under Section 9.04(a)(i) or subclauses (i), (ii) and (iii) of the first proviso
to Section 9.08(b);

 

130



--------------------------------------------------------------------------------

(c)    If any Swingline Exposure or Revolving L/C Exposure exists at the time
such Lender becomes a Defaulting Lender, then:

(i)    all or any part of the Swingline Exposure and Revolving L/C Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages, but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Facility Exposure plus
such Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Facility Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall, within one (1) Business
Day following notice by the Administrative Agent, (x) first, prepay such
Swingline Exposure and (y) second, Cash Collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s Revolving L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such Revolving L/C Exposure is
outstanding;

(iii)    if any Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to subclause (ii) above, such Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.13 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is Cash
Collateralized;

(iv)    if the Revolving L/C Exposure of the non-Defaulting Lenders is
reallocated pursuant to subclause (i) above, then the fees payable to the
Lenders pursuant to Section 2.13 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentages; and

(v)    if all or any portion of such Defaulting Lender’s Revolving L/C Exposure
is neither reallocated nor Cash Collateralized pursuant to subclause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all fees payable under Section 2.13 with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
such Issuing Bank until and to the extent that such Revolving L/C Exposure is
reallocated and/or Cash Collateralized; and

(d)    So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Revolving L/C
Exposure will be 100% covered by the Revolving Facility Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

(e)    In the event that the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Banks each agrees (such agreement not to be unreasonably
withheld or

 

131



--------------------------------------------------------------------------------

delayed) that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure and
Revolving L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Facility Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Facility Percentage.

(f)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, following an Event of Default or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Revolving L/C Exposure of such Defaulting Lender in accordance with
Section 2.05(j); fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) Cash Collateralize the future Revolving L/C Exposure of such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.05(j); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.23 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event and on the Amendment Effective Date, each
Borrower represents and warrants to each of the Lenders that:

Section 3.01    Organization; Powers. Except as set forth on Schedule 3.01 to
the 2013 Credit Agreement, each of Holdings (prior to a Qualified IPO), the U.S.
Borrower and the Material Subsidiaries (a) is a limited liability company,
unlimited company, corporation or partnership duly organized, validly existing
and in good standing (or, if applicable in a foreign

 

132



--------------------------------------------------------------------------------

jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of each Borrower, to borrow and otherwise
obtain credit hereunder.

Section 3.02    Authorization. The execution, delivery and performance by
Holdings (prior to a Qualified IPO), the U.S. Borrower, each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
Borrowings hereunder and the transactions forming a part of the Transactions,
the 2015 Transactions or the Note Transactions (a) have been duly authorized by
all corporate, stockholder or limited liability company or partnership action
required to be obtained by Holdings, the U.S. Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of Holdings, the U.S. Borrower or any such
Subsidiary Loan Parties, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the U.S. Borrower or any such Subsidiary Loan
Party is a party or by which any of them or any of their property is or may be
bound, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, give rise to a right of
or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings (prior to a
Qualified IPO), the U.S. Borrower or any such Subsidiary Loan Parties, other
than the Liens created by the Loan Documents and Liens permitted by
Section 6.02.

Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and
(c) implied covenants of good faith and fair dealing.

Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the 2015
Transactions or the Note Transactions, the perfection or maintenance of the
Liens created under the Security Documents

 

133



--------------------------------------------------------------------------------

or the exercise by any Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements, filings under the U.K.
Companies Act 2006 and equivalent filings or other notifications in other
foreign jurisdictions, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such other actions, consents and approvals with respect to which
the failure to be obtained or made could not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on Schedule 3.04
to the 2013 Credit Agreement.

Section 3.05    Financial Statements. The audited consolidated balance sheet and
related statements of operations and cash flows of Holdings for the three fiscal
years ended December 31, 2012 (which consolidated balance sheets and related
statements of operations and cash flows have been audited by independent public
accountants of recognized national standing and are accompanied by an opinion of
such accountants (which opinion is not qualified as to scope of audit or as to
the status of Holdings, the U.S. Borrower or any Material Subsidiary as a going
concern) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of Holdings on a consolidated basis in accordance with GAAP), in each
case present fairly in all material respects the consolidated financial position
of Holdings as at such date and the consolidated results of operations of
Holdings for the periods then ended.

Section 3.06    No Material Adverse Change or Material Adverse Effect. Since
December 31, 2012, there has been no event, development or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

Section 3.07    Title to Properties; Possession Under Leases.

(a)    Each of the U.S. Borrower and the Subsidiaries has valid fee simple title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its properties and assets (including all Mortgaged
Properties), except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title, interests or easements could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets held in fee simple are free and clear of Liens,
other than Liens expressly permitted by Section 6.02 or arising by operation of
law.

(b)    None of the U.S. Borrower or the Subsidiaries have defaulted under any
leases to which it is a party, except for such defaults as would not reasonably
be expected to have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.07(b) to the 2013 Credit Agreement,
each of the U.S. Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

134



--------------------------------------------------------------------------------

(c)    Except as set forth on Schedule 3.07(c) to the 2013 Credit Agreement,
each of the U.S. Borrower and the Subsidiaries owns or possesses, or has rights
under, or could obtain ownership or possession of or rights under, on terms not
materially adverse to it, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary for the present
conduct of its business, without any conflict (of which the U.S. Borrower has
been notified in writing) with the rights of others, and free from any
burdensome restrictions on the present conduct of the their businesses, except
where such conflicts and restrictions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(d)    As of the Amendment Effective Date, none of the U.S. Borrower or the
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Amendment Effective Date.

(e)    None of the U.S. Borrower or the Subsidiaries is obligated, as of the
Amendment Effective Date, under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.03 or 6.05.

Section 3.08    Subsidiaries.

(a)    Schedule 3.08(a) to the 2013 Credit Agreement sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary.

(b)    As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, any Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of
Holdings or as set forth on Schedule 3.08(b) to the 2013 Credit Agreement.

(c)    As of the Closing Date, no direct or indirect subsidiary of the U.S.
Borrower is an Indenture Restricted Subsidiary.

Section 3.09    Litigation; Compliance with Laws.

(a)    As of the Closing Date, except as set forth on Schedule 3.09 to the 2013
Credit Agreement, there are no actions, suits or proceedings at law or in equity
or, to the knowledge of any Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
any Borrower, threatened in writing against or affecting Holdings (prior to a
Qualified IPO) or any Borrower or any of its Subsidiaries or any business,
property or rights of any such person (i) that involve any Loan Document or the

 

135



--------------------------------------------------------------------------------

Transactions or (ii) as to which an adverse determination is reasonably probable
and which, if adversely determined, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or materially
adversely affect the Transactions. There are no actions, suits or proceedings at
law or in equity or, to the knowledge of any Borrower, investigations by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of any Borrower, threatened in writing against or affecting Holdings
(prior to a Qualified IPO) or any Borrower or any of its subsidiaries or any
business, property or rights of any such person as to which an adverse
determination is reasonably probable and which, if adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)    None of Holdings (prior to a Qualified IPO), the U.S. Borrower, the
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are covered by Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.10    Federal Reserve Regulations.

(a)    None of Holdings (prior to a Qualified IPO), the U.S. Borrower or the
Domestic Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11    Investment Company Act. None of Holdings (prior to a Qualified
IPO), the U.S. Borrower or the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, and no Subsidiary incorporated in England and Wales carries on any
business which requires it to be authorized by the United Kingdom Financial
Services Authority.

Section 3.12    Use of Proceeds. The proceeds of the Loans will be used (a) (i)
on the Closing Date, to refinance amounts outstanding under the Existing Credit
Agreement and (ii) on the Amendment Effective Date, to refinance amounts
outstanding under the 2015 Credit Agreement, (b) to provide for working capital
and (c) for general corporate purposes (including, without limitation, for
Permitted Business Acquisitions) and will not be used to finance the purchase of
Accounts pursuant to the ARPA.

 

136



--------------------------------------------------------------------------------

Section 3.13    Tax Returns. Except as would not reasonably be expected to have
a Material Adverse Effect and except as set forth on Schedule 3.13 to the 2013
Credit Agreement:

(a)    Each of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries (i) has timely filed or caused to be timely filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it that are
material to such companies taken as a whole and each such Tax return is true and
correct in all material respects and (ii) has timely paid or caused to be timely
paid all Taxes shown thereon to be due and payable by it and all other material
Taxes or assessments, except Taxes or assessments that are being contested in
good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings (prior to a Qualified IPO), the U.S. Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP;

(b)    Each of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries has paid in full or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due with respect to all periods or portions
thereof ending on or before December 31, 2012 (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the U.S. Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP); and

(c)    As of the Closing Date, with respect to each of Holdings, the U.S.
Borrower and the Subsidiaries, (i) there are no claims being asserted in writing
with respect to any Taxes, (ii) no presently effective waivers or extensions of
statutes of limitations with respect to Taxes have been given or requested and
(iii) no Tax returns are being examined by, and no written notification of
intention to examine has been received from, the Internal Revenue Service or any
other Governmental Authority.

Section 3.14    No Material Misstatements.

(a)    All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the U.S. Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b)    Any Projections and estimates and information of a general economic
nature prepared by or on behalf of the U.S. Borrower, any Subsidiaries or any of
their representatives and that have been made available to any Lenders or the
Administrative Agent in

 

137



--------------------------------------------------------------------------------

connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the U.S.
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Initial Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by the U.S. Borrower or any Subsidiary.

Section 3.15    Employee Benefit Plans.

(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect: (i) each Plan and Multiemployer Plan
is in compliance in all material respects with the applicable provisions of
ERISA and the Code; (ii) no Reportable Event has occurred during the past five
years as to which Holdings (prior to a Qualified IPO), the U.S. Borrower, any of
its Subsidiaries or any ERISA Affiliate was required to file a report with the
PBGC, other than reports that have been filed; (iii) no Plan has any Unfunded
Pension Liability in excess of $35.0 million; (iv) no ERISA Event has occurred
or is reasonably expected to occur; and (v) none of Holdings (prior to a
Qualified IPO), the U.S. Borrower, any of its Subsidiaries or any ERISA
Affiliate has engaged in a “prohibited transaction” (as defined in Section 406
of ERISA and Code Section 4975) in connection with any employee pension benefit
plan (as defined in Section 3(2) of ERISA) that would subject Holdings (prior to
a Qualified IPO), the U.S. Borrower or any of its Subsidiaries to tax; and
(vi) none of Holdings (prior to a Qualified IPO), the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate has incurred or is reasonably expected to
incur any Withdrawal Liability to any Multiemployer Plan.

(b)    Each of Holdings (prior to a Qualified IPO), the U.S. Borrower, its
Subsidiaries and any ERISA Affiliate is in compliance (i) with all applicable
provisions of law and all applicable regulations and published interpretations
thereunder with respect to any employee pension benefit plan or other employee
benefit plan governed by the laws of a jurisdiction other than the United States
of America and (ii) with the terms of any such plan, except, in each case, for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect.

(c)    Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no pending, or to the knowledge of Holdings (prior to
a Qualified IPO), the U.S. Borrower or any of its Subsidiaries, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan, that would reasonably be expected to result in liability
to Holdings (prior to a Qualified IPO), the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate.

(d)    Within the last five years, no Plan of Holdings (prior to a Qualified
IPO), the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, that would reasonably be expected to result in
liability to Holdings (prior to a Qualified IPO), the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $35.0 million, nor has any Plan
of Holdings (prior to a Qualified IPO), the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate (determined at any time within the past five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (with the meaning of Section 4001(a)(14) of ERISA) which in
each case has or would reasonably be expected to result in a Material Adverse
Effect.

 

138



--------------------------------------------------------------------------------

(e)    On the Closing Date, the Canadian Loan Parties maintain Canadian Benefit
Plans and Canadian Pension Plans set forth on Schedule 3.15 to the 2013 Credit
Agreement. There is no solvency or other deficiency or any unfunded liability
with respect to any Canadian Pension Plan that has or would reasonably be
expected to result in a Material Adverse Effect.

(f)    On the Closing Date, no Loan Party nor any of their Subsidiaries is or
has at any time been (i) an employer (for the purposes of Sections 38 to 51 of
the United Kingdom’s Pensions Act 2004) of an occupational pension scheme which
is not a money purchase scheme (both terms as defined in the United Kingdom’s
Pensions Schemes Act 1993) or (ii) “connected” with or an “associate” (as those
terms are used in Sections 38 and 43 of the United Kingdom’s Pensions Act 2004)
of such an employer, other than any such scheme, connection or association.

Section 3.16    Environmental Matters. Except as disclosed on Schedule 3.16 to
the 2013 Credit Agreement and except as to matters that could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(a) no written notice, request for information, order, complaint or penalty has
been received by the U.S. Borrower or any of the Subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to
the knowledge of Holdings (prior to a Qualified IPO), the U.S. Borrower or any
of the Subsidiaries, threatened, that allege a violation of or liability under
any Environmental Laws, in each case relating to the U.S. Borrower or any of the
Subsidiaries, (ii) each of the U.S. Borrower and the Subsidiary Loan Parties has
obtained and maintained all permits, licenses and other approvals necessary for
its operations to comply with all Environmental Laws and is, and during the term
of all applicable statutes of limitation, has been, in substantial compliance
with the terms of such permits, licenses and other approvals and with all other
Environmental Laws, (iii) there has been no material written environmental
assessment or audit conducted since December 31, 2012, by the U.S. Borrower or
any of the Subsidiaries of any property currently owned or leased by the U.S.
Borrower or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the date hereof, (iv) to the knowledge of Holdings
(prior to a Qualified IPO), the U.S. Borrower or any of the Subsidiaries, no
Hazardous Material is located at, on or under any property currently or, to the
knowledge of any Borrower, formerly owned, operated or leased by the U.S.
Borrower or any of Subsidiaries that would reasonably be expected to give rise
to any cost, liability or obligation of the U.S. Borrower or any of the
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the U.S. Borrower or
any of the Subsidiaries and transported to or Released at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of the U.S. Borrower or any of the Subsidiaries under any
Environmental Laws, and (v) there are no written agreements in which the U.S.
Borrower or any of the Subsidiaries has expressly assumed or undertaken
responsibility, and such assumption or undertaking of responsibility has not
expired or otherwise terminated, for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof.

 

139



--------------------------------------------------------------------------------

Section 3.17    Security Documents.

(a)    The Collateral Agreement is effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof to the extent intended to be created thereby. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral (to the
extent such Pledged Collateral constitutes “securities” under Article 8 of the
Uniform Commercial Code) are delivered to the Applicable Agent pursuant to the
terms of the ABL Intercreditor Agreement, and, in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when all necessary financing
statements and other filings are filed in appropriate form with the offices
specified in the Perfection Certificate, the Administrative Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in (to the extent required thereby), all right, title and
interest of the Domestic Loan Parties in such Collateral and, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, as security
for the Obligations to the extent perfection can be obtained by filing of
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except Liens permitted by Section 6.02 and Liens
having priority by operation of law, and except as provided for in the ABL
Intercreditor Agreement).

(b)    When the Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Administrative Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Domestic Loan Parties thereunder in the
domestic Intellectual Property (to the extent intended to be created thereby),
in each case prior and superior in right to any other person (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors thereunder after the Closing
Date), except Liens permitted by Section 6.02 and Liens having priority by
operation of Law, and except as provided for in the ABL Intercreditor Agreement.

(c)    Each of the Foreign Pledge Agreement and the other Foreign Security
Documents is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof to the fullest extent
permissible under applicable law. In the case of the Collateral described in the
Foreign Pledge Agreement and such Foreign Security Document, when filings are
made or notices given to third parties, as applicable, as requested in each
relevant jurisdiction, the Administrative Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties party to the Foreign Pledge
Agreement and Foreign Security Document in such Collateral and the proceeds
thereof, as security for the applicable Obligations, to the extent perfection
can be obtained by such filings or notices, in each case prior and superior in
right to any other person (subject to Liens permitted by Section 6.02, Liens
having priority by operation of Law and the

 

140



--------------------------------------------------------------------------------

terms of the ABL Intercreditor Agreement), subject to (i) registration of
undisclosed pledges and, where applicable, pledges of tangible assets with
governmental tax authorities, (ii) recordation of notarial share pledges in the
relevant shareholders registers, (iii) notification of debtors of certain
receivables and (iv) any other exceptions set forth in the Foreign Pledge
Agreement and such Foreign Security Document (it being explicitly understood the
terms of the Foreign Pledge Agreement or such Foreign Security Document may
explicitly provide that some or all of such actions need not be undertaken).

(d)    The Mortgages executed and delivered on the Closing Date are, and the
Mortgages executed and delivered after the Closing Date pursuant to Section 5.10
shall be, effective to create in favor of the Administrative Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable Lien on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Liens permitted by Section 6.02
and Liens having priority by operation of law, and except as provided for in the
ABL Intercreditor Agreement.

(e)    Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
Foreign Pledge Agreement and the applicable Foreign Security Documents, no
Borrower or any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign law.

Section 3.18    Location of Real Property. The schedules to the Perfection
Certificate list completely and correctly as of the Closing Date all material
real property owned by the U.S. Borrower and the Domestic Subsidiary Loan
Parties and the addresses thereof. As of the Closing Date, the U.S. Borrower and
the Domestic Subsidiary Loan Parties own in fee all the real property set forth
as being owned by them on such schedules to the Perfection Certificate.

Section 3.19    Solvency.

(a)    On the 2015 Amendment Effective Date, immediately after giving effect to
the 2015 Transactions occurring on such date, (i) the fair value of the assets
of Holdings, the U.S. Borrower and the Subsidiaries on a consolidated basis, at
a fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the U.S. Borrower and the Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of
Holdings, the U.S. Borrower and the Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
Holdings, the U.S. Borrower and the Subsidiaries on a consolidated basis, on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) Holdings, the U.S. Borrower and the Subsidiaries on a consolidated basis
will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Holdings, the U.S. Borrower and the

 

141



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the 2015
Amendment Effective Date.

(b)    On the 2015 Amendment Effective Date, none of Holdings or any Borrower
intends to, or believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such Subsidiary and the timing and
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

Section 3.20    Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against Holdings
(prior to a Qualified IPO), the U.S. Borrower or any of the Subsidiaries;
(b) the hours worked and payments made to employees of Holdings (prior to a
Qualified IPO), the U.S. Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; (c) all payments due from Holdings (prior to a Qualified
IPO), the U.S. Borrower or any of the Subsidiaries or for which any claim may be
made against Holdings (prior to a Qualified IPO), the U.S. Borrower or any of
the Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of
Holdings (prior to a Qualified IPO), the U.S. Borrower or such Subsidiary to the
extent required by GAAP; and (d) Holdings (prior to a Qualified IPO), the U.S.
Borrower and the Subsidiaries are in compliance with all applicable laws,
agreements, policies, plans and programs relating to employment and employment
practices. Except as would not reasonably be expected to have a Material Adverse
Effect and except as set forth on Schedule 3.20 to the 2013 Credit Agreement,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings (prior to a Qualified IPO),
the U.S. Borrower or any of the Subsidiaries (or any predecessor) is a party or
by which Holdings (prior to a Qualified IPO), the U.S. Borrower or any of the
Subsidiaries (or any predecessor) is bound.

Section 3.21    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement, any other Loan Document or the ARPA.

Section 3.22    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of the U.S. Borrower and the Subsidiaries owns, or
possesses the right to use, all of the patents, patent rights, trademarks,
service marks, trade names, copyrights, mask works, domain names, and any and
all applications or registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the U.S. Borrower, none of the U.S.
Borrower or the Subsidiaries nor any Intellectual Property Right necessary for
their respective businesses is interfering with, infringing upon,
misappropriating or otherwise violating any Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the U.S. Borrower and each Borrower, threatened.

 

142



--------------------------------------------------------------------------------

Section 3.23    Insurance. Schedule 3.23 to the 2013 Credit Agreement sets forth
a true, complete and correct description of all material insurance maintained by
or on behalf of Holdings, the U.S. Borrower or the Subsidiaries as of the
Closing Date. As of such date, such insurance is in full force and effect.

Section 3.24    Senior Debt. The Loan Document Obligations and the Parallel
Debts constitute “Senior Debt” (or the equivalent thereof) and “Designated
Senior Debt” (or the equivalent thereof, if any) under the documentation
governing any subordinated Indebtedness permitted to be incurred hereunder or
any Permitted Refinancing Indebtedness in respect thereof constituting
subordinated Indebtedness.

Section 3.25    Financial Assistance. The application of each Borrowing shall
comply in all respects with Sections 678 to 679 of the United Kingdom’s
Companies Act 2006, including in relation to the execution of the Foreign
Guarantee Agreement and the Foreign Security Documents and payments of amounts
due under this Agreement.

Section 3.26    Anti-Terrorism Laws.

(a)    No Loan Party or, to its knowledge, any of its Affiliates is in violation
of any Applicable Law relating to sanctions, terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the U.S. A.
Patriot Act, the laws and regulations administered by OFAC, the Trading with the
Enemy Act (12 U.S.C. §95), and the International Emergency Economic Powers Act
(50 U.S.C. §1701-1707).

(b)    No Loan Party or, to its knowledge, any of its Affiliates is any of the
following:

(i)    a Prohibited Person or a Person owned or controlled by, or acting for or
on behalf of, any Person that is a Prohibited Person; or

(ii)    a Person who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.

Section 3.27    Foreign Corrupt Practices Act. No Loan Party or, to its
knowledge, any of its Affiliates, officers, directors, employees, or agents,
acting on behalf of a Loan Party, has paid, offered, promised to pay, or
authorized the payment of, directly or indirectly, any money or anything of
value to any Foreign Official for the purpose of influencing any act or decision
of such Foreign Official or of such Foreign Official’s Governmental Authority or
to secure any improper advantage, for the purpose of obtaining or retaining
business for or with, or directing business to, any Person, in each case in
violation of any applicable law.

Section 3.28    Centre of Main Interest. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, as amended,
each Loan Party incorporated or organized under the laws of the country that is
a member of the European Union has its centre of main interests (as that term is
used in Article 3(1) therein) situated in its jurisdiction of incorporation and
it has no “establishment” (as that term is used in Article 2(h) therein) in any
other jurisdiction.

 

143



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF LENDING

Section 4.01    All Credit Events. The obligations of (x) the Lenders (including
the Swingline Lender) to make Loans and accept and purchase or arrange for the
acceptance and purchase of B/As and (y) any Issuing Bank to issue, amend, extend
or renew Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (other than in the case of an amendment, extension or renewal of a
Letter of Credit without (A) any increase in the stated amount of such Letter of
Credit and (B) extension of the expiration of such Letter of Credit) (in the
case of each of (x) and (y) above, a “Credit Event”) are subject to the
satisfaction of the following conditions on the date of any such Borrowing or
B/A Drawing or on the date of any such issuance, amendment, extension or renewal
of a Letter of Credit, as the case may be:

(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the penultimate paragraph of
Section 2.03) or, in the case of a B/A, a request therefor as required by
Section 2.06(c) or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance, amendment, extension or
renewal of such Letter of Credit as required by Section 2.05(b).

(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects, in each case on and as of the date
of each Credit Event, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects, as of such
earlier date).

(c)    At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing.

(d)    After giving effect to such Credit Event, (i) the Total Revolving
Facility Exposure shall not exceed the lesser of (x) the Total Revolving
Facility Commitments and (y) the Global Borrowing Base, (ii) the aggregate U.S.
Revolving Facility Exposure shall not exceed the U.S. Sublimit and (iii) the
Total Revolving Facility Exposure less the German Revolving Facility Exposure
shall not exceed the Specified Sublimit.

Each Credit Event shall be deemed to constitute a representation and warranty by
each of the Borrowers on the date of such Credit Event as to the matters
specified in paragraphs (b), (c) and (d) of Section 4.01.

Section 4.02    [Reserved].

 

144



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, each
Borrower will, and will cause each of the Material Subsidiaries to:

Section 5.01    Existence; Businesses and Properties.

(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, (i) except as otherwise expressly
permitted under Section 6.05, (ii) except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the U.S. Borrower or a Wholly Owned
Subsidiary of the U.S. Borrower in such liquidation or dissolution; provided
that Subsidiaries that are Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties, and (iii) except (other than with respect to Holdings
(prior to a Qualified IPO) and the Borrowers) where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(b)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business (other than the abandonment of intellectual
property that is no longer material to its business), (ii) comply in all
material respects with all material applicable laws, rules, regulations
(including any zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Mortgaged
Properties) and judgments, writs, injunctions, decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, and (iii) at
all times maintain and preserve all material property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

Section 5.02    Insurance.

(a)    Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and, with respect to the Collateral
of the Domestic Loan Parties (and, with respect to the Collateral of the Foreign
Subsidiary Loan Parties, only to the extent such concept or a concept comparable
thereto exists in the relevant jurisdiction of any Foreign Subsidiary Loan

 

145



--------------------------------------------------------------------------------

Party), cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement (or comparable provision applicable in the relevant
foreign jurisdiction), in form and substance reasonably satisfactory to the
Administrative Agent.

(b)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)    none of the Administrative Agent, the Lenders, any Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
Borrower hereby agrees, to the extent permitted by law, to waive, and to cause
each of their Subsidiaries to waive, its right of recovery, if any, against the
Administrative Agent, the Lenders, any Issuing Bank and their agents and
employees; and

(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings
(prior to a Qualified IPO), the U.S. Borrower and the Subsidiaries or the
protection of their properties.

Section 5.03    Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims that, if unpaid, might give rise to a Lien (other than any Lien permitted
under Section 6.02) upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings, and the U.S. Borrower or the affected Subsidiary, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto.

Section 5.04    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

(a)    within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
U.S. Borrower and its Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year and
(ii) management’s discussion and analysis of significant operational and
financial developments during such fiscal

 

146



--------------------------------------------------------------------------------

year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be audited by independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants (which opinion shall not be qualified as to scope of audit or as to
the status of the U.S. Borrower or any Material Subsidiary as a going concern
(other than, in the case of any such opinion accompanying the financial
statements for the fiscal year ending December 31, 2016, with respect to, or
resulting from (i) an upcoming maturity date under any series of Indebtedness,
including the 1-1/2 Lien Notes and/or the Revolving Facility Loans (including as
a result of any “early maturity springer” with respect thereto), occurring
within one year from the time such opinion is delivered or (ii) any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period)) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the U.S. Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the U.S. Borrower
of Annual Reports on Form 10-K of the U.S. Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such Annual Reports include the information specified herein);

(b)    within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Quarterly Reports on Form 10-Q or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, (i) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the U.S. Borrower and its Subsidiaries as of
the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year and (ii) management’s discussion
and analysis of significant operational and financial developments during such
quarterly period, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the U.S. Borrower on behalf of the
U.S. Borrower as fairly presenting, in all material respects, the financial
position and results of operations of the U.S. Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the U.S. Borrower of Quarterly Reports on Form 10-Q of the U.S. Borrower and
its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c)    (x) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer of the U.S.
Borrower (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
demonstrating calculations of the Financial Performance Covenant (irrespective
of the occurrence of the Availability Trigger Event), (iii) certifying a list of
the names of all Unrestricted Subsidiaries and that each Subsidiary set forth on
such list qualifies as an Unrestricted Subsidiary and (iv) setting forth the
calculation of Excess Availability, each as of the end of the applicable fiscal
period, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm agrees to provide such report after
the U.S. Borrower’s commercially reasonable

 

147



--------------------------------------------------------------------------------

efforts to obtain such report, a report of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default resulting from non-compliance with the Financial Performance Covenant
(which certificate may be limited to accounting matters and disclaims
responsibility for legal interpretations);

(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the U.S. Borrower or any of its subsidiaries with the SEC,
or after an initial public offering, distributed to its stockholders generally,
as applicable; provided, however, that such reports, proxy statements, filings
and other materials required to be delivered pursuant to this clause (d) shall
be deemed delivered for purposes of this Agreement when posted to the website of
the U.S. Borrower or publicly available through the EDGAR system;

(e)    within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year, including a
description of underlying assumptions with respect thereto, which budget shall
in each case be accompanied by the statement of a Financial Officer of the U.S.
Borrower to the effect that such budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f)    (i) on or before the twentieth (20th) day following the end of each
month, a Borrowing Base Certificate from the U.S. Borrower (on behalf of each
Borrower) as of the last day of such immediately preceding month and (ii) in
connection with any sale, transfer, lease or other disposition of any Eligible
Machinery and Equipment or Eligible Real Property, or a Loan Party entering into
any commitment to sell, transfer, lease, or otherwise dispose of any Eligible
Machinery and Equipment or Eligible Real Property, if the Global Borrowing Base
decreases by 10.0% or more (after giving effect thereto), a pro forma Borrowing
Base Certificate from the U.S. Borrower (on behalf of the applicable Borrower)
on or prior to the date thereof. Notwithstanding the foregoing, after the
occurrence and during the continuance of an Availability Trigger Event, the U.S.
Borrower shall, if requested by the Administrative Agent, execute and deliver to
the Administrative Agent Borrowing Base Certificates weekly. The U.S. Borrower
may, at its option, deliver Borrowing Base Certificates more frequently than
required by the foregoing provisions of this Section 5.04(f);

(g)    upon the reasonable request of the Administrative Agent (not more than
once annually), deliver an updated Perfection Certificate (or, to the extent
such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (g) or
Section 5.10(e);

(h)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings (prior to a
Qualified IPO), the U.S. Borrower or any of its Subsidiaries, or compliance with
the terms of any Loan Document, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);

 

148



--------------------------------------------------------------------------------

(i)    promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings (prior to a Qualified
IPO), the U.S. Borrower, any Subsidiary or any ERISA Affiliate, concerning an
ERISA Event; and (iv) such other documents or governmental reports or filings
relating to any Plan or Multiemployer Plan as the Administrative Agent shall
reasonably request and, with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States of America, any available annual reports, actuarial valuation
reports or notices from plan sponsors or any governmental entity with respect to
such plans;

(j)    (i) promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that Holdings, any Subsidiary or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that Holdings (prior to a Qualified
IPO), the U.S. Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Plan or Multiemployer Plan; and

(k)    (i) if requested by the Administrative Agent, copies of each annual and
other return, report or valuation with respect to each Canadian Pension Plan as
filed with any applicable Governmental Authority; (ii) promptly after receipt
thereof, a copy of any material direction, order, notice, ruling or opinion that
any Loan Party may receive from any applicable Governmental Authority with
respect to any Canadian Pension Plan; (iii) notification within 30 days of any
increases having a cost to one or more of the Loan Parties in excess of
$1,000,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which any Loan Party was not previously contributing; and
(iv) notification within 30 days of any voluntary or involuntary termination of,
or participation in, a Canadian Pension Plan or a Canadian Benefit Plan, which
could, in each case, reasonably be expected to (x) have a Material Adverse
Effect or (y) result in a deficiency or any unfunded liability with respect to
such Canadian Pension Plan.

Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or any Borrower obtains actual knowledge thereof:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings (prior to a Qualified IPO), the U.S. Borrower or
any Subsidiary Loan Party as to which an adverse determination is reasonably
probable and that, if adversely determined, would reasonably be expected to have
a Material Adverse Effect;

 

149



--------------------------------------------------------------------------------

(c)    any other development specific to Holdings (prior to a Qualified IPO),
the U.S. Borrower or any Subsidiary Loan Party that is not a matter of general
public knowledge and that has had, or would reasonably be expected to have, a
Material Adverse Effect; and

(d)    the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, could reasonably be expected to have a
Material Adverse Effect and any action Holdings (prior to a Qualified IPO), U.S.
Borrower or other Subsidiary intends to take regarding such development.

Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.

Section 5.07    Maintaining Records; Access to Properties and Inspections.

(a)    Maintain all financial records in accordance with GAAP and, upon five
(5) Business Days’ notice (or, if an Event of Default or Availability Trigger
Event has occurred and is continuing, one (1) Business Day’s notice), permit any
persons designated by the Administrative Agent to visit, audit and inspect the
financial records and the properties of the U.S. Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice, and as often as
reasonably requested, and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent, upon
reasonable prior notice, to discuss the affairs, finances and condition of the
U.S. Borrower or such Subsidiary with the officers thereof and independent
accountants therefor (in each case set forth in this Section 5.07, subject to
reasonable requirements of confidentiality, including requirements imposed by
law or by contract). If an Event of Default has occurred and is continuing,
representatives of each Lender (at such Lender’s expense) will be permitted to
accompany representatives of the Administrative Agent during each visit,
inspection and discussion conducted during the existence of such Event of
Default. The Administrative Agent may (either by itself or by a third-party
consultant reasonably satisfactory to the Administrative Agent and the U.S.
Borrower) conduct up to one Collateral Audit during any twelve-month period;
provided that, if an Audit Trigger Event has occurred within such twelve
month-period or if an Event of Default has occurred and is continuing, the
Administrative Agent (either by itself or by a third-party consultant reasonably
satisfactory to the Administrative Agent and the U.S. Borrower) may conduct up
to two Collateral Audits during such twelve-month period (not to exceed one
Collateral Audit per any three-month period); provided further that if a Dutch
Review Trigger Event has occurred and is continuing, the Administrative Agent
shall be entitled to commence Dutch Payable Audits in the exercise of its
Reasonable Credit Judgment. The U.S. Borrower agrees to reimburse the
Administrative Agent for its actual out-of-pocket costs reasonably incurred in
connection with the Collateral Audits and Dutch Payable Audits referred to in
the preceding sentence.

(b)    The U.S. Borrower shall provide to the Administrative Agent, upon request
of the Administrative Agent and at the expense of the U.S. Borrower, in any
twelve-month period, one appraisal or update thereof of any or all of the
Collateral (except with respect to Real Property) included in any Borrowing Base
from one or more Acceptable Appraisers (as

 

150



--------------------------------------------------------------------------------

selected by the U.S. Borrower), and prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, such appraisal and/or update to
include, without limitation, information required by applicable law and by the
internal policies of the Administrative Agent; provided that, if an Audit
Trigger Event has occurred within such twelve-month period or if an Event of
Default has occurred and is continuing, the Administrative Agent shall be
entitled to receive up to two such appraisals in any twelve-month period (not to
exceed one appraisal per any three-month period), and all such appraisals or
updates shall, at the election of the Administrative Agent, be physical on-site
appraisals or updates. With respect to Eligible Real Property that constitutes a
PP&E Component of the Borrowing Base, the U.S. Borrower shall provide to the
Administrative Agent, upon request of the Administrative Agent and at the
expense of the U.S. Borrower, (i) in any twelve-month period (which may be
extended at the reasonable discretion of the Administrative Agent), one
appraisal or update thereof of any or all of such Eligible Real Property from
one or more Acceptable Appraisers (as selected by the U.S. Borrower), and
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, such appraisal and/or update to include, without limitation, information
required by applicable law and by the internal policies of the Administrative
Agent and (ii) in any twelve-month period (which may be extended at the
reasonable discretion of the Administrative Agent), one environmental audit or
update thereof of any or all of such Eligible Real Property from one or more
Acceptable Auditors, and prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, such audit and/or update to include,
without limitation, information required by applicable law and by the internal
policies of the Administrative Agent; provided that, if an Audit Trigger Event
has occurred within any twelve-month period or if an Event of Default has
occurred and is continuing, the Administrative Agent shall be entitled to
receive appraisals or updates with respect to such Real Property at least twice
during such twelve-month period. In addition, the Loan Parties shall have the
right (but not the obligation), at their expense, at any time and from time to
time (but not more than twice per year) to provide the Administrative Agent with
additional appraisals or updates thereof of any or all of the Collateral
(including Real Property) from one or more Acceptable Appraisers (as selected by
the U.S. Borrower), and prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, in which case such appraisals or
updates shall be used in connection with the determination of the Net Orderly
Liquidation Value, the Net Orderly Liquidation Value In-Place, the Appraised
Fair Market Value and the calculation of any Borrowing Base hereunder. In
connection with any appraisal requested by the Administrative Agent pursuant to
this Section 5.07, the Loan Parties shall be given twenty (20) days following
such request by the Administrative Agent to choose and engage the Acceptable
Appraiser prior to the commencement of such appraisal. With respect to each
appraisal made pursuant to this Section 5.07 after the Closing Date, (i) the
Administrative Agent and the Loan Parties shall each be given a reasonable
amount of time to review and comment on a draft form of the appraisal prior to
its finalization and (ii) any adjustments to the Net Orderly Liquidation Value,
the Net Orderly Liquidation Value In-Place, the Appraised Fair Market Value or
any Borrowing Base hereunder as a result of such appraisal shall become
effective twenty (20) days following the finalization of such appraisal.

Section 5.08    Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

 

151



--------------------------------------------------------------------------------

Section 5.09    Compliance with Environmental Laws. Comply with all
Environmental Laws applicable to its operations and properties; and comply with
and obtain and renew all material permits, licenses and other approvals required
pursuant to Environmental Law for its operations and properties, except, in each
case with respect to this Section 5.09, to the extent the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.10    Further Assurances; Additional Mortgages.

(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirements and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties, and provide to the Administrative Agent, from time
to time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b)    If (i) any asset of the type or types constituting the ABL Priority
Collateral is acquired by any Foreign Subsidiary Loan Party after the Closing
Date or owned by an entity at the time it becomes a Foreign Subsidiary Loan
Party or (ii) any asset (other than real property, which is covered by
Section 5.10(c) below) that has an individual fair market value in an amount
greater than $15.0 million is acquired by any Domestic Loan Party after the
Closing Date or owned by an entity at the time it becomes a Domestic Loan Party
(with respect to each of clauses (i) and (ii) above, other than assets
(A) constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof, (B) that are subject to
secured financing arrangements containing restrictions permitted by
Section 6.09(c) pursuant to which a Lien on such assets securing the Obligations
is not permitted or (C) that are not required to become subject to the Liens of
the Administrative Agent pursuant to Section 5.10(f) or the Security Documents),
cause such asset to be subjected to a Lien securing the Obligations and take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties, and all subject to paragraph
(g) below.

(c)    (i) Promptly notify the Administrative Agent of the acquisition of, and,
upon the written request of the Administrative Agent, grant and cause each of
the Domestic Loan Parties to grant to the Administrative Agent security
interests and mortgages in, such real property of such Domestic Loan Party as is
not covered by the original Mortgages (other than assets that (A) are subject to
permitted secured financing arrangements containing restrictions permitted by
Section 6.09(c) pursuant to which a Lien on such assets securing the Obligations
is not permitted or (B) are not required to become subject to the Liens of the
Administrative Agent pursuant to Section 5.10(f) or the Security Documents), to
the extent acquired after the Closing Date and having a value at the time of
acquisition in excess of $15.0 million, and (ii) promptly notify the
Administrative Agent of the acquisition of, and grant and cause each of the
Foreign Subsidiary Loan Parties to grant to the Administrative Agent security
interests and mortgages in,

 

152



--------------------------------------------------------------------------------

such Real Property of the Foreign Subsidiary Loan Party located in Eligible PP&E
Jurisdictions that such Loan Parties have determined to include in the PP&E
Component of the Borrowing Base and be included as Eligible Real Property
hereunder, in each case pursuant to documentation in such form as is reasonably
satisfactory to the Administrative Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable perfected Liens superior to and prior to the
rights of all third persons and subject to no other Liens, except as are
permitted by Section 6.02 or arising by operation of law and subject to the
terms of the ABL Intercreditor Agreement, at the time of perfection thereof,
record or file, and cause each such Subsidiary to record or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Loan Parties to pay, in full, all Taxes,
fees and other charges payable in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Administrative Agent or, in
the case of Foreign Subsidiary Loan Parties, not customary in such Loan Party’s
jurisdiction, with respect to each such Additional Mortgage, the U.S. Borrower
shall deliver to the Administrative Agent contemporaneously therewith a title
insurance policy and a survey meeting the requirements of subsection (g) of the
definition of the term “Collateral and Guarantee Requirement”.

(d)    If any newly formed or acquired or any existing direct or indirect
Subsidiary of the U.S. Borrower (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) becomes a Subsidiary Loan Party, within fifteen
Business Days after the date such Subsidiary becomes a Subsidiary Loan Party,
notify the Administrative Agent thereof and, within 30 Business Days after the
date such Subsidiary becomes a Subsidiary Loan Party or such longer period as
the Administrative Agent shall agree, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Domestic Loan Party, subject to Section 5.10(f).

(e)    (i) Furnish to the Administrative Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure or (C) in any Loan Party’s
organizational identification number; provided that the U.S. Borrower shall not
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid and perfected security interest
in all the Collateral for the benefit of the applicable Secured Parties (to the
extent intended to be created by the Security Documents) and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(f)    Notwithstanding anything to the contrary set forth in this Agreement or
any Security Document, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 and the other provisions of the Loan Documents
with respect to Collateral need not be satisfied with respect to any of the
following (collectively, the “Excluded Property”): (i) any property held by
Holdings or by a Subsidiary that is not a Subsidiary Loan Party; (ii) any real
property held by the U.S. Borrower or any Subsidiary Loan Party as a lessee
under a lease;

 

153



--------------------------------------------------------------------------------

(iii) any real property held by the U.S. Borrower or any Subsidiary Loan Party
outside the United States of America (other than any Real Property of a Foreign
Subsidiary Loan Party included in the PP&E Component of the Borrowing Base);
(iv) any vehicle; (v) certain cash, deposit accounts and securities accounts to
be mutually agreed between the U.S. Borrower and the Administrative Agent;
(vi) any Equity Interests if, and to the extent that, and for so long as
(A) doing so would violate applicable law or a contractual obligation binding on
such Equity Interests and (B) with respect to contractual obligations, such
Equity Interests are not in a Wholly Owned Subsidiary and such obligation
existed on the Closing Date or at the time of the acquisition thereof and was
not created or made binding on such Equity Interests in contemplation of or in
connection with the acquisition of such Equity Interests; (vii) any assets owned
on or acquired after the Closing Date, to the extent that, and for so long as,
taking such actions would violate any applicable law or a contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets owned on the
Closing Date or acquired with Indebtedness of the type permitted pursuant to
Section 6.01(i) or (j) or that is secured by a Lien of the type permitted
pursuant to Section 6.02(i) or (j)); (viii) any Principal Property; (ix) any
Equity Interests or evidences of Indebtedness of Indenture Restricted
Subsidiaries owned by the U.S. Borrower or any Indenture Restricted Subsidiary;
(x) any Equity Interests in excess of 65% of the outstanding voting Equity
Interests of any “first tier” Foreign Subsidiary owned by a Domestic Loan Party
or any “first tier” Qualified CFC Holding Company owned by a Domestic Loan Party
and all of the outstanding Equity Interests of a Foreign Subsidiary that is not
a “first tier” Foreign Subsidiary of a Domestic Loan Party; (xi) (A) all assets
that would constitute Notes Priority Collateral at any time that are not pledged
to secure Notes Obligations (as defined in the ABL Intercreditor Agreement) at
such time or (B) all assets of the Foreign Subsidiary Loan Parties that would
constitute Notes Priority Collateral if such Foreign Subsidiary Loan Parties
were Domestic Loan Parties (other than Equipment of the Foreign Subsidiary Loan
Parties located in an Eligible PP&E Jurisdiction and Real Property of the
Foreign Subsidiary Loan Party included in the PP&E Component of the Borrowing
Base); (xii) any Subsidiary, asset or action with respect to which the
Administrative Agent after consultation with the U.S. Borrower reasonably
determines that the cost or other consequence of the satisfaction of the
Collateral and Guarantee Requirement or the provisions of this Section 5.10 or
of any Security Document with respect thereto is excessive in relation to the
value of the security afforded thereby (in each case taking into account the
costs and legal and practical difficulties of obtaining such guarantees and
security from Foreign Subsidiaries, including (x) the costs of obtaining such
guarantee or security interest, or perfecting such security interest, in
relation to the value of the credit support to be afforded thereby, (y) general
statutory limitations, financial assistance, corporate benefit, fraudulent
preference, thin capitalization, retention of title claims and similar
principles and (z) the fiduciary duties of directors, contravention of legal
prohibitions or risk of personal or criminal liability on the part of any
officer); (xiii) perfection of any security interest in Collateral to the extent
such perfection (or the steps required to provide such perfection) would have a
material adverse effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course as permitted by the Loan
Documents; or (xiv) other than with respect to Section 5.12(b)(v), perfection of
any security interest in receivables or other Collateral to the extent such
perfection would require notice to customers of the U.S. Borrower and the
Subsidiaries prior to the time that an Event of Default has occurred and is
continuing.

 

154



--------------------------------------------------------------------------------

(g)    Within ninety (90) days after the Closing Date (or such longer time
period as the Administrative Agent may agree), deliver each Security Document
set forth on Schedule 5.10 to the 2013 Credit Agreement.

Notwithstanding anything to the contrary in this Agreement, the Collateral
Agreement or any other Loan Document, (x) the Administrative Agent may grant
extensions of time for, or waive the requirements to obtain, the creation or
perfection of security interests in, or the obtaining of title insurance and
surveys with respect to, particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it determines, in consultation with the U.S.
Borrower, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the other Loan Documents and (y) Liens required
to be granted from time to time pursuant to the Collateral and Guarantee
Requirement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdictions, as otherwise agreed between the Administrative
Agent and the U.S. Borrower.

Section 5.11    Fiscal Year; Accounting. In the case of the U.S. Borrower, cause
its fiscal year to end on December 31 (or such other fiscal year end as is
specified in a written notice delivered to the Administrative Agent by the U.S.
Borrower; provided that such other fiscal year end is reasonably acceptable to
the Administrative Agent).

Section 5.12    Cash Management Systems; Application of Proceeds of Accounts.

(a)    (i) The U.S. Borrower and each Subsidiary Loan Party (A) shall enter into
a customary account control agreement or equivalent arrangement, in a form
reasonably satisfactory to the Administrative Agent and the relevant account
bank (each, an “Account Control Agreement”) with the Collateral Agent and any
bank or other financial institution with respect to accounts specified in
Sections 5.12(c) and (d)(i), as applicable, and (B) may, at its option, enter
into an Account Control Agreement with the Collateral Agent and any bank or
other financial institution with which the U.S. Borrower or such Subsidiary Loan
Party maintains any other account (each such account subject to an Account
Control Agreement in subclauses (A) and (B) above, a “Controlled Account”), in
each case, covering such account.

(ii)    Notwithstanding paragraph (i) above, the U.S. Borrower and each
Subsidiary Loan Party may maintain separate payroll, disbursement and other
fiduciary accounts (“Excluded Accounts”) so long as (A) the U.S. Borrower and
such Subsidiary Loan Party shall use commercially reasonable efforts to ensure
that such Excluded Accounts receive no deposits from Account Debtors in respect
of an Account, (B) the U.S. Borrower and such Subsidiary Loan Party shall
promptly upon becoming aware of any deposit in such accounts from Account
Debtors in respect of an Account cause such deposits to be transferred to a
Controlled Account, and (C) the U.S. Borrower and such Subsidiary Loan Party
shall use commercially reasonable efforts to ensure that such accounts shall
only receive deposits in amounts reasonably expected to be required to satisfy
the payroll, disbursement or other fiduciary obligations to be made from such
accounts from time to time. Notwithstanding the preceding sentence, the U.S.
Borrower and the Subsidiary Loan Parties shall not be required to comply with
the foregoing with respect to accounts specified in Schedule 5.12(a) to the 2013
Credit Agreement until 90 days after the Closing Date (or such longer time
permitted by the Administrative Agent).

 

155



--------------------------------------------------------------------------------

(iii)    The U.S. Borrower and each Subsidiary Loan Party shall ensure that,
with respect to any Eligible Intercompany Account transferred by a Seller to MSC
Holding B.V., the relevant Account Debtors are, on the date of the notice to
such Account Debtor of the transfer of the Account to MSC Holding B.V.,
instructed to pay such Accounts into a Collection Account of MSC Holding B.V.
(or other accounts approved by the Administrative Agent in its sole discretion).
If any such Account Debtor deposits amounts into an account other than an
account owned by MSC Holding B.V., then the U.S. Borrower and each Subsidiary
Loan Party shall ensure that an amount equal to such deposit is promptly (and in
any event within two Business Days of the receipt thereof) transferred to a
Collection Account of MSC Holding B.V.

(iv)    The U.S. Borrower and each Subsidiary Loan Party shall, promptly upon
the applicable Collection Account becoming subject to an Account Control
Agreement, (A) instruct each Account Debtor to make payment, or to continue to
make payment, to a Controlled Account or an Additional Collection Account and
(B) deposit in a Controlled Account or an Additional Collection Account (or, to
the extent permitted pursuant to paragraph (ii) above, an Excluded Account)
promptly all proceeds of such Accounts received by the U.S. Borrower and such
Subsidiary Loan Party.

(v)    If the Account Debtor in respect of any Account of the U.S. Borrower or
any Subsidiary Loan Party makes any payment to the U.S. Borrower or such
Subsidiary Loan Party via wire transfer, the U.S. Borrower and such Subsidiary
Loan Party shall use commercially reasonable efforts to direct the Account
Debtor to make any such payments to a Controlled Account or an Additional
Collection Account and if, notwithstanding such direction, such payment is not
so made by such Account Debtor, the U.S. Borrower and such Subsidiary Loan Party
shall deposit such amount in a Controlled Account or Additional Collection
Account as soon as reasonably practicable, and in any event within two
(2) Business Days of the receipt thereof.

(vi)    If any funds are received by the U.S. Borrower or any Subsidiary Loan
Party from any Account Debtor in respect of any Account (including any TRE
Receivables, which for the avoidance of doubt, shall not be subject to the
foregoing clauses (iv) and (v)) by check or by any other means other than via
wire transfer into a Controlled Account or an Additional Collection Account, the
U.S. Borrower and such Subsidiary Loan Party shall cause such funds to be
deposited into a Controlled Account or an Additional Collection Account as soon
as reasonably practicable, and in any event within two (2) Business Days of the
receipt thereof.

(vii)    In the event that (A) the U.S. Borrower or any Subsidiary Loan Party or
any account bank shall, after the Closing Date, terminate an agreement with
respect to the maintenance of a Controlled Account for any reason or (B) the
Collateral Agent shall demand such termination as a result of the failure of
such account bank to comply with the terms of the applicable Account Control
Agreement, the U.S. Borrower or such Subsidiary Loan Party shall promptly notify
all of its Account Debtors to make all future payments to another Controlled
Account or, in the case of a Domestic Loan Party or a Canadian Loan Party, an
Additional Collection Account, as applicable.

 

156



--------------------------------------------------------------------------------

(viii)    The U.S. Borrower and the Subsidiary Loan Parties may close and/or
open any account (including any Controlled Account) maintained at any bank or
other financial institution; provided that, in the case of any Domestic Loan
Party or Canadian Loan Party, (x) such Loan Parties, collectively, shall at all
times maintain at least one Primary Concentration Account and (y) any new
Primary Concentration Account shall be subject to compliance with Section 5.12
with respect thereto.

(b)    (i) Each Account Control Agreement shall require, after the occurrence
and during the continuance of an Availability Trigger Event, the ACH or wire
transfer no less frequently than once per Business Day (unless the Termination
Date has occurred) of all available cash balances and cash receipts, including
the then contents or then entire ledger balance of each Controlled Account net
of such minimum balance, if any, required by the bank at which such Controlled
Account is maintained to an account maintained by the Collateral Agent (the
“Dominion Account”). The Dominion Account shall at all times be under the sole
dominion and control of the Collateral Agent.

(ii)    Subject to the ABL Intercreditor Agreement and any other applicable
intercreditor agreement, all collected amounts received in the Dominion Account
during the continuance of an Availability Trigger Event shall be distributed and
applied on a daily basis in the order specified in Section 2.12(d) by the
Administrative Agent; provided that, for the avoidance of doubt, any repayment
or prepayment of the Revolving Facility Loans pursuant to this Section 5.12
shall not reduce the Revolving Facility Commitments then in effect.

(iii)    Any amounts held or received in the Dominion Account (including all
interest and other earnings with respect thereto, if any) at any time (A) on or
after the Termination Date, (B) when the Availability Trigger Event is no longer
continuing or (C) when no Loans are outstanding and all Letters of Credit have
been Cash Collateralized, shall be remitted to the applicable Loan Parties as
the U.S. Borrower may direct.

(iv)    At any time at the request of the Administrative Agent in its sole
discretion following the occurrence and during the continuance of (i) with
respect to Collection Accounts of a Domestic Loan Party or a Canadian Loan
Party, an Event of Default, and (ii) with respect to Collection Accounts of a
U.K. Loan Party or a Dutch Loan Party, a Default, the U.S. Borrower and the
applicable Subsidiary Loan Parties shall (A) either (x) immediately cause all of
their existing Collection Accounts to be transferred to the name of the
Collateral Agent or (y) to the extent such existing Collection Accounts cannot
be transferred to the Collateral Agent, promptly open new Collection Accounts
with (and, at the discretion of the Collateral Agent, in the name of) the
Collateral Agent (such new bank accounts being Collection Accounts under and for
the purposes of this Agreement), and (B) if new Collection Accounts have been
established pursuant to this Section 5.12 (each a “New Collection Account”),
ensure that the proceeds of all Accounts owing to the U.S. Borrower and such
Subsidiary Loan Party

 

157



--------------------------------------------------------------------------------

will immediately be redirected to the New Collection Accounts. Until all
collections relating to Accounts have been redirected to the New Collection
Accounts, the U.S. Borrower and such Subsidiary Loan Party shall cause all
amounts on deposit in any existing Collection Account to be transferred to a New
Collection Account at the end of each Business Day; provided that, if the U.S.
Borrower or such Subsidiary Loan Party does not instruct such redirection or
transfer, each of them hereby authorizes the Collateral Agent to give such
instructions on their behalf to the applicable Account Debtors and/or the
account bank holding such existing Collection Account, as applicable.

(v)    At any time at the request of the Administrative Agent in its sole
discretion following the occurrence and during the continuance of (i) with
respect to a Domestic Loan Party or a Canadian Loan Party, an Event of Default,
and (ii) with respect to the U.K. Loan Party or a Dutch Loan Party, a Default,
each of the U.S. Borrower and Subsidiary Loan Party agrees that, if any of its
Account Debtors have not previously received notice of the security interest of
the Collateral Agent over the Accounts, it shall promptly give notice to such
Account Debtors, and, if the U.S. Borrower and such Subsidiary Loan Party do not
serve such notice, the U.S. Borrower and such Subsidiary Loan Party hereby
authorize the Collateral Agent to serve such notice on their behalf.

(c)    Each of the Dutch Loan Parties and the U.K. Loan Parties shall enter into
an Account Control Agreement with respect to each Collection Account of such
Loan Party set forth on Schedule 5.12(c) to the 2013 Credit Agreement.

(d)    (i) Each Domestic Loan Party and Canadian Loan Party shall enter into
Account Control Agreements with respect to Primary Concentration Accounts of
such Loan Party.

(ii)    Any funds deposited into an Additional Collection Account that is not
itself a Controlled Account shall be transferred to a Controlled Account within
two (2) Business Days (or, if an Availability Trigger Event has occurred and is
continuing, one (1) Business Day) such that the aggregate remaining balance of
all Additional Collection Accounts after giving effect to such transfer shall
not exceed $5,000,000 (or, if an Availability Trigger Event has occurred and is
continuing, $2,000,000).

(e)    Notwithstanding anything in this Section 5.12 to the contrary, the Loan
Parties shall be deemed to be in compliance with the requirements set forth in
paragraph (d) above or with respect to certain accounts set forth on
Schedule 5.12(e) to the 2013 Credit Agreement to the extent that the U.S.
Borrower uses commercially reasonable efforts to establish the arrangements
required in this Section 5.12 (or other arrangements otherwise agreed to between
the U.S. Borrower and the Administrative Agent) within 30 days (with respect to
Schedule 5.12(e) to the 2013 Credit Agreement) and 90 days (with respect to
paragraph (d) above), in each case following the Closing Date (or such later
date as the Administrative Agent may agree).

Section 5.13    Financial Assistance. Comply in all respects with Sections 678
to 679 of the United Kingdom’s Companies Act 2006, including in relation to the
execution of the Foreign Guarantee Agreement and the Foreign Security Documents
and payments of amounts due under this Agreement.

 

158



--------------------------------------------------------------------------------

Section 5.14    U.K. Pension Matters.

(a)    Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, ensure that all pension schemes operated by or
maintained for the benefit of the U.S. Borrower and the Subsidiaries and/or any
of their respective employees are fully funded based on the minimum funding
requirement under Section 56 of the Pensions Act 1995 or the statutory funding
objective under Section 222 of the Pensions Act 2004 or under any other
applicable laws and that no action or omission is taken by any Subsidiary of the
U.S. Borrower in relation to such a pension scheme that has or is reasonably
likely to have a Material Adverse Effect (including the termination or
commencement of winding-up proceedings of any such pension scheme or the U.S.
Borrower or any Subsidiary ceasing to employ any member of such a pension
scheme).

(b)    Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, ensure that none of the U.S. Borrower or any
Subsidiary is or has been at any time an employer (for the purposes of
Sections 38 to 51 of the U.K. Pensions Act 2004) of an occupational pension
scheme that is not a money purchase scheme (both terms as defined in the U.K.
Pension Schemes Act 1993 or is “connected” with or an “associate” of (as those
terms are used in Sections 39 or 43 of the Pensions Act 2004) such an employer.

Section 5.15    Canadian Pension Matters. Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, each Loan
Party will, in a timely fashion, comply with and perform in all material
respects all of its obligations under and in respect of each Canadian Pension
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, no
Borrower will, or will cause or permit any of the Material Subsidiaries to:

Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    The First Lien Notes, the 1-1/2 Lien Notes, the Second Lien Notes and the
other Indebtedness existing, or incurred pursuant to facilities existing, on the
Closing Date and set forth on Schedule 6.01 to the 2013 Credit Agreement
(provided that any such Indebtedness that is (i) intercompany Indebtedness and
(ii) any other Indebtedness in an aggregate amount not to exceed $50.0 million
shall be excluded from such Schedule 6.01 to the 2013 Credit Agreement) and, in
each case, any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness or, without duplication, replacements of such facilities that would
constitute

 

159



--------------------------------------------------------------------------------

Permitted Refinancing Indebtedness with respect to such facilities if all
Indebtedness available to be incurred thereunder were outstanding on the date of
such replacement (other than Permitted Refinancing Indebtedness in respect of
intercompany indebtedness of the U.S. Borrower or any Subsidiary owed to the
U.S. Borrower or any Subsidiary Refinanced with Indebtedness owed to a person
other than the U.S. Borrower or any Subsidiary);

(b)    Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c)    Indebtedness of the U.S. Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.11;

(d)    Indebtedness of the U.S. Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to Holdings (until a Qualified IPO), the U.S. Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided that, upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than 30
days following such incurrence;

(e)    Indebtedness of the U.S. Borrower to any Subsidiary and of any Subsidiary
to the U.S. Borrower or any other Subsidiary; provided that (i) Indebtedness of
any Subsidiary that is not a Subsidiary Loan Party owing to the Loan Parties
shall be subject to Section 6.04(b) and (ii) Indebtedness of any Loan Party
owing to any Subsidiary that is not a Subsidiary Loan Party shall be
subordinated to the Loan Document Obligations and the Guarantees of Loan
Document Obligations on terms reasonably satisfactory to the Administrative
Agent;

(f)    Indebtedness of the U.S. Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of
notification to any Borrower or the applicable Subsidiary of its incurrence and
(y) such Indebtedness in respect of credit or purchase cards is extinguished
within 60 days from its incurrence;

(h)    (i) (A) Indebtedness of a Subsidiary acquired after the Closing Date or a
Person merged into or consolidated with the U.S. Borrower or any Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets or in connection with

 

160



--------------------------------------------------------------------------------

a Permitted Business Acquisition, which Indebtedness in each case, exists at the
time of such acquisition, merger or consolidation and is not created in
contemplation of such event or (B) Indebtedness incurred to finance any such
acquisition or Permitted Business Acquisition and where, in each case, such
acquisition, merger or consolidation is permitted by this Agreement and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that, with respect to clause (i), immediately after giving effect to
such acquisition, merger or consolidation, and the assumption or incurrence of
any such Indebtedness, there shall be no Default or Event of Default and the
Senior Secured Bank Leverage Ratio on a Pro Forma Basis shall not be greater
than 4.25 to 1.00;

(i)    (i) Capital Lease Obligations, mortgage financings and other purchase
money Indebtedness incurred by the U.S. Borrower or any Subsidiary prior to or
within 270 days after the acquisition, lease, construction, repair, replacement
or improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) otherwise permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement (A) in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof (together with the aggregate principal amount
of the other Indebtedness outstanding pursuant to this clause (A) and any
Permitted Refinancing Indebtedness in respect of Indebtedness initially incurred
under this clause (A) that is incurred under clause (ii) hereof at any time that
the requirements of clause (B) hereof are not satisfied at the time of such
incurrence) would not in the aggregate exceed $100.0 million or (B) in any
amount, so long as at the time of and after giving effect to the incurrence of
such Indebtedness under this clause (B) and the use of proceeds thereof on a Pro
Forma Basis, the Payment Conditions are satisfied, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(j)    Capital Lease Obligations incurred by the U.S. Borrower or any Subsidiary
in respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k)    other Indebtedness of the U.S. Borrower or any Subsidiary (pursuant to
this paragraph (k)), in an aggregate principal amount outstanding that at the
time of, and after giving effect to, the incurrence thereof, would not exceed
$200.0 million;

(l)    Guarantees (i) by the U.S. Borrower or any Subsidiary Loan Party of any
Indebtedness of the U.S. Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the U.S. Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(aa)) and (iii) by any Subsidiary that is
not a Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party; provided that (A) Guarantees by the U.S. Borrower or any
Subsidiary Loan Party under this Section 6.01(l) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Loan Document Obligations on terms not less
favorable to the Lenders than the subordination terms of such other
Indebtedness, (B) no subsidiary of the U.S. Borrower (other than Hexion Nova
Scotia Finance ULC) that is not a Domestic Loan Party shall Guarantee the Second
Lien Notes, the 1-1/2 Lien Notes, any First Lien Notes, the Debentures, any
Permitted Refinancing Indebtedness in respect

 

161



--------------------------------------------------------------------------------

of any of the foregoing or any Indebtedness that is secured by any
Second-Priority Liens and (C) no subsidiary of the U.S. Borrower that is not a
Loan Party shall Guarantee any Indebtedness incurred pursuant to Section 6.01(w)
or any Permitted Refinancing Indebtedness in respect thereof or any Permitted
Refinancing Indebtedness incurred under Section 6.01(b);

(m)    Indebtedness arising from agreements of Holdings, the U.S. Borrower or
any Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(n)    Indebtedness in connection with Permitted Receivables Financings;

(o)    Indebtedness in respect of any Additional Letter of Credit Facility
(including any letters of credit issued thereunder), in an aggregate principal
amount outstanding at any time not to exceed $50.0 million;

(p)    Indebtedness of the U.S. Borrower or any Subsidiary supported by a Letter
of Credit, in a principal amount not in excess of the stated amount of such
Letter of Credit;

(q)    Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r)    (i) other Indebtedness so long as (x) after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof on a Pro Forma
Basis, the Payment Conditions are satisfied and (y) such Indebtedness is either
unsecured or secured by Second-Priority Liens on the Collateral and
(ii) Permitted Refinancing Indebtedness in respect thereof;

(s)    Any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a group company
(groepsmaatschappij) incorporated in The Netherlands and any residual liability
with respect to such guarantees arising under Section 2:404 of the Dutch Civil
Code;

(t)    Any joint and several liability arising as a result of (or the
establishment of) a fiscal unity (fiscale eenheid) between or among the Dutch
Loan Parties or its equivalent in any other relevant jurisdiction;

(u)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above and paragraphs (v) through (cc) below;

(v)    Indebtedness of the U.S. Borrower and the Subsidiaries incurred under
lines of credit or overdraft facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the U.S. Borrower’s
and the Subsidiaries’ ordinary course of operations (such Indebtedness, the
“Overdraft Line”), which Indebtedness may be secured as, but only to the extent,
provided in Section 6.02(b) and in the Security Documents;

 

162



--------------------------------------------------------------------------------

(w)    (i) other Indebtedness incurred, issued or assumed by the U.S. Borrower
or any Subsidiary Loan Party so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom at the time of
incurrence of such Indebtedness and after giving effect thereto and
(B) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Senior Secured Bank Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.25 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof;

(x)    Indebtedness of Subsidiaries that are not Loan Parties or Indebtedness
incurred on behalf of, or representing Guarantees of Indebtedness of, joint
ventures; provided that the aggregate principal amount of Indebtedness
outstanding under this clause (s), at any one time, shall not exceed
$125.0 million;

(y)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(z)    unsecured Indebtedness in respect of obligations of the U.S. Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(aa)    Indebtedness representing deferred compensation to employees of the U.S.
Borrower or any Subsidiary incurred in the ordinary course of business;

(bb)    Indebtedness consisting of promissory notes issued by the U.S. Borrower
or any Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of any Parent Entity permitted by Section 6.06;
and

(cc)    Indebtedness consisting of obligations of the U.S. Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder.

For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.01(a) through (cc) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (cc),
the U.S. Borrower shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with

 

163



--------------------------------------------------------------------------------

this Section 6.01 and will only be required to include the amount and type of
such item of Indebtedness (or any portion thereof) in one of the above clauses
and such item of Indebtedness shall be treated as having been incurred or
existing pursuant to only one of such clauses. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except:

(a)    Liens on property or assets of the U.S. Borrower and the Subsidiaries
existing on the Closing Date (including the Liens securing the First Lien Notes,
the 1-1/2 Lien Notes and the Second Lien Notes) and set forth on
Schedule 6.02(a) to the 2013 Credit Agreement or, to the extent not listed in
such Schedule 6.02(a) to the 2013 Credit Agreement, where the aggregate
principal amount of Indebtedness secured thereby does not exceed $10 million in
the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided that (i) such Liens shall secure only those obligations that
they secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect thereof) and shall not subsequently apply to any other property or
assets of the U.S. Borrower or any Subsidiary other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
and (B) proceeds and products thereof and (ii) in the case of a Lien securing
Permitted Refinancing Indebtedness, any such Lien is permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”; provided further that in the case of any such First Lien Notes,
such Liens shall constitute Notes-Priority Liens;

(b)    any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements to the extent such obligations constitute Obligations and the
Overdraft Line secured pursuant to the Security Documents) or permitted in
respect of any Mortgaged Property by the terms of the applicable Mortgage;
provided, however, in no event shall the holders of the Indebtedness under the
Overdraft Line have the right to receive proceeds in respect of a claim in
excess of $40.0 million in the aggregate (plus (i) any accrued and unpaid
interest in respect of Indebtedness incurred by the U.S. Borrower and the
Subsidiaries under the Overdraft Line and (ii) any accrued and unpaid fees and
expenses owing by the U.S. Borrower and the Subsidiaries under the Overdraft
Line) from the enforcement of any remedies available to the Secured Parties
under all of the Loan Documents;

(c)    any Lien on any property or asset of the U.S. Borrower or any Subsidiary
securing Indebtedness permitted by Section 6.01(h) or Permitted Refinancing
Indebtedness in respect thereof; provided that such Lien (i) does not apply to
any other property or assets of the U.S. Borrower or any of the Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date (and refinancings
thereunder) and which Indebtedness and other obligations are permitted hereunder
that require a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for

 

164



--------------------------------------------------------------------------------

such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, any such Lien is permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;

(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;

(e)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the U.S. Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings (prior to a Qualified
IPO), the U.S. Borrower or any Subsidiary;

(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with public utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred by the U.S. Borrower or any Subsidiary in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h)    zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way covenants,
conditions, restrictions and declarations on or agreements with respect to the
use of real property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the U.S. Borrower or any Subsidiary;

(i)    Liens securing Indebtedness permitted by Section 6.01(i); provided that
such Liens attach only to property to which such Indebtedness relates (or
accessions to such property and proceeds thereof); provided further that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender or an affiliate thereof;

 

165



--------------------------------------------------------------------------------

(j)    Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof;

(k)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l)    (A) Liens on the property or assets of Hexion International Holdings
Coöperatief U.A. and/or Hexion Holding B.V. not constituting Collateral securing
Permitted Refinancing Indebtedness in respect of the 1-1/2 Lien Notes to the
extent permitted by the second paragraph of the definition of Permitted
Refinancing Indebtedness and (B) (i) prior to the Stage 2 Amendment Effective
Date, other Liens with respect to property or assets of the U.S. Borrower or any
Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof) of not more than
$50.0 million at any time and (ii) from and after the Stage 2 Amendment
Effective Date, Liens on the property or assets of Hexion International Holdings
Coöperatief U.A. and/or Hexion Holding B.V. not constituting Collateral securing
Indebtedness in an aggregate principal amount outstanding at any time, together
with the aggregate principal amount of Indebtedness outstanding secured by Liens
incurred pursuant to clause (A) of this Section 6.02(l), not to exceed
$150 million;

(m)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to Section 5.10 and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided
further that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(n)    Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;

(o)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by the U.S. Borrower or any Subsidiary in the ordinary
course of business;

(p)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the U.S. Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the U.S.
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the U.S. Borrower or any Subsidiary in
the ordinary course of business;

(q)    Liens arising by virtue of any statutory or common law provisions or
similar provisions applicable in foreign jurisdictions relating to banker’s
liens, rights of set-off or similar rights, including the pledges of an account
bank pursuant to their respective general business terms (AGB-Pfandrechte)
subject to the provisions of the respective German Security Documents;

 

166



--------------------------------------------------------------------------------

(r)    Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar trade-related obligations permitted
under Section 6.01(f), (k), (o) or (y) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit, bank
guarantees or similar obligations and the proceeds and products thereof;

(s)    licenses or sublicenses, leases or subleases (including with respect to
intellectual property and software) granted in a manner consistent with past
practice or granted to others in the ordinary course of business not interfering
in any material respect with the business of the U.S. Borrower and the
Subsidiaries, taken as a whole;

(t)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(u)    Liens on the assets of a Subsidiary that is not a Loan Party that secure
obligations of a Subsidiary that is not a Loan Party permitted to be incurred
under Section 6.01;

(v)    other Liens so long as, (i) after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist, on a Pro Forma Basis, the Senior Secured Bank
Leverage Ratio on the last day of the U.S. Borrower’s then most recently
completed fiscal quarter for which financial statements are available shall be
less than or equal to 4.50 to 1.00, (ii) at the time of the incurrence of such
Lien and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (iii) the Indebtedness
or other obligations secured by such Lien are otherwise permitted by this
Agreement; provided that, if such Liens are on the ABL Priority Collateral, such
Liens shall constitute Notes-Priority Liens or Second-Priority Liens;

(w)    Notes-Priority Liens and Second-Priority Liens on Collateral (including
Liens securing the First Lien Notes, the 1-1/2 Lien Notes and the Second Lien
Notes, and, in each case, Permitted Refinancing Indebtedness in respect
thereof);

(x)    Liens solely on any cash earnest money deposits made by the U.S. Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(y)    Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(z)    Liens securing insurance premium financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums;

(aa)    Liens in favor of the U.S. Borrower or any Subsidiary Loan Party;
provided that if any such Lien shall cover any Collateral, the holder of such
Lien shall execute and deliver to the Administrative Agent a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

 

167



--------------------------------------------------------------------------------

(bb)    Liens (other than first-priority Liens on the ABL Priority Collateral)
on not more than $20.0 million of deposits securing Swap Agreements permitted to
be incurred under Section 6.11;

(cc)    deposits or other Liens (other than first-priority Liens on the ABL
Priority Collateral) with respect to property or assets of the U.S. Borrower or
any Subsidiary securing obligations in an aggregate principal amount outstanding
at any time not exceeding $25.0 million;

(dd)    Liens arising from precautionary Uniform Commercial Code financing
statements or PPSA financing statements or consignments entered into in
connection with any transaction otherwise permitted under this Agreement;

(ee)    the reservations, limitations, provisos and conditions, if any,
expressed in any original grant from the Crown of any real property or any
interest therein in Canada; provided they do not reduce the value of any ABL
Priority Collateral or interfere in any material respect with the ordinary
conduct of the business of the U.S. Borrower or any Subsidiary; and, with
respect to real property which is located in Alberta, any exceptions and
qualifications to title set forth in any applicable land titles or similar
legislation in Alberta, so long as (i) no funds in relation to such exception
and qualifications are at any time owing beyond the date on which they are due
and (ii) such exceptions and qualifications do not have a material adverse
impact on the value of the lands to which they relate or the business being
conducted thereon;

(ff)    Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(gg)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (5) of the definition thereof;

(hh)    Liens on the Equity Interests of Momentive Specialty Chemicals Pty. Ltd.
to the extent securing Indebtedness of Momentive Specialty Chemicals Pty Ltd.
and its Subsidiaries permitted hereunder;

(ii)    Liens on goods or Inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the U.S. Borrower or any
Subsidiary in the ordinary course of business; provided that such Lien secures
only the obligations of the U.S. Borrower or such Subsidiary, as applicable, in
respect of such letter of credit or bank guarantee to the extent permitted under
Section 6.01 (other than Section 6.01(k));

(jj)    Liens securing obligations under any Secured Hedge Agreements or Secured
Cash Management Agreements; provided that, if such Lien shall be first-priority
liens on the ABL Priority Collateral, then (i) any payments made with respect to
such Secured Hedge Agreements or Secured Cash Management Agreement shall be
junior in the payment waterfall to any payments with respect to any Loans under
any Loan Document or (ii) such Lien shall not secure Obligations of any
Designated Secured Hedge Agreements or Designated Secured Cash Managements which
exceed in the aggregate $50.0 million at any one time;

 

168



--------------------------------------------------------------------------------

(kk)    Liens on assets (other than first-priority Liens on the ABL Priority
Collateral) in respect of any Additional Letter of Credit Facility permitted
under Section 6.01(o);

(ll)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same property (which, for the avoidance
of doubt, may include after-acquired property to the extent such after-acquired
property would be subject to the existing Lien) that secured the original Lien
(plus improvements on and accessions to such property), and (y) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (A) the outstanding principal amount or, if greater, committed amount
of the applicable Indebtedness at the time the original Lien became a Lien
permitted hereunder, and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement; and

(mm)    Any Lien arising under the general terms and conditions (Algemene Bank
Voorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken) or any similar term applied by a financial institution in
The Netherlands pursuant to its general terms and conditions; provided that,
with respect to Collection Accounts, such Lien solely secures payment of fees
and similar costs and expenses of such member or financial institution.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 6.02(a) through (mm) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (mm), the U.S. Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

Section 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted with respect to (a) Excluded Property, (b) property (A) owned by
the U.S. Borrower or any Subsidiary Loan Party that is acquired after the
Closing Date so long as such Sale and Lease-Back Transaction is consummated
within 270 days of the acquisition of such property or

 

169



--------------------------------------------------------------------------------

(B) owned by any Subsidiary that is not a Loan Party regardless of when such
property was acquired, and (c) any property owned by the U.S. Borrower or any
Subsidiary Loan Party, if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease,
(x) the Remaining Present Value of such lease (together with the Remaining
Present Value of outstanding leases previously entered into under this
Section 6.03(c)(x)) would not in the aggregate exceed the greater of
$100.0 million and 3.3% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to Section 5.04 or (y) the
Payment Conditions are satisfied on a Pro Forma Basis.

Section 6.04    Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests of, evidences
of Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:

(a)    Investments arising as a result of Permitted Receivables Financings;

(b)    (i) Investments by the U.S. Borrower or any Subsidiary in joint ventures
or the Equity Interests of any Subsidiary; (ii) intercompany loans from the U.S.
Borrower or any Subsidiary to the U.S. Borrower or any Subsidiary or joint
ventures; and (iii) Guarantees by the U.S. Borrower or any Subsidiary of
Indebtedness of a joint venture or of Indebtedness otherwise permitted hereunder
of the U.S. Borrower or any Subsidiary; provided that the sum of (A) Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) made after the Closing Date by the Loan
Parties pursuant to clause (i) in joint ventures and Subsidiaries that are not
Subsidiary Loan Parties, plus (B) net intercompany loans made by Loan Parties
after the Closing Date to joint ventures and Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees by Loan
Parties of Indebtedness after the Closing Date of joint ventures and
Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii) (other than Guarantees by Loan Parties of the obligations under
Secured Hedge Agreements of the Subsidiaries that are not Loan Parties), shall
not exceed an aggregate net amount equal to $25.0 million (plus any return of
capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)); and provided further
that intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations and intercompany
sales of Holdings (prior to a Qualified IPO), the U.S. Borrower and the
Subsidiaries shall not be included in calculating the limitation in this
paragraph at any time;

(c)    Permitted Investments and Investments that were Permitted Investments
when made;

(d)    Investments arising out of the receipt by the U.S. Borrower or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;

(e)    loans and advances to officers, directors, employees or consultants of
Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary (i) in
the ordinary

 

170



--------------------------------------------------------------------------------

course of business not to exceed $2.5 million in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof),
(ii) in respect of payroll payments and expenses in the ordinary course of
business and (iii) in connection with such person’s purchase of Equity Interests
of any Parent Entity or the U.S. Borrower solely to the extent that the amount
of such loans and advances are contributed to the U.S. Borrower in cash as
common equity;

(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g)    Swap Agreements permitted pursuant to Section 6.11;

(h)    Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 6.04 to the 2013 Credit Agreement and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i)    Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (t), (x), (bb) and (cc);

(j)    other Investments by the U.S. Borrower or any Subsidiary; provided that,
after giving effect to such Investment, the aggregate amount of all Investments
made pursuant to this paragraph (j) (valued at the time of the making thereof,
and without giving effect to any write-downs or write-offs thereof) shall not
exceed $25.0 million (plus any returns of capital actually received by the
respective investor in respect of Investments theretofore made by it pursuant to
this paragraph (j));

(k)    Investments constituting Permitted Business Acquisitions;

(l)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons or in the
ordinary course of business;

(m)    intercompany loans and other Investments between Subsidiaries that are
not Loan Parties and Guarantees by Subsidiaries that are not Loan Parties
permitted by Section 6.01(l);

(n)    Investments consisting of purchases and acquisitions of Inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(o)    the Transactions;

 

171



--------------------------------------------------------------------------------

(p)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the U.S. Borrower or any Subsidiary as a result of a
foreclosure by the U.S. Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(q)    Investments of a Subsidiary acquired after the Closing Date or of an
entity merged into, or amalgamated or consolidated with, the U.S. Borrower or
merged into or amalgamated or consolidated with a Subsidiary in accordance with
Section 6.05 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; and

(r)    Investments received substantially contemporaneously in exchange for
Equity Interests of the U.S. Borrower or any Parent Entity;

(s)    Guarantees by the U.S. Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by any Subsidiary in the
ordinary course of business;

(t)    Investments in connection with the purchase, cancellation, or repayment
of the Industrial Revenue Bonds, at par or at a premium;

(u)    Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.06;

(v)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(w)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the U.S.
Borrower or the Subsidiaries;

(x)    Investments by U.S. Borrower or the Subsidiaries, including loans to any
Parent Entity, if the U.S. Borrower or any other Subsidiary would otherwise be
permitted to make a Dividend in such amount (provided that the amount of any
such Investment shall also be deemed to be a Dividend under the appropriate
clause of Section 6.06 for all purposes of this Agreement);

(y)    acquisitions by any Loan Party of obligations of one or more officers or
other employees of the U.S. Borrower, any Parent Entity, such Loan Party or its
subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of the U.S. Borrower or any Parent Entity, so long as no cash
is actually advanced by the U.S. Borrower, any other Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

 

172



--------------------------------------------------------------------------------

(z)    Investments to the extent that payment for such Investments is made with
Equity Interests of the U.S. Borrower or any Parent Entity;

(aa)    Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04); and

(bb)    other Investments, provided that, after giving effect to such Investment
on a Pro Forma Basis, the Payment Conditions are satisfied.

The amount of Investments that may be made at any time pursuant to either
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the U.S. Borrower, be increased by the amount of Investments that
could be made at such time under the other Related Section; provided that the
amount of each such increase in respect of one Related Section shall be treated
as having been used under the other Related Section.

Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or, except to the
extent otherwise permitted by Section 6.01, any Disqualified Stock of the U.S.
Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that this Section shall not prohibit:

(a)    (i) the lease, purchase and sale of Inventory in the ordinary course of
business by the U.S. Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the U.S. Borrower or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the U.S. Borrower or any Subsidiary or (iv) the sale or disposition
of Permitted Investments in the ordinary course of business;

(b)    if at the time thereof and immediately thereafter no Default shall have
occurred and be continuing or would result therefrom, (i) the merger,
amalgamation or consolidation of any Subsidiary into the U.S. Borrower in a
transaction in which the U.S. Borrower is the survivor, (ii) the merger,
amalgamation or consolidation of any Domestic Subsidiary into or with any
Domestic Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Domestic Subsidiary Loan Party or the merger or
consolidation of any Foreign Subsidiary into or with any Foreign Subsidiary Loan
Party in a transaction in which the surviving or resulting entity is a Foreign
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the U.S. Borrower or a Subsidiary Loan Party receives any
consideration, (iii) the merger, amalgamation or consolidation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than any Borrower) if the U.S. Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the U.S. Borrower or such Subsidiary and is not
materially disadvantageous to the Lenders or (v) any Subsidiary may merge with
any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary;

 

173



--------------------------------------------------------------------------------

(c)    sales, transfers, leases, licenses or other dispositions (i) to the U.S.
Borrower or a Subsidiary (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance on this paragraph
(c) shall be made in compliance with Sections 6.04 and 6.07 or shall be made at
a time when the Payment Conditions are satisfied or (ii) by any Subsidiary that
is not a Subsidiary Loan Party;

(d)    Sale and Lease-Back Transactions permitted by Section 6.03;

(e)    Investments permitted by Section 6.04, Liens permitted by Section 6.02
and Dividends permitted by Section 6.06;

(f)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the U.S. Borrower and the Subsidiaries as a whole, as determined in
good faith by the management of the U.S. Borrower, which in the event of a swap
with a fair market value in excess of (x) $10.0 million shall be evidenced by a
certificate from a Responsible Officer of the U.S. Borrower and
(y) $25.0 million shall be set forth in a resolution approved in good faith by
at least a majority of the Board of Directors of the U.S. Borrower;

(g)    the sale or other disposition of defaulted receivables and the
compromise, settlement and collection of receivables in the ordinary course of
business or in bankruptcy or other proceedings concerning the account party
thereon and not as part of an accounts receivable financing transaction;

(h)    sales, transfers, leases or other dispositions of assets (other than the
ABL Priority Collateral); provided that the net proceeds thereof, if any, are
applied in accordance with the terms of the First Lien Notes Documents (or the
document governing any Permitted Refinancing Indebtedness in respect thereof),
to the extent required thereby;

(i)    Permitted Business Acquisitions (including any merger, consolidation or
asset acquisition in connection with a Permitted Business Acquisition); provided
that, following any such merger or consolidation (i) involving any Borrower,
such Borrower is the surviving corporation (and, if such merger or consolidation
involves the U.S. Borrower, the U.S. Borrower is the surviving corporation),
(ii) involving a Subsidiary Loan Party, the surviving or resulting entity shall
be a Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii) involving
a Subsidiary that is not a Loan Party, the surviving or resulting entity shall
be a Wholly Owned Subsidiary;

(j)    leases, licenses, cross-licensing arrangements, or subleases or
sublicenses of any real or personal property (including any technology or other
intellectual property) of the U.S. Borrower or any Subsidiary in the ordinary
course of business;

 

174



--------------------------------------------------------------------------------

(k)    sales, leases or other dispositions of inventory of the U.S. Borrower and
the Subsidiaries determined by the management of the U.S. Borrower to be no
longer useful or necessary in the operation of the business of the U.S. Borrower
or any of the Subsidiaries;

(l)    sales, transfers, leases or other dispositions; provided that (i) the
aggregate gross proceeds thereof shall not exceed, in any fiscal year of the
U.S. Borrower, $50.0 million, (ii) no Default or Event of Default exists or
would result therefrom and (iii) any net cash proceeds received by the U.S.
Borrower or a Subsidiary in any such sale, transfer, lease or disposition shall
be applied in accordance with Section 2.12(e); provided further that amounts not
fully utilized in any fiscal year may be carried forward and utilized in
subsequent fiscal years;

(m)    other sales, transfers, leases or dispositions; provided that (i) no
Default or Event of Default exists or would result therefrom and (ii) after
giving effect to any such sale, transfer, lease or other disposition on a Pro
Forma Basis, the Payment Conditions are satisfied; provided further that, if
such sale, transfer, lease or other disposition decreases the Global Borrowing
Base by 10.0% or more (after giving effect thereto), the U.S. Borrower shall
deliver a pro forma Borrowing Base Certificate on or prior to the date thereof;

(n)    the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables Financings
or factoring programs; provided that (i) a sale or other transfer to a person
other than a Loan Party of any TRE Receivable included as an Eligible Receivable
in the calculation of any Borrowing Base in the most recently delivered
Borrowing Base Certificate pursuant to 5.05(f) shall not be permitted and
(ii) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets by the Loan Parties pursuant to factoring programs shall
not exceed $75.0 million outstanding at any time (calculated as the aggregate
cash amount paid by the purchasers under any such factoring program in
connection with their purchase of Receivables Assets or interests therein, as
the same may be reduced from time to time by collections with respect to such
Receivables Assets); and

(o)    the Transactions.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions (x) to Loan Parties or (y) permitted by Sections 6.05(e), (g), (k)
or (o)) unless such disposition is for fair market value (as determined by the
U.S. Borrower in good faith), and (ii) no sale, transfer or other disposition of
assets shall be permitted by paragraph (a), (c)(ii), (d), (h), (l) or (m) of
this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided that the provisions of clause (ii) shall not apply to
any individual transaction or series of related transactions involving assets
with a fair market value of less than $10.0 million; and provided further that,
for purposes of clause (ii), (A) the amount of any liabilities (as shown on the
U.S. Borrower’s or any Subsidiary’s most recent balance sheet or in the notes
thereto) of the U.S. Borrower or any Subsidiary of the U.S. Borrower (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets or otherwise cancelled in
connection with such transaction, (B) any notes or other obligations or other
securities or assets received by the U.S.

 

175



--------------------------------------------------------------------------------

Borrower or such Subsidiary of the U.S. Borrower from such transferee that are
converted by the U.S. Borrower or such Subsidiary of the U.S. Borrower into cash
within 180 days of the receipt thereof (to the extent of the cash received) and
(C) any Designated Non-Cash Consideration received by the U.S. Borrower or any
of the Subsidiaries in such transaction ((1) having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C)(1) that is at that time outstanding, not to exceed
$50.0 million at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value), or (2) after giving effect to such receipt on a
Pro Forma Basis, the Payment Conditions are satisfied), shall, in each case of
clause (A), (B) and (C), be deemed to be cash. To the extent any Collateral is
disposed of in a transaction permitted by this Section 6.05 to any person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the U.S. Borrower in order to evidence the foregoing.

Section 6.06    Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any Subsidiary to
purchase or acquire) any Equity Interests of the U.S. Borrower or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the U.S. Borrower or any
Parent Entity (any of the foregoing dividends, distributions, redemptions,
repurchases, retirements, other acquisitions or setting aside of amounts,
“Dividends”); provided, however, that:

(a)    any Subsidiary may declare and pay Dividends to the U.S. Borrower or to
any Wholly Owned Subsidiary of the U.S. Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the U.S. Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the U.S. Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the U.S. Borrower or a Subsidiary is permitted under
Section 6.04);

(b)    prior to a Qualified IPO of the U.S. Borrower, (i) the U.S. Borrower or
any Subsidiary may declare and pay Dividends in respect of (A) overhead and
legal, accounting and other professional fees and expenses of any Parent Entity,
(B) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity (whether or not successful),
(C) franchise taxes and other fees, taxes and expenses in connection with the
maintenance of any Parent Entity’s existence and its direct or indirect
ownership of the U.S. Borrower; provided that, in the case of such clauses (A),
(B) and (C), the amount of such Dividends shall not exceed the portion of any
amounts referred to in such clauses (A), (B) and (C) that are allocable to the
U.S. Borrower and its Subsidiaries (which shall be 100.0% for so long as such
Parent Entity owns no assets other than the Equity Interests in the U.S.
Borrower or a Parent Entity); (ii) payments permitted by Section 6.07(b);
(iii) customary salary, bonus and

 

176



--------------------------------------------------------------------------------

other benefits payable to, and indemnities provided on behalf of, officers and
employees of any Parent Entity, in each case in order to permit such Parent
Entity to make such payments; and (iv) Tax Distributions.

(c)    the U.S. Borrower or any Subsidiary may make Dividends to any Parent
Entity the proceeds of which are used to purchase or redeem Equity Interests of
any Parent Entity or the U.S. Borrower (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of any Parent Entity or the U.S. Borrower or
any of the Subsidiaries or by any Plan or any shareholders’ agreement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year $10.0 million (plus the amount of net proceeds
(x) received by any Parent Entity (to the extent contributed to the U.S.
Borrower) or the U.S. Borrower during such calendar year from sales of Equity
Interests of any Parent Entity or the U.S. Borrower, to directors, consultants,
officers or employees of any Parent Entity, the U.S. Borrower or any Subsidiary
in connection with permitted employee compensation and incentive arrangements
and (y) of any key-man life insurance policies received during such calendar
year), which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided further that cancellation of Indebtedness owing to
the U.S. Borrower or any Subsidiary from members of management of any Parent
Entity, the U.S. Borrower or any Subsidiary in connection with a repurchase of
Equity Interests of any Parent Entity will not be deemed to constitute a
Dividend for purposes of this Section 6.06;

(d)    non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options are permitted hereunder;

(e)    the U.S. Borrower or any Subsidiary may pay Dividends so long as, after
giving effect to such Dividends on a Pro Forma Basis, the Payment Conditions are
satisfied;

(f)    as long as no Default or Event of Default is continuing or would result
therefrom, the U.S. Borrower or any Subsidiary may pay Dividends in an aggregate
amount equal to (i) together with any payments or distributions made under
Section 6.09(b)(i)(e), $10.0 million plus (ii) the cash proceeds to the U.S.
Borrower of the substantially contemporaneous issuance, sale or exchange of
Equity Interests of the U.S. Borrower or any Parent Entity;

(g)    the U.S. Borrower or any Subsidiary may make Constructive Distributions;

(h)    the U.S. Borrower or any Subsidiary may pay Dividends to minority
shareholders of any subsidiary that is acquired pursuant to a Permitted Business
Acquisition pursuant to appraisal or dissenters’ rights with respect to shares
of such subsidiary held by such shareholders;

(i)    the U.S. Borrower and its Subsidiaries may consummate the Transactions;

 

177



--------------------------------------------------------------------------------

(j)    the U.S. Borrower or any Subsidiary may pay Dividends to allow any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person; and

(k)    the U.S. Borrower or any Subsidiary may make Dividends to any Parent
Entity to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (i) such Dividends shall be made substantially concurrently with
the closing of such Investment and (ii) such Parent Entity shall, immediately
following the closing thereof, cause (A) all property acquired (whether assets
or Equity Interests) to be contributed to the U.S. Borrower or a Subsidiary or
(B) the merger (to the extent permitted in Section 6.05) of the person formed or
acquired into the U.S. Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, subject to the
requirements of Section 5.10.

Section 6.07    Transactions with Affiliates.

(a)    Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of capital stock of the U.S. Borrower in a transaction involving aggregate
consideration in excess of $5.0 million, unless such transaction is
(i) otherwise expressly permitted (or required) with such Affiliates or holders
under this Agreement or (ii) upon terms no less favorable to the U.S. Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable arm’s
length transaction with a person that is not an Affiliate.

(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the U.S. Borrower;

(ii)    loans or advances to employees or consultants of any Parent Entity, the
U.S. Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii)    transactions among the U.S. Borrower and any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
amalgamation or consolidation in which a Subsidiary is the surviving entity) not
prohibited by this Agreement;

(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the U.S.
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the U.S. Borrower and its Subsidiaries (which shall be 100.0% for
so long as such Parent Entity owns no assets other than the Equity Interests in
the U.S. Borrower or another Parent Entity and assets incidental to the
ownership of the U.S. Borrower and the Subsidiaries);

 

178



--------------------------------------------------------------------------------

(v)    transactions pursuant to the agreements and arrangements in existence on
the Closing Date and set forth on Schedule 6.07 to the 2013 Credit Agreement or
any amendment thereto or a substantially similar transaction or arrangement to
the extent such amendment or substantially similar transaction or arrangement is
not adverse to the Lenders in any material respect;

(vi)    (A) any employment agreements entered into by the U.S. Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

(vii)    Dividends permitted under Section 6.06, including payments to any
Parent Entity;

(viii)    any purchase of Equity Interests of the U.S. Borrower or any
contribution to the equity capital of the U.S. Borrower;

(ix)    payments by the U.S. Borrower or any of the Subsidiaries to the Fund or
any Fund Affiliate made for any customary financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of Holdings
(prior to a Qualified IPO), or the U.S. Borrower, or a majority of disinterested
members of such Board, in good faith;

(x)    payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Board of Directors or the managing
member of the U.S. Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement;

(xi)    transactions with Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business;

(xii)    any transaction in respect of which the U.S. Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the U.S.
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing, that is (a) in the good faith determination
of the U.S. Borrower qualified to render such letter and (b) reasonably
satisfactory to the Administrative Agent, which letter states that (A) such
transaction is on terms that are no less favorable to the U.S. Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (B) is fair, from a
financial point of view, to the U.S. Borrower or such Subsidiary;

 

179



--------------------------------------------------------------------------------

(xiii)    subject to clause (xix) below, the payment of all fees, expenses,
bonuses and awards related to the Transactions and the 2015 Transactions, or as
set forth on Schedule 6.07 to the 2013 Credit Agreement, including fees payable
to the Fund or any Fund Affiliate;

(xiv)    transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement and upon terms no
less favorable to the U.S. Borrower or the Subsidiaries than would be obtained
in a comparable arm’s length transaction with a person that is not an Affiliate
(as determined by the U.S. Borrower in good faith);

(xv)    transactions between the U.S. Borrower or any of the Subsidiaries and
any person, a director of which is also a director of the U.S. Borrower or any
Parent Entity, provided, however, that (A) such director abstains from voting as
a director of the U.S. Borrower or such Parent Entity, as the case may be, on
any matter involving such other person and (B) such person is not an Affiliate
of the U.S. Borrower for any reason other than such director’s acting in such
capacity;

(xvi)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xvii)    transactions permitted by, and complying with, the provisions of
Section 6.05;

(xviii)    transactions pursuant to any Permitted Receivables Financing;

(xix)    any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees payable to the Fund or any Fund Affiliate
(by the U.S. Borrower and all Subsidiaries) in the aggregate amount in any
fiscal year not to exceed the sum of (i) the greater of (x) $3.0 million and
(y) 2.0% of EBITDA of the U.S. Borrower and the Subsidiaries on a consolidated
basis for the immediately preceding fiscal year; plus (ii) any deferred fees (to
the extent such fees were within such amount in clause (i) above originally),
plus (iii) 1.0% of the value of transactions with respect to which the Fund or
any Fund Affiliate provides any transaction, advisory or other services, plus
(iv) as long as no Event of Default has occurred and is continuing, in the event
of a Qualified IPO, the present value of all future amounts payable pursuant to
any agreement referred to above in connection with the termination of such
agreement with the Fund and its Fund Affiliates; provided that, if any such
payment pursuant to clause (iv) is not permitted to be paid as a result of an
Event of Default, such payment shall accrue and may be payable when no Events of
Default are continuing to the extent that no further Event of Default would
result therefrom;

(xx)    intercompany transactions for the purpose of improving the consolidated
tax efficiency of the U.S. Borrower and the Subsidiaries; and

 

180



--------------------------------------------------------------------------------

(xxi)    payments by any Parent Entity, the U.S. Borrower and the Subsidiaries
pursuant to tax sharing agreements among such Parent Entity, the U.S. Borrower
and the Subsidiaries on customary terms that require each party to make payments
when such taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party.

Section 6.08    Business of the U.S. Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a)    in the case of the U.S. Borrower and any Material Subsidiary (other than
the Notes Issuers), any business or business activity conducted by any of them
on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, including the consummation of the Transactions,
2015 Transactions and the Note Transactions;

(b)    in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings;

(c)    in the case of any Notes Issuer, (i) ownership of intercompany loans,
(ii) performance of its obligations under and in connection with the First Lien
Notes Documents, the 1-1/2 Lien Notes Documents and the Second Lien Notes
Documents, as applicable (and the documents governing any Permitted Refinancing
Indebtedness in respect of the First Lien Notes, the 1-1/2 Lien Notes or the
Second Lien Notes) and any other Indebtedness permitted to be incurred by them
under Section 6.01 and the Loan Documents and (iii) actions required by law to
maintain its existence.

Section 6.09    Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a)    Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or limited liability company operating
agreement or other organizational documents of the U.S. Borrower, any Subsidiary
Loan Party or any Material Subsidiary the equity of which is pledged pursuant to
a Security Document.

(b)    (i) Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness of the U.S. Borrower or any Subsidiary Loan
Party that is expressly subordinate to the Loan Document Obligations (“Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (a) Refinancings permitted by
Section 6.01(k), (r) or

 

181



--------------------------------------------------------------------------------

(w), (b) payments of regularly scheduled interest, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing, (c) payments or distributions in respect of all or any portion
of the Junior Financing with the proceeds contributed to the U.S. Borrower or
any Subsidiary by the U.S. Borrower or any Parent Entity from the issuance, sale
or exchange by the U.S. Borrower (or any direct or indirect parent of the U.S.
Borrower) of Equity Interests made within eighteen months prior thereto, (d) the
conversion of any Junior Financing to Equity Interests of the U.S. Borrower or
any of its direct or indirect parents; and (e) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
(1) made, in an aggregate amount, together with any Dividends made under
Section 6.06(f)(i), not to exceed $10.0 million or (2) if, after giving effect
to such payment and distributions on a Pro Forma Basis, the Payment Conditions
are satisfied; or

(ii)    Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing (or any Permitted Refinancing Indebtedness in
respect thereof) or any agreement, document or instrument evidencing or relating
thereto, other than amendments or modifications that (a) are not in any manner
materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders or
(b) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c)    Permit any Material Subsidiary or, in the case of clause (ii) below, the
U.S. Borrower, to enter into any agreement or instrument that by its terms
restricts (i) the payment of dividends or distributions or the making of cash
advances by such Material Subsidiary to Holdings, the U.S. Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary Loan Party or
(ii) the granting of Liens by such Material Subsidiary or the U.S. Borrower
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

(A)    restrictions imposed by applicable law;

(B)    contractual encumbrances or restrictions (i) in effect on the Closing
Date (including under the First Lien Notes Documents, the 1-1/2 Lien Notes
Documents and the Second Lien Notes Documents), (ii) under any Additional Letter
of Credit Facility, (iii) on the granting of Liens pursuant to documentation
governing Indebtedness incurred in compliance with Section 6.01 that is secured
by Liens pursuant to Section 6.02 on terms that are consistent with, or not
materially more restrictive, taken as a whole, than, the restrictions set forth
in any of the Notes, or (iv) pursuant to documentation related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the Closing
Date that does not materially expand the scope of any such encumbrance or
restriction;

(C)    any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Subsidiary pending the closing of such sale or
disposition;

 

182



--------------------------------------------------------------------------------

(D)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement (other than Indebtedness secured by
Second-Priority Liens on the Collateral) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(F)    customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(I)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(J)    any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the U.S. Borrower
or any other Subsidiary;

(K)    customary net worth provisions contained in real property leases entered
into by the U.S. Borrower or its Subsidiaries, so long as the U.S. Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the U.S. Borrower and the Subsidiaries to meet
their ongoing obligations;

(L)    restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the U.S. Borrower that is not a Subsidiary Loan
Party;

(M)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(N)    restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary;

(O)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Sections 6.01(k), (r) or (w) or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in any of the
Notes or any Permitted Refinancing Indebtedness in respect thereof;

 

183



--------------------------------------------------------------------------------

(P)    any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the U.S.
Borrower, no more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; or

Section 6.10    Fixed Charge Coverage Ratio. If at the close of business on any
day an Availability Trigger Event shall exist, permit the Fixed Charge Coverage
Ratio to be less than 1.0 to 1.0 until such time as no Availability Trigger
Event shall exist. For purposes of this testing, (a) the Fixed Charge Coverage
Ratio will be computed based upon the information available as of the last day
of the most recent fiscal quarter ending prior to such day for which financial
statements are available, and (b) whether an Availability Trigger Event exists
will be continually tested as of the close of business each day so that the
Fixed Charge Coverage Ratio may apply (or not apply) multiple times within any
particular fiscal quarter. Additionally, for purposes of this Section 6.10, when
calculating Excess Availability under the definition of “Availability Trigger
Event”, Excess Availability for a non-Business Day shall be Excess Availability
as of the immediately preceding Business Day.

Section 6.11    Swap Agreements. Enter into any Swap Agreement for speculative
purposes. For the avoidance of doubt, the following shall not be deemed
speculative: (a) Swap Agreements entered into in the ordinary course of business
to hedge or mitigate risks to which the U.S. Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities
(including raw material, supply costs and currency risks), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary, and
(c) Swap Agreements entered into in order to swap currency in connection with
funding the business of Holdings, the U.S. Borrower and the Subsidiaries in the
ordinary course of business.

Section 6.12    No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same in, or the
subordination provisions contained in, any indenture governing Indebtedness
permitted to be incurred hereunder that is senior subordinated Indebtedness,
other than the Obligations under this Agreement and the other Loan Documents and
the obligations in respect of the Notes and other senior debt permitted to be
incurred under Section 6.01 and any Permitted Refinancing Indebtedness in
respect thereof.

Section 6.13    Fiscal Year; Accounting. In the case of the U.S. Borrower or any
Subsidiary, permit its fiscal year to end on any date other than December 31
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.

 

184



--------------------------------------------------------------------------------

ARTICLE VIA

HOLDINGS’ NEGATIVE COVENANT

SECTION 6.01A.    Holdings’ Negative Covenant. Holdings covenants and agrees
with each Lender that, until the earlier of a Qualified IPO and the Termination
Date, unless the Required Lenders shall otherwise consent in writing,
(a) Holdings will not create, incur, assume or permit to exist any Lien (other
than Liens of a type permitted by Section 6.02(d), (e), (k) or (q)) on any of
the Equity Interests issued by the U.S. Borrower to Holdings other than Liens
created under the Loan Documents and Liens securing any First Lien Notes or
other Indebtedness secured by first-priority liens on the Collateral permitted
by Section 6.02 and (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that, so long as no Default exists or would result
therefrom, Holdings may merge with any other person.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a)    any representation or warranty made or deemed made by the U.S. Borrower
or any other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate (including the
Borrowing Base Certificate and the Perfection Certificate), financial statement
or other instrument furnished in connection with or pursuant to any Loan
Document, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished by the U.S. Borrower or any other Loan
Party;

(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)    default shall be made in the payment of any interest on any Loan or on
any L/C Disbursement, the reimbursement with respect to any L/C Disbursement or
in the payment of any Fee or any other amount (other than an amount referred to
in paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

(d)    any default shall be made in the due observance or performance by the
U.S. Borrower (or, with respect to Section 5.08, the Dutch Borrower) of any
covenant, condition or agreement contained in Section 5.01(a) (with respect to
the U.S. Borrower), 5.05(a), 5.08, or in Article VI (subject to Section 7.03);

(e)    default shall be made in the due observance or performance by the U.S.
Borrower or any Subsidiary Loan Party of any covenant, condition or agreement
contained in

 

185



--------------------------------------------------------------------------------

any Loan Document (other than defaults specifically addressed in paragraphs (b),
(c) and (d) above and (l)(iv) below) and such default shall continue unremedied
for a period of 30 days (or, in the case of Section 5.12(a)(vi), (b) and
(d)(ii) only, five (5) Business Days) after notice thereof from the
Administrative Agent to the U.S. Borrower;

(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the U.S. Borrower or any Subsidiary shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g)    there shall have occurred a Change in Control;

(h)    an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed (including the filing of a notice of intention in
respect thereof) relating to (i) the liquidation, reorganization, winding up,
dissolution or suspension of general operations or other relief in respect of
the U.S. Borrower or any of the Subsidiaries, or of a substantial part of the
property or assets of the U.S. Borrower or any of the Subsidiaries under any
Debtor Relief Law, (ii) the appointment of a liquidator, receiver,
administrator, administrative receiver, compulsory manager, interim receiver,
receiver and manager, trustee, custodian, sequestrator, conservator or similar
official for the U.S. Borrower or any of the Subsidiaries or for a substantial
part of the property or assets of the U.S. Borrower or any of the Subsidiaries;
or (iii) the winding-up or liquidation of the U.S. Borrower or any of the
Subsidiaries (except, in the case of any Subsidiary (other than any Borrower),
in a transaction permitted by Section 6.05); and such proceeding or petition
shall continue undismissed for 60 days (but in respect of any Subsidiary
incorporated in England and Wales, 28 days) or an order or decree approving or
ordering any of the foregoing shall be entered;

(i)    the U.S. Borrower or any of the Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition or application seeking liquidation,
winding up, reorganization or other relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
liquidator, receiver, administrative receiver, administrator, compulsory
manager, interim receiver, receiver and manager, receiver, trustee, custodian,
sequestrator, conservator or similar official for the U.S. Borrower or any of
the Subsidiaries or for a substantial part of the property or assets of the U.S.
Borrower or any of the Subsidiaries, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

186



--------------------------------------------------------------------------------

(j)    the failure by the U.S. Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $25.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the U.S.
Borrower or any Subsidiary to enforce any such judgment;

(k)    (i) a trustee shall be appointed by a U.S. district court to administer
any Plan (ii) an ERISA Event or ERISA Events shall have occurred with respect to
any Plan or Multiemployer Plan, (iii) the U.S. Borrower or any Subsidiary shall
engage in any non-exempt “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) involving any Plan or (iv) any Loan Party has
been notified that such Loan Party has incurred a debt or other liability under
Sections 75 or 75A of the United Kingdom’s Pension Act 1995; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect;

(l)    (i) any Loan Document shall for any reason be asserted in writing by the
U.S. Borrower or any Subsidiary Loan Party not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to a material portion of the
Collateral of the U.S. Borrower and the Subsidiary Loan Parties on a
consolidated basis shall cease to be, or shall be asserted in writing by the
U.S. Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the Collateral covered thereby, except to
the extent that any such loss of perfection or priority results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Equity Interests in Foreign Subsidiaries (other than as set forth in the Foreign
Pledge Agreement) or the application thereof, or from the failure of the
Applicable Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement, the Foreign
Pledge Agreement or any Foreign Security Document or to file Uniform Commercial
Code continuation statements, PPSA financing change statements or similar
filings in other jurisdictions or take the actions described on Schedule 3.04 to
the 2013 Credit Agreement and except to the extent that such loss is covered by
a lender’s title insurance policy and the Administrative Agent shall be
reasonably satisfied with the credit of such insurer, (iii) the Guarantees
pursuant to the Security Documents by Holdings, the U.S. Borrower or any
material Subsidiary Loan Parties of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by the U.S. Borrower or any Subsidiary Loan Party
not to be in effect or not to be legal, valid and binding obligations (other
than in accordance with the terms thereof), or (iv) default shall be made in the
due observance or performance by any Dutch Loan Party of any covenant, condition
or agreement contained in the applicable Security Documents related to any Dutch
SPVs;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the U.S. Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans and the Canadian Borrower’s obligations in

 

187



--------------------------------------------------------------------------------

respect of B/As then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Loans and the full face amount of the B/As
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrowers accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding, (iii) if the Loans
have been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(j) and (iv) exercise all rights and remedies
granted to it under any Loan Document and all its rights under any other
applicable law or in equity; and in any event with respect to any Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, the principal of the Loans and the full face amount of the B/As then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 7.02    Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary (other than a Loan Party or a Seller) that would
constitute an Immaterial Subsidiary pursuant to clause (i) of the definition
thereof.

Section 7.03    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 7.01, in
the event that the U.S. Borrower fails (or, but for the operation of this
Section 7.03, would fail) to comply with the requirements of the Financial
Performance Covenant, until the expiration of the 10th Business Day subsequent
to the date on which an Availability Trigger Event occurs during any applicable
quarter that causes the U.S. Borrower to fail to comply with the requirements of
the Financial Performance Covenant, any Parent Entity and the U.S. Borrower
shall have the right to issue Permitted Cure Securities for cash or otherwise
receive cash contributions to its capital, and, in each case with respect to any
Parent Entity, to contribute any such cash to the capital of the U.S. Borrower
(collectively, the “Cure Right”), and upon the receipt by the U.S. Borrower of
such cash (the “Cure Amount”) pursuant to the exercise of such Cure Right, the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:

(i)    EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Performance Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and

 

188



--------------------------------------------------------------------------------

(ii)    If, after giving effect to the foregoing recalculations, the U.S.
Borrower shall then be in compliance with the requirements of the Financial
Performance Covenant, the U.S. Borrower shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for all purposes of
this Agreement.

(b)    Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) the Cure Right shall not be exercised more
frequently than seven times during the term of this Agreement, and (iii) for
purposes of this Section 7.03, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Performance
Covenant.

ARTICLE VIII

THE AGENTS

Section 8.01    Appointment.

(a)    Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) and each Issuing Bank (in such capacity
and on behalf of itself and its Affiliates as potential counterparties to
Ancillary Agreements) hereby irrevocably designate and appoint the
Administrative Agent as the agent of such Lender and Issuing Bank under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents and the
Intercreditor Agreements, and each such Lender and Issuing Bank irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf, in any form, notarial or otherwise.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
Issuing Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. To the extent
required by any applicable law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. If
the Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender or Issuing Bank because the appropriate form
was not delivered or was not properly executed or because such Lender or Issuing
Bank failed to notify the Administrative Agent of a change in circumstance which

 

189



--------------------------------------------------------------------------------

rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred. Except as expressly otherwise provided in this
Agreement, each of the Administrative Agent and the Collateral Agent shall have
and may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions which such Agent is expressly entitled to take or assert under this
Agreement and the other Loan Documents, including the exercise of remedies
pursuant to Section 7.01, and any action so taken or not taken shall be deemed
consented to by the Lenders and Issuing Banks.

(b)    In furtherance of the foregoing, each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) and each Issuing
Bank (in such capacity and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender and Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent (and any Subagents appointed by the
Administrative Agent and the Collateral Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Administrative Agent) shall be
entitled to the benefits of this Article VIII (including, without limitation,
Section 8.07) and Section 9.05.

Section 8.02    Delegation of Duties. Each of the Agents may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (to which it shall be entitled to grant power of attorney for
these purposes) and shall be entitled to advice of counsel and other consultants
or experts concerning all matters pertaining to such duties. None of the Agents
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
may also from time to time, when the Administrative Agent deems it to be
necessary or desirable, appoint one or more trustees, co-trustees, collateral
co-agents, collateral subagents or attorneys-in-fact (each, a “Subagent”) with
respect to all or any part of the Collateral; provided that no such Subagent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Should any instrument in writing from any Borrower or any other Loan
Party be required by any Subagent so appointed by the Administrative Agent to
more fully or certainly vest in and confirm to such Subagent such rights,
powers, privileges and duties, such Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. If any Subagent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Subagent, to the extent permitted by law, shall
automatically vest in and be exercised by the Administrative Agent until the
appointment of a new Subagent. The Administrative Agent shall not be

 

190



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects in accordance with the foregoing provisions of this
Section 8.02 in the absence of the Administrative Agent’s gross negligence or
willful misconduct (as found by a final and nonappealable decision of a court of
competent jurisdiction).

Section 8.03    Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective Related Parties shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (x) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (y) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Holdings, any Borrower or any of its respective Affiliates that is communicated
to or obtained by the person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, electronic transmission, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to Holdings or the Borrowers), independent
accountants and other

 

191



--------------------------------------------------------------------------------

experts selected by the Administrative Agent. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to such Credit Event. The Administrative Agent may consult
with legal counsel (including counsel to Holdings or any of the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Promissory Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 8.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the U.S. Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders and the Issuing
Banks. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it

 

192



--------------------------------------------------------------------------------

will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 8.07    Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank in its capacity as such (to the extent not reimbursed by
Holdings or the Borrowers and without limiting the obligation of Holdings or the
Borrowers to do so), in the amount of its pro rata share (based on its Total
Revolving Facility Exposure and unused Commitments hereunder), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or such Issuing Bank under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s gross negligence or willful misconduct.
The failure of any Lender to reimburse any Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or such Issuing Bank, as the
case may be, for such other Lender’s ratable share of such amount. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

Section 8.08    Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from, purchase and accept B/As from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued, or Letter of Credit or Swingline
Loan participated in, by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

 

193



--------------------------------------------------------------------------------

Section 8.09    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 20 days’ notice to the Lenders and the U.S.
Borrower; provided that, for purposes of the Dutch Security Documents, the
German Security Documents, the U.S. Guarantee Agreement and the Foreign
Guarantee Agreement, any resignation by the Administrative Agent shall not be
effective with respect to its rights under the Parallel Debts until such rights
are assigned to the successor agent. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the U.S. Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent prior to the expiration of the
20-day period referred to above, upon the expiration of such period, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. The Administrative Agent will reasonably cooperate in
assigning its rights under such Parallel Debts to any such successor agent and
will reasonably cooperate in transferring all rights under the Dutch Security
Documents or the German Security Documents to such successor agent.

Section 8.10    Syndication Agents, Documentation Agents and Joint Lead
Arrangers. None of the Syndication Agents, the Documentation Agents and the
Joint Lead Arrangers shall have any duties or responsibilities hereunder in its
capacity as such.

Section 8.11    Intercreditor Agreements. Each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) and each Issuing
Bank (in such capacity and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby acknowledge, and agree to, the
terms of the ABL Intercreditor Agreement, the 1-1/2 Lien Intercreditor Agreement
and the Second Lien Intercreditor Agreement, and further agree that (a) the
Agents may, from time to time on and after the Closing Date, without any further
consent of any Lender, Issuing Bank or counterparty to an Ancillary Agreement,
enter into amendments to, amendments and restatements of, and/or replacements
of, any Intercreditor Agreement, and to enter into any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Lien on the Collateral that is
permitted under this Agreement, in each case in order to effect the
first-priority Liens of the ABL Priority Collateral and to provide for certain
additional rights, obligations and limitations in respect of, any Liens required
or permitted by the terms of this Agreement to be Second-Priority Liens,
Notes-Priority Liens or other Liens that are, in each case, incurred in
accordance with

 

194



--------------------------------------------------------------------------------

Article VI of this Agreement, and to establish certain relative rights as
between the holders of the Obligations and the holders of the Indebtedness
secured by such Liens, (b) the Agents may rely exclusively on a certificate of a
Responsible Officer of the U.S. Borrower as to whether any such Liens are
permitted, and (c) such Intercreditor Agreements and any other intercreditor
agreement referred to in the foregoing clause (a) entered into by the Agents
shall be binding on the Secured Parties. Furthermore, each Lender (in its
capacities as a Lender and the Swingline Lender (if applicable) and on behalf of
itself and its Affiliates as potential counterparties to Ancillary Agreements)
and each Issuing Bank (in such capacity and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) hereby authorize
the Agents to release or subordinate any Lien on any property granted to or held
by the Agents under any Loan Document (i) to the holder of any Lien on such
property that is permitted by Section 6.02 to be senior to the Liens of the
Collateral Agent on such property or (ii) that is or becomes Excluded Property;
and the Agents shall do so upon request of the U.S. Borrower; provided that,
prior to any such request, the U.S. Borrower shall have in each case delivered
to the Administrative Agent a certificate of a Responsible Officer of the U.S.
Borrower certifying that such Lien is permitted to be senior to the Liens under
this Agreement or that such property is Excluded Property, as applicable.

Section 8.12    Certain German Matters. In relation to the German Security
Document the following additional provisions shall apply:

(a)    The Collateral Agent shall (A) hold and administer any Collateral granted
pursuant to a German Security Document which is security assigned or otherwise
transferred (Sicherungseigentum/Sicherungsabtretung) under a non-accessory
security right (nicht-akzessorische Sicherheit) to it in its own name as
fiduciary (treuhänderisch) for the benefit of the Secured Parties and
(B) administer any Collateral granted pursuant to a German Security Document
which is pledged (Verpfändung) or otherwise transferred to the Collateral Agent
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.

(b)    Each of the Secured Parties hereby authorizes and grants a power of
attorney (Vollmacht), and each future Secured Party by becoming a party to this
Agreement in accordance with Section 9.04 authorizes and grants a power of
attorney (Vollmacht), to the Collateral Agent (whether or not by or through
employees or agents) (A) to exercise such rights, remedies, powers and
discretions as are specifically delegated to or conferred upon the Secured
Parties under the German Security Document together with such powers and
discretions as are reasonably incidental thereto (B) to take such action on its
behalf as may from time to time be authorized under or in accordance with the
German Security Document; and (C) to accept as its representative
(Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of such Secured Party in connection with the German Security
Document and to agree to and execute on its behalf as its representative
(Stellvertreter) any amendments and/or alterations to any German Security
Document which creates a pledge or any other accessory security right
(akzessorische Sicherheit) including the release or confirmation of release of
such security.

(c)    Each of the Secured Parties hereby releases the Collateral Agent from any
restrictions on representing several persons and self-dealing under any
applicable law to make use of any authorization granted under this Agreement and
to perform its duties and obligations as Collateral Agent hereunder and under
the German Security Document.

 

195



--------------------------------------------------------------------------------

(d)    Each of the Secured Parties hereby ratifies and approves, and each future
Secured Party by becoming party to this Agreement in accordance with
Section 9.04 ratifies and approves, all acts and declarations previously done by
the Collateral Agent on such person’s behalf (including for the avoidance of
doubt the declarations made by the Collateral Agent as representative without
power of attorney (Vertreter ohne Vertretungsmacht) in relation to the creation
of any pledge (Pfandrecht) on behalf and for the benefit of the Secured Parties
as future pledgee or otherwise).

(e)    For the purpose of performing its rights and obligations as Collateral
Agent and to make use of any authorization granted under the German Security
Agreements, each Secured Party hereby authorizes, and each future Secured Party
by becoming a party to this Agreement in accordance with Section 9.04 of this
Agreement authorizes, the Collateral Agent to act as its agent (Stellvertreter),
and releases the Collateral Agent from any restrictions on representing several
persons and self-dealing under any applicable law, and in particular from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch).
The Collateral Agent has the power to grant sub-power of attorney, including the
release from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch).

Section 8.13    Certain English Matters.

(a)    In this Agreement and any Security Document governed by English law, any
rights and remedies exercisable by, any documents to be delivered to, or any
other indemnities or obligations in favor of the Administrative Agent or the
Collateral Agent shall be, as the case may be, exercisable by, delivered to, or
be indemnities or other obligations in favor of, such Agent (or any other person
acting in such capacity) in its capacity as security trustee of the Secured
Parties to the extent that the rights, deliveries, indemnities or other
obligations relate to any Security Document governed by English law or the
security thereby created. Any obligations of such Agent (or any other person
acting in such capacity) in this Agreement and any Security Document governed by
English law shall be obligations of such Agent in its capacity as security
trustee of the Secured Parties to the extent that the obligations relate to any
Security Document governed by English law or the security thereby created.
Additionally, in its capacity as security trustee of the Secured Parties, such
Agent (or any other person acting in such capacity) shall have (i) all the
rights, remedies and benefits in favor of the Administrative Agent contained in
the provisions of the whole of this Article VIII, (ii) all the powers of an
absolute owner of the security constituted by any Security Document governed by
English law and (iii) all the rights, remedies and powers granted to it and be
subject to all the obligations and duties owed by it under any Security Document
governed by English law and/or any of the Loan Documents.

(b)    Each Secured Party (on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby appoints the Collateral Agent to
act as its trustee under and in relation to any Security Document governed by
English law and to hold the assets subject to the security thereby created as
trustee for the Secured Parties on the trusts and other terms contained in any
Security Document governed by English law and each Secured Party hereby
irrevocably authorizes the Collateral Agent in its capacity as security trustee
of Secured Parties to exercise such rights, remedies, powers and discretions as
are specifically delegated to the Collateral Agent as security trustee of the
Secured Parties by the terms of any Security Document governed by English law
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.

 

196



--------------------------------------------------------------------------------

(c)    Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent or the Collateral Agent shall be construed so as to include
a reference to Liens granted in favor of the Administrative Agent or Collateral
Agent in its capacity as security trustee of the Secured Parties.

(d)    The Secured Parties agree that, at any time that the person acting as
security trustee of the Secured Parties in respect of any Security Document
governed by English law shall be a person other than the Agents, such other
person shall have the rights, remedies, benefits and powers granted to the
Administrative Agent and (as the case may be) Collateral Agent in its capacity
as security trustee of the Secured Parties under this Agreement and (as the case
may be) any Security Document governed by English law.

(e)    Nothing shall require the Administrative Agent and/or the Collateral
Agent in the capacity as security trustee of the Secured Parties under this
Agreement and any Security Document governed by English law to act as a trustee
at common law or to be holding any property on trust, in any jurisdiction
outside the United States of America or England and Wales which may not operate
under the principles of trust or where such trust would not be recognized or its
effects would not be enforceable.

Section 8.14    Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the purposes of
holding any security granted by a Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by a
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the fondé de pouvoir and
hypothecary representative (in such capacity, the “Attorney”) of the Lenders as
contemplated under Article 2692 of the Civil Code of Québec, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
hypothec. The execution by the Attorney prior to the date hereof of any document
creating or evidencing any such security for the benefit of any of the Lenders
is hereby ratified and confirmed. Moreover, without prejudice to such
appointment and authorization to act as the hypothecary representative and the
person holding the power of attorney as aforesaid, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Lenders
to hold and be the sole registered holder of any bond which may be issued under
any hypothec, the whole notwithstanding Section 32 of An Act respecting the
special powers of legal persons (Quebec) or any other applicable law, and to
execute all related documents. Each of the Attorney and the Custodian shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney and the Custodian (as applicable) pursuant to any
hypothec, bond, pledge, applicable laws or otherwise, (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be

 

197



--------------------------------------------------------------------------------

entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Lender shall, by its execution of an
Assignment and Acceptance, be deemed to have consented to and confirmed: (i) the
Attorney as the hypothecary representative and the person holding the power of
attorney as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Attorney in such capacity, and (ii) the Custodian as
the agent and custodian as aforesaid and to have ratified, as of the date it
becomes a Lender, all actions taken by the Custodian in such capacity. The
substitution of the Administrative Agent pursuant to the provisions of this
Article VIII shall also constitute the substitution of the Attorney and the
Custodian.

Section 8.15    Certain French Matters. Pursuant to article 2328-1 of the French
Civil Code, each Lender (in its capacities as a Lender and the Swingline Lender
(if applicable) and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) and each Issuing Bank (in such capacity
and on behalf of itself and its Affiliates as potential counterparties to
Ancillary Agreements) hereby irrevocably appoints the Agents to create,
register, manage and enforce on their behalf any Lien created by a Security
Document governed by French law.

Section 8.16    Certain Italian Matters. Each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) and each Issuing
Bank (in such capacity and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby irrevocably appoints the Agents,
to act as its mandatario con rappresentanza pursuant to articles 1703, 1704 and
followings of the Italian Civil Code, also in the circumstances provided under
articles 1394 and 1395 of the Italian Civil Code in order to create, register,
manage and enforce on their behalf any Lien created by a Security Document
governed by Italian law.

Section 8.17    Certain Spanish Matters. Each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) and each Issuing
Bank (in such capacity and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby irrevocably appoints the Agents
to constitute, register, accept, manage and enforce any security interest
created by any Collateral Document governed by Spanish law on its behalf and
therefore to exercise in its name and on their behalf any and all rights in
favor of the Secured Parties (which shall include, without limitation, the right
to send any notice and make any declaration thereunder, the right to enforce the
security and to make any calculation in relation thereto and the right to
release the security in the circumstances set forth therein).

Section 8.18    Foreign Obligations. Notwithstanding anything in this Agreement
or any other Loan Document, and for the avoidance of doubt, no Foreign
Subsidiary Loan Party shall provide, or be deemed to provide, any Guarantee of
or security for any Obligation of Holdings or any Domestic Loan Party.

Section 8.19    Right to Realize on Collateral and Enforce Guarantees. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party,

 

198



--------------------------------------------------------------------------------

(i) the Administrative Agent (irrespective of whether the principal of any
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the applicable Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (A) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
any or all of the Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent and any Subagents allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, Assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under the Loan Documents. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
Holdings, the Borrowers, the Administrative Agent, the Collateral Agent and each
other Secured Party hereby agree that (a) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantees,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof, and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent,
and (b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale or other disposition.

ARTICLE IX

MISCELLANEOUS

Section 9.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand

 

199



--------------------------------------------------------------------------------

or overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)    if to any Loan Party, the Administrative Agent, the Issuing Bank as of
the Closing Date or the Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii)    if to any other Lender or Issuing Bank, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent, the applicable Issuing Bank and the applicable Lender.
Each of the Administrative Agent, and each Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

(e)    Documents required to be delivered pursuant to Section 5.04 may be
delivered electronically (including as set forth in Section 9.18 and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
applicable Borrower posts such documents, or provides a link thereto on such
Borrower’s website on the Internet at the website address listed on
Schedule 9.01, or (ii) on which such documents are posted on the applicable
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (A) the applicable Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests such Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, and (B) the applicable
Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents

 

200



--------------------------------------------------------------------------------

referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers and the other Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the Letters
of Credit, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect until the Termination Date.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.16, 2.17, 2.18 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

Section 9.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder (other than pursuant to a
merger permitted by Section 6.05(b) or (i)) without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section or Article X. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 

201



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person) (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and Loans at the time
owing to it) with the prior written consent of:

(A)    the U.S. Borrower (such consent not to be unreasonably withheld or
delayed); provided that no consent of the U.S. Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing, any other person; and provided further that any liability of any
Borrower to an Assignee that is an Approved Fund or Affiliate of the assigning
Lender under Section 2.16 or 2.18 shall be limited to the amount, if any, that
would have been payable hereunder by such Borrower in the absence of such
assignment; and

(B)    the Administrative Agent, the Swingline Lender and each Issuing Bank (in
each case, except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, and such consent, if required, shall not be
unreasonably withheld or delayed).

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5.0 million, unless the U.S. Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the U.S. Borrower shall be required if
an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing; provided further that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds (with simultaneous assignments
to or by two or more related Approved Funds shall be treated as one assignment),
if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that (i) assignments pursuant
to Section 2.20 shall not require the signature of the assigning Lender to
become effective, (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.20 shall be paid by the U.S. Borrower or
the Assignee and (iii) only one such processing and recordation fee shall be
payable in connection with simultaneous assignments to two or more Assignees
that are Affiliates of one another, or to two or more Approved Funds that are
managed by the same investment advisor;

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.18; and

 

202



--------------------------------------------------------------------------------

(D)    assignment or transfer to or assumption by any person of Commitments or
Loans or Revolving L/C Exposure with respect to a Dutch Borrower shall only be
permitted if such person is a Non-Public Lender.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (x) a Lender, (y) an Affiliate of a
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Lender.

Notwithstanding anything to the contrary herein, no Lender shall be permitted to
assign or transfer any portion of its rights and obligations under this
Agreement or sell any participation to any Borrower or any of its Affiliates or
subsidiaries, any Defaulting Lender or any of its subsidiaries, or any person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, and amounts in respect of B/As owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, any Issuing Bank and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire and any applicable tax forms (unless the Assignee shall already be
a Lender hereunder), the processing and recordation fee referred to in

 

203



--------------------------------------------------------------------------------

paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(c)    (i) Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans); provided that (a) such Lender’s obligations under this Agreement shall
remain unchanged, (b) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (c) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and any other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents (including, for the avoidance of doubt, the sole
right to vote on or approve any waiver of any Default or Event of Default);
provided that (x) such agreement may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that (1) requires the consent of such Lender providing such participation as a
result of Section 9.04(a)(i) or clauses (i), (ii), (iii) or (vi) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant (but, for
the avoidance of doubt, not with respect to the waiver of any Default or Event
of Default) and (y) no other agreement with respect to the Loan Documents or any
amendment, modification or waiver thereof may exist between such Lender and such
Participant. Each Lender that sells a participation agrees, at any Borrower’s
request and expense, to use reasonable efforts to cooperate with such Borrower
to effectuate the provisions of Section 2.20(b) or (c) with respect to any
Participant. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Lender; provided that such Participant shall be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the U.S.
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

204



--------------------------------------------------------------------------------

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 to the
extent such Participant fails to comply with Section 2.18(f) or (g) as though it
were a Lender.

(d)    Any Lender may, without the consent of the Administrative Agent or any
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)    The Borrowers, at their expense and upon receipt of written notice from
the relevant Lender, agree to issue Promissory Notes to any Lender requiring
Promissory Notes to facilitate transactions of the type described in paragraph
(d) above.

(f)    Notwithstanding the foregoing, no assignment may be made, and, to the
extent the list of such Ineligible Institution has been made available to all
Lenders, no participation sold, to an Ineligible Institution without the prior
written consent of the U.S. Borrower.

(g)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the Assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the applicable Borrower and the Administrative
Agent, the applicable Revolving Facility Percentage of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable Assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Lender or any Issuing Bank hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full the
Revolving Facility Percentage of all Loans; provided that notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the Assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(h)    If any Borrower wishes to replace the Loans or Commitments hereunder with
ones having different terms (such new Loans or Commitments shall rank pari passu
or

 

205



--------------------------------------------------------------------------------

junior in right of payment and security with the existing Loans or Commitments
unless otherwise agreed by each Lender directly adversely affected thereby), it
shall have the option, with the consent of the Administrative Agent and subject
to at least three (3) Business Days’ advance notice to the Lenders, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.04(b)(ii)). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders, in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrowers), accompanied by payment of any accrued
interest and fees thereon and any other amounts owing pursuant to this
Agreement. By receiving such purchase price, the Lenders shall automatically be
deemed to have assigned the Loans or Commitments, pursuant to the terms of the
Assignment and Acceptance, and accordingly no other action by such Lenders shall
be required in connection therewith. The provisions of this clause (h) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

Section 9.05    Expenses; Indemnity.

(a)    Each Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent in connection with the preparation of this Agreement and the other Loan
Documents, or by the Administrative Agent, any Syndication Agent or any
Documentation Agent in connection with the syndication of the Commitments, or by
the Administrative Agent in connection with the administration of this Agreement
and the other Loan Documents (including expenses incurred in connection with due
diligence, initial and ongoing appraisals and Collateral examinations to the
extent incurred in accordance with the terms of this Agreement, mortgage
recordings, title registrations, Uniform Commercial Code filings and other
filings in connection with the creation and perfection of the Liens of the
Collateral Agent (the priority thereof) as contemplated hereby or in other Loan
Documents and the reasonable fees, disbursements and the charges of no more than
one counsel in each jurisdiction where Collateral is located) or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not
such amendment, waiver or modification is approved by the applicable Lenders),
including the reasonable and documented fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Agents and the reasonable fees,
charges and disbursements of one local counsel per applicable jurisdiction, and
(ii) all out-of-pocket expenses (including Other Taxes) incurred by the Agents,
the Issuing Banks, the Swingline Lender or any other Lender in connection with
the enforcement or protection of their rights in connection with this Agreement
and the other Loan Documents, in connection with the Loans made or the Letters
of Credit issued hereunder, including the reasonable and documented fees,
charges and disbursements of a single counsel for all such persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest where
such person affected by such conflict informs the U.S. Borrower of such conflict
and thereafter retains its own counsel with the U.S. Borrower’s prior written
consent (not to be unreasonably withheld), the reasonable and documented fees,
charges and disbursements of another firm for such affected person).

 

206



--------------------------------------------------------------------------------

(b)    The Borrowers agree to indemnify the Agents, the Syndication Agents, the
Documentation Agents, the Joint Lead Arrangers, each Issuing Bank, the Swingline
Lender, each other Lender, each of their respective successors and assigns and
each of their Related Parties (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where such Indemnitee affected by such
conflict informs the U.S. Borrower of such conflict and thereafter retains its
own counsel with the U.S. Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of such for such affected Indemnitee)),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, and regardless of whether any of the foregoing is
raised or initiated by a third party or any Borrower (including its equity
holders, affiliates, creditors, or any other person) or any other Loan Party or
any Subsidiary; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have (A) resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or (B) arisen from a
material breach by such Indemnitee of its funding obligations hereunder or under
the other Loan Documents, or (y) have arisen from any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the U.S. Borrower or any Subsidiary Loan Party or any of their
respective Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against the Agents, any Joint Lead Arranger, any
Syndication Agent, any Documentation Agent, the Issuing Bank or the Swingline
Lender, in each case in such capacity) (for purposes of this proviso only, each
of the Agents, Joint Lead Arrangers, Issuing Banks, the Swingline Lender, any
other Lenders shall be treated as several and separate Indemnitees, but each of
them together with its respective Related Parties shall be treated as a single
Indemnitee). Subject to and without limiting the generality of the foregoing
sentence, the Borrowers agree to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel or consultant fees, charges
and disbursements (except the allocated costs of in-house counsel), incurred by
or asserted against any Indemnitee arising out of, in any way connected with or
as a result of (a) any claim or liability related in any way to Environmental
Laws and Holdings, the U.S. Borrower or any of their Subsidiaries, or (b) any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any property currently or formerly owned, leased or
operated by any predecessor of Holdings, the U.S. Borrower or any of their
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and

 

207



--------------------------------------------------------------------------------

nonappealable judgment to have (A) resulted primarily from the gross negligence
or willful misconduct of such Indemnitee or (B) arisen from a material breach by
such Indemnitee of its funding obligations hereunder or under the other Loan
Documents, or (y) have arisen from any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of the U.S. Borrower or any Subsidiary Loan Party or any of their respective
Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against the Agents, any Joint Lead Arranger, the Syndication Agents,
the Documentation Agents, the Issuing Bank or the Swingline Lender, in each case
in such capacity). None of the Indemnitees (or any of their respective
Affiliates) shall be responsible or liable to any Loan Party, any of its
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the facilities hereunder or the Transactions. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c)    Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.18, this Section 9.05 shall not apply to Taxes other than any Taxes
that represent losses or damages from any non-Tax claim.

(d)    To the fullest extent permitted by applicable law, Holdings and the
Borrowers shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)    The agreements in this Section 9.05 shall survive the resignation of the
Agents or any Issuing Bank, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings
(prior

 

208



--------------------------------------------------------------------------------

to a Qualified IPO), any Borrower or other Subsidiary against any of and all the
obligations of Holdings (prior to a Qualified IPO), any Borrower or any
Subsidiary now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided that no amounts set off with respect to any Guarantor shall
be applied to any Excluded Swap Obligations of such Guarantor; provided further
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.
Notwithstanding the foregoing, no Lender shall exercise setoff rights with
respect to the Canadian Borrower’s, a U.K. Borrower’s, the Dutch Borrower’s or
the German Borrower’s assets and apply such proceeds to the Obligations of the
U.S. Borrower hereunder.

Section 9.07    APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
SUCH LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

Section 9.08    Waivers; Amendment.

(a)    No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, any Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified, except as provided in the
last sentence of the definition of “Permitted Refinancing Indebtedness”, Section
2.01(a), Section 2.21 or

 

209



--------------------------------------------------------------------------------

Section 8.11, or (x) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrowers and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
applicable Loan Party and the Administrative Agent or the Collateral Agent, as
the case may be, and consented to by the Required Lenders; provided, however,
that no such agreement shall

(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Maturity Date (except as provided in Section 2.05(c)) without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided that any amendment or modifications to the definitions
of the terms “Borrowing Base”, “Excess Availability”, any component definition
thereof or the related definitions or the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii)    increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
such consent of such Lender directly adversely affected thereby shall be the
only consent required hereunder to make such modification); it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender,

(iii)    extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),

(iv)    amend or modify the provisions of Section 2.12(d) or Section 2.19(b) or
(c) in a manner that would by its terms alter the pro rata sharing of payments
required thereby, without the prior written consent of each Lender directly
adversely affected thereby,

(v)    amend or modify the provisions of this Section or the definition of the
terms “Required Lenders”, “Special Majority Lenders”, “Super Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender directly adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders, Special Majority Lenders and Super Majority Lenders, on substantially
the same basis as the Loans and Commitments are included on the Closing Date),

 

210



--------------------------------------------------------------------------------

(vi)    release all or substantially all the Collateral or release any of
Holdings (prior to a Qualified IPO), any Borrower or any other Subsidiary Loan
Party from its Guarantee under the U.S. Guarantee Agreement or the Foreign
Guarantee Agreement, as applicable (unless, in the case of (1) Holdings, upon a
Qualified IPO or (2) a Subsidiary Loan Party, all or substantially all the
Equity Interests of such Subsidiary Loan Party are sold or otherwise disposed of
in a transaction permitted by this Agreement), without the prior written consent
of each Lender,

(vii)    effect any waiver, amendment or modification of Section 4.02 of the
Collateral Agreement, or any comparable provision of any other Security
Document, in a manner that alters the pro rata sharing of payments required
thereby, without the consent of each Lender so affected

(viii)    amend or modify the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by any Borrower would be increased, without the prior written consent
of the Special Majority Lenders (provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the prior written consent of any Lenders, but, to the extent
the amount to be borrowed or credit to be made would increase as a result of any
such change or elimination, the Administrative Agent shall not exercise its
discretion to change or eliminate any Reserves that existed on the Closing Date
without the consent of the Special Majority Lenders); or

(ix)    increase the percentage advance rates set forth in the definition of the
term “Borrowing Base” or any component definition thereof if as a result thereof
the amounts available to be borrowed by any Borrower would be increased, without
the prior written consent of the Super Majority Lenders;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of an Agent or an Issuing Bank hereunder without the prior
written consent of such Agent or such Issuing Bank acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any Assignee of
such Lender.

(c)    Without the consent of any Syndication Agent, any Documentation Agent,
any Joint Lead Arranger, any Issuing Bank or any Lender, the Loan Parties and
the Agents may (in their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
this Agreement, or, in each case, to otherwise enhance the rights or benefits of
any Secured Party under any Loan Document.

 

211



--------------------------------------------------------------------------------

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings (prior to a Qualified IPO) and the Borrowers
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof (provided that such credit facilities shall
rank pari passu or junior in right of payment and of security with the existing
facilities hereunder unless otherwise agreed by each Lender directly adversely
affected thereby) and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders, Special Majority
Lenders and Super Majority Lenders.

(e)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of Holdings (prior to a
Qualified IPO), the Borrowers and the Administrative Agent to the extent
necessary (i) to cure any ambiguity, omission, defect or inconsistency, (ii) to
integrate any Incremental Revolving Facility Commitments in a manner consistent
with Section 2.21 (including with respect to Other Revolving Facility Loans, as
may be necessary to establish such Other Revolving Loans as a separate
Class from the existing Loans or Commitments) or (iii) to reflect the
modifications contemplated by the last sentence of the definition of “Permitted
Refinancing Indebtedness”. The Administrative Agent, Holdings (prior to a
Qualified IPO) and the Borrowers shall modify the Loan Documents to include the
commitments to make such Other Revolving Loans in the definition of Required
Lenders, Special Majority Lenders and Super Majority Lenders, on substantially
the same basis as the Loans are included on the Closing Date.

(f)    With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the U.S. Borrower may
elect (in its discretion, but shall not be obligated) to deliver to the
Administrative Agent a certificate of a Responsible Officer at least three
(3) Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the U.S. Borrower’s election, (i) state that
the U.S. Borrower has determined in good faith that such Indebtedness satisfies
the requirements of the applicable provisions of Section 6.01 and 6.02 (taking
into account any other applicable provisions of this Section 9.08), in which
case such certificate shall be conclusive evidence thereof, or (ii) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its Reasonable Credit Judgment,
such requirements have been satisfied (in which case it shall deliver to U.S.
Borrower a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Secured Parties
hereby authorize the Administrative Agent to make such determinations.

 

212



--------------------------------------------------------------------------------

Section 9.09    Interest Rate Limitation.

(a)    Notwithstanding anything herein to the contrary, subject to clause
(b) below in respect of any Loan to a Canadian Borrower, if at any time the
applicable interest rate, together with all fees and charges that are treated as
interest under applicable law (collectively, the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender or any
Issuing Bank, shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.

(b)    Without limiting Section 9.09(a), if any provision of this Agreement or
any of the other Loan Documents would obligate the Canadian Borrower to make any
payment of interest under the Obligations of the Canadian Borrower or any other
amount in an amount or calculated at a rate that would be prohibited by law or
would result in the receipt by any Lender of interest under the Obligations of
the Canadian Borrower at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in the receipt by such Lender of interest under
the Obligations of the Canadian Borrower at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (i) first, by reducing the
amount or rate of interest required to be paid to such Lender under Section 2.14
and (ii) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to such Lender that would constitute interest under
the Obligations of the Canadian Borrower for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated hereby, if any Lender shall have received an
amount in excess of the maximum permitted by Section 347 of the Criminal Code
(Canada), then the Canadian Borrower shall be entitled, by notice in writing to
the Administrative Agent for the benefit of the Lenders, to obtain reimbursement
from such Lender in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by such
Lender to the Canadian Borrower. Any amount or rate of interest under the
Obligations of the Canadian Borrower referred to in Section 2.14 (b) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Revolving Facility Loan to the Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Termination Date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination.

 

213



--------------------------------------------------------------------------------

Section 9.10    Conversion of Currencies.

(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.10 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

Section 9.11    Entire Agreement; No Third Party Beneficiaries. This Agreement,
the other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents. Notwithstanding the
foregoing, the Administrative Agent Fee Letter shall survive the execution and
delivery of this Agreement and remain in full force and effect. Except as
otherwise explicitly stated herein or therein, nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

 

214



--------------------------------------------------------------------------------

Section 9.13    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or any other electronic means) shall be as effective
as delivery of a manually signed original.

Section 9.15    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.16    Jurisdiction; Consent to Service of Process. Subject to clause
(e) of the following sentence, all judicial proceedings brought against any
party arising out of or relating hereto or any other Loan Documents, or any of
the Obligations, shall be brought in any state or federal court of competent
jurisdiction in the State, County and City of New York. By executing and
delivering this Agreement, each party (subject to clause (e) of this following
sentence), for itself and in connection with its properties, irrevocably
(a) accepts generally and unconditionally the exclusive jurisdiction and venue
of such courts (other than with respect to actions by any Agent in respect of
rights under any Security Document governed by laws other than the laws of the
State of New York or with respect to any Collateral subject thereto); (b) waives
any defense of forum non conveniens; (c) agrees that service of all process in
any such proceeding in any such court may be made by registered or certified
mail, return receipt requested, to the applicable parties at its address
provided in accordance with Section 9.01; (d) agrees that service as provided in
clause (c) above is sufficient to confer personal jurisdiction over the
applicable party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every aspect and (e) agrees that
Agents and Lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any Loan Party in the courts of
any other jurisdiction in connection with the exercise of any rights under any
Security Documents or the enforcement of any judgment.

Section 9.17    Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrowers and the other Loan Parties furnished to it
by or on behalf of Holdings, the Borrowers or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.17
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrowers or any other Loan Party) and shall
not reveal the same other than to its directors, trustees, officers, employees
and advisors with a need to know or to any person that approves or administers
the Loans on

 

215



--------------------------------------------------------------------------------

behalf of such Lender, Issuing Bank or Agent (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.17), except: (i) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (ii) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulating authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc. (iii) to its parent companies,
Affiliates or auditors (so long as each such person shall have been instructed
to keep the same confidential in accordance with this Section 9.17), (iv) in
order to enforce its rights under any Loan Document in a legal proceeding,
(v) to any pledgees referred to in Section 9.04(d) or to any prospective
Assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.17) and (vi) to any direct
or indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section).

The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with Holdings, the
Borrowers and any of their employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates; provided that, prior
to receipt of such rates, any recipient thereof (other than the Borrower) shall
(i) certify to the Administrative Agent that it is not an individual who is
formally designated as being involved in the ICE LIBOR submission process and
(ii) shall agree to comply with the provisions of this paragraph as if it were
the Administrative Agent. Holdings and the Borrowers hereby represent and
warrant, as of the Amendment Effective Date and each date on which it receives
Submitted Reference Bank Rates, that it is not an individual who is formally
designated as being involved in the ICE LIBOR submission process, and agrees to
comply with the provisions of this paragraph as if it were the Administrative
Agent. For the avoidance of doubt, the Reference Bank Rate shall be disclosed to
Lenders in accordance with Section 2.15(a).

EACH LENDER ACKNOWLEDGES THAT INFORMATION REFERRED TO IN THIS SECTION 9.17 AND
FURNISHED TO IT PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWERS, THE
OTHER LOAN PARTIES, THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL, STATE, PROVINCIAL AND TERRITORIAL SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, THE
BORROWERS OR THE AGENTS PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT OR ANY OTHER LOAN

 

216



--------------------------------------------------------------------------------

DOCUMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWERS, THE OTHER LOAN PARTIES,
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO HOLDINGS, THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.18    JPMCB Direct Website Communications.

(a)    Delivery.

(i)    Each Loan Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (A) relates to a request for a new, or a conversion
of an existing, borrowing or other extension of credit (including any election
of an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section 9.18 shall prejudice the right of the Agents, the Joint
Lead Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

(ii)    The Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

 

217



--------------------------------------------------------------------------------

(b)    Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). Certain of the Lenders may be “public-side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to
Holdings, any Borrower or their respective securities) (each, a “Public
Lender”). The U.S. Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Communications that may not
be distributed to the Public Lenders and that (i) all such Communications shall
be clearly and conspicuously marked “PRIVATE” which, at a minimum, shall mean
that the word “PRIVATE” shall appear prominently on the first page thereof,
(ii) by not marking Communications “PRIVATE,” The U.S. Borrower shall be deemed
to have authorized the Administrative Agent, the Joint Lead Arrangers, the
Issuing Banks and the Lenders to treat such Communications as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to Holdings, such Borrower or their respective
securities for purposes of United States federal and state securities laws,
(iii) all Communications not marked “PRIVATE” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Communications that are marked “PRIVATE” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

(c)    Platform. The Platform is provided “as is” and “as available”. The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Affiliates or any of their respective officers, directors, employees,
agents advisors or representatives (collectively, “Agent Parties”) have any
liability to the Loan Parties, any Lender or any other person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.

Section 9.19    Release of Liens and Guarantees.

(a)    The Agents, Lenders and the Issuing Banks hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall be automatically released: (i) in full, as set forth in Section 9.19(d)
below; (ii) upon the sale or other disposition of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by the Responsible
Officer of the U.S. Borrower upon its reasonable request without further
inquiry), (iii) to the extent that such Collateral comprises property leased to
a Loan Party, upon termination or expiration of such lease, (iv) if the release
of such Lien is approved, authorized or ratified in

 

218



--------------------------------------------------------------------------------

writing by the Required Lenders (or such other Lenders whose consent may be
required in accordance with Section 9.08(b)), (v) to the extent that the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the Guarantee in accordance
with the Collateral Agreement and clause (b) below, (vi) as provided in
Section 8.11, (vii) as contemplated by any intercreditor agreement, (viii) to
the extent any asset or property constitutes Excluded Property and (ix) as
required by the Collateral Agent to effect any sale or disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or Obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale or disposition, all of which shall continue to constitute part of
the Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

(b)    In addition, (i) the Agents, Lenders and the Issuing Banks hereby
irrevocably agree that a Subsidiary Loan Party shall be released from the
Guarantees and the Security Documents upon consummation of any transaction not
prohibited hereunder resulting in such Subsidiary Loan Party ceasing to
constitute a Subsidiary Loan Party or otherwise a Subsidiary (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Responsible Officer of the U.S. Borrower upon its reasonable request without
further inquiry) and (ii) immediately prior to the consummation of a Qualified
IPO, the Guarantee incurred by Holdings of the Obligations shall automatically
terminate, and Holdings shall be released from its obligations under the Loan
Documents and shall cease to be a Loan Party.

(c)    The Lenders and the Issuing Banks hereby authorize the Administrative
Agent and the Collateral Agent, as applicable, to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor or Collateral pursuant to the foregoing
provisions of this Section 9.19, all without the further consent or joinder of
any Lender or Issuing Bank. Any representation, warranty or covenant contained
in any Loan Document relating to any such Collateral or Guarantor shall no
longer be deemed to be made. In connection with any release hereunder, the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
and the Issuing Banks hereby authorize the Administrative Agent and the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by any Borrower, at such Borrower’s expense, in connection
with the release of any Liens created by any Loan Document in respect of such
Subsidiary, property or asset.

(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, upon the Termination Date, upon request of any Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any other Secured Party) take such actions as
shall be required to release its security interest in all Collateral, and to
release all Obligations under any Loan Document, whether or not on the date of
such release there may be any (i) obligations in respect of any Ancillary
Agreement and (ii) any contingent indemnification Obligations or expense
reimburse claims not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations

 

219



--------------------------------------------------------------------------------

guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

(e)    Obligations of the Borrowers and the Subsidiary Loan Parties under any
Ancillary Agreement (after giving effect to all netting arrangements relating
thereto) shall be secured and guaranteed pursuant to the Security Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Ancillary Agreement. For the avoidance of doubt, no release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall require the
consent of any holder of obligations under Ancillary Agreements.

Section 9.20    Parallel Debt. Without prejudice to the provisions of this
Agreement and the other Loan Documents, the parties hereto acknowledge and agree
to the creation of parallel debt obligations (the “Parallel Debts”) of certain
Loan Parties as described in the U.S. Guarantee Agreement and the Foreign
Guarantee Agreement, including that any payment received by the Administrative
Agent in respect of the Parallel Debts will be deemed a satisfaction of a pro
rata portion of the corresponding amounts of the Obligations.

Section 9.21    Dutch Powers of Attorney. If any Dutch Loan Party is represented
by an attorney in connection with the signing and/or execution of any Loan
Document (including by way of accession to this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement),
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of The Netherlands.

Section 9.22    Power of Attorney. Each Lender (including the Swingline Lender)
and each Issuing Bank (and each Affiliate of a Lender or such Issuing Bank)
hereby (i) authorizes each Agent as its agent and attorney to execute and
deliver, on behalf of and in the name of such Lender or Issuing Bank (or
Affiliate), all and any Loan Documents (including Security Documents) and
related documentation, (ii) authorizes each Agent to appoint any further agents
or attorneys to execute and deliver, or otherwise to act, on behalf of and in
the name of such Agent for any such purpose and (iii) authorizes each Agent to
delegate its powers under this power of attorney and to do any and all acts and
to make and receive all declarations that are deemed necessary or appropriate to
such Agent. The Lenders and the Issuing Banks hereby relieve the Administrative
Agent from any applicable self-dealing restrictions, and the Administrative
Agent may also relieve agents, delegates and attorneys appointed pursuant to the
powers granted under this Section 9.22 from any self-dealing restrictions
(including, but not limited to such restrictions on self-dealing under
Section 181 of the German Civil Code).

 

220



--------------------------------------------------------------------------------

Section 9.23    Canadian Anti-Money Laundering Legislation.

(a)    The U.S. Borrower acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding Holdings, the Borrowers, the Subsidiary Loan Parties,
their respective Related Parties, any direct or indirect parent entity thereof,
the Transactions and any other transactions contemplated hereby. The U.S.
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender,
any Issuing Bank or any Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(b)    If the Administrative Agent has ascertained the identity of any Borrower
or any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(c)    Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that neither the Administrative
Agent nor any other Agent has any obligation to ascertain the identity of the
Borrowers or any authorized signatories of the Borrowers on behalf of any
Lender, or to confirm the completeness or accuracy of any information it obtains
from any Borrower or any such authorized signatory in doing so.

Section 9.24    U.S.A. Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the U.S.A. Patriot Act.

Section 9.25    Acknowledgments. Each of Holdings and the Borrowers hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Lenders is intended to be or has been created
in respect of any of the transactions contemplated by this Agreement or the
other Loan Documents, irrespective of whether any Lender has advised or is
advising any Loan Party on other matters, and the relationship between the
Lenders, on the one hand, and the Loan Parties, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Lenders,
on the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
Affiliates on the part of the Lenders, (c) the Loan Parties are capable of
evaluating and

 

221



--------------------------------------------------------------------------------

understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Lenders are engaged
in a broad range of transactions that may involve interests that differ from the
Loan Parties’ interests and that the Lenders have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender has
been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their Affiliates or any other person, (g) no Lender has any
obligation to the Loan Parties or their Affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Lender and the Loan Parties or any such
Affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Loan Parties and the Lenders.

ARTICLE X

COLLECTION ALLOCATION MECHANISM

Section 10.01    Implementation of CAM.

(a)    On the CAM Exchange Date, (i) each Lender shall immediately be deemed to
have acquired (and shall promptly make payment therefor to the Administrative
Agent in accordance with Section 2.04(c)) participations in the Swingline Loans
in an amount equal to such Lender’s Revolving Facility Percentage of each such
Swingline Loan outstanding on such date, (ii) simultaneously with the automatic
conversions pursuant to clause (iii) below, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 9.04 (but
which such provisions shall remain applicable following such exchange)) be
deemed to have exchanged interests in the Loans (other than the Swingline Loans)
and B/As and participations in Swingline Loans and Letters of Credit, such that
in lieu of the interest of each Lender in each Loan, B/A and Letter of Credit in
which it shall participate as of such date (including such Lender’s interest in
the Obligations of each Loan Party in respect of each such Loan, B/A and Letter
of Credit), such Lender shall hold an interest in every one of the Loans (other
than the Swingline Loans) and B/As and a participation in every one of the
Swingline Loans and Letters of Credit (including the Obligations of each Loan
Party in respect of each such Loan and each Reserve Account established pursuant
to Section 10.02), whether or not such Lender shall previously have participated
therein, equal to such Lender’s CAM Percentage thereof, (iii) simultaneously
with the deemed exchange of interests pursuant to clause (ii) above, the
interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the
U.S. Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Obligations shall accrue and be payable in U.S.
Dollars at the rate otherwise applicable hereunder and (iv) immediately upon the
date of expiration of the Contract Period in respect thereof, the interests in
each B/A received in the

 

222



--------------------------------------------------------------------------------

deemed exchange of interests pursuant to clause (ii) above shall, automatically
and with no further action required, be converted into the U.S. Dollar
Equivalent, determined using the Exchange Rate calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to the
Lenders in respect of such Obligations shall accrue and be payable in U.S.
Dollars at the rate otherwise applicable hereunder. It is understood and agreed
that (A) Lenders holding interests in B/As on the CAM Exchange Date shall
discharge the obligations to fund such B/As at maturity in exchange for the
interests acquired by such Lenders in funded Loans in the CAM Exchange and
(B) the CAM Exchange, in itself, will not affect the aggregate amount of the
Obligations owing by each of (1) the Domestic Subsidiary Loan Parties and
(2) the Foreign Subsidiary Loan Parties, on the CAM Exchange Date. Each Lender
and each Loan Party hereby consents and agrees to the CAM Exchange, and each
Lender agrees that the CAM Exchange shall be binding upon its successors and
assigns and any person that acquires a participation in its interests in any
Loan or B/A or any participation in any Swingline Loan or Letter of Credit. Each
Loan Party agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange, and
each Lender agrees to surrender any promissory notes originally received by it
in connection with its Loans hereunder to the Administrative Agent against
delivery of any promissory notes evidencing its interests in the Loans and B/As
so executed and delivered; provided, however, that the failure of any Loan Party
to execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

(b)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Obligations and each distribution made by an Agent pursuant to
any Security Document in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender on or after the CAM Exchange Date, including by way
of set-off, in respect of an Obligation shall be paid over to the Administrative
Agent for distribution to the Lenders in accordance herewith.

Section 10.02    Letters of Credit.

(a)    In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any L/C Disbursement shall not
have been reimbursed by the applicable Borrower or with the proceeds of a
Revolving Borrowing or Swingline Borrowing, each Lender shall promptly pay over
to the Administrative Agent, in immediately available funds, an amount in U.S.
Dollars equal to such Lender’s Revolving Facility Percentage of such undrawn
face amount or (to the extent it has not already done so) such unreimbursed
drawing, as applicable, together with interest thereon from the CAM Exchange
Date to the date on which such amount shall be paid to the Administrative Agent
at the rate that would be applicable at the time to an ABR Revolving Loan in a
principal amount equal to such undrawn face amount or unreimbursed drawing, as
applicable. The Administrative Agent shall establish a separate account (each, a
“Reserve Account”) or accounts for each Lender for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Revolving Lenders as
provided

 

223



--------------------------------------------------------------------------------

above. For the purposes of this paragraph, the U.S. Dollar Equivalent of each
Lender’s participation in each Letter of Credit denominated in an Alternative
Currency shall be the amount in U.S. Dollars determined by the Administrative
Agent to be required in order for the Administrative Agent to purchase currency
in the applicable Alternative Currency in an amount sufficient to enable it to
deposit the actual amount of such participation in such undrawn Letter of Credit
in the applicable Alternative Currency in such Lender’s Reserve Account. The
Administrative Agent shall have sole dominion and control over each Reserve
Account, and the amounts deposited in each Reserve Account shall be held in such
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or
(e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the
Revolving L/C Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of any Loan Party to pay
interest to such Lender or any other obligation of any Loan Party, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in
Section 2.05.

(b)    In the event that after the CAM Exchange Date any drawing shall be made
in respect of a Letter of Credit, the Administrative Agent shall, at the request
of the applicable Issuing Bank, to the extent such drawing constitutes an L/C
Disbursement, withdraw from the Reserve Account of each Lender any amounts, up
to the amount of such Lender’s CAM Percentage of such drawing or payment,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2.05(d) (but not of the applicable
Borrower under Section 2.05(e)). In the event that any Lender shall default on
its obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.

(c)    In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

(d)    With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the applicable Issuing Bank, on demand, its CAM Percentage of
such drawing or payment.

 

224



--------------------------------------------------------------------------------

(e)    Pending the withdrawal by any Lender of any amounts from its Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

Section 10.03    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

225



--------------------------------------------------------------------------------

SCHEDULE 9.01

Notice Information

For any Loan Party:

c/o Hexion Inc.

180 East Broad Street

Columbus, Ohio 43215

Attention: William H. Carter, Chief Financial Officer

Telephone: (614) 225-2066

Fax: (614) 225-7299

e-mail: bill.carter@momentive.com

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Gregory A. Ezring

Telephone: (212) 373-3458

Fax: (212) 492-0458

e-mail: gezring@paulweiss.com

For the Administrative Agent, any Issuing Bank or Swingline Lender:

(a)    If with respect to any Revolving Facility Loans or Swingline Loans to the
U.S. Borrower, to the following (or such other location as designated by the
Administrative Agent):

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark, DE 19713

Attention: Dina Scarfo

Telephone: (302) 634-1903

Fax: (302) 634-4250

e-mail: Dina.E.Scarfo@chase.com

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark, DE 19713

Attention: Christine Angus

Telephone: (302) 634-8647

Fax: (302) 634-4250

e-mail: Christine.Angus@jpmorgan.com

 

226



--------------------------------------------------------------------------------

(b)    If with respect to any Revolving Facility Loans or Swingline Loans to the
Dutch Borrower or the U.K. Borrowers, to the following (or such location as
designated by the Administrative Agent):

JPMorgan Europe Limited

25, Bank Street, Canary Wharf, London E14 7HT

Attention: Victoria Venes/ Loans & Agency

Telephone: +44 20 7742 6638

Fax: +44 20 7777 2360

e-mail: Victoria.Venes@jpmorgan.com

loan_and_agency_london@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark, DE 19713

Attention: Dina Scarfo

Telephone: (302) 634-1903

Fax: (302) 634-4250

e-mail: Dina.E.Scarfo@chase.com

loan_and_agency_london@jpmorgan.com

(c)    If with respect to any Revolving Facility Loans or B/As to the Canadian
Borrower, to the following (or such location as designated by the Administrative
Agent):

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark, DE 19713

Attention: Dina Scarfo

Telephone: (302) 634-1903

Fax: (302) 634-4250

e-mail: Dina.E.Scarfo@chase.com

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark, DE 19713

Attention: Christine Angus

Telephone: (302) 634-8647

Fax: (302) 634-4250

e-mail: Christine.Angus@jpmorgan.com

If to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing.

 

227



--------------------------------------------------------------------------------

ANNEX I

Excluded Extending Lenders

 

   Citizens Bank of Pennsylvania       Goldman Sachs Bank USA       Siemens
Financial Services, Inc.       Wells Fargo Bank, National Association   

 

228



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF BORROWING REQUEST

Date:1                                 ,             

 

To: [JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Dina Scarfo]2

[JPMorgan Europe Limited

25, Bank Street, Canary Wharf

London E14 7HT

Attention: Victoria Venes/ Loans & Agency]3

[JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Dina Scarfo]4

Ladies and Gentlemen:

Reference is made to the Amended & Restated Asset-Based Revolving Credit
Agreement, dated as of December [__], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Hexion
LLC (“Holdings”), Hexion Inc. (the “U.S. Borrower”), Hexion Canada Inc. (the
“Canadian Borrower”), Hexion B.V. (the “Dutch Borrower”), Hexion UK Limited and
Borden Chemical UK Limited (together, the “U.K. Borrowers”), Hexion GmbH (the
“German Borrower” and, together with the U.S. Borrower, the Canadian Borrower,
the Dutch Borrower and the U.K. Borrowers, the “Borrowers”), the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender and initial Issuing Bank, and the other
financial institutions party thereto. Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit

 

 

1  Must be received by the Administrative Agent no later than (a) 11:00 a.m.,
Local Time, three Business Days prior to the proposed Borrowing in the case of a
Eurocurrency Revolving Borrowing, (b) 12:00 p.m., Local Time, two Business Days
before the date of the proposed Borrowing in the case of an ABR Borrowing or
Base Rate Borrowing in Sterling or euros and (c) 12:00 p.m., Local Time, one
Business Day before the date of the proposed Borrowing in the case of an ABR
Borrowing or Base Rate Borrowing in U.S. Dollars or Canadian Dollars; provided
that any such notice of an ABR Revolving Borrowing or a Base Rate Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) of the Credit Agreement may be given not later than 11:00 a.m.,
Local Time, on the date of the proposed Borrowing.

2  Use this address with respect to any Revolving Facility Loans to the U.S.
Borrower.

3  Use this address with respect to any Revolving Facility Loans to the Dutch
Borrower, the U.K. Borrowers and the German Borrowers.

4 

Use this address with respect to any Revolving Facility Loans or B/As to the
Canadian Borrower.

 

229



--------------------------------------------------------------------------------

Agreement. This notice constitutes a Borrowing Request, and the undersigned
Borrower (the “Requesting Borrower”) hereby requests a Borrowing under the
Credit Agreement, and in that connection the Requesting Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

  1. The proposed Borrowing is being requested by [a][the]
[U.S.][Canadian][Dutch][U.K.][German] Borrower.

 

  2. The proposed Borrowing will be a Borrowing of              Loans.5

 

  3. The aggregate amount of the proposed Borrowing is: [$]            .

 

  4. The Business Day of the proposed Borrowing is:             .

 

  5. The proposed Borrowing is comprised of [[$]             of ABR Loans]
[[$]             of Base Rate Loans] [[$]             of Eurocurrency Revolving
Loans] [and] [B/As to be accepted and purchased in the aggregate face amount of
[C$]            ].

 

  6 The duration of the Interest Period for the Eurocurrency Revolving Loans, if
any, included in the proposed Borrowing shall be              months.

 

  7. The Contract Period for the B/As, if any, including in the proposed
Borrowing shall be              days.

 

  8. The location and number of the Requesting Borrower’s account to which the
proceeds of the proposed Borrowing are to be disbursed is                     .

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above. The Requesting Borrower
hereby represents and warrants that the conditions specified in paragraphs (b),
(c) and (d) of Section 4.01 of the Credit Agreement are satisfied.

[Remainder of page intentionally left blank; signature page follows.]

 

 

5  Revolving Facility Loans or Other Revolving Facility Loans.

 

230



--------------------------------------------------------------------------------

Very truly yours,

REQUESTING BORROWER:

[                                                 ]

By:                                                             

Name:

Title:

 

231



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWINGLINE BORROWING REQUEST

Date:1                                         ,             

 

To: [JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Dina Scarfo]2

[JPMorgan Europe Limited

25, Bank Street, Canary Wharf

London E14 7HT

Attention: Victoria Venes/ Loans & Agency]3

Ladies and Gentlemen:

Reference is made to the Amended and Restated Asset-Based Revolving Credit
Agreement, dated as of December [__], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Hexion
LLC (“Holdings”), Hexion Inc. (the “U.S. Borrower”), Hexion Canada Inc. (the
“Canadian Borrower”), Hexion B.V. (the “Dutch Borrower”), Hexion UK Limited and
Borden Chemical UK Limited (together, the “U.K. Borrowers”), Hexion GmbH (the
“German Borrower” and, together with the U.S. Borrower, the Canadian Borrower,
the Dutch Borrower and the U.K. Borrowers, the “Borrowers”), the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender and initial Issuing Bank, and the other
financial institutions party thereto. Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Swingline Borrowing Request, and the undersigned Borrower (the
“Requesting Borrower”) hereby requests a Borrowing under the Credit Agreement,
and in that connection the Requesting Borrower specifies the following
information with respect to such Borrowing requested hereby:

 

  1. The proposed Swingline Borrowing is being requested by the [a][the]
[U.S.][Dutch][U.K.][German] Borrower.

 

  2. The Business Day of the proposed Swingline Borrowing is:             .

 

1  Notification must be received by the Administrative Agent and the Swingline
Lender by telephone (confirmed by a Swingline Borrowing Request by electronic
means), not later than 12:00 p.m., Local Time, on the day of the proposed
Swingline Borrowing.

2  Use this address with respect to any Swingline Loans to the U.S. Borrower.

3  Use this address with respect to any Swingline Loans to the Dutch Borrower,
the U.K. Borrowers and German.

 

232



--------------------------------------------------------------------------------

  3. The aggregate amount of the proposed Swingline Borrowing is:
[$]            .

 

  4. The location and number of the Requesting Borrower’s account to which the
proceeds of the proposed Swingline Borrowing are to be disbursed is
            .

 

  5. The duration of the Interest Period for the proposed Swingline Borrowing
made by the Dutch Borrower, a U.K. Borrower or the German Borrower, if any,
included in the proposed Swingline Borrowing shall be             .4

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above. The Requesting
Borrower hereby represents and warrants that the conditions specified in
paragraphs (b), (c) and (d) of Section 4.01 of the Credit Agreement are
satisfied.

[Remainder of page intentionally left blank; signature page follows.]

 

 

4  Which Interest Period shall be a period contemplated by clause (b) of the
definition of “Interest Period” contained in the Credit Agreement.

 

233



--------------------------------------------------------------------------------

Very truly yours,

REQUESTING BORROWER:

[                                                 ]

By:                                                                  

Name:

Title:

 

234